         Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 1 of 119




                           Appendix B
         DEFENDANTS SCHOOL DISTRICTS IN THE UNITED STATES

  (Abbreviations: S.D. = School District, I.S.D. = Independent School District, Unified School District = U.S.D.,
      Consolidated School District = C.S.D., Elementary School District = E.S.D., School District = S.D.)

                                                   Alabama
Alabaster City                           Enterprise City                           Montgomery County
Albertville City                         Escambia County                           Morgan County
Alexander City                           Etowah County                             Mountain Brook City
Andalusia City                           Eufaula City                              Muscle Shoals City
Anniston City                            Fairfield City                            Oneonta City
Arab City                                Fayette County                            Opelika City
Attalla City                             Florence City                             Opp City
Athens City                              Fort Payne City                           Oxford City
Auburn City                              Fort Rucker                               Ozark City
Autauga County                           Franklin County                           Pelham City Schools
Baldwin County                           Gadsden City                              Pell City
Barbour County                           Geneva City                               Perry County
Bessemer City                            Geneva County                             Phenix City
Bibb County                              Greene County                             Pickens County
Birmingham City                          Guntersville City                         Piedmont City
Blount County                            Hale County                               Pike County
Boaz City                                Haleyville City                           Randolph County
Brewton City                             Hartselle City                            Roanoke City
Bullock County                           Henry County                              Russell County
Butler County                            Homewood City                             Russellville City
Calhoun County                           Hoover City                               Saint Clair County
Chambers County                          Houston County                            Saraland
Cherokee County                          Huntsville City                           Scottsboro City
Chilton County                           Jackson County                            Selma City
Choctaw County                           Jacksonville City                         Sheffield City
Clarke County                            Jasper City                               Shelby County
Clay County                              Jefferson County                          Sumter County
Cleburne County                          Lamar County                              Sylacauga City
Coffee County                            Lanett City                               Talladega City
Colbert County                           Lauderdale County                         Talladega County
Conecuh County                           Lawrence County                           Tallapoosa County
Coosa County                             Lee County                                Tallassee City
Covington County                         Leeds City                                Tarrant City
Crenshaw County                          Limestone County                          Thomasville City
Cullman City                             Linden City                               Troy City
Cullman County                           Lowndes County                            Trussville City
Dale County                              Macon County                              Tuscaloosa City
Daleville City                           Madison City                              Tuscaloosa County
Dallas County                            Madison County                            Tuscumbia City
Decatur City                             Marengo County                            Vestavia Hills City
DeKalb County                            Marion County                             Walker County
Demopolis City                           Marshall County                           Washington County
Dothan City                              Midfield City                             Wilcox County
Elba City                                Mobile County                             Winfield City
Elmore County                            Monroe County                             Winston County

                                                     Alaska
         Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 2 of 119



Alaska Gateway S.D.                        Klawock City S.D.
Aleutian Region S.D.                       Kodiak Island Borough S.D.
Aleutians East Borough S.D.                Kuspuk S.D.
Alyeska Central School                     Lake and Peninsula S.D.
Anchorage Education Line Office            Lower Kuskokwim S.D.
Anchorage S.D.                             Lower Yukon S.D.
Annette Island S.D.                        Matanuska-Susitna Borough S.D.
Adak Region S.D.                           Mount Edgecumbe High School
Bering Strait S.D.                         Nenana City S.D.
Bristol Bay Borough S.D.                   Nome Public Schools
Chatham Region S.D.                        North Slope Borough S.D.
Chugach S.D.                               Northwest Arctic Borough S.D.
Copper River S.D.                          P[edit]
Cordova City S.D.                          Pelican City S.D.
Craig City S.D.                            Petersburg City S.D.
Delta/Greely S.D.                          Pribilof S.D.
Denali Borough S.D.                        Saint Mary's S.D.
Dillingham City S.D.                       Sitka Borough S.D.
Fairbanks North Star Borough S.D.          Skagway City S.D.
Galena City S.D.                           Southeast Island S.D.
Haines Borough S.D.                        Southwest Region S.D.
Hoonah City S.D.                           Unalaska City S.D.
Hydaburg City S.D.                         Valdez City Schools
Iditarod Area S.D.                         Wrangell Public S.D.
Juneau S.D.                                Yakutat S.D.
Kake City S.D.                             Yukon Flats S.D.
Kashunamiut S.D.                           Yukon–Koyukuk S.D.
Kenai Peninsula Borough S.D.               Yupiit S.D.
Ketchikan Gateway Borough S.D.

                                     Arizona
Agua Fria Union High S.D. #216             Bouse E.S.D. #26
Aguila E.S.D. #63                          Bowie U.S.D. #14
Ajo U.S.D. #15                             Buckeye E.S.D. #33
Alhambra E.S.D. #68                        Buckeye Union High S.D. #201
Alpine E.S.D. #7                           Bullhead City E.S.D. #15
Altar Valley E.S.D. #51                    Camp Verde U.S.D. #28
Amphitheater U.S.D. #10                    Canon E.S.D. #50
Antelope Union High S.D. #50               Cartwright E.S.D. #83
Apache E.S.D. #42                          Casa Grande E.S.D. #4
Apache Junction U.S.D. #43                 Casa Grande Union High S.D. #82
Arizona Western College                    Catalina Foothills U.S.D. #16
Arlington E.S.D. #47                       Cave Creek U.S.D. #93
Ash Creek E.S.D. #53                       Cedar U.S.D. #25
Ash Fork Joint U.S.D. #31                  Chandler U.S.D. #80
Avondale E.S.D. #44                        Chevelon Butte S.D. #5
Baboquivari U.S.D. #40                     Chinle U.S.D. #24
Bagdad U.S.D. #20                          Chino Valley U.S.D. #51
Balsz E.S.D. #31                           Clarkdale-Jerome E.S.D. #3
Beaver Creek E.S.D. #26                    Clifton U.S.D.
Benson U.S.D. #9                           Cochise County Community College District
Bicentennial Union High S.D. #76           Cochise E.S.D. #26
Bisbee U.S.D. #2                           Coconino Community College District
Blue E.S.D. #22                            Coconino County Regional Accommodation S.D.
Blue Ridge U.S.D. #32                      Colorado City U.S.D. #14
Bonita E.S.D. #16                          Colorado River Union High S.D. #2
         Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 3 of 119



Concho E.S.D. #6                                   Kyrene E.S.D. #28
Congress E.S.D. #17                                Lake Havasu U.S.D. #1
Continental E.S.D. #39                             Laveen E.S.D. #59
Coolidge U.S.D. #21                                Liberty E.S.D. #25
Cottonwood-Oak Creek E.S.D. #6                     Litchfield E.S.D. #79
Crane E.S.D. (Arizona) #13                         Littlefield U.S.D. #9
Creighton E.S.D. #14                               Littleton E.S.D. #65
Crown King E.S.D. #41                              Madison E.S.D. #38
Deer Valley U.S.D. #97                             Maine Consolidated E.S.D. #10
Double Adobe E.S.D. #45                            Mammoth-San Manuel U.S.D. #8
Douglas U.S.D. #27                                 Marana U.S.D. #6
Duncan U.S.D. #2                                   Maricopa County Regional District #509
Dysart U.S.D. #89                                  Maricopa U.S.D. #20
Eagle Elementary District #45                      Mary C. O'Brien Accommodation S.D.
Eastern Arizona Junior College District (Eastern   Mayer U.S.D. #43
Arizona College)                                   McNary E.S.D. #23
Elfrida E.S.D. #12                                 McNeal E.S.D. #55
Eloy E.S.D. #11                                    Mesa Public Schools #4
Esperanza Academy Accommodation S.D.               Miami U.S.D. #40
Flagstaff U.S.D.                                   Mingus Union High S.D. #4
Florence U.S.D. #1                                 Mobile E.S.D. #86
Flowing Wells U.S.D. #8                            Mohave Valley E.S.D. #16
Forrest E.S.D.                                     Mohawk Valley E.S.D. #17
Fort Huachuca Accommodation District (military     Morenci U.S.D.
base school)                                       Morristown E.S.D. #75
Fort Thomas U.S.D. #7                              Murphy E.S.D. #21
Fountain Hills U.S.D. #984                         Naco E.S.D. #23
Fowler E.S.D. #45                                  Nadaburg U.S.D. #81
Fredonia-Moccasin U.S.D.                           Nogales U.S.D. #1
Fredonia-Moccasin U.S.D.                           Oracle E.S.D. #2
Gadsden E.S.D. #32                                 Osborn E.S.D. #8
Ganado U.S.D. #20                                  Owens-Whitney E.S.D. #6
Gila Bend U.S.D. #24                               Page U.S.D. #8
Gila Community College District                    Palo Verde E.S.D. #49
Gilbert U.S.D. #41                                 Paloma E.S.D. #94
Glendale E.S.D. #40                                Palominas E.S.D. #49
Glendale Union High S.D. #205                      Paradise Valley U.S.D. #69
Globe U.S.D. #1                                    Parker U.S.D. #27
Graham County Special Services                     Patagonia E.S.D. #6
Grand Canyon U.S.D. #4                             Patagonia Union High S.D. #20
Greenlee County Accommodation District             Payson U.S.D. #10
Hackberry S.D. #3                                  Peach Springs U.S.D. #8
Hayden-Winkelman U.S.D. #41                        Pearce E.S.D. #22
Heber-Overgaard U.S.D. #6                          Pendergast E.S.D. #92
Higley U.S.D. #60                                  Peoria U.S.D. #11
Hillside E.S.D. #35                                Phoenix E.S.D. #1
Holbrook U.S.D. #3                                 Phoenix Union High S.D. #210
Humboldt U.S.D. #22                                Picacho E.S.D. #33
Hyder E.S.D. #16                                   Pima Accommodation District #0
Isaac S.D. #5                                      Pima County Board of Supervisors
J. O. Combs U.S.D. #44                             Pima U.S.D. #6
Joseph City U.S.D. #2                              Pine-Strawberry E.S.D. #12
Kayenta U.S.D. #27                                 Piñon U.S.D. #4
Kingman U.S.D. #20                                 Pomerene E.S.D. #64
Kirkland E.S.D. #23                                Prescott U.S.D. #1
Klondyke S.D. #9                                   Quartzsite E.S.D. #4
         Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 4 of 119



Queen Creek U.S.D. #95                                       Tanque Verde U.S.D. #13
Ray U.S.D. #3                                                Tempe E.S.D. #3
Red Mesa U.S.D. #27                                          Tempe Union High S.D. #213
Red Rock E.S.D. #5                                           Thatcher U.S.D. #4
Redington E.S.D. #44                                         Tolleson E.S.D. #17
Riverside E.S.D. #2                                          Tolleson Union High S.D. #214
Roosevelt E.S.D. #66                                         Toltec E.S.D. #22
Round Valley U.S.D. #10                                      Tombstone U.S.D. #1
Sacaton E.S.D. #18                                           Tonto Basin E.S.D. #33
Saddle Mountain U.S.D. #90                                   Topock E.S.D. #12
Safford U.S.D. #1                                            Tuba City U.S.D. #15
Sahuarita U.S.D. #30                                         Tucson U.S.D. #1
Saint Johns U.S.D. #1                                        Union E.S.D. #62
Salome Consolidated E.S.D. #30                               Vail U.S.D. #20
San Carlos U.S.D. #20                                        Valentine E.S.D. #22
San Fernando E.S.D. #35                                      Valley Union High S.D. #22
San Simon U.S.D. #18                                         Vernon E.S.D. #9
Sanders U.S.D. #18                                           Washington E.S.D. #6
Santa Cruz Valley U.S.D. #35                                 Wellton E.S.D. #24
Santa Cruz Valley Union High S.D. #840                       Wenden E.S.D. #19
Scottsdale U.S.D. #48                                        Whiteriver U.S.D. #20
Sedona-Oak Creek Joint U.S.D. #9                             Wickenburg U.S.D. #9
Seligman U.S.D. #40                                          Willcox U.S.D. #13
Sentinel E.S.D. #71                                          Williams U.S.D. #2
Show Low U.S.D. #10                                          Wilson E.S.D. #7
Sierra Vista U.S.D. #68                                      Window Rock U.S.D. #8
Skull Valley E.S.D. #15                                      Winslow U.S.D. #1
Snowflake U.S.D. #5                                          Yarnell E.S.D. #52
Solomon E.S.D. #5                                            Yavapai County S.D.
Somerton E.S.D. #11                                          Young E.S.D. #5
Sonoita E.S.D. #25                                           Yucca E.S.D. #13
St. David U.S.D. #21                                         Yuma County Accommodation District
Stanfield E.S.D. #24                                         Yuma E.S.D. #1
Sunnyside U.S.D. #12                                         Yuma Union High S.D. #70
Superior U.S.D. #15

                                                   Arkansas
Alma S.D.                                Blevins S.D.                          Clarksville S.D.
Alpena S.D.                              Blytheville S.D.                      Cleveland County S.D.
Arkadelphia S.D.                         Booneville S.D.                       Clinton S.D.
Armorel S.D.                             Bradford S.D.                         Concord S.D.
Ashdown S.D.                             Bradley S.D.                          Conway S.D.
Atkins S.D.                              Brinkley S.D.                         Corning S.D.
Augusta S.D.                             Bryant S.D.                           Cossatot River S.D.
Bald Knob S.D.                           Buffalo Island Central S.D.           Cotter S.D.
Barton–Lexa S.D.                         Cabot S.D.                            County Line S.D.
Batesville S.D.                          Caddo Hills S.D.                      Cross County S.D.
Bauxite S.D.                             Calico Rock S.D.                      Crossett S.D.
Bay S.D.                                 Camden Fairview S.D.                  Cutter–Morning Star S.D.
Bearden S.D.                             Carlisle S.D.                         Danville S.D.
Beebe S.D.                               Cave City S.D.                        Dardanelle Public Schools
Benton S.D.                              Cedar Ridge S.D.                      Decatur Public Schools
Bentonville S.D.                         Cedarville S.D.                       Deer/Mount Judea S.D.
Bergman S.D.                             Centerpoint S.D.                      DeQueen S.D.
Berryville S.D.                          Charleston S.D.                       Dermott S.D.
Bismarck S.D.                            Clarendon S.D.                        Des Arc S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 5 of 119



Dewitt S.D.                   Hughes S.D.                     Nevada S.D.
Dierks S.D.                   Huntsville S.D.                 Newport S.D.
Dollarway S.D.                Imboden Charter S.D.            Norfork S.D.
Dover S.D.                    Izard County C.S.D.             Norphlet S.D.
Drew Central S.D.             Jackson County S.D.             North Little Rock S.D.
Dumas S.D.                    Jasper S.D.                     Omaha S.D.
Earle S.D.                    Jessieville S.D.                Osceola S.D.
East End S.D.                 Jonesboro S.D.                  Ouachita River S.D.
East Poinsett County S.D.     Junction City S.D.              Ouachita S.D.
El Dorado S.D.                KIPP: Delta Public Schools      Ozark Mountain S.D.
Elkins S.D.                   Kirby S.D.                      Ozark S.D.
Emerson–Taylor S.D.           Lafayette County S.D.           Palestine–Wheatley S.D.
England S.D.                  Lake Hamilton S.D.              Pangburn S.D.
Eureka Springs S.D.           Lakeside S.D. (Hot Springs,     Paragould S.D.
Farmington S.D.               Arkansas)                       Paris S.D.
Fayetteville S.D.             Lakeside S.D. (Lake Village,    Parkers Chapel S.D.
Flippin S.D.                  Arkansas)                       Pea Ridge S.D.
Fordyce S.D.                  Lamar S.D.                      Perryville S.D.
Foreman S.D.                  Lavaca S.D.                     Piggott S.D.
Forrest City S.D.             Lawrence County S.D.            Pine Bluff S.D.
Fort Smith S.D.               Lead Hill S.D.                  Pocahontas S.D.
Fouke S.D.                    Lee County S.D.                 Pottsville S.D.
Fountain Lake S.D.            Lincoln S.D.                    Poyen S.D.
Genoa Central S.D.            Little Rock S.D.                Prairie Grove S.D.
Gentry S.D.                   Lonoke S.D.                     Prescott S.D.
Glen Rose S.D.                Magazine S.D.                   Pulaski County Special S.D.
Gosnell S.D.                  Magnet Cove S.D.                Quitman S.D.
Gravette S.D.                 Magnolia S.D.                   Rector S.D.
Green Forest S.D.             Malvern S.D.                    Riverside S.D.
Greenbrier S.D.               Mammoth Spring S.D.             Riverview S.D.
Greene County Tech S.D.       Manila S.D.                     Rogers S.D.
Greenland S.D.                Mansfield S.D.                  Rose Bud S.D.
Greenwood S.D.                Marion S.D.                     Russellville S.D.
Gurdon S.D.                   Marked Tree S.D.                Salem S.D.
Guy–Perkins S.D.              Marmaduke S.D.                  Scranton S.D.
Hackett S.D.                  Marvell–Elaine S.D.             Searcy County S.D.
Hamburg S.D.                  Mayflower S.D.                  Searcy S.D.
Hampton S.D.                  Maynard S.D.                    Sheridan S.D.
Harmony Grove S.D. (Camden,   McCrory S.D.                    Shirley S.D.
Arkansas) (Oauchita County)   McGehee S.D.                    Siloam Springs S.D.
Harmony Grove S.D. (Benton,   Melbourne S.D.                  Sloan–Hendrix S.D.
Arkansas) (Saline County)     Mena S.D.                       Smackover S.D.
Harrisburg S.D.               Midland S.D.                    South Conway County S.D.
Harrison S.D.                 Mineral Springs Saratoga S.D.   South Mississippi County S.D.
Hartford S.D.                 Monticello S.D.                 South Pike County S.D.
Hazen S.D.                    Mount Ida S.D.                  South Side S.D. (Bee Branch)
Heber Springs S.D.            Mount Vernon–Enola S.D.         Southside S.D. (Batesville)
Hector S.D.                   Mountain Home S.D.              Spring Hill S.D.
Helena-West Helena S.D.       Mountain Pine S.D.              Springdale S.D.
Hermitage S.D.                Mountain View S.D.              Star City S.D.
Highland S.D.                 Mountainburg S.D.               Stephens S.D.
Hillcrest S.D.                Mulberry–Pleasant View Bi-      Strong–Huttig S.D.
Hope S.D.                     County S.D.                     Stuttgart Public Schools
Horatio S.D.                  Nashville S.D.                  Texarkana Arkansas Schools
Hot Springs S.D.              Nemo Vista S.D.                 Trumann Public Schools
Hoxie S.D.                    Nettleton S.D.                  Two Rivers S.D.
         Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 6 of 119



Valley Springs S.D.                  West Fork S.D.                       White County Central S.D.
Valley View S.D.                     West Memphis S.D.                    White Hall S.D.
Van Buren S.D.                       Western Yell County S.D.             Wonderview S.D.
Vilonia S.D.                         West Side S.D. (Cleburne             Woodlawn S.D.
Viola S.D.                           County)                              Wynne S.D.
Waldron S.D.                         Westside S.D. (Johnson County)       Yellville–Summit S.D.
Warren S.D.                          Westside C.S.D. (Craighead
Watson Chapel S.D.                   County)

                                              California
ABC U.S.D.                                              Bakersfield City S.D.
Acalanes Union High S.D.                                Baldwin Park U.S.D.
Ackerman Charter S.D.                                   Ballard E.S.D.
Acton-Agua Dulce U.S.D.                                 Ballico-Cressey E.S.D.
Adelanto S.D.                                           Bangor Union E.S.D.
Alameda U.S.D.                                          Banning U.S.D.
Alameda County Office of Education                      Banta E.S.D.
Albany U.S.D.                                           Barstow U.S.D.
Alexander Valley Union S.D.                             Bass Lake Joint Union E.S.D.
Alhambra U.S.D.                                         Bassett U.S.D.
Alisal Union S.D.                                       Bayshore E.S.D.
Allensworth E.S.D.                                      Bear Valley U.S.D.
Alpaugh U.S.D.                                          Beardsley S.D.
Alpine County Office of Education                       Beaumont U.S.D.
Alpine County U.S.D.                                    Bella Vista E.S.D.
Alpine Union S.D.                                       Belleview E.S.D.
Alta Loma S.D.                                          Bellevue Union E.S.D.
Alta Vista E.S.D.                                       Bellflower U.S.D.
Alta-Dutch Flat S.D.                                    Belmont – Redwood Shores S.D.
Alum Rock Union S.D.                                    Belridge S.D.
Alview-Dairyland Union S.D.                             Bend S.D.
Alvina E.S.D.                                           Benicia U.S.D.
Alvord U.S.D.                                           Bennett Valley Union S.D.
Amador County Office of Education                       Berkeley U.S.D.
Amador County U.S.D.                                    Berryessa Union S.D.
American Union S.D.                                     Beverly Hills U.S.D.
Anaheim City S.D.                                       Big Creek E.S.D.
Anaheim Union High S.D.                                 Big Lagoon S.D.
Anderson Union High S.D.                                Big Oak Flat-Groveland U.S.D.
Anderson Valley U.S.D.                                  Big Pine U.S.D.
Antelope S.D.                                           Big Springs Union E.S.D.
Antelope Valley Union High S.D.                         Big Sur U.S.D.
Antioch U.S.D.                                          Big Valley Joint U.S.D.
Apple Valley U.S.D.                                     Biggs U.S.D.
Arcadia U.S.D.                                          Bishop Joint Union High S.D.
Arcata S.D.                                             Bishop Union E.S.D.
Arcohe Union S.D.                                       Bitterwater-Tully Union S.D.
Arena Union E.S.D.                                      Black Butte Union E.S.D.
Armona Union E.S.D.                                     Black Oak Mine U.S.D.
Aromas-San Juan U.S.D.                                  Blake S.D.
Arvin Union S.D.                                        Blochman Union S.D.
Atascadero U.S.D.                                       Blue Lake Union S.D.
Atwater E.S.D.                                          Bogus E.S.D.
Auburn Union S.D.                                       Bolinas-Stinson Union S.D.
Azusa U.S.D.                                            Bonita U.S.D.
Baker Valley U.S.D.                                     Bonny Doon Union E.S.D.
         Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 7 of 119



Bonsall Union S.D.                         Central S.D.
Borrego Springs U.S.D.                     Central U.S.D.
Bradley Union S.D.                         Central Union S.D.
Brawley E.S.D.                             Central Union High S.D.
Brawley Union High S.D.                    Centralia S.D.
Brea Olinda U.S.D.                         Ceres U.S.D.
Brentwood Union S.D.                       Chaffey Joint Union High S.D.
Bret Harte Union High S.D.                 Charter Oak U.S.D.
Bridgeville E.S.D.                         Chatom Union S.D.
Briggs S.D.                                Chawanakee U.S.D.
Brisbane S.D.                              Chicago Park S.D.
Brittan S.D.                               Chico U.S.D.
Browns E.S.D.                              Chinese Camp E.S.D.
Buckeye Union S.D.                         Chino Valley U.S.D.
Buellton Union S.D.                        Chowchilla S.D.
Buena Park S.D.                            Chowchilla Union High S.D.
Buena Vista E.S.D.                         Chualar Union S.D.
Burbank U.S.D.                             Chula Vista E.S.D.
Burlingame S.D.                            Cienega Union S.D.
Burnt Ranch S.D.                           Cinnabar S.D.
Burrel Union E.S.D.                        Citrus South Tule E.S.D.
Burton S.D.                                Claremont U.S.D.
Butte County Office of Education           Clay Joint E.S.D.
Butte Valley U.S.D.                        Clear Creek S.D.
Butteville Union E.S.D.                    Cloverdale U.S.D.
Buttonwillow Union S.D.                    Clovis U.S.D.
Byron Union S.D.                           Coachella Valley U.S.D.
Cabrillo U.S.D.                            Coalinga-Huron Joint U.S.D.
Cajon Valley Union S.D.                    Coast U.S.D.
Calaveras County Office of Education       Coffee Creek E.S.D.
Calaveras U.S.D.                           Cold Spring S.D.
Calexico U.S.D.                            Colfax E.S.D.
Caliente Union S.D.                        College S.D.
Calipatria U.S.D.                          Colton Joint U.S.D.
Calistoga Joint U.S.D.                     Columbia E.S.D.
Cambrian S.D.                              Columbia Union S.D.
Camino Union S.D.                          Columbine E.S.D.
Campbell Union E.S.D.                      Colusa County Office of Education
Campbell Union High S.D.                   Colusa U.S.D.
Camptonville S.D.                          Compton U.S.D.
Canyon E.S.D.                              Conejo Valley U.S.D.
Capay E.S.D.                               Contra Costa County Office of Education
Capistrano U.S.D.                          Corcoran Joint U.S.D.
Cardiff E.S.D.                             Corning Union E.S.D.
Carlsbad U.S.D.                            Corning Union High S.D.
Carmel U.S.D.                              Corona-Norco U.S.D.
Carpinteria U.S.D.                         Coronado U.S.D.
Caruthers U.S.D.                           Cotati-Rohnert Park U.S.D.
Cascade Union E.S.D.                       Cottonwood Union S.D.
Casmalia S.D.                              Covina-Valley U.S.D.
Castaic Union S.D.                         Cox Bar E.S.D.
Castle Rock Union E.S.D.                   Cucamonga S.D.
Castro Valley U.S.D.                       Cuddeback Union S.D.
Cayucos E.S.D.                             Culver City U.S.D.
Center Joint U.S.D.                        Cupertino Union S.D.
Centinela Valley Union High S.D.           Curtis Creek S.D.
         Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 8 of 119



Cutler-Orosi Joint U.S.D.                  Enterprise E.S.D.
Cutten E.S.D.                              Escalon U.S.D.
Cuyama Joint U.S.D.                        Escondido Union E.S.D.
Cypress S.D.                               Escondido Union High S.D.
Davis Joint U.S.D.                         Esparto U.S.D.
Death Valley U.S.D.                        Etiwanda S.D.
Dehesa S.D.                                Eureka City Schools District
Del Mar Union S.D.                         Eureka Union S.D.
Del Norte County Office of Education       Evergreen E.S.D.
Del Norte County U.S.D.                    Evergreen Union S.D.
Del Paso Heights S.D.                      Exeter U.S.D.
Delano Joint Union High S.D.               Fairfax S.D.
Delano Union S.D.                          Fairfield-Suisun U.S.D.
Delhi U.S.D.                               Fall River Joint U.S.D.
Delphic E.S.D.                             Fallbrook Union E.S.D.
Delta View Joint Union S.D.                Fallbrook Union High S.D.
Denair U.S.D.                              Farmersville U.S.D.
Desert Center U.S.D.                       Feather Falls Union E.S.D.
Desert Sands U.S.D.                        Ferndale U.S.D.
Di Giorgio S.D.                            Fieldbrook E.S.D.
Dinuba U.S.D.                              Fillmore U.S.D.
Dixon U.S.D.                               Firebaugh-Las Deltas Joint U.S.D.
Dos Palos-Oro Loma Joint U.S.D.            Flournoy Union S.D.
Douglas City S.D.                          Folsom-Cordova U.S.D.
Downey U.S.D.                              Fontana U.S.D.
Dry Creek Joint E.S.D.                     Foresthill Union S.D.
Duarte U.S.D.                              Forestville Union E.S.D.
Dublin U.S.D.                              Forks of Salmon E.S.D.
Ducor Union E.S.D.                         Fort Bragg U.S.D.
Dunham E.S.D.                              Fort Ross E.S.D.
Dunsmuir E.S.D.                            Fort Sage U.S.D.
Dunsmuir Joint Union High S.D.             Fortuna E.S.D., formed effective July 1, 2012, from
Durham U.S.D.                              Fortuna Union E.S.D. and Rohnerville E.S.D.
Earlimart S.D.                             Fortuna Union High S.D.
East Nicolaus Joint Union High S.D.        Fountain Valley S.D.
East Side Union High S.D.                  Fowler U.S.D.
East Whittier City S.D.                    Franklin E.S.D.
Eastern Sierra U.S.D.                      Franklin-McKinley S.D.
Eastside Union S.D.                        Fremont U.S.D.
Edison S.D.                                Fremont Union High S.D.
El Centro E.S.D.                           French Gulch-Whiskeytown Union Elementary
El Dorado County Office of Education       District
El Dorado Union High S.D.                  Freshwater S.D.
El Monte City S.D.                         Fresno County Office of Education
El Monte Union High S.D.                   Fresno U.S.D.
El Nido E.S.D.                             Fruitvale S.D.
El Rancho U.S.D.                           Fullerton S.D.
El Segundo U.S.D.                          Fullerton Joint Union High S.D.
El Tejon U.S.D.                            Galt Joint Union E.S.D.
Elk Grove U.S.D.                           Galt Joint Union High S.D.
Elk Hills S.D.                             Garden Grove U.S.D.
Elkins S.D.                                Garfield S.D.
Elverta Joint E.S.D.                       Garvey S.D.
Emery U.S.D.                               Gateway U.S.D.
Empire Union S.D.                          Gazelle Union E.S.D.
Encinitas Union S.D.                       General Shafter S.D.
         Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 9 of 119



Gerber Union E.S.D.                        Hueneme S.D.
Geyserville U.S.D.                         Hughes-Elizabeth Lakes Union E.S.D.
Gilroy U.S.D.                              Hughson U.S.D.
Glendale U.S.D.                            Humboldt County Office of Education
Glendora U.S.D.                            Huntington Beach City S.D.
Glenn County Office of Education           Huntington Beach Union High S.D.
Gold Oak Union E.S.D.                      Hydesville E.S.D.
Gold Trail Union S.D.                      Igo, Ono, Platina Union E.S.D.
Golden Feather Union E.S.D.                Imperial County Office of Education
Golden Plains U.S.D.                       Imperial U.S.D.
Golden Valley U.S.D.                       Indian Diggings S.D.
Goleta Union S.D.                          Indian Springs E.S.D.
Gonzales U.S.D.                            Inglewood U.S.D.
Gorman S.D.                                Inyo County Office of Education
Grant E.S.D.                               Irvine U.S.D.
Grant Joint Union High S.D.                Island Union E.S.D.
Grass Valley S.D.                          Jacoby Creek Charter S.D.
Gratton S.D.                               Jamestown E.S.D.
Gravenstein Union S.D.                     Jamul-Dulzura Union S.D.
Graves E.S.D.                              Janesville Union E.S.D.
Green Point S.D.                           Jefferson E.S.D.
Greenfield Union S.D.                      Jefferson Union High S.D.
Grenada E.S.D.                             John Swett U.S.D.
Gridley U.S.D.                             Johnstonville E.S.D.
Grossmont Union High S.D.                  Julian Union S.D.
Guadalupe Union S.D.                       Julian Union High S.D.
Guerneville S.D.                           Junction City E.S.D.
Gustine U.S.D.                             Junction E.S.D.
Hacienda La Puente U.S.D.                  Jurupa U.S.D.
Hamilton Union E.S.D.                      Kashia E.S.D.
Hamilton Union High S.D.                   Kelseyville U.S.D.
Hanford E.S.D.                             Kentfield S.D.
Hanford Joint Union High S.D.              Kenwood S.D.
Happy Camp Union E.S.D.                    Keppel Union S.D.
Happy Valley E.S.D.                        Kerman U.S.D.
Happy Valley Union E.S.D.                  Kern County Office of Education
Harmony Union S.D.                         Kern High S.D.
Hart-Ransom Union S.D.                     Kernville Union S.D.
Hawthorne S.D.                             Keyes Union S.D.
Hayward U.S.D.                             King City Joint Union High S.D.
Healdsburg U.S.D.                          King City Union S.D.
Heber E.S.D.                               Kings Canyon U.S.D.
Helendale S.D.                             Kings County Office of Education
Hemet U.S.D.                               Kings River Union S.D.
Hermosa Beach City E.S.D.                  Kings River-Hardwick S.D.
Hesperia U.S.D.                            Kingsburg Elementary Charter S.D.
Hickman Community Charter S.D.             Kingsburg Joint Union High S.D.
Hillsborough City S.D.                     Kirkwood S.D.
Hilmar U.S.D.                              Kit Carson Union S.D.
Hollister E.S.D.                           Klamath River Union E.S.D.
Holtville U.S.D.                           Klamath-Trinity Joint U.S.D.
Hope E.S.D.                                Kneeland E.S.D.
Horicon S.D.                               Knights Ferry E.S.D.
Hornbrook E.S.D.                           Knightsen S.D.
Hot Springs E.S.D.                         Konocti U.S.D.
Howell Mountain E.S.D.                     La Cañada U.S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 10 of 119



La Grange S.D.                            Lone Pine U.S.D.
La Habra City S.D.                        Long Beach U.S.D.
La Honda-Pescadero U.S.D.                 Loomis Union S.D.
La Mesa-Spring Valley S.D.                Los Alamitos U.S.D.
Lafayette S.D.                            Los Alamos S.D.
Laguna Beach U.S.D.                       Los Altos S.D.
Laguna Joint S.D.                         Los Angeles County Office of Education
Lagunita E.S.D.                           Los Angeles U.S.D.
Lagunitas S.D.                            Los Banos U.S.D.
Lake County Office of Education           Los Gatos Union S.D.
Lake E.S.D.                               Los Gatos-Saratoga Union High S.D.
Lake Elsinore U.S.D.                      Los Molinos U.S.D.
Lake Tahoe U.S.D.                         Los Nietos S.D.
Lakeport U.S.D.                           Los Olivos S.D.
Lakeside Joint S.D.                       Lost Hills Union E.S.D.
Lakeside Union S.D. (Bakersfield)         Lowell Joint S.D.
Lakeside Union E.S.D. (Kings County)      Lucerne E.S.D.
Lakeside Union S.D. (Lakeside)            Lucerne Valley U.S.D.
Lammersville E.S.D.                       Lucia Mar U.S.D.
Lamont S.D.                               Luther Burbank S.D.
Lancaster S.D.                            Lynwood U.S.D.
Larkspur-Corte Madera S.D.                Madera County Office of Education
Las Lomitas E.S.D.                        Madera U.S.D.
Las Virgenes U.S.D.                       Magnolia S.D.
Lassen County Office of Education         Mammoth U.S.D.
Lassen Union High S.D.                    Manchester Union E.S.D.
Lassen View Union E.S.D.                  Manhattan Beach U.S.D.
Laton U.S.D.                              Manteca U.S.D.
Latrobe S.D.                              Manton Joint U.S.D.
Lawndale E.S.D.                           Manzanita E.S.D.
Laytonville U.S.D.                        Maple Creek E.S.D.
Le Grand Union E.S.D.                     Maple E.S.D.
Le Grand Union High S.D.                  Marcum-Illinois Union E.S.D.
Leggett Valley U.S.D.                     Maricopa U.S.D.
Lemon Grove S.D.                          Marin County Office of Education
Lemoore Union E.S.D.                      Mariposa County Office of Education
Lemoore Union High S.D.                   Mariposa County U.S.D.
Lennox S.D.                               Mark Twain Union E.S.D.
Lewiston E.S.D.                           Mark West Union S.D.
Liberty S.D.                              Martinez U.S.D.
Liberty Union High S.D.                   Marysville Joint U.S.D.
Lincoln S.D.                              Mattole U.S.D.
Lincoln U.S.D.                            Maxwell U.S.D.
Linden U.S.D.                             McCabe Union S.D.
Lindsay U.S.D.                            McCloud Union E.S.D.
Linns Valley-Poso Flat Union S.D.         McFarland U.S.D.
Little Lake City S.D.                     McKinleyville Union S.D.
Little Shasta E.S.D.                      McKittrick S.D.
Live Oak S.D.                             McSwain Union E.S.D.
Live Oak U.S.D.                           Meadows Union E.S.D.
Livermore Valley Joint U.S.D.             Mendocino County Office of Education
Livingston Union S.D.                     Mendocino U.S.D.
Lodi U.S.D.                               Mendota U.S.D.
Loleta Union S.D.                         Menifee Union S.D.
Loma Prieta Joint Union E.S.D.            Menlo Park City E.S.D.
Lompoc U.S.D.                             Merced City S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 11 of 119



Merced County Office of Education         Natomas U.S.D.
Merced River E.S.D.                       Needles U.S.D.
Merced Union High S.D.                    Nevada City S.D.
Meridian E.S.D.                           Nevada County Office of Education
Mesa Union S.D.                           Nevada Joint Union High S.D.
Middletown U.S.D.                         New Haven U.S.D.
Midway S.D.                               New Hope E.S.D.
Mill Valley S.D.                          New Jerusalem S.D.
Millbrae S.D.                             Newark U.S.D.
Miller Creek E.S.D.                       Newcastle E.S.D.
Millville E.S.D.                          Newhall S.D.
Milpitas U.S.D.                           Newman-Crows Landing U.S.D.
Mineral S.D.                              Newport-Mesa U.S.D.
Mission Union S.D.                        Nicasio S.D.
Modesto City Schools                      Norris S.D.
Modoc County Office of Education          North County Joint Union S.D.
Modoc Joint U.S.D.                        North Cow Creek S.D.
Mojave U.S.D.                             North Monterey County U.S.D.
Mono County Office of Education           North Sacramento E.S.D.
Monroe E.S.D.                             Northern Humboldt Union High S.D.
Monrovia U.S.D.                           Norwalk-La Mirada U.S.D.
Monson-Sultana Joint Union E.S.D.         Novato U.S.D.
Montague E.S.D.                           Nuestro E.S.D.
Monte Rio Union E.S.D.                    Nuview Union S.D.
Montebello S.D.                           Oak Grove S.D.
Montebello U.S.D.                         Oak Grove Union S.D.
Montecito Union E.S.D.                    Oak Park U.S.D.
Monterey County Office of Education       Oak Run E.S.D.
Monterey Peninsula U.S.D.                 Oak Valley Union E.S.D.
Montgomery E.S.D.                         Oak View Union E.S.D.
Moorpark U.S.D.                           Oakdale Joint U.S.D.
Moraga S.D.                               Oakland U.S.D.
Moreland S.D.                             Oakley Union E.S.D.
Moreno Valley U.S.D.                      Ocean View S.D. (Elementary)
Morgan Hill U.S.D.                        Ocean View S.D.
Morongo U.S.D.                            Oceanside U.S.D.
Mother Lode Union S.D.                    Ojai U.S.D.
Mt Baldy S.D.                             Old Adobe Union S.D.
Mount Diablo U.S.D.                       Ontario-Montclair S.D.
Mount Pleasant E.S.D.                     Ophir E.S.D.
Mount Shasta Union S.D.                   Orange Center S.D.
Mountain E.S.D.                           Orange County Department of Education S.D.
Mountain Empire U.S.D.                    Orange U.S.D.
Mountain House S.D.                       Orchard E.S.D.
Mountain Union S.D.                       Orcutt Union S.D.
Mountain Valley U.S.D.                    Orick E.S.D.
Mountain View S.D.                        Orinda Union E.S.D.
Mountain View-Los Altos Union High S.D.   Orland U.S.D.
Mountain View-Whisman S.D.                Oro Grande S.D.
Mulberry E.S.D.                           Oroville City E.S.D.
Mupu S.D.                                 Oroville Union High S.D.
Muroc Joint U.S.D.                        Outside Creek E.S.D.
Murrieta Valley U.S.D.                    Owens Valley U.S.D.
Napa County Office of Education           Oxnard S.D.
Napa Valley U.S.D.                        Oxnard Union High S.D.
National E.S.D.                           Pacheco Union S.D.
         Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 12 of 119



Pacific Grove U.S.D.                       Pope Valley Union E.S.D.
Pacific Union S.D. (Arcata, California)    Porterville U.S.D.
Pacific Union S.D. (Fresno, California)    Portola Valley E.S.D.
Pacifica S.D.                              Potter Valley Community U.S.D.
Palermo Union S.D.                         Poway U.S.D.
Palm Springs U.S.D.                        Princeton Joint U.S.D.
Palmdale S.D.                              Raisin City E.S.D.
Palo Alto U.S.D.                           Ramona City U.S.D.
Palo Verde U.S.D.                          Rancho Santa Fe E.S.D.
Palo Verde Union E.S.D.                    Ravendale-Termo E.S.D.
Palos Verdes Peninsula U.S.D.              Ravenswood City E.S.D.
Panama Buena Vista Union S.D.              Raymond-Knowles Union E.S.D.
Panoche S.D.                               Ready Springs Union S.D.
Paradise E.S.D.                            Red Bluff Joint Union High S.D.
Paradise U.S.D.                            Red Bluff Union E.S.D.
Paramount U.S.D.                           Redding E.S.D.
Parlier U.S.D.                             Redlands U.S.D.
Pasadena U.S.D.                            Redondo Beach U.S.D.
Paso Robles Joint U.S.D.                   Redwood City E.S.D.
Patterson Joint U.S.D.                     Reed Union E.S.D.
Peninsula Union S.D.                       Reeds Creek E.S.D.
Perris E.S.D.                              Reef-Sunset U.S.D.
Penn Valley Union E.S.D.                   Rescue Union E.S.D.
Perris Union High S.D.                     Rialto U.S.D.
Petaluma City Schools                      Richfield E.S.D.
Piedmont U.S.D.                            Richgrove E.S.D.
Pierce Joint U.S.D.                        Richland Union E.S.D.
Pine Ridge E.S.D.                          Richmond E.S.D.
Piner-Olivet Union E.S.D.                  Rim Of The World U.S.D.
Pioneer Union E.S.D., Berry Creek          Rincon Valley Union E.S.D.
Pioneer Union E.S.D., Hanover              Rio Bravo-Greeley Union E.S.D.
Pioneer Union S.D.                         Rio Dell E.S.D.
Pittsburg U.S.D.                           Rio E.S.D.
Pixley Union E.S.D.                        Rio Linda Union E.S.D.
Placentia-Yorba Linda U.S.D.               Ripon U.S.D.
Placer County Office of Education          River Delta Joint U.S.D.
Placer Hills Union E.S.D.                  Riverbank U.S.D.
Placer Union High S.D.                     Riverdale Joint U.S.D.
Placerville Union E.S.D.                   Riverside County Office of Education
Plainsburg Union E.S.D.                    Riverside U.S.D.
Planada E.S.D.                             Roberts Ferry Union E.S.D.
Plaza E.S.D.                               Robla E.S.D.
Pleasant Grove Joint Union S.D.            Rockford E.S.D.
Pleasant Ridge Union S.D.                  Rocklin U.S.D.
Pleasant Valley Joint Union E.S.D.         Rohnerville E.S.D., consolidated with Fortuna Union
Pleasant Valley S.D. (California)          E.S.D. into Fortuna E.S.D. effective July 1, 2012
Pleasant View E.S.D.                       Romoland E.S.D.
Pleasanton U.S.D.                          Rosedale Union E.S.D.
Plum Valley E.S.D.                         Roseland E.S.D.
Plumas County Office of Education          Rosemead E.S.D.
Plumas Lake E.S.D.                         Roseville City E.S.D.
Plumas U.S.D.                              Roseville Joint Union High S.D.
Point Arena Joint Union High S.D.          Ross E.S.D.
Pollock Pines E.S.D.                       Ross Valley E.S.D.
Pomona U.S.D.                              Round Valley Joint E.S.D.
Pond Union E.S.D.                          Round Valley U.S.D. (California)
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 13 of 119



Rowland U.S.D.                               Santa Maria Joint Union High S.D.
Sacramento City U.S.D.                       Santa Maria-Bonita E.S.D.
Sacramento County Office of Education        Santa Monica-Malibu U.S.D.
Saddleback Valley U.S.D.                     Santa Paula E.S.D.
Saint Helena U.S.D.                          Santa Paula Union High S.D.
Salida Union E.S.D.                          Santa Rita Union S.D.
Salinas City E.S.D.                          Santa Rosa E.S.D.
Salinas Union High S.D.                      Santa Rosa High S.D.
San Antonio Union S.D.                       Santa Ynez Valley Union High S.D.
San Ardo Union E.S.D.                        Santee S.D.
San Benito County Office of Education        Saratoga Union E.S.D.
San Benito High S.D.                         Saucelito E.S.D.
San Bernardino City U.S.D.                   Saugus Union S.D.
San Bernardino County Office of Education    Sausalito Marin City S.D.
San Bruno Park E.S.D.                        Savanna E.S.D.
San Carlos E.S.D.                            Scotia Union S.D.
San Diego Community College                  Scott Valley U.S.D.
San Diego County Office of Education         Scotts Valley U.S.D.
San Diego U.S.D.                             Sebastopol Union E.S.D.
San Dieguito Union High S.D.                 Seeley Union E.S.D.
San Francisco County Office of Education     Seiad E.S.D.
San Francisco U.S.D.                         Selma U.S.D.
San Gabriel U.S.D.                           Semitropic E.S.D.
San Jacinto U.S.D.                           Sequoia Union E.S.D.
San Joaquin County Office of Education       Sequoia Union High S.D.
San Jose U.S.D.                              Shaffer Union E.S.D.
San Juan U.S.D.                              Shandon Joint U.S.D.
San Leandro U.S.D.                           Shasta County Office of Education
San Lorenzo U.S.D.                           Shasta Union E.S.D.
San Lorenzo Valley U.S.D.                    Shasta Union High S.D.
San Lucas Union S.D.                         Shiloh E.S.D.
San Luis Coastal U.S.D.                      Shoreline U.S.D.
San Luis Obispo County Office of Education   Sierra County Office of Education
San Marcos U.S.D.                            Sierra Sands U.S.D.
San Marino U.S.D.                            Sierra U.S.D.
San Mateo County Office of Education         Sierra-Plumas Joint U.S.D.
San Mateo Union High S.D.                    Silver Fork E.S.D.
San Mateo-Foster City E.S.D.                 Silver Valley U.S.D.
San Miguel Joint Union S.D.                  Simi Valley U.S.D.
San Pasqual Union E.S.D.                     Siskiyou County Office of Education
San Pasqual Valley U.S.D.                    Siskiyou Union High S.D.
San Rafael City E.S.D.                       Snelling-Merced Falls Union E.S.D.
San Rafael City High S.D.                    Snowline Joint U.S.D.
San Ramon Valley U.S.D.                      Solana Beach E.S.D.
San Ysidro E.S.D.                            Solano County Office of Education
Sanger U.S.D.                                Soledad U.S.D.
Santa Ana U.S.D.                             Solvang E.S.D.
Santa Barbara County Office of Education     Somis Union S.D.
Santa Barbara E.S.D.                         Sonoma County Office of Education
Santa Barbara High S.D.                      Sonoma Valley U.S.D.
Santa Clara County Office of Education       Sonora E.S.D.
Santa Clara E.S.D.                           Sonora Union High S.D.
Santa Clara U.S.D.                           Soquel Union E.S.D.
Santa Cruz City E.S.D.                       Soulsbyville E.S.D.
Santa Cruz City High S.D.                    South Bay Union S.D.
Santa Cruz County Office of Education        South Fork Union E.S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 14 of 119



South Pasadena U.S.D.                     Tulelake Basin Joint U.S.D.
South San Francisco U.S.D.                Tuolumne County Superintendent of Schools S.D.
South Whittier E.S.D.                     Turlock U.S.D.
Southern Humboldt U.S.D.                  Tustin U.S.D.
Southern Kern U.S.D.                      Twain Harte-Long Barn Union E.S.D.
Southern Trinity Joint U.S.D.             Twin Hills Union E.S.D.
Southside S.D. (California)               Twin Ridges E.S.D.
Spencer Valley E.S.D.                     Two Rock Union S.D.
Spreckels Union S.D.                      Ukiah U.S.D.
Springville Union E.S.D.                  Union S.D.
Standard E.S.D.                           Union Hill S.D.
Stanislaus County Office of Education     Union Joint E.S.D.
Stanislaus Union E.S.D.                   Upland U.S.D.
Stockton U.S.D.                           Upper Lake Union E.S.D.
Stone Corral E.S.D.                       Upper Lake Union High S.D.
Stony Creek Joint U.S.D.                  Vacaville U.S.D.
Strathmore Union E.S.D.                   Val Verde U.S.D.
Sulphur Springs S.D.                      Valle Lindo E.S.D.
Summerville E.S.D.                        Vallecito Union S.D.
Summerville Union High S.D.               Vallecitos E.S.D.
Sundale Union E.S.D.                      Vallejo City U.S.D.
Sunnyside Union E.S.D.                    Valley Center-Pauma U.S.D.
Sunnyvale E.S.D.                          Valley Home Joint E.S.D.
Sunol Glen U.S.D.                         Ventura County Office of Education
Surprise Valley Joint U.S.D.              Ventura U.S.D.
Susanville E.S.D.                         Victor E.S.D.
Sutter County Office of Education         Victor Valley Union High S.D.
Sutter Union High S.D.                    Vineland E.S.D.
Sweetwater Union High S.D.                Visalia U.S.D.
Sylvan Union E.S.D.                       Vista Del Mar Union S.D.
Taft City S.D.                            Vista U.S.D.
Taft Union High S.D.                      Walnut Creek E.S.D.
Tahoe-Truckee Joint U.S.D.                Walnut Valley U.S.D.
Tamalpais Union High S.D.                 Warner U.S.D.
Tehachapi U.S.D.                          Wasco Union E.S.D.
Tehama County Office of Education         Wasco Union High S.D.
Temecula Valley U.S.D.                    Washington Colony E.S.D.
Temple City U.S.D.                        Washington U.S.D.
Templeton U.S.D.                          Washington Union E.S.D.
Terra Bella Union S.D.                    Washington Union High S.D.
Thermalito Union E.S.D.                   Waterford U.S.D.
Three Rivers Union E.S.D.                 Waugh S.D.
Tipton E.S.D.                             Waukena Joint Union E.S.D.
Torrance U.S.D.                           Weaver Union S.D.
Tracy Joint U.S.D.                        Weaverville E.S.D.
Traver Joint E.S.D.                       Weed Union E.S.D.
Travis U.S.D.                             West Contra Costa U.S.D.
Tres Pinos Union E.S.D.                   West Covina U.S.D.
Trinidad Union S.D.                       West Fresno E.S.D.
Trinity Center E.S.D.                     West Park E.S.D.
Trinity County Office of Education        West Side Union E.S.D.
Trinity Union High S.D.                   West Sonoma County Union High S.D.
Trona Joint U.S.D.                        Western Placer U.S.D.
Tulare City S.D.                          Westminster S.D.
Tulare County Office of Education         Westmorland Union E.S.D.
Tulare Joint Union High S.D.              Westside E.S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 15 of 119



Westside Union S.D.                                     Winters Joint U.S.D.
Westwood U.S.D.                                         Winton S.D.
Wheatland E.S.D.                                        Wiseburn E.S.D.
Wheatland Union High S.D.                               Woodlake Union E.S.D.
Whitmore Union E.S.D.                                   Woodlake Union High S.D.
Whittier City E.S.D.                                    Woodland Joint U.S.D.
Whittier Union High S.D.                                Woodside E.S.D.
William S. Hart Union High S.D.                         Woodville Union E.S.D.
Williams U.S.D. (California)                            Wright E.S.D.
Willits U.S.D.                                          Yolo County Office of Education
Willow Creek E.S.D.                                     Yosemite U.S.D.
Willow Grove Union S.D.                                 Yreka Union S.D.
Willows U.S.D.                                          Yreka Union High S.D.
Wilmar Union E.S.D.                                     Yuba City U.S.D.
Wilsona E.S.D.                                          Yuba County Office of Education
Windsor U.S.D.                                          Yucaipa-Calimesa Joint U.S.D.
Winship-Robbins S.D.

                                                 Colorado
Academy S.D. 20                                         Campo S.D. RE-6
Adams 12 Five Star Schools                              Cañon City Schools (Fremont RE-1 S.D.)
Broomfield                                              Centennial S.D. R-1
Adams County S.D. 14                                    Center C.S.D. 26 JT
Adams County S.D. 50 (Westminster S.D. 50)              Rio Grande
Adams-Arapahoe S.D. 28J – see Aurora Public             Alamosa
Schools                                                 Charter School Institute
Agate S.D. 300                                          Cheraw S.D. 31
Aguilar Reorganized S.D. RE-6                           Cherry Creek S.D. 5
Akron S.D. R-1                                          Cheyenne County S.D. RE-5
Alamosa S.D. RE-11J                                     Cheyenne Mountain S.D. 12
Archuleta S.D. 50 JT (Archuleta County S.D. 50 JT)      Clear Creek S.D. RE-1
Arickaree S.D. R-2                                      Colorado Springs S.D. 11
Arriba-Flagler C.S.D. 20                                Cotopaxi Consolidated Schools (Fremont RE-3 S.D.)
Aspen S.D. 1                                            Creede S.D.
Ault-Highland S.D. RE-9 – see Weld County S.D.          Cripple Creek-Victor S.D. RE-1
RE-9                                                    Crowley County S.D. RE-1-J
Aurora Public Schools (Adams-Arapahoe S.D. 28J)         Custer County S.D. C-1
Adams                                                   Public S.D.
Public S.D.                                             DeBeque S.D. 49-JT
Bayfield S.D. 10 JT-R                                   Garfield
Bennett S.D. 29J                                        Deer Trail S.D. 26J
Bethune S.D. R-5                                        Del Norte C.S.D. C-7
Big Sandy S.D. 100J                                     Delta County S.D. 50J
Boulder Valley S.D. RE-2                                Gunnison
Broomfield                                              Montrose
Branson Reorganized S.D. RE-82                          Mesa
Briggsdale S.D. RE-10J – see Weld County S.D. RE-       Denver Public Schools (Denver County S.D. 1)
10J                                                     Dolores County S.D. RE-2J
Brighton S.D. 27J                                       Dolores S.D. RE-4A
Brush Public Schools (Brush S.D. RE-2J)                 Douglas County S.D. RE-1
Buena Vista S.D. R-31                                   Durango S.D. 9-R
Buffalo S.D. RE-4J – see Merino S.D. RE-4J              Public S.D.
Burlington Public S.D. RE-6J                            Eads S.D. RE-1 (Kiowa County S.D. RE-1)
Byers S.D. 32J                                          Eagle County S.D. RE-50
Public S.D.                                             East Grand S.D. 2
Calhan S.D. RJ-1                                        East Otero S.D. R-1
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 16 of 119



Eaton S.D. RE-2 (Weld County S.D. RE-2)             Kim Reorganized S.D. RE-88
Edison S.D. 54JT                                    Kiowa County S.D. RE-1 – see Eads S.D. RE-1
Pueblo                                              Kiowa County S.D. RE-2 – see Plainview S.D. RE-2
Lincoln                                             Kiowa S.D. C-2 (Elbert County S.D. C-2)
El Paso County S.D. 3 – see Widefield S.D. 3        Kit Carson County S.D. R-4 – see Stratton S.D. R-4
Elbert County S.D. C-1 – see Elizabeth S.D. C-1     Kit Carson S.D. R-1
Elbert County S.D. C-2 – see Kiowa S.D. C-2         Public S.D.
Elbert S.D. 200                                     La Veta S.D. RE-2
Elizabeth S.D. C-1 (Elbert County S.D. C-1)         Lake County S.D. R-1
Ellicott S.D. 22                                    Lamar S.D. RE-2
Englewood S.D. 1                                    Las Animas S.D. RE-1
Estes Park S.D. R-3                                 Lewis-Palmer S.D. 38
Public S.D.                                         Liberty S.D. J-4
Falcon S.D. 49                                      Limon Public Schools (Limon S.D. RE-4J)
Fleming S.D. RE-3 (Frenchman S.D. RE-3)             Littleton Public Schools (Littleton S.D. 6)
Fort Morgan S.D. RE-3                               Lone Star S.D. 101
Fountain-Fort Carson S.D. 8 (Fountain S.D. 8)       Public S.D.
Fowler S.D. R4J                                     Mancos S.D. RE-6
Fremont RE-1 S.D. – see Cañon City Schools          Manitou Springs S.D. 14
Fremont RE-2 S.D.                                   Manzanola S.D. 3J
Fremont RE-3 S.D. – see Cotopaxi Consolidated       Mapleton Public Schools (Mapleton S.D. 1)
Schools                                             McClave S.D. RE-2
Frenchman S.D. RE-3 – see Fleming S.D. RE-3         Meeker S.D. RE-1
Public S.D.                                         Merino S.D. RE-4J (Buffalo S.D. RE-4J)
Garfield County S.D. 16 (Grand Valley S.D. 16)      Mesa County Valley S.D. 51
Garfield S.D. RE-2                                  Miami-Yoder S.D. JT-60
Genoa-Hugo S.D. C-113                               Elbert
Gilpin County S.D. RE-1                             Lincoln
Granada S.D. RE-1                                   Moffat C.S.D. 2
Grand Valley S.D. 16 – see Garfield S.D. 16         Moffat County S.D. RE-1
Greeley-Evans S.D. 6 – see Weld County S.D. 6       Monte Vista S.D. C-8
Gunnison Watershed S.D. RE1J                        Montezuma-Cortez S.D. RE-1
Public S.D.                                         Montrose County S.D. RE-1J
Hanover S.D. 28                                     Mountain Valley S.D. RE-1
Harrison S.D. 2                                     Public S.D.
Haxtun S.D. RE-2J                                   North Conejos S.D. RE-1J
Hayden S.D. RE-1                                    North Park S.D. R-1
Hi-Plains S.D. R-23                                 Norwood Public Schools (Norwood S.D. R-2J)
Hinsdale County S.D. RE-1                           Public S.D.
Hoehne Reorganized S.D. RE-3                        Otis S.D. R-3
Holly S.D. RE-3                                     Ouray S.D. R-1
Holyoke S.D. RE-1J                                  Public S.D.
Huerfano S.D. RE-1                                  Park County S.D. RE-2
Public S.D.                                         Pawnee S.D. RE-12 (Weld County S.D. RE-12)
Idalia S.D. RJ-3                                    Peetz Plateau S.D. RE-5 (Plateau S.D. RE-5)
Ignacio S.D. 11-JT                                  Peyton S.D. 23-JT
Public S.D.                                         Plainview S.D. RE-2 (Kiowa County S.D. RE-2)
Jeffco Public Schools (Jefferson County S.D. R-1)   Plateau S.D. RE-5 – see Peetz Plateau S.D. RE-5
Broomfield                                          Plateau Valley S.D. 50
Johnstown-Milliken S.D. RE-5J – see Weld County     Platte Canyon S.D. 1
S.D. RE-5J                                          Platte Valley S.D. RE-3
Julesburg S.D. RE-1                                 Platte Valley S.D. RE-7 (Weld County S.D. RE-7)
Public S.D.                                         Poudre S.D. R-1
Karval S.D. RE-23                                   Prairie S.D. RE-11 (Weld County S.D. RE-11)
Keenesburg S.D. RE-3J – see Weld County S.D. RE-    Primero Reorganized S.D. RE-2
3J                                                  Pritchett S.D. RE-3
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 17 of 119



Pueblo City Schools (Pueblo S.D. 60)                       Public S.D.
Pueblo County S.D. 70                                      Valley S.D. RE-1
Public S.D.                                                Vilas S.D. RE-5
Rangely S.D. RE-4                                          Public S.D.
Ridgway S.D. R-2                                           Walsh S.D. RE-1
Roaring Fork S.D. RE-1                                     Weld County S.D. RE-1
Rocky Ford S.D. R-2                                        Weld County S.D. RE-2 – see Eaton S.D. RE-2
Public S.D.                                                Weld County S.D. RE-3J
Saint Vrain Valley S.D. RE-1J                              Weld County S.D. RE-4
Weld                                                       Weld County S.D. RE-5J
Larimer                                                    Weld County S.D. 6 (Greeley S.D. 6)
Broomfield                                                 Weld County S.D. RE-7 – see Platte Valley S.D. RE-
Salida S.D. R-32                                           7
Sanford S.D. 6J                                            Weld County S.D. RE-8
Sangre de Cristo S.D. RE-22J                               Weld County S.D. RE-9
Sargent S.D. RE-33J                                        Weld County S.D. RE-10J
S.D. 27J – see Brighton S.D. 27J                           Weld County S.D. RE-11 – see Prairie S.D. RE-11
Sheridan S.D. 2                                            Weld County S.D. RE-12 – see Pawnee S.D. RE-12
Sierra Grande S.D. R-30                                    Weldon Valley S.D. RE-20J
Silverton Public Schools (Silverton S.D. 1)                West End S.D. RE-2
South Conejos S.D. RE-10                                   West Grand S.D. 1-JT
South Routt S.D. RE-3                                      Westminster S.D. 50 – see Adams County S.D. 50
Springfield S.D. RE-4                                      Widefield S.D. 3 (El Paso County S.D. 3)
Steamboat Springs S.D. RE-2                                Wiggins S.D. RE-50J
Strasburg S.D. 31J                                         Wiley S.D. RE-13-JT
Stratton S.D. R-4 (Kit Carson County S.D. R-4)             Windsor S.D. RE-4 – see Weld County S.D. RE-4
Summit S.D. RE-1                                           Woodland Park S.D. RE-2
Swink S.D. 33                                              Woodlin S.D. R-104
Public S.D.                                                Wray S.D. RD-2
Telluride S.D. R-1                                         Public S.D.
Thompson S.D. R-2J                                         Yuma S.D. 1
Trinidad S.D. 1

                                                 Connecticut
Amistad Academy District                Columbia Public Schools               Franklin Public Schools
Ansonia Public Schools                  Coventry Public Schools               Glastonbury Public Schools
Area Cooperative Educational            Cromwell Public Schools               Granby Public Schools
Ashford S.D.                            Danielson Public Schools              Greenwich Public Schools
Avon Public Schools                     Danielson Mills The School            Griswold Public Schools
Berlin Public Schools                   Danielson                             Groton Public Schools
Bethany S.D.                            Danbury Public Schools                Guilford Public Schools
Bethel Public Schools                   Darien Public Schools                 Green Hills Public Schools
Bloomfield Public Schools               Derby Public Schools                  Hamden Public Schools
Bolton Public Schools                   East Granby Public Schools            Hartford Public Schools
Bozrah Public Schools                   East Haddam Public Schools            Hartland School
Branford Public Schools                 East Hampton Public Schools           Kent Center School
Bridgeport Public Schools               East Hartford Public Schools          Killingly Public Schools
Bristol Public Schools                  East Haven Public Schools             Kingswood British International
Brookfield Public Schools               East Lyme Public Schools              College -Bangadeniya
Brooklyn School                         East Windsor Public Schools           Lebanon Public Schools
Canterbury Public Schools               Eastford Elementary School            Ledyard Public Schools
Canton Public Schools                   Ellington Public Schools              Lisbon Central School
Chaplin Elementary School               Enfield Public Schools                Litchfield Public Schools
Cheshire Public Schools                 Fairfield Public Schools              Madison Public Schools
Clinton Public Schools                  Farmington Public Schools             Manchester Public Schools
Colchester Public Schools               (Farmington, CT)                      Mansfield Public Schools
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 18 of 119



Marlborough Public S.D.           Putnam Public Schools                 Stafford Public Schools
Meriden Public Schools            Regional S.D. 1                       Stamford Public Schools
Middletown Public Schools         Regional S.D. 3                       Sterling Memorial School
Milford Public Schools            Regional S.D. 4                       Stonington Public Schools
Monroe Public Schools             Regional S.D. 5                       Stratford Public Schools
Montville Public Schools          Regional S.D. 6                       Suffield Public Schools
Naugatuck Public Schools          Regional S.D. 7                       Thomaston Public Schools
New Britain S.D.                  Regional S.D. 8                       Thompson Public Schools
New Canaan Public Schools         Regional S.D. 9                       Tolland Public Schools
New Fairfield Public S.D.         Regional S.D. 10                      Torrington S.D.
New Haven Public Schools          Regional S.D. 11                      Trumbull Public Schools
New Killingly Public Schools      Regional S.D. 12                      Union Public Schools
New London Public Schools         Regional S.D. 13                      Vernon Public Schools
New Milford Public Schools        Regional S.D. 14                      Voluntown Public Schools
Newington Public Schools          Regional S.D. 15                      Westford Schools
Newtown Public Schools            Regional S.D. 16                      Waterbury Public Schools
Norfolk S.D.                      Regional S.D. 17                      Waterford Public Schools
North Branford Public Schools     Regional S.D. 18                      Watertown School System
North Haven Public Schools        Regional S.D. 19                      West Hartford Public Schools
North Stonington Public Schools   Ridgefield Public Schools             West Haven Public Schools
Norwalk Public Schools            Rocky Hill Public Schools             Westbrook Public Schools
Norwich Public Schools            S[edit]                               Weston Public Schools
Old Saybrook Public Schools       Salem Public Schools                  Westport Public Schools
Orange Elementary Schools         Seymour Public Schools                Wethersfield Public Schools
Oxford Public Schools             Shelton Public Schools                Wilton Public Schools
Plainfield Public Schools         Sherman School                        Winchester Public Schools
Plainville Community Schools      Simsbury Public Schools               Windham Public Schools
Plymouth Public Schools           Somers Public Schools                 Windsor Locks Public Schools
Pomfret Community School          South Windsor Public Schools          Windsor Public Schools
Portland Public Schools           Southington Public Schools            Wolcott Public Schools
Preston Public Schools            Sprague Public Schools                Woodstock Public Schools

                                           Delaware
Appoquinimink S.D.                                   Laurel S.D.
Brandywine S.D.                                      Milford S.D.
Caesar Rodney S.D.                                   New Castle County Vocational-Technical S.D.
Cape Henlopen S.D.                                   (County-wide overlay S.D.)
Capital S.D.                                         Polytech S.D. (County-wide overlay S.D.)
Christina S.D.                                       Red Clay C.S.D.
Colonial S.D.                                        Seaford S.D.
Delmar S.D.                                          Smyrna S.D.
Indian River S.D.                                    Sussex Technical S.D. (County-wide overlay S.D.)
Lake Forest S.D.                                     Woodbridge S.D.

                                     District of Columbia

                                            Florida
Alachua County Public Schools                        Citrus County S.D.
Baker County S.D.                                    Clay County Schools
Bay District Schools                                 Collier County District School Board
Bradford County S.D.                                 Columbia County S.D.
Brevard County Public Schools                        DeSoto S.D.
Broward County Public Schools                        Dixie County S.D.
Calhoun County S.D.                                  Dozier/Okeechobee S.D. (operates Okeechobee
Charlotte County Public Schools                      Youth Development Center)
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 19 of 119



Duval County Public Schools                               Madison County Schools
Escambia County S.D.                                      Manatee County S.D.
Flagler County Public Schools                             Marion County Public Schools
FAMU Lab School (Florida A&M University                   Martin County S.D.
Developmental Research School)                            Miami-Dade County Public Schools
FAU Lab School (Alexander D. Henderson                    Monroe County S.D.
University School)                                        Nassau County S.D.
Florida School for the Deaf and Blind                     Okaloosa County S.D.
FSU Lab School (Florida State University School)          Okeechobee County School Board
Florida Virtual School                                    Orange County Public Schools
Franklin County Schools                                   Osceola County S.D.
Gadsden County S.D.                                       Palm Beach County S.D.
Gilchrist County S.D.                                     Pasco County Schools
Glades County S.D.                                        Pinellas County Schools
Gulf County Schools                                       Polk County Public Schools
Hamilton County S.D.                                      Putnam County S.D. (Florida)
Hardee County S.D.                                        St. Johns County S.D.
Hendry County Schools                                     St. Lucie County School Board
Hernando County School Board                              Santa Rosa County S.D.
Highlands County Schools                                  Sarasota County Public Schools
Hillsborough County Public Schools                        Seminole County Public Schools
Holmes County S.D.                                        Sumter District Schools
Indian River County S.D.                                  Suwannee County S.D.
Jackson County S.D.                                       Taylor County S.D. (Florida)
Jefferson County S.D.                                     Union County School Board
Lafayette County S.D. (Florida)                           UF Lab School (P.K. Yonge Developmental
Lake County Schools                                       Research School)
Lee County S.D.                                           Volusia County Schools
Leon County Schools                                       Wakulla County School Board
Levy County School Board                                  Walton County S.D. (Florida)
Liberty County S.D.                                       Washington County S.D.

                                                   Georgia
Appling Dicky County S.D.              Camden County S.D.                   Crawford County S.D.
Atkinson County S.D.                   Candler County S.D.                  Crisp County S.D.
Atlanta Public Schools                 Carroll County S.D.                  Dade County S.D.
Bacon County S.D.                      Carrollton City S.D.                 Dalton City S.D.
Baker County S.D.                      Cartersville City S.D.               Dawson County S.D.
Baldwin County S.D.                    Catoosa County S.D.                  Decatur City S.D.
Banks County S.D.                      Charlton County S.D.                 Decatur County S.D.
Barrow County Schools                  Chattahoochee County S.D.            DeKalb County School System
Bartow County S.D.                     Chattooga County S.D.                Dodge County S.D.
Ben Hill County S.D.                   Cherokee County S.D.                 Dooly County S.D.
Berrien County S.D.                    Chickamauga City S.D.                Dougherty County School
Bibb County Public Schools             Clarke County S.D.                   System
Bleckley County S.D.                   Clay County S.D.                     Douglas County S.D.
Brantley County S.D.                   Clayton County Public Schools        Dublin City S.D.
Bremen City S.D.                       Clinch County S.D.                   Early County S.D.
Brooks County S.D.                     Cobb County Public Schools           Echols County S.D.
Bryan County S.D.                      Coffee County S.D.                   Effingham County S.D.
Buford City S.D.                       Colquitt County S.D.                 Elbert County S.D.
Bulloch County S.D.                    Columbia County School               Emanuel County S.D.
Burke County S.D.                      System                               Evans County S.D.
Butts County S.D.                      Commerce City S.D.                   Fannin County S.D.
Calhoun City S.D.                      Cook County S.D.                     Fayette County School System
Calhoun County S.D.                    Coweta County School System          Floyd County S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 20 of 119



Forsyth County Schools               Macon County S.D.                    State schools
Franklin County S.D.                 Madison County S.D.                  Stephens County S.D.
Fulton County School System          Marietta City S.D.                   Stewart County S.D.
Gainesville City S.D.                Marion County S.D.                   Sumter County S.D.
Gilmer County S.D.                   McDuffie County S.D.                 Talbot County S.D.
Glascock County S.D.                 McIntosh County S.D.                 Taliaferro County S.D.
Glynn County S.D.                    Meriwether County S.D.               Tattnall County S.D.
Gordon County S.D.                   Miller County S.D.                   Taylor County S.D.
Grady County S.D.                    Mitchell County S.D.                 Telfair County S.D.
Greene County S.D.                   Monroe County S.D.                   Terrell County S.D.
Griffin-Spalding County S.D.         Montgomery County S.D.               Thomas County S.D.
Gwinnett County Public Schools       Morgan County S.D.                   Thomaston-Upson County S.D.
Habersham County S.D.                Murray County S.D.                   Thomasville City S.D.
Hall County S.D.                     Muscogee County S.D.                 Tift County S.D.
Hancock County S.D.                  Newton County S.D.                   Toombs County S.D.
Haralson County S.D.                 Oconee County S.D.                   Towns County S.D.
Harris County S.D.                   Oglethorpe County S.D.               Treutlen County S.D.
Hart County S.D.                     Paulding County S.D.                 Trion City S.D.
Heard County S.D.                    Peach County S.D.                    Troup County S.D.
Henry County S.D.                    Pelham City S.D.                     Turner County S.D.
Houston County Schools               Pickens County S.D.                  Twiggs County S.D.
Irwin County S.D.                    Pierce County S.D.                   Union County S.D.
Jackson County S.D.                  Pike County S.D.                     Valdosta City S.D.
Jasper County S.D.                   Polk County S.D.                     Vidalia City S.D.
Jeff Davis County S.D.               Pulaski County S.D.                  Walker County S.D.
Jefferson City S.D.                  Putnam County S.D.                   Walton County S.D.
Jefferson County S.D.                Quitman County S.D.                  Ware County S.D.
Jenkins County S.D.                  Rabun County S.D.                    Warren County S.D.
Johnson County S.D.                  Randolph County S.D.                 Washington County S.D.
Jones County S.D.                    Richmond County School               Wayne County S.D.
Lamar County S.D.                    System                               Webster County S.D.
Lanier County S.D.                   Rockdale County S.D.                 Wheeler County S.D.
Laurens County S.D.                  Rome City S.D.                       White County S.D.
Lee County S.D.                      Savannah-Chatham County              Whitfield County S.D.
Liberty County S.D.                  Public Schools                       Wilcox County S.D.
Lincoln County S.D.                  Schley County S.D.                   Wilkes County S.D.
Long County S.D.                     Screven County S.D.                  Wilkinson County S.D.
Lowndes County S.D.                  Seminole County S.D.                 Worth County S.D.
Lumpkin County S.D.                  Social Circle City S.D.

                                               Hawaii
Honolulu District: Farrington-Kaiser-Kalani and Kaimuki-McKinley-Roosevelt Complex Areas.
Central District: Aiea-Moanalua-Radford and Leilehua-Mililani-Waialua Complex Areas.
Leeward District: Campbell-Kapolei, Pearl City-Waipahu, and Nanakuli-Waianae Complex Areas.
Windward District: Castle-Kahuku and Kailua-Kalaheo Complex Areas.
Hawaii District: Hilo-Waiakea, Kau-Keaau-Pahoa, and Honokaa-Kealakehe-Kohala-Konawaena Complex Areas.
Maui District: Baldwin-Kekaulike-Maui and Hana-Lahainaluna-Lanai-Molokai Complex Areas.
Kauai District: Kapaa-Kauai-Waimea Complex Area

                                                Idaho
Academy at Roosevelt Center (ARC) #460                  Basin S.D. #72
American Falls Joint S.D. #381                          Bear Lake County S.D. #33
Arbon E.S.D. #383                                       Blackfoot S.D. #55
Avery S.D. #394                                         Blaine County S.D. #61
Ambrose S.D.                                            Bliss Joint S.D. #234
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 21 of 119



Boise S.D. #1                                       Kendrick Joint S.D. #283
Bonneville Joint S.D. #93                           Kimberly S.D. #414
Boundary County S.D. #101                           Kootenai Bridge Academy #470
Bruneau-Grand View Joint S.D. #365                  Kootenai S.D. #274
Buhl Joint S.D. #412                                Kuna Joint S.D. #3
Butte County Joint S.D. #111                        Lake Pend Oreille S.D. #84
Big Boys Busting S.D. #69                           Lakeland Joint S.D. #272
Caldwell S.D. #132                                  Lapwai S.D. #341
Camas County S.D. #121                              Lewiston I.S.D. #1
Cambridge Joint S.D. #432                           Liberty Charter Local Education Agency School
Cascade S.D. #422                                   #458
Cassia County Joint S.D. #151                       Mackay Joint S.D. #182
Castleford S.D. #417                                Madison S.D. #321
Challis Joint S.D. #181                             Marsh Valley Joint S.D. #21
Clark County S.D. #161                              Marsing Joint S.D. #363
Coeur d'Alene S.D. #271                             McCall-Donnelly Joint S.D. #421
Coeur D' Alene Tribal School                        Meadow Valley S.D. #11
Compass Public Charter Local Education Agency       Melba Joint S.D. #136
School #455                                         Middleton S.D. #134
Connections Academy #457                            Midvale S.D. #433
Cottonwood Joint S.D. #242                          Minidoka County Joint S.D. #331
Council S.D. #13                                    Moscow S.D. #281
Culdesac Joint S.D. #342                            Mountain Home S.D. #193
Dietrich S.D. #314                                  Mountain View S.D. #244
Emmett I.S.D. #221                                  Mullan S.D. #392
Falcon Ridge Public Charter Local Agency School     Murtaugh Joint S.D. #418
#456                                                Nampa Classical Academy #471
Filer S.D. #413                                     Nampa S.D. #131
Firth S.D. #59                                      New Plymouth S.D. #372
Fremont County Joint S.D. #215                      Nezperce Joint S.D. #302
Fruitland S.D. #373                                 North Gem S.D. #149
Garden City Community Charter School #460           North Valley Academy #465
Garden Valley S.D. #71                              Notus S.D. #135
Genesee Joint S.D. #282                             Oneida County S.D. #351
Glenns Ferry Joint S.D. #192                        Orofino Joint S.D. #171
Gooding Joint S.D. #231                             Palouse Prairie School #472
Grace Joint S.D. #148                               Parma S.D. #137
Grangeville Joint S.D. #241                         Payette Joint S.D. #371
Hagerman Joint S.D. #233                            Pleasant Valley S.D. #364
Hansen S.D. #415                                    Plummer-Worley Joint S.D. #44
Highland Joint S.D. #305                            Pocatello/Chubbuck S.D. #25
Homedale Joint S.D. #370                            Post Falls S.D. #273
Horseshoe Bend S.D. #73                             Potlatch S.D. #285
Idaho Falls S.D. #91                                Prairie E.S.D. #191
Idaho School for the Deaf and Blind                 Preston Joint S.D. #201
Idaho Virtual Academy                               Quintanaroo S.D. #578
Idaho Virtual High Charter Local Education Agency   Richard McKenna Charter High School #453
School                                              Richfield S.D. #316
Inspire Virtual Charter Local Education Agency      Ririe Joint S.D. #252
School                                              Robert Janss School #671 (Idaho Department of
ISucceed Virtual High School #466                   Correction)
Jefferson County Joint S.D. #251                    Rockland S.D. #382
Jerome Joint S.D. #261                              Rolling Hills Public Charter Local Education Agency
Kamiah Joint S.D. #304                              School #454
Kaplan Academy of Idaho #469                        Roosevelt Center Charter Local Education Agency
Kellogg Joint S.D. #391                             School
         Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 22 of 119



Saint Maries Joint S.D. #41                                   Twin Falls S.D. #411
Sage International School #473                                Valley S.D. #262
Salmon River Joint S.D. #243                                  Vallivue S.D. #139
Salmon S.D. #291                                              Victory Charter Local Education Agency School
Shelley Joint S.D. #60                                        #451
Shoshone Joint S.D. #312                                      Vision Charter School #463
Snake River S.D. #52                                          Wallace S.D. #393
Soda Springs Joint S.D. #150                                  Weiser S.D. #431
South Lemhi S.D. #292                                         Wendell S.D. #232
Southern Idaho Learning Center #467                           West Ada S.D. #2
Sugar-Salem Joint S.D. #322                                   West Bonner County S.D. #83
Swan Valley E.S.D. #92                                        West Jefferson S.D. #253
Taylor's Crossing Public Charter Local Education              West Side Joint S.D. #202
Agency School #461                                            White Pine Charter School #464
Teton County S.D. #401                                        Whitepine Joint S.D. #288
The Academy (ARC)                                             Wilder S.D. #133
Three Creek Joint E.S.D. #416                                 Xavier Charter School #462
Troy S.D. #287

                                                   Illinois
Abingdon-Avon Community Unit S.D. 276 — also                  Atwood Heights S.D. 125
covers parts of Fulton County; formed by 2013                 Auburn Community Unit S.D. 10
merger of Abingdon Community Unit S.D. 217 and                Aviston S.D. 21
Avon Community Unit S.D. 176[1]                               Avoca S.D. 37
A-C Central Community Unit S.D. 262                           Avon Community Unit S.D. 176 — merged to
Addison S.D. 4                                                become Abingdon-Avon Community Unit S.D. 276
Adlai E. Stevenson High S.D. 125                              in 2013[1]
Akin Community C.S.D. 91                                      Ball Chatham Community Unit S.D. 5
Albers S.D. 63                                                Bannockburn E.S.D. 106
Alden Hebron S.D. 19                                          Barrington Community Unit S.D. 220 — also covers
Allendale Community C.S.D. 17                                 areas in Cook County
Allen-Otter Creek Community C.S.D. 65                         Barrington Community Unit S.D. 220 — also serves
Alsip-Hazelgreen-Oak Lawn S.D. 126                            areas in Lake County
Altamont Community Unit S.D. 10                               Bartelso S.D. 57
Alton Community Unit S.D. 11                                  Bartonville S.D. 66
AlWood Community Unit S.D. 225                                Batavia Unit S.D. 101
Amboy Community Unit S.D. 272                                 Beach Park Community C.S.D. 3
Anna Community C.S.D. 37                                      Beardstown Community Unit S.D. 15
Anna Jonesboro Community High S.D. 81                         Beecher City Community Unit S.D. 20
Annawan Community Unit S.D. 226                               Beecher Community Unit S.D. 200U
Antioch Community C.S.D. 34                                   Belle Valley S.D. 119
Aptakisic-Tripp Community C.S.D. 102                          Belleville S.D. 118
Arbor Park S.D. 145                                           Belleville Township High S.D. 201
Arcola Community Unit S.D. 306                                Bellwood S.D. 88
Argenta-Oreana Community Unit S.D. 1                          Belvidere Community Unit S.D. 100
Argo Community High S.D. 217                                  Bement Community Unit S.D. 5
Argo Evergreen Park Reavis Oak Lawn Special                   Benjamin S.D. 25
Education Cooperative                                         Bensenville S.D. 2
Arlington Heights S.D. 25                                     Benton Community C.S.D. 47
Armstrong Township High S.D. 225                              Benton Consolidated High S.D. 103
Armstrong-Ellis C.S.D. 61                                     Berkeley S.D. 87
Arthur Community Unit S.D. 305                                Berwyn North S.D. 98
Ashley Community C.S.D. 15                                    Bethalto Community Unit S.D. 8
Ashton-Franklin Center Community Unit S.D. 275                Bethel S.D. 82
Astoria Community Unit S.D. 1                                 Big Hollow S.D. 38
Athens Community Unit S.D. 213                                Bismarck-Henning Community Unit S.D. 1
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 23 of 119



Bloom Township High S.D. 206                    Central Community Unit S.D. 4
Bloomingdale S.D. 13                            Central S.D. 104
Bloomington S.D. 87                             Central S.D. 51
Blue Ridge Community Unit S.D. 18               Central Stickney S.D. 110
Bluford Community C.S.D. 114                    Centralia High S.D. 200
Bond County Community Unit S.D. 2               Centralia S.D. 135
Boone County Special Education Cooperative      Century Community Unit S.D. 100
Bourbonnais S.D. 53                             Cerro Gordo Community Unit S.D. 100
Braceville S.D. 75                              Chadwick-Milledgeville Community Unit S.D. 399
Bradford Community Unit S.D. 1                  Champaign Unit 4 S.D.
Bradley E.S.D. 61                               Chaney-Monge S.D. 88
Bradley-Bourbonnais Community High S.D. 307     Channahon S.D. 17
Breese E.S.D. 12                                Charleston Community Unit S.D. 1
Bremen Community High S.D. 228                  Cherry S.D. 92 — operated by tuition to Dimmick
Brimfield Community Unit S.D. 309               Community C.S.D. 175 from 2014 to 2017;[2][3]
Brookfield-Lagrange Park S.D. 95                consolidated with Dimmick CCSD 175 to form a
Brooklyn Unit S.D. 188                          "new" Dimmick CCSD 175 in 2017[2]
Brookwood S.D. 167                              Chester Community Unit S.D. 139
Brown County Community Unit S.D. 1              Chester Non-High S.D. 122
Brownstown Community Unit S.D. 201              Chester-East Lincoln Community C.S.D. 61
Brussels Community Unit S.D. 42                 Chicago Heights S.D. 170
Buncombe C.S.D. 43                              Chicago Ridge S.D. 127½
Bunker Hill Community Unit S.D. 8               Christopher Unit S.D. 99
Burbank S.D. 111                                Cicero S.D. 99
Bureau Valley Community Unit S.D. 340           Cissna Park Community Unit S.D. 6
Burnham S.D. 154½                               City of Chicago S.D. 299
Bushnell Prairie City Community Unit S.D. 170   Clay City Community Unit S.D. 10
Butler S.D. 53                                  Clinton Community Unit S.D. 15
Byron Community Unit S.D. 226                   Coal City Community Unit S.D. 1
Cahokia Community Unit S.D. 187                 Cobden Unit S.D. 17
Cairo U.S.D. 1                                  Collinsville Community Unit S.D. 10
Calhoun Community Unit S.D. 40                  Colona S.D. 190
Calumet City S.D. 155                           Columbia Community Unit S.D. 4
Calumet Public S.D. 132                         Community C.S.D. 15 — based in Palatine
Cambridge Community Unit S.D. 227               Community C.S.D. 168 — based in Sauk Village
Canton Union S.D. 66                            Community C.S.D. 180 — based in Burr Ridge
Carbon Cliff-Barstow S.D. 36                    Community C.S.D. 204
Carbondale Community High S.D. 165              Community C.S.D. 46 — based in Grayslake
Carbondale E.S.D. 95                            Community C.S.D. 54 — based in Schaumburg
Carlinville Community Unit S.D. 1               Community C.S.D. 59 — based in Arlington Heights
Carlyle Community Unit S.D. 1                   Community C.S.D. 62 — based in Des Plaines
Carmi-White County Community Unit S.D. 5        Community C.S.D. 89 — based in Glen Ellyn
Carrier Mills-Stonefort Community Unit S.D. 2   Community C.S.D. 93 — based in Bloomingdale
Carrollton Community Unit S.D. 1                Community High S.D. 117 — Antioch Community
Carterville Community Unit S.D. 5               High School and Lakes Community High School
Carthage E.S.D. 317                             Community High S.D. 128 — Libertyville High
Cary Community C.S.D. 26                        School and Vernon Hills High School
Casey-Westfield Community Unit S.D. C-4         Community High S.D. 155 — based in Crystal Lake
Cass S.D. 63                                    Community High S.D. 218 — based in Oak Lawn
Catlin Community Unit S.D. 5                    Community High S.D. 94 — based in West Chicago
Center Cass S.D. 66                             Community High S.D. 99 — based in Downers
Central A&M Community Unit District 21[4]       Grove
Central City S.D. 133                           Community Unit S.D. 200 — based in Wheaton
Central Community High S.D. 71                  Community Unit S.D. 3, Fulton County — Cuba
Central Community Unit S.D. 3                   schools, also known as North Fulton
Central Community Unit S.D. 301
         Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 24 of 119



Community Unit S.D. 300 — headquartered in              DuPage High S.D. 88
Algonquin; serving students in McHenry and Kane         Dupo Community Unit S.D. 196
counties                                                Durand Community Unit S.D. 322
Community Unit S.D. 300 — primarily in McHenry          Dwight Common S.D. 232
County                                                  Dwight Township High S.D. 230
Community Unit S.D. 95 — Lake Zurich                    Earlville Community Unit S.D. 9
Consolidated High S.D. 230 — based in Orland Park       East Alton S.D. 13
C.S.D. 158 — headquartered in Algonquin; serving        East Alton-Wood River Community High S.D. 14
students in McHenry and Kane counties                   East Aurora Public S.D. 131
Cook County S.D. 104 — based in Summit                  East Coloma-Nelson Consolidated E.S.D. 20
Cook County S.D. 130 — based in Blue Island             East Dubuque Unit S.D. 119
Cornell Community C.S.D. 426                            East Maine S.D. 63
Cornell Community High S.D. 70                          East Moline S.D. 37
Coulterville Unit S.D. 1                                East Peoria Community High S.D. 309
Country Club Hills S.D. 160                             East Peoria S.D. 86
Cowden-Herrick Community Unit S.D. 3A                   East Prairie S.D. 73
Crab Orchard Community Unit S.D. 3                      East St. Louis S.D. 189
Crescent Iroquois Community Unit S.D. 249               Eastland Community Unit S.D. 308
Creston Community C.S.D. 161                            Edinburg Community Unit S.D. 4
Crete Monee Community Unit S.D. 201U                    Edwardsville Community Unit S.D. 7
Creve Coeur S.D. 76                                     Effingham Community Unit S.D. 40
Crystal Lake Community C.S.D. 47                        Egyptian Community Unit S.D. 5
Cumberland Community Unit S.D. 77                       El Paso-Gridley Community Unit S.D. 11
Cypress S.D. 64                                         Eldorado Community Unit S.D. 4
Dakota Community Unit S.D. 201                          E.S.D. 159 — based in Matteson, but not District 162
Dallas E.S.D. 327                                       Elgin Area S.D. U46 — headquartered in Elgin;
Dalzell S.D. 98                                         serving students in Cook, DuPage and Kane counties
Damiansville S.D. 62                                    Elgin Area S.D. U46 (a Unit S.D.) — also serves
Danville Community C.S.D. 118                           areas in Cook and DuPage counties
Darien S.D. 61                                          Elgin Area S.D. U46 (a unit S.D.) — also serves
Decatur S.D. 61                                         areas in DuPage and Kane County, Illinois
Deer Creek-Mackinaw Community Unit S.D. 701             Elmhurst Community Unit S.D. 205
Deer Park Community C.S.D. 82                           Elmwood Community Unit S.D. 322
Deerfield S.D. 109                                      Elmwood Park Community Unit S.D. 401
Defunct                                                 Elverado Community Unit S.D. 196
Defunct                                                 Elwood Community C.S.D. 203
Defunct                                                 Emmons S.D. 33
DeKalb Community Unit S.D. 428                          Erie Community Unit S.D. 1
DeLand-Weldon Community Unit S.D. 57                    Eswood Community Consolidated District 269 —
Delavan Community Unit S.D. 703                         also covers part of DeKalb County
DePue Unit S.D. 103                                     Eureka Community Unit District 140
Desoto C.S.D. 86                                        Evanston Township High S.D. 202
Diamond Lake S.D. 76                                    Evanston/Skokie S.D. 65
Dieterich Community Unit S.D. 30                        Evergreen Park Community High S.D. 231
Dimmick Community C.S.D. 175 — from 2017 also           Evergreen Park E.S.D. 124
includes the territory of dissolved Cherry S.D. 92[2]   Ewing Northern Community Consolidated District
District 50 Schools                                     115
Dixon Unit S.D. 170 (also known as Dixon Public         Fairfield Community High S.D. 225
Schools)                                                Fairfield Public S.D. 112
Dolton Riverdale S.D. 148                               Fairmont S.D. 89
Dolton S.D. 149                                         Fairview S.D. 72
Dongola Unit S.D. 66                                    Farmington Central Community Unit S.D. 265
Donovan Community Unit S.D. 3                           Farrington Community C.S.D. 99
Downers Grove Grade S.D. 58                             Fenton Community High S.D. 100
Du Quoin Community Unit S.D. 300                        Field Community C.S.D. 3
Dunlap Community Unit S.D. 323                          Fieldcrest Community Unit S.D. 6
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 25 of 119



Fisher Community Unit S.D. 1                          Greenfield Community Unit S.D. 10
Flanagan Community Unit S.D. 4                        Greenview Community Unit S.D. 200
Flanagan-Cornell Unit 74 — a hybrid district formed   Griggsville-Perry Community Unit S.D. 4
by combining 2 districts in 2008:[2]                  Gurnee S.D. 56
Flora Community Unit S.D. 35                          Hall High S.D. 502
Flossmoor S.D. 161                                    Hamilton Community C.S.D. 328
Ford Heights S.D. 169                                 Hamilton County Community Unit S.D. 10
Forest Park S.D. 91                                   Hampton S.D. 29
Forest Ridge S.D. 142                                 Hardin County Community Unit S.D. 1
Forrestville Valley Community Unit S.D. 221           Harlem S.D. 122
Fox Lake Grade S.D. 114                               Harmony Emge S.D. 175
Fox River Grove C.S.D. 3                              Harrisburg Community Unit S.D. 3
Frankfort Community C.S.D. 157C                       Harrison S.D. 36
Frankfort Community Unit S.D. 168                     Hartsburg Emden Community Unit S.D. 21
Franklin Community Unit S.D. 1                        Harvard Community Unit S.D. 50
Franklin Park S.D. 84                                 Harvey S.D. 152
Freeburg Community C.S.D. 70                          Havana Community Unit S.D. 126
Freeburg Community High S.D. 77                       Hawthorn Community C.S.D. 73
Freeport S.D. 145                                     Hazel Crest S.D. 152½
Fremont S.D. 79                                       Henry-Senachwine Community Unit S.D. 5
Galatia Community Unit S.D. 1                         Heritage Community Unit S.D. 8
Galena Unit S.D. 120                                  Herrin Community Unit S.D. 4
Galesburg Community Unit S.D. 205                     Herscher Community Unit S.D. 2
Gallatin Community Unit S.D. 7                        Heyworth Community Unit S.D. 4
Galva Community Unit S.D. 224                         Hiawatha Community Unit S.D. 426
Gardner Community C.S.D. 72C                          High Mount S.D. 116
Gardner-South Wilmington Township High S.D. 73        Highland Community Unit S.D. 5
Gavin S.D. 37                                         Hillsboro Community Unit S.D. 3
Geff Community C.S.D. 14                              Hillside S.D. 93
General George Patton S.D. 133                        Hinckley Big Rock Community Unit S.D. 429
Geneseo Community Unit S.D. 228                       Hinsdale Community C.S.D. 181
Geneva Community Unit S.D. 304                        Hinsdale Township High S.D. 86
Genoa Kingston Community Unit S.D. 424                Hollis C.S.D. 328
Georgetown-Ridge Farm Community Unit District 4       Homer Community C.S.D. 33C
Germantown Hills S.D. 69                              Homewood Flossmoor Community High S.D. 233
Germantown S.D. 60                                    Homewood S.D. 153
Giant City Community C.S.D. 130                       Hononegah Community High S.D. 207
Gibson City-Melvin-Sibley Community Unit S.D. 5       Hoopeston Area Community Unit S.D. 11
Gifford Community C.S.D. 188                          Hoover-Schrum Memorial S.D. 157
Gillespie Community Unit S.D. 7                       Hoyleton C.S.D. 29 — annexed into Nashville CCSD
Glen Ellyn S.D. 41                                    49 in 2015[2]
Glenbard Township High S.D. 87                        Hutsonville Community Unit S.D. 1
Glencoe S.D. 35                                       Illini Bluffs Community Unit S.D. 327
Glenview Community C.S.D. 34                          Illini Central Community Unit S.D. 189
Golf S.D. 67                                          Illini West High S.D. 307
Goreville Community Unit District 1                   Illinois Valley Central Unit District 321
Gower S.D. 62                                         Indian Creek Community Unit District 425
Grand Prairie Community C.S.D. 6                      Indian Prairie S.D. 204
Grand Ridge Community C.S.D. 95                       Indian Prairie S.D. 204 — based in Aurora
Granite City Community Unit S.D. 9                    Indian Springs S.D. 109
Grant Community C.S.D. 110                            Iroquois County Community Unit S.D. 9
Grant Community High S.D. 124                         Iroquois West Community Unit S.D. 10
Grant Park Community Unit S.D. 6                      Irvington Community C.S.D. 11
Grass Lake S.D. 36                                    Itasca S.D. 10
Grayslake Community High S.D. 127                     Iuka Community C.S.D. 7
Grayville Community Unit S.D. 1                       J. Sterling Morton High S.D. 201
         Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 26 of 119



Jacksonville S.D. 117                              Lincoln Community High S.D. 404
Jamaica Community Unit S.D. 12                     Lincoln E.S.D. 156
Jasper Community C.S.D. 17                         Lincoln E.S.D. 27
Jasper County Community Unit S.D. 1                Lincolnshire-Prairie View S.D. 103
Jersey Community Unit S.D. 100                     Lincoln-Way Community High S.D. 210
Johnsburg Community Unit S.D. 12                   Lincolnwood S.D. 74
Johnston City Community Unit S.D. 1                Lindop S.D. 92
Joliet Public S.D. 86                              Lisbon Community C.S.D. 90
Joliet Township High S.D. 204                      Lisle Community Unit S.D. 202
Jonesboro Community C.S.D. 43, also sometimes      Litchfield Community Unit S.D. 12
listed as "Jonesboro E.S.D." or "County of Union   Lockport Township High S.D. 205
S.D. No. 43"                                       Lombard S.D. 44
Joppa-Maple Grove Unit District 38                 Lostant Community Unit S.D. 425
Kaneland Community Unit S.D. 302                   Lowpoint-Washburn Community Unit S.D. 21
Kankakee S.D. 111                                  Ludlow Community C.S.D. 142
Kansas Community Unit S.D. 3                       Lyons S.D. 103
Keeneyville S.D. 20                                Lyons Township High S.D. 204
Kell C.S.D. 2                                      Macomb Community Unit S.D. 185
Kenilworth S.D. 38                                 Madison Community Unit S.D. 12
Kewanee Community Unit S.D. 229                    Maercker S.D. 60
Kildeer Countryside Community C.S.D. 96            Mahomet-Seymour Community Unit S.D. 3
Kings C.S.D. 144                                   Maine Township High S.D. 207
Kinnikinnick Community C.S.D. 131                  Malden Community C.S.D. 84
Kirby S.D. 140                                     Manhattan S.D. 114
Knoxville Community Unit S.D. 202                  Mannheim S.D. 83
Komarek S.D. 94                                    Manteno Community Unit S.D. 5
La Harpe Community S.D. 347                        Manteno Community Unit S.D. 5 — small portion in
La Moille Community Unit S.D. 303                  Wesley Township
Ladd Community C.S.D. 94                           Marengo Community High S.D. 154
LaGrange E.S.D. 102                                Marengo-Union E.S.D. 165
LaGrange Highlands S.D. 106                        Marion Community Unit S.D. 2
LaGrange S.D. 105 South                            Marissa Community Unit S.D. 40
Lake Bluff E.S.D. 65                               Maroa Forsyth Community Unit S.D. 2
Lake Forest Community High S.D. 115                Marquardt S.D. 15 — based in Glendale Heights
Lake Forest S.D. 67                                Marseilles E.S.D. 150
Lake Park Community High S.D. 108                  Marshall Community Unit S.D. C-2
Lake Villa Community C.S.D. 41                     Martinsville Community Unit S.D. C-3
Lansing S.D. 158                                   Mascoutah Community Unit District 19
Laraway Community C.S.D. 70C                       Massac Unit District 1
LaSalle E.S.D. 122                                 Matteson S.D. 162 — not to be confused with
LaSalle-Peru Township High S.D. 120                District 159, also based in Matteson
Lawrence County Community Unit S.D. 20             Mattoon Community Unit S.D. 2
Le Roy Community Unit S.D. 2                       Maywood-Melrose Park-Broadview S.D. 89
Lebanon Community Unit S.D. 9                      Mazon-Verona-Kinsman E.S.D. 2C
Leland Community Unit S.D. 1                       McAuley S.D. No. 27 (1857–1992)
Lemont Township High S.D. 210                      McClellan Community C.S.D. 12
Lemont-Bromberek Combined S.D. 113A                McHenry Community High S.D. 156
Lena-Winslow Community Unit S.D. 202               McHenry S.D. 15
Lewistown Community Unit S.D. 97                   McLean County Unit District No. 5
Lexington Community Unit S.D. 7                    Medinah S.D. 11
Leyden Community High S.D. 212                     Mendon Community Unit S.D. 4
Liberty Community Unit S.D. 2                      Mendon Community Unit S.D. 4 (Portions of the
Libertyville District 70                           boundaries are in the county.)
Lick Creek Community C.S.D. 16                     Mendota Consolidated Community S.D. 289
Limestone Community High S.D. 310                  Mendota Township High S.D. 280
Limestone Walters Community C.S.D. 316             Mercer County S.D. 404
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 27 of 119



Meredosia-Chambersburg Community Unit S.D. 11    New Simpson Hill S.D. 32
Meridian Community Unit S.D. 101                 New Trier Township High S.D. 203
Meridian Community Unit S.D. 15                  Newark Community C.S.D. 66
Meridian Community Unit S.D. 223                 Newark Community High S.D. 18
Metamora Community C.S.D. 1                      Niles E.S.D. 71
Metamora Township High S.D. 122                  Niles Township High S.D. 219
Midland Community Unit S.D. 7                    Nippersink S.D. 2
Midlothian S.D. 143                              Nokomis Community Unit S.D. 22
Midwest Central Community Unit S.D. 191          Norridge S.D. 80
Milford Community C.S.D. 280                     Norris City-Omaha-Enfield Community Unit S.D. 3
Milford Township High S.D. 233                   North Boone Community Unit S.D. 200
Millburn Community C.S.D. 24                     North Chicago S.D. 187
Miller Township Community C.S.D. 210             North Clay Community Unit S.D. 25
Millstadt Community C.S.D. 160                   North Greene Community Unit S.D. 3
Milne-Kelvin Grove District 91 — also known as   North Mac Community Unit S.D. 34
Lockport S.D. 91                                 North Palos S.D. 117
Minooka Community C.S.D. 201                     North Pekin & Marquette Heights S.D. 102
Minooka Community High S.D. 111                  North Shore S.D. 112
Mississippi Valley Community Unit S.D. 166 —     North Wamac S.D. 186
annexed to Trico CUSD 176 and Murphysboro        North Wayne Community Unit S.D. 200
CUSD 186 in August 1991[6]                       Northbrook S.D. 27
Mokena S.D. 159                                  Northbrook S.D. 28
Moline-Coal Valley Community Unit S.D. 40        Northbrook/Glenview S.D. 30
Momence Community Unit S.D. 1                    Northfield Township High S.D. 225
Monmouth-Roseville Community Unit S.D. 238       Northwestern Community Unit S.D. 2
Monroe S.D. 70                                   Norwood E.S.D. 63
Monticello Community Unit S.D. 25                Oak Grove S.D. 68
Montmorency Community C.S.D. 145                 Oak Grove S.D. 68
Morris Community High S.D. 101                   Oak Lawn Community High S.D. 229
Morris S.D. 54                                   Oak Lawn-Hometown S.D. 123
Morrison Community Unit S.D. 6                   Oak Park and River Forest High S.D. 200
Morrisonville Community Unit S.D. 1              Oak Park E.S.D. 97
Morton Community Unit S.D. 709                   Oakdale Community C.S.D. 1
Morton Grove S.D. 70                             Oakland Community Unit S.D. 5
Mount Carroll Community Unit District 304        Oakwood Community Unit S.D. 76
Mount Olive Community Unit S.D. 5                Oblong Community Unit S.D. 4
Mount Prospect S.D. 57                           Odell Community C.S.D. 435
Mount Vernon S.D. 80                             Odin Public S.D. 722
Mount Vernon Township High S.D. 201              O'Fallon Community C.S.D. 90
Mt. Pulaski Community Unit S.D. 23               O'Fallon Township High S.D. 203
Mt. Zion Community Unit S.D. 3                   Oglesby E.S.D. 125
Mulberry Grove Community Unit S.D. 1             Ohio Community C.S.D. 17
Mundelein Consolidated High S.D. 120             Ohio Community High S.D. 505
Mundelein E.S.D. 75                              Okaw Valley Community Unit S.D. 302
Murphysboro Community Unit S.D. 186              Olympia Community Unit S.D. 16
Naperville Community Unit S.D. 203               Opdyke-Belle Rive Community C.S.D. 5
Nashville Community C.S.D. 49                    Orangeville Community Unit S.D. 203
Nashville Community High S.D. 99                 Oregon Community Unit S.D. 220
Nauvoo-Colusa Community Unit S.D. 325            Orion Community Unit S.D. 223
Neoga Community Unit S.D. 3                      Orland S.D. 135
Nettle Creek Community C.S.D. 24C                Oswego Community Unit S.D. 308
New Athens Community Unit S.D. 60                Ottawa E.S.D. 141
New Berlin Community Unit S.D. 16[8]             Ottawa Township High S.D. 140
New Holland-Middletown E.S.D. 88                 Palestine Community Unit S.D. 3
New Hope Community C.S.D. 6                      Palos Heights S.D. 128
New Lenox S.D. 122                               Palos S.D. 118
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 28 of 119



Pana Community Unit S.D. 8                          Queen Bee S.D. 16 — based in Glendale Heights
Panhandle Community Unit S.D. 2                     Quincy Area Vocational Technical Center
Paris Community Unit S.D. No. 4                     Quincy Public S.D. 172
Paris Union S.D. 95                                 R.O.W.V.A. Community Unit S.D. 208
Park Forest S.D. 163                                Raccoon C.S.D. 1
Park Ridge-Niles S.D. 64                            Ramsey Community Unit S.D. 204
Patoka Community Unit S.D. 100                      Rankin Community S.D. 98
Paw Paw Community Unit S.D. 271                     Rantoul City S.D. 137
Pawnee Community Unit S.D. 11                       Rantoul Township High S.D. 193
Paxton-Buckley-Loda Community Unit S.D. 10          Reavis Township High S.D. 220
Payson Community Unit S.D. 1                        Red Bud Community Unit S.D. 132
Pearl City Community Unit S.D. 200                  Red Hill Community Unit S.D. 10
Pecatonica Community Unit S.D. 321                  Reed Custer Community Unit S.D. 255U
Pekin Community High S.D. 303                       Rhodes S.D. 84½
Pekin Public S.D. 108                               Rich Township High S.D. 227
Pembroke Community C.S.D. 259                       Richland County Community Unit S.D. 1 —
Pennoyer S.D. 79                                    formerly East Richland Community Unit S.D. 1
Peoria Heights Community Unit S.D. 325              Richland S.D. 88A
Peoria S.D. 150                                     Richmond-Burton Community High S.D. 157
Peotone Community Unit S.D. 207U                    Ridgeland S.D. 122
Peru E.S.D. 124                                     Ridgeview Community Unit S.D. 19
Pikeland Community Unit S.D. 10                     Ridgewood Community High S.D. 234
Pinckneyville Community High S.D. 101               Riley Community C.S.D. 18
Pinckneyville S.D. 50                               River Bend Community Unit S.D. 2
Plainfield Community C.S.D. 202                     River Forest Public Schools District 90
Plainfield Community C.S.D. 202 — southeastern      River Grove S.D. 85½
portion of county                                   River Ridge Community Unit S.D. 210
Plano Community Unit S.D. 88                        River Trails S.D. 26
Pleasant Hill Community Unit S.D. 3                 Riverdale Community Unit S.D. 100
Pleasant Hill S.D. 69                               Riverside S.D. 96
Pleasant Plains Community Unit S.D. 8               Riverside-Brookfield Township District 208
Pleasant Valley S.D. 62                             Riverton Community Unit S.D. 14
Pleasantdale S.D. 107                               Riverview Community C.S.D. 2
Polo Community Unit S.D. 222                        Roanoke Benson Community Unit S.D. 60
Pontiac Community C.S.D. 429                        Robein S.D. 85
Pontiac Township High S.D. 90                       Robinson Community Unit S.D. 2
Pontiac William Holliday S.D. 105                   Rochelle Community C.S.D. 231
Pope County Community Unit S.D. 1[7]                Rochelle Township High S.D. 212 — also covers
Porta Community Unit S.D. 202                       part of Lee and DeKalb counties
Posen-Robbins S.D. 143½                             Rochester Community Unit S.D. 3A
Potomac Community Unit S.D. 10                      Rock Falls E.S.D. 13
Prairie Central Community Unit S.D. 8 — including   Rock Falls Township High S.D. 301
Prairie Central High School                         Rock Island-Milan S.D. 41
Prairie du Rocher Community C.S.D. 134              Rockdale S.D. 84
Prairie Grove Community S.D. 46                     Rockford Public S.D. 205
Prairie Hill Community C.S.D. 133                   Rockridge Community Unit S.D. 300
Prairie-Hills E.S.D. 144                            Rockton S.D. 140
Prairieview-Ogden Community C.S.D. 197              Rome Community C.S.D. 2
Princeton E.S.D. 115                                Rondout S.D. 72
Princeton High S.D. 500                             Rooks Creek Community C.S.D. 425
Princeville Community Unit S.D. 326                 Roselle S.D. 12
Prophetstown-Lyndon-Tampico Community Unit          Rosemont E.S.D. 78
S.D. 3                                              Rossville-Alvin Community Unit S.D. 7
Prospect Heights S.D. 23                            Round Lake Area Schools District 116
Proviso Township High Schools District 209          Roxana Community Unit S.D. 1
Putnam County Community Unit S.D. 535               Rutland Community C.S.D. 230
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 29 of 119



Saint Elmo Community Unit S.D. 202                 St. Anne Community C.S.D. 256
Saint Joseph Ogden Community High S.D. 305         St. Anne Community High S.D. 302
Saint Rose S.D. 14-15                              St. Charles Community Unit S.D. 303
Salem Community High S.D. 600                      St. George Community C.S.D. 258
Salem S.D. 111                                     St. Joseph Community C.S.D. 169
Salt Creek S.D. 48 — based in Villa Park           St. Libory C.S.D. 30
Salt Fork Community Unit S.D. 512 — formed by      Stark County Community Unit S.D. 100
consolidation of[2]                                Staunton Community Unit S.D. 6
Sandoval Community Unit S.D. 501                   Steeleville Community Unit S.D. 138
Sandridge S.D. 172                                 Steger S.D. 194
Sandwich Community Unit S.D. 430                   Steger S.D. 194
Sangamon Valley Community Unit S.D. 9              Sterling Community Unit S.D. 5
Saratoga Community C.S.D. 60C                      Steward E.S.D. 220
Saunemin Community C.S.D. 438                      Stewardson-Strasburg Community Unit District 5A
Savanna Community Unit District 300                Stockton Community Unit S.D. 206
Scales Mound Community Unit S.D. 211               Streator E.S.D. 44
Schiller Park S.D. 81                              Streator Township High S.D. 40
S.D. 45, DuPage County — based in Villa Park       Sullivan Community Unit S.D. 300
Schuyler-Industry Community Unit S.D. 5            Summersville S.D. 79
Scott-Morgan Community Unit S.D. 2                 Summit Hill S.D. 161
Selmaville Community C.S.D. 10                     Sunnybrook S.D. 171
Seneca Community C.S.D. 170                        Sunset Ridge S.D. 29
Seneca Township High S.D. 160                      Sycamore Community Unit S.D. 427
Serena Community Unit S.D. 2                       Taft S.D. 90
Sesser-Valier Community Unit S.D. 196              Tamaroa S.D. 5
Shawnee Community Unit S.D. 84                     Taylorville Community Unit S.D. 3
Shelbyville Community Unit S.D. 4                  Teutopolis Community Unit S.D. 50
Sherrard Community Unit S.D. 200                   Thomasboro Community C.S.D. 130
Sherrard Community Unit S.D. 200                   Thompsonville Community High S.D. 112
Shiloh Community Unit S.D. 1                       Thompsonville Community Unit S.D. 174 — formed
Shiloh Village S.D. 85                             by the 2007 merger of[2]
Shirland Community C.S.D. 134                      Thompsonville S.D. 62
Signal Hill S.D. 181                               Thomson Community Unit District 301
Silvis S.D. 34                                     Thornton Fractional Township High S.D. 215
Skokie S.D. 68                                     Thornton S.D. 154
Skokie S.D. 69                                     Thornton Township High S.D. 205
Skokie S.D. 73½                                    Tinley Park Community C.S.D. 146
Smithton Community C.S.D. 130                      Tolono Community Unit S.D. 7
Somonauk Community Unit S.D. 432                   Tonica Community C.S.D. 79
South Beloit Community Unit S.D. 320, also known   Township High S.D. 113 — headquartered in
as "County of Winnebago S.D. 320"[9]               Highland Park
South Berwyn S.D. 100                              Township High S.D. 211 — serves Palatine and
South Central Community Unit District 401          Schaumburg Townships
South Fork S.D. 14                                 Township High S.D. 214 — based in Arlington
South Holland S.D. 150                             Heights
South Holland S.D. 151                             Tremont Community Unit S.D. 702
South Pekin S.D. 137                               Triad Community Unit S.D. 2
South Wilmington Community C.S.D. 74               Tri-City Community Unit S.D. 1
Southeastern Community Unit S.D. 337               Trico Community Unit S.D. 176
Southwestern Community Unit S.D. 9                 Triopia Community Unit S.D. 27
Sparta Community Unit S.D. 140                     Tri-Point Community Unit S.D. 6-J[5]
Spoon River Valley Community Unit S.D. 4           Tri-Valley Community Unit S.D. 3
Spring Garden S.D. 178                             Troy Community C.S.D. 30C
Spring Lake Community C.S.D. 606                   Tuscola Community Unit S.D. 301
Spring Valley Community C.S.D. 99                  Union Ridge S.D. 86
Springfield S.D. 186                               Union S.D. 81
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 30 of 119



United Community Unit S.D. 304                          West Richland Community Unit S.D. 2 — annexed
United Township High S.D. 30                            into East Richland CUSD 1 in 2014
Unity Point Community C.S.D. 140                        West Washington County Community Unit District
Urbana S.D. 116                                         10
Valley View Community Unit S.D. 365U                    Westchester Public S.D. 92½
Valmeyer Community Unit S.D. 3                          Western Community Unit S.D. 12
Vandalia Community Unit S.D. 203                        Western Springs S.D. 101
Venice Community Unit S.D. 3                            Westmont Community Unit S.D. 201
Vermont Ipava Table Grove Community Unit S.D. 2         Westville Community Unit S.D. 2
— known as V.I.T.                                       Wethersfield Community Unit S.D. 230
Vienna High S.D. 133                                    Wheeling Community C.S.D. 21
Vienna S.D. 55                                          Whiteside S.D. 115
Villa Grove Community Unit S.D. 302                     Will County S.D. 92
Virginia Community Unit S.D. 64                         Williamsfield Community Unit S.D. 210
Wabash Community Unit S.D. 348                          Williamsville Community Unit S.D. 15
Wallace Community C.S.D. 195                            Willow Grove S.D. 46
Waltham Community C.S.D. 185                            Willow Springs S.D. 108
Waltonville Community Unit S.D. 1                       Wilmette Public Schools District 39
Warren Community Unit S.D. 205                          Wilmington S.D. 209-U
Warren Township High S.D. 121                           Winchester Community Unit S.D. 1
Warrensburg-Latham Community Unit District 11           Windsor Community Unit S.D. 1
Warsaw Community Unit S.D. 316                          Winfield S.D. 34
Washington Community High S.D. 308                      Winnebago Community Unit S.D. 323
Washington S.D. 52                                      Winnetka S.D. 36
Waterloo Community Unit S.D. 5                          Winthrop Harbor S.D. 1
Wauconda Community Unit S.D. 118                        Wolf Branch S.D. 113
Waukegan Community Unit S.D. 60                         Wood Dale S.D. 7
Waverly Community Unit S.D. 6                           Wood River-Hartford E.S.D. 15
Wayne City Community Unit S.D. 100                      Woodford
Webber Township High S.D. 204                           Woodland Community C.S.D. 50
Wesclin Community Unit S.D. 3                           Woodland Community Unit S.D. 5
West Aurora Public S.D. 129                             Woodlawn Community C.S.D. 4
West Carroll Community Unit S.D. 314, formed by         Woodlawn Community High S.D. 205
merger of[2]                                            Woodridge S.D. 68
West Central Community Unit S.D. 235                    Woodstock Community Unit S.D. 200
West Chicago E.S.D. 33                                  Worth S.D. 127
West Harvey-Dixmoor Public S.D. 147                     Yorkville Community Unit S.D. 115
West Lincoln-Broadwell E.S.D. 92                        Zeigler-Royalton Community Unit S.D. 188
West Northfield S.D. 31                                 Zion E.S.D. 6
West Prairie Community Unit S.D. 103                    Zion-Benton Township High S.D. 126

                                                  Indiana
Adams Central Community Schools                         East Chicago Lighthouse Charter School
Bartholomew Consolidated School Corporation             East Chicago Urban Enterprise Academy
Carmel Clay Schools                                     East Gibson School Corporation
Community Schools of Frankfort                          East Noble School Corporation
Danville Community School Corporation                   East Porter County School Corporation
Decatur County Community Schools                        East Washington School Corporation
Decatur Discovery Academy Inc.                          Eastbrook Community School Corporation
DeKalb County Central United S.D.                       Eastern Greene Schools
DeKalb County Eastern Community S.D.                    Eastern Hancock County Community School
Delaware Community School Corporation                   Corporation
Delphi Community School Corporation                     Eastern Howard School Corporation
Doctor Robert H. Faulkner Academy                       Eastern Pulaski Community School Corporation
Duneland School Corporation                             Edinburgh Community School Corporation
East Allen County Schools                               Elkhart Community Schools
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 31 of 119



Elwood Community School Corporation              Medora Community School Corporation
Eminence Community School Corporation            Merrillville Community School Corporation
Evansville Vanderburgh School Corporation        Metropolitan S.D. of Bluffton-Harrison
Fairfield Community Schools                      Metropolitan S.D. of Boone Township
Fayette County School Corporation                Metropolitan S.D. of Decatur Township
Flat Rock-Hawcreek School Corporation            Metropolitan S.D. of Lawrence Township
Fort Wayne Community Schools                     Metropolitan S.D. of Martinsville
Franklin Community School Corporation            Metropolitan S.D. of Mount Vernon and South Posey
Franklin County Community School Corporation     County Schools
Franklin Township Community School Corporation   Metropolitan S.D. of New Durham Township
Frankton-Lapel Community Schools                 Metropolitan S.D. of North Posey County Schools
Fremont Community Schools                        Metropolitan S.D. of Perry Township
Frontier School Corporation                      Metropolitan S.D. of Pike Township
Garrett-Keyser-Butler Community S.D.             Metropolitan S.D. of Shakamak Schools
Gary Community School Corporation                Metropolitan S.D. of Steuben County
Goshen Community Schools                         Metropolitan S.D. of Wabash County Schools
Greater Clark County Schools                     Metropolitan S.D. of Warren County
Greater Jasper Consolidated Schools              Metropolitan S.D. of Warren Township
Greencastle Community School Corporation         Metropolitan S.D. of Washington Township
Greenfield-Central Community Schools             Metropolitan S.D. of Wayne Township
Greensburg Community Schools                     Michigan City Area Schools
Greenwood Community School Corporation           Middlebury Community Schools
Griffith Public Schools                          Milan Community Schools
Hamilton Community Schools                       Mill Creek Community School Corporation
Hamilton Heights School Corporation              Mississinewa Community School Corporation
Hamilton Southeastern Schools                    Mitchell Community Schools
Hanover Community School Corporation             Monroe Central School Corporation
Huntington County Community School Corporation   Monroe County Community School Corporation
Indianapolis Public Schools                      Monroe-Gregg S.D.
Jac-Cen-Del Community School Corporation         Mooresville Consolidated School Corporation
Jay School Corporation                           Mount Pleasant Township Community School
Jennings County Schools                          Corporation
John Glenn School Corporation                    Mount Vernon Community School Corporation
Kankakee Valley School Corporation               Muncie Community Schools
Knox Community School Corporation                Nettle Creek School Corporation
Kokomo-Center Township Consolidated School       New Albany-Floyd County Consolidated School
Corporation                                      Corporation
Lafayette School Corporation                     New Castle Community School Corporation
Lake Central School Corporation                  New Harmony Town & Township Consolidated
Lake Ridge Schools Corporation                   School Corporation
Lake Station Community Schools                   New Prairie United School Corporation
Lakeland School Corporation                      Nineveh-Hensley-Jackson United School Corporation
Lanesville Community School Corporation          Noblesville Schools
LaPorte Community School Corporation             North Adams Community Schools
Lawrenceburg Community School Corporation        North Daviess Community Schools
Lebanon Community School Corporation             North Gibson School Corporation
Liberty-Perry Community School Corporation       North Harrison Community School Corporation
Linton-Stockton School Corporation               North Judson-San Pierre School Corporation
Logansport Community School Corporation          North Knox School Corporation
Loogootee Community School Corporation           North Lawrence Community Schools
Maconaquah School Corporation                    North Miami Community Schools
Madison Consolidated Schools                     North Montgomery Community School Corporation
Madison-Grant United School Corporation          North Newton School Corporation
Manchester Community Schools                     North Putnam Community Schools
Marion Community Schools                         North Spencer County School Corporation
Marion-Adams Schools                             North Vermillion Community School Corporation
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 32 of 119



North West Hendricks Schools                      South Bend Community School Corporation
North White School Corporation                    South Central Community School Corporation
Northeast Dubois County School Corporation        South Dearborn Community School Corporation
Northeast School Corporation of Sullivan County   South Gibson School Corporation
Northeastern Wayne Schools                        South Harrison Community Schools
Northern Wells Community Schools                  South Henry School Corporation
Northwest Allen County Schools                    South Knox School Corporation
Northwestern Consolidated School Corporation      South Madison Community School Corporation
Northwestern School Corporation                   South Montgomery Community School Corporation
Oak Hill United School Corporation                South Newton School Corporation
Oregon-Davis School Corporation                   South Putnam Community Schools
Orleans Community Schools                         South Ripley Community School Corporation
Paoli Community School Corporation                South Spencer County School Corporation
Penn-Harris-Madison School Corporation            South Vermillion Community School Corporation
Perry township schools                            Southeast Dubois County School Corporation
Peru Community Schools                            Southeast Fountain School Corporation
Pike County School Corporation                    Southeastern School Corporation
Pioneer Regional School Corporation               Southern Hancock County Community School
Plainfield Community School Corporation           Corporation
Plymouth Community School Corporation             Southern Wells Community Schools
Portage Township Schools                          Southwest Allen County Schools
Porter Township School Corporation                Southwest Dubois County School Corporation
Prairie Heights Community School Corporation      Southwest Parke Community School Corporation
Prairie Township Schools                          Southwest School Corporation of Sullivan County
Randolph Central School Corporation               Southwestern C.S.D. of Shelby County
Randolph Eastern School Corporation               Southwestern Jefferson County Consolidated Schools
Randolph Southern School Corporation              Spencer-Owen Community Schools
Rensselaer Central School Corporation             Springs Valley Community School Corporation
Richland-Bean Blossom Community School            Sunman-Dearborn Community School Corporation
Corporation                                       Switzerland County School Corporation
Richmond Community Schools (Indiana)              Taylor Community School Corporation
Rising Sun-Ohio County Community School           Tell City-Troy Township School Corporation
Corporation                                       Tippecanoe School Corporation
River Forest Community School Corporation         Tippecanoe Valley School Corporation
Rochester Community School Corporation            Tipton Community School Corporation
Rockville Community School Corporation            Tri-Central Community Schools Corporation
Rossville C.S.D.                                  (formerly Northern Community Schools Corporation)
Rush County Schools                               Tri-County School Corporation
Salem Community Schools                           Tri-Creek School Corporation
School City of East Chicago                       Tri-Township Consolidated School Corporation
School City of Hammond                            Triton School Corporation
School City of Hobart                             Turkey Run Community School Corporation
School City of Mishawaka                          Twin Lakes School Corporation
School City of Whiting                            Union County/College Corner Joint S.D.
School Town of Highland                           Union School Corporation
School Town of Munster                            Union Township School Corporation
School Town of Speedway                           Union-North United Schools
Scott County S.D. 1                               Valparaiso Community Schools
Scott County S.D. 2                               Vigo County School Corporation
Seymour Community Schools                         Vincennes Community School Corporation
Shelby Eastern Schools                            Wabash City Schools
Shelbyville Central Schools                       Wa-Nee Community Schools
Shenandoah School Corporation                     Warrick County School Corporation
Shoals Community School Corporation               Warsaw Community Schools
Smith-Green Community Schools                     Washington Community Schools
South Adams Schools                               Wawasee Community School Corporation
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 33 of 119



Wes-Del Community Schools Corporation                Western Wayne Schools
West Central School Corporation                      Westfield Washington Schools
West Clark Community Schools                         Westview School Corporation
West Lafayette Community School Corporation          White River Valley S.D.
West Noble School Corporation                        Whitko Community School Corporation
West Washington School Corporation                   Whitley County Consolidated Schools
Western Boone County Community School Dist           Zionsville Community Schools
Western School Corporation

                                              Iowa
Adair-Casey Community S.D.                           Centerville Community S.D.
Adel-DeSoto-Minburn Community S.D.                   Central City Community S.D.
AGWSR Community S.D.                                 Central Community S.D.
AHSTW Community S.D.                                 Central Decatur Community S.D.
Akron Westfield Community S.D.                       Central DeWitt Community S.D.
Albert City-Truesdale Community S.D.                 Central Lee Community S.D.
Albia Community S.D.                                 Central Lyon Community S.D.
Alburnett Community S.D.                             Central Springs Community S.D.
Alden Community S.D.                                 Chariton Community S.D.
Algona Community S.D.                                Charles City Community S.D.
Allamakee Community S.D.                             Charter Oak-Ute Community S.D.
Alta-Aurelia Community S.D.                          Cherokee Community S.D.
Ames Community S.D.                                  Clarinda Community S.D.
Anamosa Community S.D.                               Clarion-Goldfield-Dows Community S.D.
Andrew Community S.D.                                Clarke Community S.D.
Ankeny Community S.D.                                Clarksville Community S.D.
Aplington-Parkersburg Community S.D.                 Clay Central-Everly Community S.D.
Ar-We-Va Community S.D.                              Clayton Ridge Community S.D.
Atlantic Community S.D.                              Clear Creek-Amana Community S.D.
Audubon Community S.D.                               Clear Lake Community S.D.
Ballard Community S.D.                               Clinton Community S.D.
Baxter Community S.D.                                Colfax-Mingo Community S.D.
BCLUW Community S.D.                                 College Community S.D. (of Cedar Rapids)
Bedford Community S.D.                               Collins-Maxwell Community S.D.
Belle Plaine Community S.D.                          Colo-NESCO Community S.D.
Bellevue Community S.D.                              Columbus Community S.D.
Belmond-Klemme Community S.D.                        Coon Rapids-Bayard Community S.D.
Bennett Community S.D.                               Corning Community S.D.
Benton Community S.D.                                Council Bluffs Community S.D.
Bettendorf Community S.D.                            Creston Community S.D.
BGM Community S.D.                                   Dallas Center-Grimes Community S.D.
Bondurant-Farrar Community S.D.                      Danville Community S.D.
Boone Community S.D.                                 Davenport Community S.D.
Boyden-Hull Community S.D.                           Davis County Community S.D.
Boyer Valley Community S.D.                          Decorah Community S.D.
Burlington Community S.D.                            Delwood Community S.D.
CAL Community S.D.                                   Denison Community S.D.
Calamus-Wheatland Community S.D.                     Denver Community S.D.
CAM Community S.D.                                   Des Moines Independent Public S.D.
Camanche Community S.D.                              Diagonal Community S.D.
Cardinal Community S.D.                              Dike-New Hartford Community S.D.
Carlisle Community S.D.                              Dubuque Community S.D.
Carroll Community S.D.                               Dunkerton Community S.D.
Cedar Falls Community S.D.                           Durant Community S.D.
Cedar Rapids Community S.D.                          Eagle Grove Community S.D.
Center Point-Urbana Community S.D.                   Earlham Community S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 34 of 119



East Buchanan Community S.D.                  Janesville Consolidated Community S.D.
East Marshall Community S.D.                  Jesup Community S.D.
East Mills Community S.D.                     Johnston Community S.D.
East Sac County Community S.D.                Keokuk Community S.D.
East Union Community S.D.                     Keota Community S.D.
Eastern Allamakee Community S.D.              Kingsley-Pierson Community S.D.
Easton Valley S.D.                            Knoxville Community S.D.
Eddyville-Blakesburg-Fremont Community S.D.   Lake Mills Community S.D.
Edgewood-Colesburg Community S.D.             Lamoni Community S.D.
Eldora-New Providence Community S.D.          Laurens-Marathon Community S.D.
Emmetsburg Community S.D.                     Lawton-Bronson Community S.D.
English Valleys Community S.D.                Le Mars Community S.D.
Essex Community S.D.                          Lenox Community S.D.
Estherville Lincoln Central S.D.              Lewis Central Community S.D.
Exira-Elk Horn-Kimballton Community S.D.      Linn-Mar Community S.D. (of Marion)
Fairfield Community S.D.                      Lisbon Community S.D.
Forest City Community S.D.                    Logan-Magnolia Community S.D.
Fort Dodge Community S.D.                     Lone Tree Community S.D.
Fort Madison Community S.D.                   Louisa-Muscatine Community S.D.
Fremont-Mills S.D.                            LuVerne Community S.D.
Galva-Holstein S.D.                           Lynnville-Sully Community S.D.
Garner-Hayfield-Ventura Community S.D.        Madrid Community S.D.
Garner-Hayfield-Ventura Community S.D.        Manson Northwest Webster Community S.D.
George-Little Rock Community S.D.             Maple Valley-Anthon Oto Community S.D.
Gilbert Community S.D.                        Maquoketa Community S.D.
Gilmore City-Bradgate Community S.D.          Maquoketa Valley Community S.D.
Gladbrook-Reinbeck Community S.D.             Marcus-Meriden-Cleghorn Community S.D.
Glenwood Community S.D.                       Marion I.S.D.
Glidden-Ralston Community S.D.                Marshalltown Community S.D.
GMG Community S.D.                            Martensdale-St Marys Community S.D.
Graettinger-Terril Community S.D.             Mason City Community S.D.
Greene County Community S.D.                  Mediapolis S.D.
Grinnell-Newburg Community S.D.               Melcher-Dallas Community S.D.
Griswold Community S.D.                       Meskwaki Settlement School
Grundy Center Community S.D.                  MFL MarMac Community S.D.
Guthrie Center Community S.D.                 Midland Community S.D.
Hamburg Community S.D.                        Mid-Prairie Community S.D.
Hampton-Dumont Community S.D.                 Missouri Valley Community S.D.
Harlan Community S.D.                         MOC-Floyd Valley Community S.D.
Harris-Lake Park Community S.D.               Montezuma Community S.D.
Hartley-Melvin-Sanborn Community S.D.         Monticello Community S.D.
Highland Community S.D.                       Moravia Community S.D.
Hinton Community S.D.                         Mormon Trail Community S.D.
H-L-V Community S.D.                          Morning Sun Community S.D.
Holy Family Catholic Schools                  Moulton-Udell Community S.D.
Howard-Winneshiek Community S.D.              Mount Ayr Community S.D.
Hubbard-Radcliffe Community S.D.              Mount Pleasant Community S.D.
Hudson Community S.D.                         Mount Vernon Community S.D.
Humboldt Community S.D.                       Murray Community S.D.
IKM-Manning Community S.D.                    Muscatine Community S.D.
Independence Community S.D. (Iowa)            Nashua-Plainfield Community S.D.
Indianola Community S.D.                      Nevada Community S.D.
Interstate 35 Community S.D.                  New Hampton Community S.D.
Iowa City Community S.D.                      New London Community S.D.
Iowa Falls Community S.D.                     Newell-Fonda Community S.D.
Iowa Valley Community S.D.                    Newton Community S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 35 of 119



Nodaway Valley Community S.D.                     Sigourney Community S.D.
North Butler Community S.D.                       Sioux Center Community Schools
North Cedar Community S.D. (of Stanwood)          Sioux Central Community S.D.
North Fayette Valley Community S.D.               Sioux City Community S.D.
North Iowa Community S.D.                         Solon Community S.D.
North Kossuth Community S.D.                      South Central Calhoun Community S.D.
North Linn Community S.D. (of Troy Mills)         South Hamilton Community S.D.
North Mahaska Community S.D.                      South Hardin Community Schools - joint operation
North Polk Community S.D.                         of:
North Scott Community S.D. (of Eldridge)          Eldora-New Providence Community S.D.
North Tama County Community S.D.                  Hubbard-Radcliffe Community S.D.
North Union Community S.D.                        South O'Brien Community S.D.
Northeast Community S.D.                          South Page Community S.D.
Northwood-Kensett Community S.D.                  South Tama County Community S.D.
Norwalk Community S.D.                            South Winneshiek Community S.D.
Odebolt-Arthur-Battle Creek-Ida Grove Community   Southeast Polk Community S.D.
S.D.                                              Southeast Warren Community S.D.
Oelwein Community S.D.                            Southeast Webster-Grand Community S.D.
Ogden Community S.D.                              Spencer Community S.D.
Okoboji Community S.D.                            Spirit Lake Community S.D.
Olin C.S.D.                                       Springville Community S.D.
Orient-Macksburg Community S.D.                   St Ansgar Community S.D.
Osage Community S.D.                              Stanton Community S.D.
Oskaloosa Community S.D.                          Starmont Community S.D.
Ottumwa Community S.D.                            Storm Lake Community S.D.
Panorama Community S.D.                           Stratford Community S.D.
Paton-Churdan Community S.D.                      Sumner-Fredericksburg Community S.D.
PCM Community S.D.                                Tipton Community S.D.
Pekin Community S.D.                              Treynor Community S.D.
Pella Community S.D.                              Tri-Center Community S.D.
Perry Community S.D.                              Tri-County Community S.D.
Pleasant Valley Community S.D.                    Tripoli Community S.D.
Pleasantville Community S.D.                      Turkey Valley Community S.D.
Pocahontas Area Community S.D.                    Twin Cedars Community S.D.
Postville Community S.D.                          Twin Rivers Community S.D.
Prairie Valley Community S.D.                     Underwood Community S.D.
Prescott Community S.D.                           Union Community S.D.
Red Oak Community S.D.                            United Community S.D. (of Boone)
Remsen-Union Community S.D.                       Urbandale Community S.D.
Riceville Community S.D.                          Van Buren Community S.D.
River Valley Community S.D.                       Van Meter Community S.D.
Riverside Community S.D.                          Villisca Community S.D.
Rock Valley Community S.D.                        Vinton-Shellsburg Community S.D.
Roland-Story Community S.D.                       Waco Community S.D.
Rudd-Rockford-Marble Rock (RRMR) Community        Wapello Community S.D.
S.D.                                              Wapsie Valley Community S.D.
Ruthven-Ayrshire Community S.D.                   Washington Community Schools
Saydel Community S.D.                             Waterloo Community S.D.
Schaller-Crestland Community S.D.                 Waukee Community S.D.
Schleswig Community S.D.                          Waverly-Shell Rock Community S.D.
Sergeant Bluff-Luton Community S.D.               Wayne Community S.D.
Seymour Community S.D.                            Webster City Community S.D.
Sheldon Community S.D.                            West Bend-Mallard Community S.D.
Shenandoah Community S.D.                         West Branch Community S.D.
Sibley-Ocheyedan Community S.D.                   West Burlington I.S.D.
Sidney Community S.D.                             West Central Community S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 36 of 119



West Central Valley Community S.D.                    West Monona Community S.D.
West Delaware County Community S.D.                   West Sioux Community S.D.
West Des Moines Community S.D.                        Western Dubuque Community S.D.
West Fork Community S.D.                              Westwood S.D.
West Fork Community S.D. (Sheffield-                  Whiting Community S.D.
Chapin/Merservy-Thornton and Rockwell-                Williamsburg Community S.D.
Swaledale)                                            Wilton Community S.D.
West Hancock Community S.D.                           Winfield-Mt. Union Community S.D.
West Harrison Community S.D.                          Winterset Community S.D.
West Liberty Community S.D.                           Woodbine School Community District
West Lyon Community S.D.                              Woodbury Central Community S.D.
West Marshall Community S.D.                          Woodward-Granger Community S.D.

                                              Kansas
Abilene USD 435                      Chapman USD 473                    Fairfield USD 310
Altoona-Midway USD 387               Chase County USD 284               Flinthills USD 492
Andover USD 385                      Chase USD 401                      Fort Larned USD 495
Argonia USD 359                      Chautauqua County USD 286          Fort Leavenworth USD 207
Arkansas City USD 470                Cheney USD 268                     Fort Scott USD 234
Ashland USD 220                      Cherryvale-Thayer USD 447          Fowler USD 225
Atchison County USD 377              Chetopa-St. Paul USD 505           Fredonia USD 484
Atchison USD 409                     Cheylin USD 103                    Frontenac USD 249
Attica USD 511                       Cimarron-Ensign USD 102            Galena USD 499
Auburn-Washburn USD 437              Circle USD 375                     Garden City USD 457
Augusta USD 402                      Clay County USD 379                Gardner-Edgerton USD 231
Baldwin City USD 348                 Clearwater USD 264                 Garnett USD 365
Barber County North USD 254          Clifton-Clyde USD 224              Girard USD 248
Barnes USD 223                       Coffeyville USD 445                Goddard USD 265
Basehor-Linwood USD 458              Colby USD 315                      Goessel USD 411
Baxter Springs USD 508               Columbus USD 493                   Golden Plains USD 316
Bazine USD 304                       Concordia USD 333                  Goodland USD 352
Belle Plaine USD 357                 Conway Springs USD 356             Graham County USD 281
Beloit USD 273                       Copeland USD 476                   Great Bend USD 428
Overland Park-Blue Valley USD        Crest USD 479                      Greeley County USD 200
229 (Johnson County)                 Cunningham-West Kingman            Grinnell USD 291
Randolph-Blue Valley USD 384         County USD 332                     Halstead-Bentley USD 440
(Riley County)                       De Soto USD 232                    Hamilton USD 390
Bluestem USD 205                     Deerfield USD 216                  Haven USD 312
Bonner Springs USD 204               Derby USD 260                      Haviland USD 474
Brewster USD 314                     Dexter USD 471                     Hays USD 489
South Brown County USD 430           Dighton USD 482                    Haysville USD 261
Bucklin USD 459                      Dodge City USD 443                 Healy USD 468
Buhler USD 313                       Doniphan West USD 111              Herington USD 487
Burlingame USD 454                   Douglass USD 396                   Hesston USD 460
Burlington USD 244                   Easton USD 449                     Hiawatha USD 415
Burrton USD 369                      El Dorado USD 490                  Hillsboro USD 410
Caldwell USD 360                     Elk Valley USD 283                 Hoisington USD 431
Caney Valley USD 436                 Elkhart USD 218                    Holcomb USD 363
Canton-Galva USD 419                 Ell-Saline USD 307                 Holton USD 336
Cedar Vale USD 285                   Ellinwood USD 355                  Hoxie USD 412
Central Heights USD 288              Ellis USD 388                      Hugoton USD 210
Central USD 462                      Ellsworth USD 327                  Humboldt USD 258
Central Plains USD 112               Emporia USD 253                    Hutchinson USD 308
Centre USD 397                       Erie-Galesburg USD 101             Independence USD 446
Chanute USD 413                      Eudora USD 491                     Ingalls USD 477
Chaparral USD 361                    Eureka USD 389                     Inman USD 448
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 37 of 119



Iola USD 257                   Nickerson-South Hutchinson    Scott County USD 466
Jayhawk USD 346                USD 309                       Seaman USD 345
Jefferson County North USD     North Jackson USD 335         Sedgwick USD 439
339                            North Lyon County USD 251     Shawnee Heights USD 450
Jefferson West USD 340         North Ottawa County USD 239   Shawnee Mission USD 512
Jetmore USD 227                Northeast USD 246             Silver Lake USD 372
Junction City USD 475          Northern Valley USD 212       Skyline USD 438
Kansas City USD 500            Norton USD 211                Smith Center USD 237
Kaw Valley USD 321             Oakley USD 274                Smoky Hill USD 302
Kingman-Norwich USD 331        Oberlin USD 294               Smoky Valley USD 400
Kinsley-Offerle USD 347        Olathe USD 233                Solomon USD 393
Kiowa County USD 422           Onaga USD 322                 South Barber County USD 255
Kismet-Plains USD 483          Osage City USD 420            South Central USD 300
Labette County USD 506         Osawatomie USD 367            South Haven USD 509
La Crosse USD 395              Osborne USD 392               Southeast USD 247
Lakin USD 215                  Oskaloosa USD 341             Southeast of Saline USD 306
Lansing USD 469                Oswego USD 504                Southern Cloud County USD
Larned USD 495                 Otis-Bison USD 403            334
Lawrence USD 497               Ottawa USD 290                Southern Lyon County USD 252
Leavenworth USD 453            Oxford USD 358                Spearville USD 381
Lebo-Waverly USD 243           Palco USD 269                 Spring Hill USD 230
Leoti-Wichita County USD 467   Paola USD 368                 St. John-Hudson USD 350
LeRoy-Gridley USD 245          Paradise USD 399              Stafford USD 349
Lewis USD 502                  Parsons USD 503               Stanton County USD 452
Liberal USD 480                Pawnee Heights USD 496        Sterling USD 376
Lincoln USD 298                Peabody-Burns USD 398         Stockton USD 271
Little River-Windom USD 444    Perry USD 343                 Sublette USD 374
Logan USD 326                  Phillipsburg USD 325          Lucas-Sylvan USD 299
Louisburg USD 416              Pike Valley USD 426           Syracuse USD 494
Lyndon USD 421                 Piper USD 203                 Thunder Ridge USD 110
Lyons USD 405                  Pittsburg USD 250             Tonganoxie USD 464
Macksville USD 351             Plainville USD 270            Topeka USD 501
Madison-Virgil USD 386         Pleasanton USD 344            Triplains USD 275
Maize USD 266                  Prairie Hills USD 113         Troy USD 429
Manhattan-Ogden USD 383        Prairie View USD 362          Turner USD 202
Marais des Cygnes Valley USD   Pratt USD 382                 Twin Valley USD 240
456                            Pretty Prairie USD 311        Udall USD 463
Marion USD 408                 Quinter USD 293               Ulysses USD 214
Marmaton Valley USD 256        Rawlins County USD 105        Uniontown USD 235
Marysville USD 364             Remington USD 206             Valley Center USD 262
McLouth USD 342                Renwick USD 267               Valley Falls USD 338
McPherson USD 418              Republic County USD 109       Valley Heights USD 498
Meade USD 226                  Riley County USD 378          Vermillion USD 380
Mill Creek Valley USD 329      Riverside USD 114             Victoria USD 432
Minneola USD 219               Riverton USD 404              Wabaunsee USD 329
Mission Valley USD 330         Rock Creek USD 323            Waconda USD 272
South Gray USD 371             Rock Hills USD 107            WaKeeney USD 208
Morris County USD 417          Rolla USD 217                 Wallace USD 241
Moscow USD 209                 Rose Hill USD 394             Wamego USD 320
Moundridge USD 423             Royal Valley USD 337          Washington County USD 108
Mulvane USD 263                Rural Vista USD 481           Wellington USD 353
Nemaha Central USD 115         Russell USD 407               Wellsville USD 289
Neodesha USD 461               Saint Francis USD 297         Weskan USD 242
Ness City USD 303              Salina USD 305                West Elk USD 282
Newton USD 373                 Santa Fe Trail USD 434        West Franklin USD 287
                               Satanta USD 507               Western Plains USD 106
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 38 of 119



Wheatland USD 292                      Winfield USD 465
Wichita USD 259                        Woodson USD 366

                                                 Kentucky
Adair County Schools                                      Cumberland County Schools
Allen County Schools                                      Danville Independent Schools
Anchorage Independent Schools, Anchorage                  Daviess County Public Schools
Anderson County Schools                                   Dawson Springs Independent Schools
Ashland I.S.D., Ashland                                   Dayton Independent Schools
Augusta Independent Schools, Augusta                      East Bernstadt Independent School
Badgett Regional Cooperative For Educational              Edmonson County Schools
Enhancement                                               Elizabethtown Independent Schools
Ballard County Schools                                    Elliott County Schools
Barbourville Independent Schools, Barbourville            Eminence Independent Schools
Bardstown City Schools, Bardstown                         Erlanger-Elsmere Schools
Barren County Schools                                     Estill County Schools
Bath County Schools                                       Fairview Independent Schools, Ashland
Beechwood I.S.D. (Fort Mitchell)                          Fayette County Public Schools
Bell County Schools                                       Fleming County Schools
Bellevue Independent Schools                              Floyd County Schools
Berea Independent Schools                                 Fort Thomas Independent Schools
Big East Educational Cooperative, Ashland                 Frankfort Independent Schools
Boone County Schools                                      Franklin County Public Schools
Bourbon County Schools                                    Fulton County Schools (Kentucky)
Bowling Green Independent Schools                         Fulton Independent Schools (Kentucky)
Boyd County Public Schools, Ashland                       Gallatin County Schools
Boyle County Schools                                      Garrard County Schools
Bracken County Schools                                    Glasgow Independent Schools
Breathitt County Schools                                  Grant County Schools
Breckinridge County Schools                               Graves County Schools
Bullitt County Public Schools                             Grayson County Schools
Burgin Independent Schools                                Green County Schools
Butler County Schools (Kentucky)                          Green River Regional Educational Cooperative
Caldwell County Schools                                   Greenup County Schools
Calloway County Schools                                   Hancock County Schools
Campbell County Schools, Alexandria                       Hardin County Schools
Campbellsville Independent Schools                        Harlan County Public Schools
Carlisle County Schools                                   Harlan Independent Schools
Carroll County Public Schools                             Harrison County Schools
Carter County Schools                                     Harrodsburg Independent Schools (-2006) (Mercer
Casey County Schools                                      County) - Defunct
Caveland Educational Support Center                       Hart County Schools
Caverna Independent Schools (Cave City/Horse              Hazard Independent Schools
Cave)                                                     Henderson County Schools
Central City Independent Schools (-1988)                  Henry County Schools
(Muhlenberg County) - Defunct                             Hickman County Schools
Central Kentucky Education Cooperative                    Hopkins County Schools
Central Kentucky Special Education Cooperative            Jackson County Public Schools
Christian County Public Schools                           Jackson I.S.D.
Clark County Schools                                      Jefferson County Public Schools
Clay County Schools                                       Jenkins Independent Schools
Clinton County Schools, Albany                            Jessamine County Schools
Cloverport Independent Schools                            Johnson County S.D.
Corbin I.S.D.                                             Kenton County S.D.
Covington Independent Public Schools                      Kentucky District, DoDEA Americas
Crittenden County Schools
         Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 39 of 119



Kentucky Educational Development Corporation,            Owensboro Public Schools
Ashland                                                  Owsley County Schools
Knott County Schools                                     Paducah Public Schools
Knox County Public Schools, Barbourville                 Paintsville I.S.D.
LaRue County Schools                                     Paris Independent Schools
Laurel County Public Schools                             Pendleton County Schools
Lawrence County Schools (Kentucky)                       Perry County Schools
Lee County S.D.                                          Pike County Schools
Leslie County Schools                                    Pikeville Independent Schools
Letcher County Public Schools                            Pineville Independent Schools
Lewis County Schools                                     Powell County Schools
Lincoln County Schools                                   Providence Independent Schools (-2007) (Webster
Livingston County Schools                                County) - Defunct
Logan County Schools                                     Pulaski County Schools
Louisville Public Schools (1829–1974) (Jefferson         Raceland-Worthington Independent Schools
County) - Defunct                                        Richmond Independent Schools (-1987) (Madison
Ludlow Independent Schools                               County) - Defunct
Lyon County Schools                                      Robertson County Schools
Madison County Schools                                   Rockcastle County Schools
Magoffin County Schools                                  Rowan County Schools
Marion County Schools (Kentucky)                         Russell County Schools
Marshall County Schools                                  Russell Independent Schools (Russell, Flatwoods,
Martin County Schools                                    and Bellefonte)
Mason County Schools                                     Russellville Independent Schools
Mayfield Independent Schools                             Science Hill Independent Schools
Maysville Independent Schools (1876-1990) (Mason         Scott County Schools
County) - Defunct                                        Shelby County Public Schools
McCracken County Public Schools                          Silver Grove Independent Schools
McCreary County Schools                                  Simpson County Schools
McLean County Schools                                    Somerset Independent Schools
Meade County Schools                                     Southgate Independent Schools
Menifee County Schools                                   Operates as a single K–8 school.
Mercer County Schools                                    Spencer County Schools
Metcalfe County Schools                                  Taylor County Schools
Middlesboro Independent Schools                          Todd County Schools
Monroe County S.D.                                       Trigg County Public Schools
Montgomery County Schools                                Trimble County Schools
Monticello Independent Schools – District closed in      Union County Public Schools
2013, with its students absorbed by the surrounding      Walton-Verona Independent Schools
Wayne County district.                                   Warren County Public Schools
Morgan County Schools                                    Washington County Schools
Muhlenberg County Schools                                Wayne County Schools
Murray I.S.D.                                            Webster County Schools
Nelson County S.D., Bardstown                            West Point School
Newport Independent Schools                              Whitley County S.D.
Nicholas County Schools                                  Williamsburg Independent Schools
Ohio County Schools                                      Williamstown Independent Schools
Oldham County Schools                                    Wolfe County Schools
Owen County Schools                                      Woodford County Schools

                                                  Louisiana
Acadia Parish Public Schools                             Avoyelles Public Charter School-Agency
Allen Parish School Board                                Beauregard Parish School Board
Ascension Parish School Board                            Belle Chasse Academy Inc.-Agency
Assumption Parish School Board                           Bienville Parish School Board
Avoyelles Parish School Board                            Bossier Parish School Board
         Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 40 of 119



Caddo Parish School Board                                  Milestone Sabis Academy of New Orleans-Agency
Calcasieu Parish School Board                              Morehouse Parish School Board
Caldwell Parish School Board                               Natchitoches Parish School Board
Cameron Parish School Board                                New Orleans Center for Creative Arts-Agency
Catahoula Parish School Board                              New Orleans Public Schools
Central Community School System                            Orleans Parish School Board - See New Orleans
City of Baker School System                                Public Schools
City of Bogalusa School Board                              Ouachita Parish School Board
City of Monroe School Board                                Plaquemines Parish School Board
Claiborne Parish School Board                              Pointe Coupee Parish School Board
Concordia Parish School Board                              Rapides Parish School Board
Delhi Charter School-Agency                                Recovery S.D.
DeSoto Parish School Board                                 Red River Parish School Board
East Baton Rouge Arts and Technology School-               Richland Parish School Board
Agency                                                     Sabine Parish School Board
East Baton Rouge Parish School Board                       Saint Bernard Parish School Board
East Carroll Parish School Board                           Saint Charles Parish School Board
East Feliciana Parish School Board                         Saint Helena Parish School Board
Evangeline Parish School Board                             Saint James Parish School Board
Franklin Parish School Board                               Saint John the Baptist Parish School Board
Glencoe Charter School-Agency                              Saint Landry Parish School Board
Grant Parish School Board                                  Saint Martin Parish School Board
Iberia Parish School Board                                 Saint Mary Parish School Board
Iberville Parish School Board                              Saint Tammany Parish School Board
International School of Louisiana-Agency                   Southern University Laboratory School
Jackson Parish School Board                                Special S.D.#1
Jefferson Davis Parish School Board                        Special S.D.#2
Jefferson Parish Public Schools                            Tangipahoa Parish School Board
Lafayette Parish Public Schools                            Tensas Parish School Board
Lafourche Parish Public Schools                            Terrebonne Parish Public School System
LaSalle Parish School Board                                Union Parish School Board
Lincoln Parish School Board                                Vermilion Parish School Board
Livingston Parish School Board                             Vernon Parish School Board
Louisiana Department of Public Safety and                  Washington Parish School Board
Corrections                                                Webster Parish School Board
Louisiana School for Math, Science and the Arts            West Baton Rouge Parish School Board
Louisiana School for the Deaf                              West Carroll Parish School Board
Louisiana School for the Visually Impaired                 West Feliciana Parish School Board
Louisiana Special Education Center                         Winn Parish School Board
Louisiana State University Laboratory School               Zachary Community S.D.
Madison Parish School Board

                                                   Maine
Acton School Department                 Bridgewater School Department        Coplin Plaintation School
Alexander School Department             Brunswick School Department          Department
Alna School Department                  Bucksport School Department          Cranberry Isles School
Alton School Department                 Cape Elizabeth School                Department
Arundel School Department               Department                           Deblois School Department
Auburn School Department                Caratunk School Department           Dedham School Department
Augusta School Department               Caribou School Department            Dennistown Plantation School
Bangor School Department                Carrabassett Valley School           Department
Bath School Department                  Department                           Dresden School Department
Beddington School Department            Caswell School Department            East Machias School
Biddeford School Department             Chebeague Island School              Department
Bowerbank School Department             Department                           Easton School Department
Brewer School Department                                                     Ellsworth School Department
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 41 of 119



Falmouth School Department           Maine School of Science and           Old Town School Department
Fayette School Department            Mathematics                           Orland School Department
Franklin School Department           Manchester School Department          Orrington School Department
Freeport School Department           Maranacook Central S.D.               Pleasant Ridge Plantation
Gilead School Department             Mechanic Falls School                 School Department
Glenburn School Department           Department                            Portland School Department
Glenwood Plantation School           Medford School Department             Raymond School Department
Department                           Milford School Department             Richmond School Department
Gorham School Department             Millinocket School Department         Sabattus School Department
Grand Isle School Department         Minot School Department               Sanford School Department
Hanover School Department            Monhegan Plantation School            Scarborough School Department
Harmony School Department            Department                            Seboeis Plantation School
Hermon School Department             Monmouth School Department            Department
Hersey School Department             Moro Plantation School                South Portland School
Highland Plantation School           Department                            Department
Department                           Mount Desert Central S.D.             The Forks Plantation School
Isle au Haut School Department       Mount Desert School                   Department
Islesboro School Department          Department                            Upton School Department
Jay School Department                Mount Vernon School                   Waterville School Department
Kittery School Department            Department                            West Forks Plantation School
Lake View Plantation School          Mountain View Youth                   Department
Department                           Development Center                    Westbrook School Department
Lewiston School Department           Nashville Plantation School           Westport Island School
Limestone School Department          Department                            Department
Long Island School Department        New Sweden School                     Windham School Department
Lowell School Department             Department                            Winthrop School Department
Madawaska School Department          Nobleboro School Department           Wiscasset School Department
Maine Educational Center for         Old Orchard Beach School              Yarmouth S.D.
the Deaf & Hard of Hearing           Department                            York School Department

                                               Maryland
Allegany County Public Schools                          Howard County Public Schools
Anne Arundel County Public Schools                      Kent County Public Schools
Baltimore City Public Schools                           Montgomery County Public Schools
Baltimore County Public Schools                         Prince George's County Public Schools
Calvert County Public Schools                           Queen Anne's County Public Schools
Caroline County Public Schools                          Saint Mary's County Public Schools
Carroll County Public Schools                           Somerset County Public Schools
Cecil County Public Schools                             Talbot County Public Schools
Charles County Public Schools                           Washington County Public Schools
Dorchester County Public Schools                        Wicomico County Public Schools
Frederick County Public Schools                         Worcester County Public Schools
Garrett County Public Schools
Harford County Public Schools

                                           Massachusetts
Abington School Department (Abington, PK–12)            Amherst Regional Public Schools (Amherst and
Acton-Boxborough Regional S.D. (Acton and               Pelham, PK–12; Leverett and Shutesbury 7–12)
Boxborough, PK–12)                                      Andover Public Schools (Andover, PK–12)
Acushnet School Department (Acushnet, PK–8)             Arlington School Department (Arlington, PK–12)
Adams-Cheshire Regional S.D. (Adams and                 Ashburnham-Westminster Regional S.D.
Cheshire, PK–12)                                        (Ashburnham and Westminster, PK–12)
Agawam School Department (Agawam, PK–12)                Ashland School Department (Ashland, PK–12)
Amesbury School Department (Amesbury, PK–6)             Athol-Royalston Regional S.D. (Athol and
                                                        Royalston, PK–12)
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 42 of 119



Attleborough School Department (Attleborough, PK–     Dennis-Yarmouth Regional S.D. (Dennis and
12)                                                   Yarmouth, PK–12)
Auburn School Department (Massachusetts)              Dighton-Rehoboth Regional S.D. (Dighton and
(Auburn, PK–12)                                       Rehoboth, PK–12)
Avon S.D. (Avon, PK–12)                               Douglas School Department (Douglas, PK–12)
Ayer School Department (Ayer, PK–12)                  Dover School Department (Dover, PK–5)
Barnstable Public S.D. (Barnstable, PK–12)            Dover-Sherborn Regional S.D. (Dover and Sherborn,
Bedford Public Schools (Bedford, PK–12)               6–12)
Belchertown School Department (Belchertown, PK–       Dracut School Department (Dracut, PK–12)
12)                                                   Dudley-Charlton Regional S.D. (Charlton and
Bellingham School Department (Bellingham, PK–12)      Dudley, PK–12)
Belmont Public Schools (Belmont, PK-12)               Duxbury School Department (Duxbury, PK–12)
Berkley School Department (Berkley, PK–8)             East Bridgewater School Department (East
Berlin School Department (Berlin, PK–6)               Bridgewater, PK–12)
Berlin-Boylston Regional S.D. (Berlin and Boylston,   East Longmeadow School Department (East
7–12)                                                 Longmeadow, PK–12)
Beverly School Department (Beverly, PK–12)            Eastham School Department (Eastham, K–5)
Billerica School Department (Billerica, PK–12)        Easthampton School Department (Easthampton, PK–
Blackstone-Millville Regional S.D. (Blackstone and    12)
Millville, PK–12)                                     Easton School Department (Easton, PK–12)
Boston Public Schools (Boston, PK–12)                 Edgartown School Department (Edgartown, PK–8)
Bourne School Department (Bourne, PK–12)              Erving School Department (Erving, PK–6)
Boylston School Department (Boylston, PK–6)           Everett School Department (Everett, PK–12)
Braintree Public Schools (Braintree, PK–12)           Fairhaven School Department (Fairhaven, PK–12)
Brewster School Department (Brewster, K–5)            Fall River School Department (Fall River, PK–12)
Bridgewater-Raynham Regional S.D. (Bridgewater        Falmouth School Department (Falmouth, PK–12)
and Raynham, PK–12)                                   Farmington River Regional S.D. (Otis and
Brockton School Department (Brockton, PK–12)          Sandisfield, PK–6)
Brookfield School Department (Brookfield, PK–6)       Fitchburg School Department (Fitchburg, PK–12)
Brookline Public Schools (Brookline, PK–12)           Florida School Department (Florida and Monroe,
Burlington Public Schools (Burlington, PK–12)         PK–8)
Cambridge School Department (Cambridge, PK–12)        Foxborough School Department (Foxborough, PK–
Canton School Department (Canton, PK–12)              12)
Carlisle School Department (Carlisle, PK–8)           Framingham School Department (Framingham, PK–
Carver School Department (Carver, PK–12)              12)
Central Berkshire Regional S.D. (Becket,              Franklin School Department (Franklin, PK–12)
Cummington, Dalton, Hinsdale, Peru, Washington        Freetown School Department (Freetown, PK–4)
and Windsor, PK–12)                                   Freetown-Lakeville Regional S.D. (Freetown and
Chatham School Department (Chatham, PK–12)            Lakeville, 5–12)
Chelmsford School Department (Chelmsford, PK–         Frontier Regional S.D. (Conway, Deerfield,
12)                                                   Sunderland and Whately, 7–12)
Chelsea School Department (Chelsea, PK–12)            Gardner School Department (Gardner, PK–12)
Chesterfield-Goshen Regional S.D. (Chesterfield and   Gateway Regional S.D. (Massachusetts) (Blandford,
Goshen, PK–6)                                         Chester, Huntington, Middlefield, Montgomery,
Chicopee School Department (Chicopee, PK–12)          Russell and Worthington, PK–12)
Clarksburg School Department (Clarksburg, K–8)        Georgetown School Department (Georgetown, PK–
Clinton School Department (Clinton, PK–12)            12)
Cohasset School Department (Cohasset, PK–12)          Gill-Montague Regional S.D. (Gill and Montague,
Concord School Department (Concord, PK–8)             PK–12; Erving, 7-12)
Concord-Carlisle Regional S.D. (Concord and           Gloucester School Department (Gloucester, PK–12)
Carlisle, 9–12)                                       Gosnold School Department (Gosnold, 2 and 7)
Conway School Department (Conway, PK–6)               Grafton School Department (Grafton, PK–12)
Danvers School Department (Danvers, PK–12)            Granby School Department (Granby, PK–12)
Dartmouth School Department (Dartmouth, PK–12)        Granville School Department (Granville, PK–8)
Dedham School Department (Dedham, PK–12)              Greenfield School Department (Greenfield, PK–12)
Deerfield School Department (Deerfield, PK–6)
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 43 of 119



Groton-Dunstable Regional S.D. (Dunstable and        Manchester-Essex Regional S.D. (Essex and
Groton, PK–12)                                       Manchester, PK–12)
Hadley School Department (Hadley, PK–12)             Mansfield School Department (Mansfield, PK–12)
Halifax School Department (Halifax, PK–6)            Marblehead School Department (Marblehead, PK–
Hamilton-Wenham Regional S.D. (Hamilton and          12)
Wenham, PK–12)                                       Marion School Department (Marion, PK–6)
Hampden-Wilbraham Regional S.D. (Hampden and         Marlborough School Department (Marlborough, PK–
Wilbraham, PK–12)                                    12)
Hampshire Regional S.D. (Chesterfield, Goshen,       Marshfield School Department (Marshfield, PK–12)
Southampton, Westhampton and Williamsburg, 7–        Martha's Vineyard Regional S.D. (Aquinnah,
12)                                                  Chilmark, Edgartown, Oak Bluffs, Tisbury and West
Hancock School Department (Hancock, PK–6)            Tisbury, 7–12)
Hanover School Department (Hanover, PK–12)           Masconomet Regional S.D. (Boxford, Middleton and
Harvard School Department (Harvard, PK–12)           Topsfield, 7–12)
Harwich School Department (Harwich, PK–12)           Mashpee School Department (Mashpee, PK–12)
Hatfield School Department (Hatfield, PK–12)         Mattapoisett School Department (Mattapoisett, PK–
Haverhill Public Schools (Haverhill and Bradford,    6)
PK-12)                                               Maynard School Department (Maynard, PK–12)
Hawlemont Regional S.D. (Charlemont and Hawley,      Medfield Public Schools (Medfield, PK–12)
PK–6)                                                Medford School Department (Medford, PK–12)
Hingham School Department (Hingham, PK–12)           Medway Public Schools (Medway, PK–12)
Holbrook School Department (Holbrook, PK–12)         Melrose School Department (Melrose, PK–12)
Holland School Department (Holland, PK–6)            Mendon-Upton Regional S.D. (Mendon and Upton,
Holliston School Department (Holliston, PK–12)       PK–12)
Holyoke School Department (Holyoke, PK–12)           Methuen School Department (Methuen, PK–12)
Hopedale School Department (Hopedale, PK–12)         Middleborough School Department (Middleborough,
Hopkinton School Department (Hopkinton, PK–12)       PK–12)
Hudson School Department (Hudson, PK–12)             Middleton School Department (Middleton, PK–6)
Hull School Department (Hull, PK–12)                 Milford School Department (Milford, PK–12)
Ipswich School Department (Ipswich, PK–12)           Millbury School Department (Millbury, PK–12)
King Philip Regional S.D. (Norfolk, Plainville and   Millis School Department (Millis, PK–12)
Wrentham, 7–12)                                      Milton School Department (Milton, PK–12)
Kingston School Department (Kingston, K–6)           Mohawk Trail Regional S.D. (Ashfield, Buckland,
Lakeville School Department (Lakeville, PK–4)        Colrain, Heath, Plainfield and Shelburne, PK–12,
Lanesborough School Department (Lanesborough,        plus Charlemont, Hawley and Rowe, 7–12)
PK–6)                                                Monson School Department (Monson, PK–12)
Lawrence Public Schools (Lawrence, PK–12)            Mount Greylock Regional S.D. (Lanesborough and
Lee School Department (Lee, PK–12)                   Williamstown, 7–12)
Leicester School Department (Leicester, PK–12)       Nahant School Department (Nahant, K–6)
Lenox School Department (Lenox, PK–12)               Nantucket School Department (Nantucket, PK–12)
Leominster School Department (Leominster, PK–12)     Narragansett Regional S.D. (Phillipston and
Leverett School Department (Leverett, PK–6)          Templeton, PK–12)
Lexington Public Schools (Lexington, PK–12)          Nashoba Regional S.D. (Bolton, Lancaster and Stow,
Lincoln School Department (Lincoln, PK–8)            PK–12)
Lincoln-Sudbury Regional S.D. (Lincoln and           Nashoba Valley Technical S.D. (Chelmsford, Groton,
Sudbury, 9–12)                                       Littleton, Pepperell, Shirley, Townsend and
Littleton School Department (Littleton, PK–12)       Westford, 9–12)
Longmeadow School Department (Longmeadow,            Natick School Department (Natick, PK–12)
PK–12)                                               Nauset Regional S.D. (Brewster, Eastham, Orleans
Lowell Public Schools (Lowell, PK–12)                and Wellfleet, PK and 6–12)
Ludlow School Department (Ludlow, PK–12)             Needham School Department (Needham, PK–12)
Lunenburg School Department (Lunenburg, PK–12)       New Bedford School Department (New Bedford,
Lynn School Department (Lynn, PK–12)                 PK–12)
Lynnfield School Department (Lynnfield, PK–12)       New Salem-Wendell Regional S.D. (New Salem and
Malden School Department (Malden, PK–12)             Wendell, PK–6)
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 44 of 119



Newburyport School Department (Newburyport, PK–      Rochester School Department (Rochester, PK–6)
12)                                                  Rockland School Department (Rockland, PK–12)
Newton Public Schools (Newton, PK–12)                Rockport School Department (Rockport, K–12)
Norfolk School Department (Norfolk, PK–6)            Rowe School Department (Rowe, PK–6)
North Adams School Department (North Adams,          Salem School Department (Salem, PK–12)
PK–12; Monroe, 9-12)                                 Sandwich School Department (Sandwich, PK–12)
North Andover Public Schools (North Andover, PK–     Saugus School Department (Saugus, PK–12)
12)                                                  Savoy School Department (Savoy, PK–5)
North Attleborough School Department (North          Scituate School Department (Scituate, PK–12)
Attleborough, PK–12)                                 Seekonk School Department (Seekonk, PK–12)
North Brookfield School Department (North            Sharon School Department (Sharon, PK–12)
Brookfield, K–12)                                    Sherborn School Department (Sherborn, PK–5)
North Middlesex Regional S.D. (Ashby, Pepperell      Shirley School Department (Shirley, PK–8)
and Townsend, PK–12)                                 Shrewsbury School Department (Shrewsbury, PK–
North Reading School Department (North Reading,      12)
PK–12)                                               Shutesbury School Department (Shutesbury, PK–6)
Northampton School Department (Northampton, PK–      Silver Lake Regional S.D. (Halifax, Kingston and
12)                                                  Plympton, 7–12)
Northborough-Southborough Regional S.D.              Somerset School Department (Somerset, PK–12)
(Northborough and Southborough, 9–12)                Somerville School Department (Somerville, PK–12)
Northborough School Department (Northborough,        South Hadley School Department (South Hadley,
PK–8)                                                PK–12)
Northbridge Public Schools (Northbridge, PK–12)      Southampton School Department (Southampton, PK–
Norton School Department (Norton, PK–12)             6)
Norwood School Department (Norwood, PK–12)           Southborough School Department (Southborough,
Oak Bluffs School Department (Oak Bluffs, PK–8)      PK–8)
Old Rochester Regional S.D. (Marion, Mattapoisett    Southbridge School Department (Southbridge, PK–
and Rochester, PK and 7–12)                          12)
Orange School Department (Orange, PK–6)              Southern Berkshire Regional S.D. (Alford, Egremont,
Orleans School Department (Orleans, K–5)             Monterey, New Marlborough and Sheffield, PK–12)
Oxford School Department (Oxford, PK–12)             Southwick-Tolland Regional S.D. (Southwick and
Palmer School Department (Palmer, PK–12)             Tolland, PK–12)
Peabody School Department (Peabody, PK–12)           Spencer-East Brookfield Regional S.D. (East
Pembroke School Department (Pembroke, PK–12)         Brookfield and Spencer, PK–12)
Pentucket Regional S.D. (Groveland, Merrimac and     Springfield Public Schools (Springfield, PK–12)
West Newbury, PK–12)                                 Stoneham School Department (Stoneham, PK–12)
Petersham School Department (Petersham, K–6)         Stoughton School Department (Stoughton, PK–12)
Pioneer Valley Regional S.D. (Bernardston, Leyden,   Sturbridge School Department (Sturbridge, PK–6)
Northfield and Warwick, PK–12)                       Sudbury Public Schools (Sudbury, PK–8)
Pittsfield School Department (Pittsfield, PK–12)     Sunderland School Department (Sunderland, PK–6)
Plainville School Department (Plainville, PK–6)      Sutton School Department (Sutton, PK–12)
Plymouth School Department (Plymouth, PK–12)         Swampscott School Department (Swampscott, PK–
Plympton School Department (Plympton, K–6)           12)
Provincetown School Department (Provincetown,        Swansea School Department (Swansea, PK–12)
PK–8)                                                Tantasqua Regional S.D. (Brookfield, Brimfield,
Quabbin Regional S.D. (Barre, Hardwick,              Holland, Sturbridge and Wales, 7–12)
Hubbardston, New Braintree and Oakham, PK–12)        Taunton School Department (Taunton, PK–12)
Quaboag Regional S.D. (Warren and West               Tewksbury School Department (Tewksbury, PK–12)
Brookfield, PK–12)                                   Tisbury School Department (Tisbury, PK–8)
Quincy School Department (Quincy, PK–12)             Topsfield School Department (Topsfield, PK–6)
Ralph C. Mahar Regional S.D. (New Salem, Orange,     Triton Regional S.D. (Newbury, Rowley and
Petersham and Wendell, 7–12)                         Salisbury, PK–12)
Randolph School Department (Randolph, PK–12)         Truro School Department (Truro, PK–6)
Reading School Department (Reading, PK–12)           Tyngsborough School Department (Tyngsborough,
Revere School Department (Revere, PK–12)             PK–12)
Richmond School Department (Richmond, PK–8)
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 45 of 119



Up-Island Regional S.D. (Aquinnah, Chilmark and            Westfield School Department (Westfield, PK–12)
West Tisbury, PK–8)                                        Westford School Department (Westford, PK–12)
Uxbridge School Department (Uxbridge, PK–12)               Westhampton School Department (Westhampton,
Wachusett Regional S.D. (Holden, Paxton, Princeton,        PK–6)
Rutland and Sterling, PK–12)                               Weston School Department (Weston, PK–12)
Wakefield School Department (Wakefield, PK–12)             Westport School Department (Westport, PK–12)
Wales School Department (Wales, PK–6)                      Westwood School Department (Westwood, PK–12)
Walpole School Department (Walpole, PK–12)                 Weymouth School Department (Weymouth, PK–12)
Waltham School Department (Waltham, PK–12)                 Whately School Department (Whately, PK–6)
Ware School Department (Ware, PK–12)                       Whitman-Hanson Regional S.D. (Hanson and
Wareham School Department (Wareham, PK–12)                 Whitman, PK–12)
Watertown School Department (Watertown, PK–12)             Williamsburg School Department (Williamsburg,
Wayland School Department (Wayland, PK–12)                 PK–6)
Webster School Department (Webster, PK–12)                 Williamstown School Department (Williamstown,
Wellesley School Department (Wellesley, PK–12)             PK–6)
Wellfleet School Department (Wellfleet, K–5)               Wilmington School Department (Wilmington, PK–
West Boylston School Department (West Boylston,            12)
PK–12)                                                     Winchendon School Department (Winchendon, PK–
West Bridgewater School Department (West                   12)
Bridgewater, PK–12)                                        Winchester School Department (Winchester, PK–12)
West Springfield School Department (West                   Winthrop School Department (Winthrop, PK–12)
Springfield, PK–12)                                        Woburn School Department (Woburn, PK–12)
Westborough School Department (Westborough,                Worcester School Department (Worcester, PK–12)
PK–12)                                                     Wrentham School Department (Wrentham, PK–6)

                                                 Michigan
Adams Township S.D.                    Bangor Public Schools                 Birmingham City S.D.
Addison Community Schools              Bangor Township S.D. 8                Blissfield Community Schools
Adrian Public Schools                  Bangor Township Schools               Bloomfield Hills S.D.
Airport Community Schools              Baraga Area Schools                   Bloomfield Township S.D. 7F
Akron-Fairgrove Schools                Bark River-Harris S.D.                Bloomingdale Public S.D.
Alanson Public Schools                 Bath Community Schools                Bois Blanc Pines S.D.
Alba Public Schools                    Battle Creek Public Schools           Boyne City Public Schools
Albion Public School                   Bay City S.D.                         Boyne Falls Public S.D.
Alcona Community Schools               Beal City Public Schools              Brandon S.D.
Algonac Community S.D.                 Bear Lake S.D.                        Brandywine Public S.D.
Allegan Public Schools                 Beaver Island Community               Breckenridge Community
Allen Park Public Schools              School                                Schools
Allendale Public S.D.                  Beaverton Rural Schools               Breitung Township Schools
Alma Public Schools                    Bedford Public Schools                Bridgeport-Spaulding
Almont Community Schools               Beecher Community S.D.                Community S.D.
Alpena Public Schools                  Belding Area S.D.                     Bridgman Public Schools
Anchor Bay S.D.                        Bellaire Public Schools               Brighton Area Schools
Ann Arbor Public Schools               Bellevue Community Schools            Brimley Area Schools
Arenac Eastern S.D.                    Bendle Public Schools                 Britton-Macon Area S.D.
Armada Area Schools                    Bentley Community Schools             Bronson Community S.D.
Arvon Township S.D.                    Benton Harbor Area Schools            Brown City Community Schools
Ashley Community Schools               Benzie Central Schools                Buchanan Community Schools
Athens Area Schools                    Berkley S.D.                          Buckley Community S.D.
Atherton Community Schools             Berlin Township S.D. 3                Buena Vista S.D.
Atlanta Community Schools              Berrien Springs Public Schools        Bullock Creek S.D.
Au Gres-Sims S.D.                      Bessemer Area S.D.                    Burr Oak Community S.D.
Autrain-Onota Public Schools           Big Bay De Noc S.D.                   Burt Township S.D.
Avondale S.D.                          Big Jackson S.D.                      Byron Area Schools
Bad Axe Public Schools                 Big Rapids Public Schools             Byron Center Public Schools
Baldwin Community Schools              Birch Run Area S.D.                   Cadillac Area Public Schools
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 46 of 119



Caledonia Community Schools     Dansville Schools                Fowlerville Community Schools
Camden-Frontier Schools         Davison Community Schools        Frankenmuth S.D.
Capac Community S.D.            Dearborn City Public Schools     Frankfort-Elberta Area Schools
Carman-Ainsworth Community      Dearborn Heights S.D. 7          Fraser Public Schools
Schools                         Decatur Public Schools           Free Soil Community Schools
Carney-Nadeau Public Schools    Deckerville Community S.D.       Freeland Community S.D.
Caro Community Schools          Deerfield Public Schools         Fremont Public S.D.
Carrollton S.D.                 Delton-Kellogg S.D.              Fruitport Community Schools
Carson City-Crystal Area        Detour Area Schools              Fulton Schools
Schools                         Detroit Public Schools           Galesburg-Augusta Community
Carsonville-Port Sanilac S.D.   Dewitt Public Schools            Schools
Caseville Public Schools        Dexter Community S.D.            Garden City S.D.
Cass City Public Schools        Dollar Bay-Tamarack City Area    Gaudior Academy
Cassopolis Public Schools       Schools                          Gaylord Community Schools
Cedar Springs Public Schools    Dowagiac Union S.D.              Genesee S.D.
Center Line Public Schools      Dryden Community Schools         Gerrish-Higgins S.D.
Central Lake Public Schools     Dundee Community Schools         Gibraltar S.D.
Central Montcalm Public         Durand Area Schools              Gladstone Area Schools
Schools                         East China S.D.                  Gladwin Community Schools
Centreville Public Schools      East Detroit Public Schools      Glen Lake Community Schools
Charlevoix Public Schools       East Grand Rapids Public         Glenn Public S.D.
Charlotte Public Schools        Schools                          Gobles Public S.D.
Chassell Township S.D.          East Jackson Community           Godfrey-Lee Public Schools
Cheboygan Area Schools          Schools                          Godwin Heights Public Schools
Chelsea S.D.                    East Jordan Public Schools       Goodrich Area Schools
Chesaning Union Schools         East Lansing S.D.                Grand Blanc Community
Chippewa Hills S.D.             Easton Township S.D. 6           Schools
Chippewa Valley Schools         Eaton Rapids Public Schools      Grand Haven Area Public
Church S.D.                     Eau Claire Public Schools        Schools
City Of Harper Woods Schools    Ecorse Public S.D.               Grand Ledge Public Schools
Clare Public Schools            Edwardsburg Public Schools       Grand Rapids Public Schools
Clarenceville S.D.              Elk Rapids Schools               Grandville Public Schools
Clarkston Community S.D.        Elkton-Pigeon-Bay Port Schools   Grant Public S.D.
Clawson City S.D.               Ellsworth Community Schools      Grant Township S.D. 2
Climax-Scotts Community         Elm River Township S.D.          Grass Lake Community Schools
Schools                         Engadine Consolidated Schools    Greenville Public Schools
Clinton Community Schools       Escanaba Area Public Schools     Grosse Ile Township Schools
Clintondale Community Schools   Essexville-Hampton Public        Grosse Pointe Public Schools
Clio Area S.D.                  Schools                          Gull Lake Community Schools
Coldwater Community Schools     Evart Public Schools             Gwinn Area Community
Coleman Community S.D.          Ewen-Trout Creek C.S.D.          Schools
Colfax Township S.D. 1F         Excelsior Township S.D. 1        Hagar Township S.D. 6
Coloma Community Schools        Fairview Area S.D.               Hale Area Schools
Colon Community S.D.            Farmington Public S.D.           Hamilton Community Schools
Columbia S.D. (Michigan)        Farwell Area Schools             Hamtramck Public Schools
Comstock Park Public Schools    Fennville Public Schools         Hancock Public Schools
Comstock Public Schools         Fenton Area Public Schools       Hanover-Horton Schools
Concord Community Schools       Ferndale Public Schools          Harbor Beach Community
Constantine Public S.D.         Fitzgerald Public Schools        Schools
Coopersville Public S.D.        Flat Rock Community Schools      Harbor Springs S.D.
Corunna Public S.D.             Flint City S.D.                  Harper Creek Community
Covert Public Schools           Flushing Community Schools       Schools
Crawford Ausable Schools        Forest Area Community Schools    Harrison Community Schools
Crestwood S.D.                  Forest Hills Public Schools      Hart Public S.D.
Croswell-Lexington Community    Forest Park S.D.                 Hartford Public Schools
Schools                         Fowler Public Schools            (Michigan)
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 47 of 119



Hartland Consolidated Schools   Lake Linden-Hubbell S.D.          Memphis Community Schools
Haslett Public Schools          Lake Orion Community Schools      Mendon Community S.D.
Hastings Area S.D.              Lake Shore Public Schools         Menominee Area Public Schools
Hazel Park City S.D.            (Macomb)                          Meridian Public Schools
Hemlock Public S.D.             Lakeshore S.D. (Berrien)          Merrill Community Schools
Hesperia Community Schools      Lakeview Community Schools        Mesick Consolidated Schools
Highland Park City Schools      (Montcalm)                        Michigan Center S.D.
Hillman Community Schools       Lakeview Public Schools           Mid Peninsula S.D.
Hillsdale Community Schools     (Macomb)                          Midland Public Schools
Holland City S.D.               Lakeview S.D. (Calhoun)           Milan Area Schools
Holly Area S.D.                 Lakeville Community Schools       Millington Community Schools
Holt Public Schools             Lakewood Public Schools           Mio-Ausable Schools
Holton Public Schools           Lamphere Public Schools           Mona Shores Public Schools
Homer Community Schools         Lansing S.D.                      Monroe Public Schools
Hopkins Public Schools          Lapeer Community Schools          Montabella Community Schools
Houghton Lake Community         Lawrence Public S.D.              Montague Area Public Schools
Schools                         Lawton Community S.D.             Montrose Community Schools
Houghton-Portage Township       Leland Public S.D.                Moran Township S.D.
Schools                         Les Cheneaux Community            Morenci Area Schools
Howell Public Schools           Schools                           Morley Stanwood Community
Hudson Area Schools             Leslie Public Schools             Schools
Hudsonville Public S.D.         Lincoln C.S.D.                    Morrice Area Schools
Huron S.D.                      Lincoln Park Public Schools       Mount Clemens Community
Huron Valley Schools            Linden Community Schools          S.D.
Ida Public Schools              Litchfield Community Schools      Mount Morris Consolidated
Imlay City Community Schools    Livonia Public Schools            Schools
Inkster Public Schools          Lowell Area Schools               Mount Pleasant City S.D.
Inland Lakes Schools            Ludington Area S.D.               Munising Public Schools
Ionia Public Schools            Mackinac Island S.D.              Muskegon City S.D.
Ionia Township S.D. 2           Mackinaw City Public Schools      Muskegon Heights S.D.
Iron Mountain Public Schools    Madison District Public Schools   Napoleon Community Schools
Ironwood Area Schools           Madison S.D. (Lenawee)            Negaunee Public Schools
Ishpeming Public S.D.           Mancelona Public Schools          New Buffalo Area Schools
Ithaca Public Schools           Manchester Community Schools      New Haven Community Schools
Jackson Public Schools          Manistee Area Schools             New Lothrop Area Public
Jefferson Schools               Manistique Area Schools           Schools
Jenison Public Schools          Manton Consolidated Schools       Newaygo Public S.D.
Johannesburg-Lewiston Area      Maple Valley Schools              NICE Community S.D.
Schools                         Mar Lee S.D.                      Niles Community S.D.
Jonesville Community Schools    Marcellus Community Schools       North Adams-Jerome Schools
Kalamazoo Public Schools        Marion Public Schools             North Branch Area Schools
Kaleva Norman Dickson S.D.      Marlette Community Schools        North Central Area Schools
Kalkaska Public Schools         Marquette Area Public Schools     North Dickinson County
Kearsley Community Schools      Marshall Public Schools           Schools
Kelloggsville Public Schools    Martin Public Schools             North Huron S.D.
Kenowa Hills Public Schools     Marysville Public Schools         North Muskegon Public Schools
Kent City Community Schools     Mason Consolidated Schools        Northport Public S.D.
Kentwood Public Schools         Mason County Central Schools      Northview Public Schools
Kingsley Area Schools           Mason County Eastern Schools      Northville Public Schools
Kingston Community S.D.         Mason Public Schools (Ingham)     Northwest Community Schools
L'Anse Area Schools             Mattawan Consolidated School      Norway-Vulcan Area Schools
L'Anse Creuse Public Schools    Mayville Community S.D.           Nottawa Community School
Laingsburg Community S.D.       McBain Rural Agricultural         Novi Community S.D.
Lake City Area S.D.             Schools                           Oak Park City S.D.
Lake Fenton Community           Melvindale-North Allen Park       Oakridge Public Schools
Schools                         Schools                           Okemos Public Schools
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 48 of 119



Olivet Community Schools        Rochester Community S.D.         Swartz Creek Community
Onaway Area Community S.D.      Rockford Public Schools          Schools
Oneida Township S.D.#3          (Michigan)                       Tahquamenon Area Schools
Onekama Consolidated Schools    Rogers City Area Schools         Tawas Area Schools
Onsted Community Schools        Romeo Community Schools          Taylor S.D.
Ontonagon Area Schools          Romulus Community S.D.           Tecumseh Public Schools
Orchard View Schools            Roseville Community Schools      Tekonsha Community Schools
Oscoda Area Schools             Rudyard Area Schools             Thornapple Kellogg S.D.
Otsego Public Schools           Saginaw City S.D.                Three Rivers Community
Ovid-Elsie Area Schools         Saginaw Township Community       Schools
Owendale-Gagetown Area          Schools                          Traverse City Area Public
Schools                         Saint Charles Community          Schools
Owosso Public Schools           Schools                          Trenton, Michigan Public
Oxford Community Schools        Saint Ignace Area Schools        Schools
Palo Community S.D.             Saint Johns Public Schools       Tri County Area Schools
Parchment S.D.                  Saint Joseph Public Schools      Troy S.D.
Paw Paw Public S.D.             Saint Louis Public Schools       Ubly Community Schools
Peck Community S.D.             (Michigan)                       Union City Community Schools
Pellston Public Schools         Saline Area Schools              Unionville-Sebewaing Area
Pennfield S.D.                  Sand Creek Community Schools     S.D.
Pentwater Public S.D.           Sandusky Community S.D.          Utica Community Schools
Perry Public S.D.               Saranac Community Schools        Van Buren Public Schools
Pewamo-Westphalia               Saugatuck Public Schools         Van Dyke Public Schools
Community Schools               Sault Ste. Marie Area Schools    Vanderbilt Area Schools
Pickford Public Schools         S.D. of the City of Inkster      Vandercook Lake Public
Pinckney Community Schools      S.D. of the City of Royal Oak    Schools
Pinconning Area Schools         S.D. of Ypsilanti                Vassar Public Schools
Pine River Area Schools         Schoolcraft Community Schools    Verona Township S.D. 1F
Pittsford Area Schools          Shelby Public Schools            Vestaburg Community Schools
Plainwell Community Schools     Shepherd Public S.D.             Vicksburg Community Schools
Plymouth-Canton Community       Sigel Township S.D. 3F           Wakefield-Marenisco S.D.
Schools                         Sigel Township S.D. 4F           Waldron Area Schools
Pontiac City S.D.               Sigel Township S.D. 6            Walkerville Public Schools
Port Hope Community Schools     Sodus Township S.D. 5            Walled Lake Consolidated
Port Huron Area S.D.            South Haven Public Schools       Schools
Portage Public Schools          South Lake Schools               Warren Consolidated Schools
Portland Public S.D.            South Lyon Community Schools     Warren Woods Public Schools
Posen C.S.D.                    South Redford S.D.               Waterford S.D.
Potterville Public Schools      Southfield Public S.D.           Watersmeet Township S.D.
Powell Township Schools         Southgate Community S.D.         Watervliet S.D.
Public Schools of Calumet,      Sparta Area Schools              Waverly Community Schools
Laurium & Keweenaw              Spring Lake Public Schools       Wayland Union Schools
Public Schools Of Petoskey      Springport Public Schools        Wayne-Westland Community
Quincy Community S.D.           Standish-Sterling Community      Schools
Rapid River Public Schools      Schools                          Webberville Community
Ravenna Public Schools          Stanton Township Public          Schools
Reading Community Schools       Schools                          Wells Township S.D.
Redford Union S.D.              Stephenson Area Public Schools   West Bloomfield S.D.
Reed City Area Public Schools   Stockbridge Community            West Branch-Rose City Area
Reese Public Schools            Schools                          Schools
Reeths-Puffer Schools           Sturgis Public Schools           West Iron County Public
Republic-Michigamme Schools     Summerfield Schools              Schools
Richmond Community Schools      Superior Central Schools         West Ottawa Public S.D.
River Rouge S.D.                Suttons Bay Public Schools       Western S.D.
River Valley S.D.               Swan Valley S.D.                 Westwood Community Schools
Riverview Community S.D.                                         Westwood Heights Schools
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 49 of 119



White Cloud Public Schools             Whittemore-Prescott Area              Woodhaven-Brownstown S.D.
White Pigeon Community                 Schools                               Wyandotte City S.D.
Schools                                Williamston Community                 Wyoming Public Schools
Whitefish Township Schools             Schools                               Yale Public Schools
Whiteford Agricultural Schools         Willow Run Community                  Ypsilanti Community Schools
Whitehall District Schools             Schools                               Zeeland Public Schools
Whitmore Lake Public Schools           Wolverine Community Schools

                                                   Minnesota
Academia Cesar Chavez Charter School                      Bloomington Public S.D.
Academy of Biosciences                                    Blue Earth Area Public S.D.
Achieve Language Academy                                  Bluesky Charter School
Ada-Borup Public S.D.                                     Bluffview Montessori
Adam Abdulle Academy                                      Braham Public S.D.
Adrian Public S.D.                                        Brainerd Public S.D.
Agassiz Valley Educational Technical Cooperative          Brandon Public S.D.
Agricultural Food Science Academy High School             Breckenridge Public S.D.
Aitkin Public S.D.                                        Brewster Public S.D.
Albany Public S.D.                                        Bright Water Elementary School
Albert Lea Public S.D.                                    Brooklyn Center S.D.
Alden-Conger Public S.D.                                  Browerville Public S.D.
Alexandria Public S.D.                                    Browns Valley Public S.D.
Annandale Public S.D.                                     Buffalo Community Middle School
Anoka-Hennepin Public S.D.                                Buffalo Lake-Hector-Stewart Public S.D.
Area Special Education Cooperative                        Buffalo Public S.D.
Artech                                                    Bug-O-Nay-Ge-Shig School
Ascension Academy Charter School                          Burnsville-Eagan-Savage S.D.
Ashby Public S.D.                                         Butterfield Public S.D.
Aspen Academy                                             Byron Public S.D.
Atwater-Cosmos-Grove-City S.D.                            Capitol Hill
Augsburg Academy for Health Careers                       Caledonia Public S.D.
Augsburg Fairview Academy                                 Cambridge-Isanti Public S.D.
Aurora Charter School                                     Campbell-Tintah Public S.D.
Austin Public S.D.                                        Canby Public S.D.
Badger Public S.D.                                        Cannon Falls Area Schools
Bagley Public S.D.                                        Carlton Public S.D.
Balaton Public S.D.                                       Cass Lake-Bena S.D.
Barnesville Public S.D.                                   Cedar Creek Community School
Barnum Public S.D.                                        Cedar Mountain S.D.
Battle Lake Public S.D.                                   Cedar Riverside Community School
Beacon Academy                                            Centennial Public S.D.
Beacon Preparatory School                                 Chaska S.D.
Becker Public S.D.                                        Chatfield S.D.
Belgrade-Brooten-Elrosa Public S.D.                       Chisago Lakes S.D.
Belle Plaine Public S.D.                                  Chisholm Public S.D.
Bellingham Public S.D.                                    Chokio-Alberta Public S.D.
Bemidji Area Schools                                      City Academy
Benson Public S.D.                                        Clarkfield Charter School
Benton-Stearns Educational District                       Clearbrook-Gonvick S.D.
Bertha-Hewitt Public S.D.                                 Cleveland Public S.D. (Minnesota)
Best Academy                                              Climax Public S.D.
Big Lake Public S.D.                                      Clinton-Graceville-Beardsley S.D.
Birch Grove Community School                              Cloquet Public S.D.
Bird Island-Olivia-Lake Lillian Public S.D.               Cologne Academy Charter School
Blackduck Public S.D.                                     Columbia Heights Public S.D.
Blooming Prairie Public S.D.                              Comfrey Public S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 50 of 119



Community of Peace Academy                     Fillmore Central S.D. (Minnesota)
Community School of Excellence                 Fisher Public S.D.
Concordia Creative Learning Academy            Floodwood Public S.D.
Cook County S.D. (Minnesota)                   Foley Public S.D.
Cromwell-Wright S.D.                           Forest Lake Public S.D.
Crookston Public S.D.                          Fosston Public S.D.
Crosby-Ironton Public S.D.                     Four Directions Charter Schools
Crosslake Community Charter School             Francis Scott Key Fitzgerald Writing Academy
Cyber Village Academy                          Fraser Academy
Cygnus Academy                                 Frazee-Vergas Public S.D.
Cyrus Public S.D.                              Fridley Public S.D.
Dakota Academy                                 Friendship Academy of Fine Arts Charter
Dakota Area Community Charter School           Fulda Public S.D.
Dassel-Cokato Public S.D.                      General John Vessey Junior Leadership
Dawson-Boyd Public S.D.                        Gibbon Fairfax Winthrop S.D.
Deer River Public S.D.                         Glacial Hills Elementary School
Delano Public S.D.                             Glencoe-Silver Lake S.D.
Detroit Lakes Public S.D.                      Glenville-Emmons S.D.
Dilworth-Glyndon-Felton S.D.                   Goodhue S.D.
Discovery Public School Faribault              Goodridge S.D.
District 112                                   Granada Huntley-East Chain S.D.
Dover-Eyota Public S.D.                        Grand Meadow S.D.
Dugsi Academy                                  Grand Rapids S.D. - I.S.D. 318
Duluth Public Schools Academy                  Greenbush-Middle River S.D.
Duluth Public Schools                          Greenway S.D.
Dunwoody Academy                               Grygla S.D.
Eagle Ridge Academy Charter School             Hancock Public S.D.
Eagle Valley Public S.D.                       Harbor City International Charter School
East Central S.D.                              Harvest Preparatory School/Seed Academy
East Grand Forks Public S.D.                   Hastings Public S.D.
East Range Academy of Technology and Science   Hawley Public S.D.
Eci' Nompa Woonspe                             Hayfield Public S.D.
Eden Prairie Public S.D.                       Heart of the Earth Charter School
Eden Valley-Watkins S.D.                       Hendricks Public S.D.
Edgerton Public S.D.                           Henning Public S.D.
Edina Public Schools                           Herman-Norcross Public S.D.
Edvisions Off Campus School                    Hermantown Public S.D.
El Colegio Charter School                      Heron Lake-Okabena Public S.D.
Elk River Public S.D.                          Hiawatha Leadership Academy
Ellsworth Public S.D.                          Hibbing Public S.D.
Elom International School                      High School for Recording Arts
Ely Public S.D.                                Hill City Public S.D.
Emily Charter School                           Hills-Beaver Creek Public S.D.
Emily O. Goodridge-Grey Accelerated Charter    Hinckley-Finlayson Public S.D.
School                                         Hmong Academy
Esko Public S.D.                               Holdingford Public S.D.
Evansville Public S.D.                         Hope Community Academy
Eveleth-Gilbert S.D.                           Hopkins Public Schools
Every Child Has Opportunities Charter School   Houston Public Schools
Excell Academy Charter                         Howard Lake-Waverly-Winsted Public S.D.
Face To Face Academy                           Hutchinson Public S.D.
Fairmont Area S.D.                             Intermediate S.D. 287
Faribault Public S.D.                          Intermediate S.D. 917
Farmington Area Public Schools                 International Falls S.D.
Fergus Falls Public S.D.                       International Spanish Language Academy
Fertile-Beltrami S.D.                          Inver Grove Heights S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 51 of 119



Isle Public S.D.                          Marshall County Central S.D.
Ivanhoe Public S.D.                       Marshall S.D. (Minnesota)
Jackson County Central S.D.               Martin County West S.D.
Janesville-Waldorf-Pemberton S.D.         Maynard Clara City Raymond S.D.
Jennings Community Learning Center        McGregor S.D.
Jordan S.D. (Minnesota)                   McLeod West S.D.
Kaleidoscope Charter School               Medford S.D.
Kasson-Mantorville S.D.                   Melrose S.D.
Kelliher Public S.D.                      Menahga S.D.
Kenyon-Wanamingo S.D.                     Mesabi East S.D.
Kerkhoven-Murdock-Sunburg S.D.            Milaca S.D.
Kimball Public S.D.                       Milroy S.D.
Kingsland S.D. (Minnesota)                Minneapolis Public Schools
Kittson Central S.D.                      Minnesota Council for the Gifted and Talented
La Crescent Montessori Academy            Homeschool
La Crescent-Hokah S.D.                    Minneota S.D.
Lac Qui Parle Valley S.D.                 Minnesota New Country School
Lafayette Public Charter School           Minnetonka S.D.
Lake Benton S.D.                          Minnewaska S.D.
Lake City S.D.                            Montevideo S.D.
Lake Crystal-Wellcome Memorial S.D.       Montgomery–Lonsdale S.D.
Lake of the Woods S.D.                    Monticello S.D.
Lake Park-Audubon S.D.                    Moorhead S.D.
Lake Superior High School                 Moose Lake S.D.
Lake Superior S.D.                        Mora S.D.
Lakes Area Charter School                 Morris S.D.
Lakes International Language Academy      Mounds View S.D.
Lakeview S.D.                             Mountain Iron-Buhl S.D.
Lakeville I.S.D. 194                      Mountain Lake S.D.
Lancaster S.D.                            Murray County Central S.D.
Lanesboro S.D.                            Murray S.W. S.D.
Laporte S.D.                              Nashwauk-Keewatin S.D.
Le Center S.D.                            Nett Lake S.D.
Le Sueur-Henderson S.D.                   Nevis S.D.
Learning for Leadership Charter School    New London-Spicer S.D.
Leroy S.D.                                New Millennium Academy
Lester Prairie S.D.                       New Prague Area S.D.
Lewiston-Altura S.D.                      New Richland Hartland Ellendale Geneva S.D.
Lighthouse Academy of Nations             New Ulm S.D.
Lincoln International School              New York Mills S.D.
Litchfield S.D.                           Nicollet S.D.
Little Falls S.D.                         Norman County East S.D.
Littlefork-Big Falls S.D.                 Norman County West S.D.
Long Prairie-Grey Eagle S.D.              North Branch S.D.
Long Tieng Academy                        North Saint Paul-Maplewood S.D.
Loveworks Academy for Arts                Northfield S.D.
Luverne S.D.                              Northland Community S.D.
Lyle S.D.                                 Norwood S.D.
Lynd S.D.                                 Ogilvie S.D.
Mabel-Canton S.D.                         Oklee S.D.
Madelia S.D.                              Onamia S.D.
Mahnomen S.D.                             Orono S.D.
Mahtomedi S.D.                            Ortonville S.D.
Mankato S.D.                              Osakis S.D.
Maple Lake S.D.                           Osseo S.D.
Maple River S.D.                          Owatonna S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 52 of 119



Park Rapids S.D.                          Shakopee S.D.
Parkers Prairie S.D.                      Sibley East Public Schools
Paynesville S.D.                          Sleepy Eye S.D.
Pelican Rapids S.D.                       Sojourner Truth Academy
Pequot Lakes S.D.                         South Koochiching S.D.
Perham S.D.                               South Saint Paul S.D.
Pierz S.D.                                South Washington County S.D.
Pillager S.D.                             Southland S.D.
Pine City S.D.                            SouthWest Metro Intermediate District #288
Pine Island S.D.                          Spring Grove S.D.
Pine Point S.D.                           Spring Lake Park S.D.
Pine River-Backus S.D.                    Springfield S.D.
Pipestone Area S.D.                       Staples-Motley S.D.
Plainview Elgin Millville S.D.            Stephen-Argyle S.D.
Plummer S.D.                              Stewartville S.D.
Princeton S.D. (Minnesota)                Stillwater S.D.
Prior Lake S.D.                           Swanville S.D.
Prior Lake-Savage S.D.                    Tatanka Elementary School
Proctor S.D.                              Thief River Falls S.D.
Randolph S.D.                             Tracy S.D.
Red Lake S.D.                             Tri-County S.D.
Red Lake Falls S.D.                       Triton S.D.
Red Rock Central S.D.                     Truman S.D.
Red Wing Public Schools                   Tyler S.D.
Redwood Valley Area S.D.                  Ulen-Hitterdal S.D.
Renville County West S.D.                 Underwood S.D.
Richfield Public Schools                  United South Central S.D.
Robbinsdale Area Schools                  Upsala S.D.
Rochester S.D.                            Verndale S.D.
Rockford Area Schools                     Virginia Public Schools
Rocori S.D.                               Vermilion Country School
Roseau S.D.                               Wabasha-Kellogg S.D.
Rosemount-Apple Valley-Eagan S.D.         Wabasso S.D.
Roseville Area Schools                    Waconia S.D.
Rothsay S.D.                              Wadena-Deer Creek S.D.
Round Lake S.D.                           Walker-Hackensack-Akeley S.D.
Royalton S.D.                             Warren-Alvarado-Oslo S.D.
Rush City S.D.                            Warroad S.D.
Rushford-Peterson S.D.                    Waseca S.D.
Russell Tyler Ruthton S.D.                Watertown-Mayer S.D.
Ruthton S.D.                              Waterville-Elysian-Morristown S.D.
St. Anthony-New Brighton S.D.             Waubun S.D.
Saint Charles S.D.                        Wayzata Public Schools
Saint Clair S.D.                          West Central Area Schools
Saint Cloud S.D.                          West Metro Education Program (WMEP)
Saint Francis S.D. (Minnesota)            West Saint Paul-Mendota Heights-Eagan S.D.
Saint James S.D.                          Westbrook-Walnut Grove S.D.
Saint Louis County S.D.                   Westonka S.D.
Saint Louis Park S.D.                     Wheaton Area School S.D.
Saint Michael-Albertville S.D.            White Bear Lake S.D.
Saint Paul Public Schools                 Willmar S.D.
Saint Peter S.D.                          Willow River S.D.
Sartell S.D.                              Win-E-Mac S.D.
Sauk Centre S.D.                          Windom S.D.
Sauk Rapids S.D.                          Winona I.S.D. 861
Sebeka S.D.                               Worthington S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 53 of 119



Wrenshall S.D.                             Zumbrota-Mazeppa S.D.
Yellow Medicine East S.D.

                                   Mississippi
Aberdeen S.D.                              Jackson Public S.D.
Alcorn S.D.                                Jefferson County S.D.
Amite County S.D.                          Jefferson Davis County S.D.
Amory S.D.                                 Jones County S.D.
Attala County S.D.                         Kemper County S.D.
Baldwyn S.D.                               Kosciusko S.D.
Bay St. Louis-Waveland S.D.                Lafayette County S.D.
Benton County S.D.                         Lamar County S.D.
Biloxi Public S.D.                         Lauderdale County S.D.
Booneville S.D.                            Laurel S.D.
Brookhaven S.D.                            Lawrence County S.D.
Calhoun County S.D.                        Leake County S.D.
Canton Public S.D.                         Lee County S.D.
Carroll County S.D.                        Leland S.D.
Chickasaw County S.D.                      Lincoln County S.D.
Choctaw County S.D.                        Long Beach S.D.
Claiborne County S.D.                      Louisville Municipal S.D.
Clarksdale Municipal S.D.                  Lowndes County S.D.
Cleveland S.D.                             Madison County S.D.
Clinton Public S.D.                        Marion County S.D.
Coahoma County S.D.                        Marshall County S.D.
Coffeeville S.D.                           McComb S.D.
Columbia S.D.                              Meridian Public S.D.
Columbus Municipal S.D.                    Monroe County S.D.
Copiah County S.D.                         Moss Point S.D.
Corinth S.D.                               Natchez-Adams S.D.
Covington County S.D.                      Neshoba County S.D.
DeSoto County S.D.                         Nettleton S.D.
East Jasper S.D.                           New Albany S.D.
East Tallahatchie S.D.                     Newton County S.D.
Enterprise S.D.                            Newton Municipal S.D.
Forest Municipal S.D.                      North Bolivar C.S.D.
Forrest County S.D.                        North Panola S.D.
Franklin County S.D.                       North Pike S.D.
George County S.D.                         North Tippah S.D.
Greene County S.D.                         Noxubee County S.D.
Greenville Public S.D.                     Ocean Springs S.D.
Greenwood-Leflore S.D.                     Okolona Municipal Separate S.D.
Grenada S.D.                               Oxford S.D.
Gulfport S.D.                              Pascagoula-Gautier S.D.
Hancock County S.D.                        Pass Christian S.D.
Harrison County S.D.                       Pearl Public S.D.
Hattiesburg Public S.D.                    Pearl River County S.D.
Hazlehurst City S.D.                       Perry County S.D.
Hinds County S.D.                          Petal S.D.
Hollandale S.D.                            Philadelphia Public S.D.
Holly Springs S.D.                         Picayune S.D.
Holmes County S.D.                         Pontotoc City S.D.
Houston S.D.                               Pontotoc County S.D.
Humphreys County S.D.                      Prentiss County S.D.
Itawamba County S.D.                       Quitman County S.D.
Jackson County S.D.                        Quitman S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 54 of 119



Rankin County S.D.                                       Union County S.D.
Richton S.D.                                             Union Public S.D.
Scott County S.D.                                        Vicksburg-Warren S.D.
Senatobia Municipal S.D.                                 Walthall County S.D.
Simpson County S.D.                                      Water Valley S.D.
Smith County S.D.                                        Wayne County S.D.
South Delta S.D.                                         Webster County S.D.
South Panola S.D.                                        West Bolivar S.D.
South Pike S.D.                                          West Jasper S.D.
South Tippah S.D.                                        West Point C.S.D.
Starkville Oktibbeha C.S.D.                              West Tallahatchie S.D.
Stone County S.D.                                        Western Line S.D.
Sunflower County S.D.                                    Wilkinson County S.D.
Tate County S.D.                                         Winona-Montgomery C.S.D.
Tishomingo County S.D.                                   Yazoo City Municipal S.D.
Tunica County S.D.                                       Yazoo County S.D.
Tupelo Public S.D.

                                                  Missouri
Academie Lafayette S.D. (Jackson County)                 Blackwater R-II S.D. (Cooper and Saline Counties)
Adair County R-I S.D. (Adair County)                     Blair Oaks R-II S.D. (Cole County)
Adair County R-II S.D. (Adair and Knox Counties)         Bloomfield R-XIV S.D. (Stoddard County)
Adrian R-II S.D. (Bates County)                          Blue Eye R-V S.D. (Stone County)
Advance R-IV S.D. (Bollinger and Stoddard                Blue Springs R-IV S.D. (Jackson County)
Counties)                                                Bolivar R-I S.D. (Hickory and Polk Counties)
Affton 101 S.D. (St. Louis County)                       Boncl R-X S.D. (Pike County)
Albany S.D. (Gentry County)                              Boonville R-I S.D. (Cooper County)
Allen Village Charter School (Jackson County)            Bosworth R-V S.D. (Carroll County)
Alta Vista Charter School (Jackson County)               Bowling Green R-I S.D. (Pike and Ralls Counties)
Altenburg 48 S.D. (Perry County)                         Bradleyville R-I S.D. (Christian, Douglas, Ozark and
Alton R-IV S.D. (Oregon County)                          Taney Counties)
Appleton City R-II S.D. (St. Clair County)               Branson R-IV S.D. (Taney County)
Arcadia Valley R-II S.D. (Iron and Madison               Braymer C-4 S.D. (Caldwell, Carroll, Ray and
Counties)                                                Livingston Counties)
Archie R-V S.D. (Bates and Cass Counties)                Breckenridge R-I S.D. (Caldwell, Daviess and
Ash Grove R-IV S.D. (Dade, Green, and Lawrence           Livingston Counties)
Counties)                                                Brentwood S.D. (St. Louis County)
Atlanta C-3 S.D. (Macon and Shelby Counties)             Bronaugh R-VII S.D. (Vernon County)
Aurora R-VIII S.D. (Lawrence County)                     Brookfield R-III S.D. (Chariton and Linn Counties)
Ava R-I S.D. (Christian, Douglas, Ozark, and Wright      Brookside Charter School (Jackson County)
Counties)                                                Brunswick R-II S.D. (Chariton and Saline Counties)
Avenue City R-IX S.D. (Andrew County)                    Buchanan County R-IV S.D. (Buchanan County)
Avilla R-13 S.D. (Jasper County)                         Bucklin R-II S.D. (Linn and Macon Counties)
Bakersfield R-IV S.D. (Howell and Ozark Counties)        Bunker R-III S.D. (Dent, Reynolds and Shannon
Ballard R-II S.D. (Bates County)                         Counties)
Bayless S.D. (St. Louis County)                          Butler R-V S.D. (Bates County)
Belgrade S.D. R-6 (Washington County), (also serves      Cabool R-IV S.D. (Douglas and Texas Counties)
Caledonia students)                                      Cainsville R-I S.D. (Harrison and Mercer Counties)
Bell City R-II S.D. (Stoddard County)                    Calhoun R-VIII S.D. (Henry County)
Belleview R-III S.D. (Iron County)                       Callao C-8 S.D. (Macon County)
Belton 124 S.D. (Cass County)                            Callaway County R-III S.D. (Callaway County)
Benjamin Banneker Charter (Jackson County)               Camdenton R-III S.D. (Camden, Dallas, Laclede and
Bernie R-XIII S.D. (Dunklin and Stoddard Counties)       Morgan Counties)
Bevier C-4 S.D. (Macon County)                           Cameron R-I S.D. (Caldwell, Clinton, Davies and
Billings R-IV S.D. (Christian and Stone Counties)        Dekalb Counties)
Bismarck R-V S.D. (St. Francois County)                  Campbell R-II S.D. (Dunklin County)
         Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 55 of 119



Canton R-V S.D. (Lewis County)                          Crystal City 47 S.D. (Jefferson County)
Cape Girardeau 63 S.D. (Cape Girardeau County)          Dadeville R-II S.D. (Dade County)
Carl Junction R-1 S.D. (Jasper and Newton Counties)     Dallas R-I County S.D. (Dallas County)
Carondelet Leadership Academy (St. Louis County)        Davis R-XII S.D. (Henry County)
Carrollton R-VII S.D. (Carroll County)                  Delasalle Charter School (Jackson County)
Carthage R-IX S.D. (Jasper County)                      Della Lamb E.S.D. (Jackson County)
Caruthersville 18 S.D. (Pemiscot County)                Delta C-7 S.D. (Pemiscot County)
Cassville R-IV S.D. (Barry County)                      Delta R-5 S.D. (Cape Girardeau County)
Center 58 S.D. (Jackson County)                         Dent-Phelps R-III S.D. (Dent County)
Centerville R-I S.D. (Reynolds County)                  Derrick Thomas Academy (Jackson County)
Central R-3 S.D. in Park Hills (St. Francois and Ste.   DeSoto 73 S.D. (Jefferson County)
Genevieve Counties)                                     Dexter R-XI S.D. (Stoddard County)
Centralia R-VI S.D. (Audrian, Boone and Monroe          Diamond R-IV S.D. (Newton County)
Counties)                                               Dixon R-I S.D. (Maries and Pulaski counties)
Chadwick R-I S.D. (Christian County)                    Don Bosco Education Center (Jackson County)
Chaffee R-II S.D. (Scott County)                        Doniphan R-I S.D. (Ripley County)
Charleston R-I S.D. (Mississippi County)                Dora R-III S.D. (Douglas and Ozark counties)
Chilhowee R-IV S.D. (Henry and Johnson Counties)        Drexel R-IV S.D. (Cass County)
Chillicothe R-II S.D. (Livingston County)               Dunklin R-V S.D. (Jefferson County)
City Garden Montessori School (St. Louis COunty)        East Buchanan County C-1 S.D. (Clinton County)
Clark County R-I S.D. (Clark County)                    East Carter County R-II S.D. (Carter County)
Clarksburg C-2 S.D. (Cooper and Moniteau                East Lynne 40 S.D. (Cass County)
Counties)                                               East Newton County R-VI S.D. (Newton County)
Clarkton C-4 S.D. (Dunklin County)                      East Prairie R-II S.D.
Clayton S.D. (St. Louis County)                         El Dorado Springs R-II S.D.
Clearwater R-I S.D. (Madison, Reynolds and Wayne        Eldon R-1 S.D.
Counties)                                               Elsberry R-II S.D. (Lincoln County)
Clever R-V S.D. (Christian and Stone Counties)          Eminence R-I S.D.
Climax Springs R-IV S.D. (Benton, Camden,               Everton R-III S.D. (Dade County)
Hickory and Morgan Counties)                            Excelsior Springs 40 S.D. (Clay County)
Clinton County R-III S.D. (Clay and Clinton             Exeter R-VI S.D.
Counties)                                               Fair Grove S.D.
Clinton S.D. (Henry County)                             Fair Play S.D.
Clopton R-III S.D. (Lincoln and Pike Counties)          Fairfax S.D.
Cole Camp R-I S.D. (Benton and Pettis Counties)         Fairview S.D.
Cole County R-I S.D. (Cole and Moniteau Counties)       Farmington S.D. (Missouri) (St. Francois County)
Cole County R-II S.D. (Cole County)                     Fayette S.D.
Cole County R-V S.D. (Cole and Miller Counties)         Ferguson-Florissant S.D.
Columbia Public Schools (Boone County)                  Festus S.D. (Jefferson County)
Community R-VI S.D. (Audrain, Montgomery and            Fordland S.D. (Webster County)
Ralls Counties)                                         Forsyth S.D.
Concordia R-II S.D. (Johnson and Lafayette              Fort Osage R-1 S.D.
Counties)                                               Fort Zumwalt S.D. (St. Charles County)
Confluence Academies (St. Louis County)                 Fox C-6 C.S.D. (Jefferson County)
Construction Careers Center (St. Louis County)          Francis Howell R-III S.D. (St. Charles County)
Cooper County R-IV S.D. (Cooper County)                 Fredericktown R-1 S.D. (Madison County)
Cooter R-IV S.D. (Pemiscot County)                      Fulton S.D. (Callaway County)
Couch R-I S.D. (Oregon County)                          Gainesville S.D. (Ozark County)
Cowgill R-VI S.D. (Caldwell County)                     Galena R-2 S.D. (Stone County)
Craig R-III S.D. (Holt County)                          Gallatin R-V S.D.
Crane R-III S.D. (Barry and Stone Counties)             Gasconade C-4 S.D.
Crawford County R-I S.D. (Crawford and                  Gasconade County R-I S.D.
Washington Counties)                                    Gasconade County R-II S.D.
Crawford County R-II S.D. (Crawford County)             Gasconade County R-3 S.D. (Gasconade and
Crest Ridge R-VII S.D. (Johnson County)                 Montgomery Counties)
Crocker R-II S.D. (Pulaski County)                      Gateway Science Academy
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 56 of 119



Genesis School Inc.                               Image Academy of Careers (Saint Louis City
Gideon 37 S.D.                                    County)
Gilliam C-4 S.D.                                  Image Renaissance Academy Elementary School and
Gilman City R-IV S.D.                             Math (Jackson County)
Glasgow S.D.                                      Independence 30 Public S.D. (Jackson County)
Glenwood R-VIII S.D.                              Iron County C-4 S.D. (Crawford County), (Iron
Gordon Parks E.S.D.                               County), (Washington County)
Gorin R-III S.D.                                  Jackson R-2 S.D. (Cape Girardeau County)
Grain Valley R-V S.D.                             Jasper R-5 S.D. (Jasper and Barton County)
Grand Center Arts Academy                         Jefferson City Public Schools (Cole and Callaway
Grandview C.S.D.#4 (Jackson County)               Counties)
Grandview R-2 S.D. (Jefferson County)             Jefferson County R-7 S.D. (Jefferson County)
Green City R-I S.D.                               Jennings S.D. (St. Louis County)
Green Forest R-II S.D.                            Joplin R-8 S.D. (Jasper and Newton County)
Green Ridge R-VIII S.D.                           Kansas City, Missouri S.D. (Jackson County)
Greenfield R-IV S.D.                              Kearney R-1 S.D. (Clay County)
Greenville R-II S.D.                              Kingston K-14 S.D. (Washington and Jefferson
Grundy County R-V S.D.                            Counties)
Hale R-I S.D.                                     Kingston 42 S.D.
Halfway R-III S.D. (Polk County)                  (Caldwell County)
Hallsville R-IV S.D. (Boone County)               Kirkwood R-7 S.D. (St. Louis County)
Hamilton R-II S.D.                                Kirksville R-III S.D. (Adair County)
Hancock Place S.D. (St. Louis County)             Knob Noster R-8 S.D. (Johnson County)
Hannibal 60 S.D.                                  La Monte R-IV S.D.
Hardeman R-X S.D.                                 La Plata R-II S.D.
Hardin-Central C-2 S.D.                           Laclede County C-5 S.D.
Harrisburg R-VIII S.D. (Boone County)             Laclede County R-I S.D.
Harrisonville R-IX S.D.                           Ladue S.D. (St. Louis County)
Hartville R-II S.D. (Wright County)               Lafayette County C-1 S.D.
Hayti R-II S.D.                                   Lakeland R-III S.D.
Hazelwood S.D. (North County)                     Lamar R-I S.D.
Henry County R-I S.D.                             Laquey R-V S.D. (Pulaski County)
Hermitage R-IV S.D. (Hickory County)              Laredo R-VII S.D.
Hickman Mills C-1 S.D.                            Lathrop R-II S.D.
Hickory County R-I S.D.                           Lawson R-XIV S.D. (Ray County)
Higbee R-VIII S.D.                                Lebanon R-3 S.D.
High Point R-III S.D.                             Lee A. Tolbert Com. Academy
Hillsboro R-3 S.D. (Jefferson County)             Lee's Summit R-VII S.D.
Hogan Preparatory Academy S.D.                    Leesville R-IX S.D.
Holcomb R-III S.D.                                Leeton R-X S.D. (Johnson County)
Holden R-III S.D.                                 Leopold R-III S.D.
Holliday C-2 S.D.                                 Lesterville R-IV S.D.
Hollister R-V S.D. (Stone and Taney Counties)     Lewis County C-1 S.D.
Hope Academy S.D.                                 Lexington R-V S.D.
Houston R-I S.D.                                  Liberal R-II S.D.
Howell Valley R-I S.D.                            Liberty Public S.D. (Clay County)
Hudson R-IX S.D.                                  Licking R-VIII S.D.
Humansville R-IV S.D.                             Lift for Life Academy
Hume R-VIII S.D.                                  Lincoln County R-III S.D.
Hurley R-I S.D.                                   Lincoln R-2 S.D. (Benton County)
Iberia R-V S.D. (Miller County)                   Lindbergh S.D. (St. Louis County)
Imagine Academic Success S.D. (Saint Louis City   Linn County R-I S.D. (Linn and Sullivan County)
County)                                           Livingston County R-III S.D.
Image Academy Elementary School and Math (Saint   Lockwood R-I S.D.
Louis City County)                                Logan-Rogersville R-VIII S.D. (Greene and Webster
                                                  County)
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 57 of 119



Lone Jack C-6 S.D.                              Naylor R-II S.D.
Lonedell R-XIV S.D.                             Neelyville R-IV S.D.
Louisiana R-II S.D.                             Nell Holcomb R-IV S.D.
Luray 33 S.D.                                   Neosho R-V S.D.
Lutie R-VI S.D. (Ozark County)                  Nevada S.D. (Missouri) (Vernon County)
Macks Creek R-V S.D.                            New Bloomfield R-III S.D.
Macon County R-I S.D.                           New Franklin R-1 S.D. (Howard County)
Macon County R-IV S.D.                          New Haven S.D.
Madison C-3 S.D.                                New Madrid County R-I S.D.
Malden R-I S.D.                                 New York R-IV S.D.
Malta Bend R-V S.D.                             Newburg R-2 S.D. (Phelps County)
Manes R-V S.D.                                  Newtown-Harris R-III S.D.
Mansfield R-IV S.D.                             Niangua R-V S.D.
Maplewood-Richmond Heights S.D.                 Nixa R-II S.D. (Christian County)
Marceline R-V S.D.                              Nodaway-Holt R-VII S.D.
Maries County R-I S.D.                          Norborne R-VIII S.D.
Maries County R-II S.D.                         Normandy S.D. (St. Louis County)
Marion C. Early R-V S.D. (Polk County)          North Andrew County R-VI S.D.
Marion County R-II S.D.                         North Callaway County R-I S.D. (Callaway County)
Marionville R-IX S.D. (Lawrence County)         North Daviess R-III S.D.
Mark Twain R-VIII S.D.                          North Harrison R-III S.D.
Marquand-Zion R-VI S.D.                         North Kansas City 74 S.D. (Clay County)
Marshall S.D.                                   North Mercer County R-III S.D.
Marshfield R-I S.D. (Webster County)            North Nodaway County R-VI S.D.
Maryville R-II S.D.                             North Pemiscot County R-I S.D.
Maysville R-I S.D.                              North Platte County R-I S.D.
McDonald County R-I S.D.                        North Saint Francois County R-1 S.D. (St. Francois
Meadow Heights R-II S.D.                        County)
Meadville R-IV S.D.                             North Shelby S.D.
Mehlville S.D. (Saint Louis County)             North Side Community School S.D.
Meramec Valley R-III S.D.                       North Wood R-IV S.D.
(http://www.mvr3.k12.mo.us/)                    Northeast Nodaway County R-V S.D.
Mexico 59 Public Schools (Audrain County)       Northeast Randolph County R-IV S.D.
Miami R-I S.D. (Bates and Saline Counties)      Northeast Vernon County R-I S.D.
Mid-Buchanan County R-V S.D.                    Northwest R-1 S.D. (House Springs)
Middle Grove C-1 S.D. (Monroe County)           Norwood S.D. (Douglas and Wright Counties)
Midway R-I S.D.                                 Oak Grove R-VI S.D. (Jackson and Lafayette
Milan C-2 S.D.                                  Counties)
Miller County R-III S.D.                        Odessa R-VII S.D. (Lafayette and Johnson Counties)
Miller R-II S.D. (Lawrence County)              Orchard Farm S.D. (St. Charles County)
Mirabile C-1 S.D.                               Osage R-III S.D. (Osage County)
Missouri City 56 S.D. (Clay County)             Ozark R-6 S.D. (Christian County)
Moberly S.D.                                    Palmyra R-1 S.D.
Monett R-I S.D. (Barry and Lawrence Counties)   Paris R-II S.D.
Moniteau County R-I S.D.                        Park Hill S.D.
Moniteau County R-V S.D.                        Parkway C-2 S.D.
Monroe City R-I S.D.                            Pathway Academy
Montgomery County R-II S.D. (Montgomery         Pattonsburg R-II S.D.
County)                                         Pattonville R-III S.D. (Saint Louis County)
Montrose R-XIV S.D.                             Pemiscot County R-III S.D.
Morgan County R-I S.D.                          Pemiscot County Special S.D.
Morgan County R-II S.D.                         Perry County 32 S.D.
Mound City R-II S.D.                            Pettis County R-V S.D.
Mount Vernon R-V S.D. (Lawrence County)         Pettis County R-XII S.D.
Mountain Grove R-III S.D.                       Phelps County R-3 S.D. (Phelps and Texas Counties)
Mountain View-Birch Tree R-III S.D.             Pierce City R-VI S.D.
         Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 58 of 119



Pike County R-III S.D.                                Stewartsville C-2 S.D. (Dekalb County)
Pilot Grove C-4 S.D.                                  Stockton R-1 S.D. (Cedar County)
Plainview R-VIII S.D.                                 Stover S.D. (Morgan County)
Plato R-V S.D. (Laclede, Pulaski, Texas, and Wright   Strafford R-VI S.D. (Greene County)
counties)                                             Strain Japan R-16 S.D. (Franklin County)
Platte County R-III S.D.                              Sturgeon S.D. (Boone County)
Pleasant Hill R-3 S.D.                                Sullivan S.D. (Franklin County)
Pleasant Hope R-VI S.D. (Polk County)                 Sunrise R-9 S.D. (Jefferson County)
Pleasant View R-VI S.D.                               Swedeborg R-III S.D. (Pulaski County)
Polo R-VII S.D.                                       Taneyville R-II S.D.
Poplar Bluff R-1 S.D. (Butler County)                 Tarkio R-I S.D.
Portageville S.D.                                     Thayer R-II S.D.
Potosi R-3 S.D. (Washington County)                   Thornfield R-I S.D.
Prairie Home R-5 S.D. (Cooper County)                 Tina-Avalon R-II S.D.
Princeton R-V S.D.                                    Tipton R-VI S.D.
Purdy R-II S.D.                                       Trenton R-IX S.D.
Putnam County R-I S.D.                                Tri-County R-VII S.D.
Puxico R-VIII S.D.                                    Troy R-III S.D.
Ralls County R-II S.D.                                Twin Rivers R-X S.D.
Raymondville R-VII S.D.                               Union R-XI S.D. (Franklin County)
Raymore-Peculiar R-II S.D.                            University City S.D. (St. Louis County)
Raytown C-2 S.D. (Jackson County)                     Valley Park S.D. (Saint Louis County)
Reeds Spring R-IV S.D. (Stone County)                 Valley R-VI S.D. (Washington County)
Renick R-V S.D.                                       Walnut Grove R-V S.D. (Greene County)
Republic R-III S.D. (Greene County)                   Warren County R-III S.D. (Montgomery and Warren
Revere C-3 S.D.                                       Counties)
Rich Hill R-IV S.D.                                   Warrensburg R-VI S.D. (Johnson County)
Richards R-V S.D.                                     Warsaw R-IX S.D. (Benton County)
Richland R-I S.D.                                     Washington S.D. (Franklin and Warren Counties)
Richland R-IV S.D. (Pulaski County)                   Waynesville R-VI S.D. (Pulaski County)
Richmond R-XVI S.D.                                   Weaubleau R-III S.D. (Hickory County)
Richwoods R-VII Public S.D. (Washington County),      Webb City R-7 S.D. (Jasper County)
(Franklin County)                                     Webster Groves S.D. (Saint Louis County)
Ridgeway R-V S.D.                                     Wellington-Napoleon R-IX S.D. (Lafayette County)
Ripley County R-III S.D.                              Wellston S.D.
Risco R-II S.D.                                       Wellsville Middletown R-I S.D. (Montgomery
Ritenour S.D. (St. Louis County)                      County)
Riverview Gardens S.D. (St. Louis County)             Wentzville R-IV S.D. (Saint Charles County)
Rock Port R-II S.D.                                   West Nodaway County R-I S.D. (Nodaway County)
Rockwood S.D.                                         West Plains R-7 S.D. (Howell County)
Rolla 31 Public Schools (Phelps County)               West Platte County R-II S.D. (Platte County)
Roscoe C-1 S.D.                                       West Saint Francois County R-IV S.D. (Saint
Saint Clair R-XIII S.D. (Franklin County)             Francois and Washington Counties)
Saint Charles S.D. (St. Charles County)               Westran R-I S.D. (Randolph County)
Saint James R-1 S.D. (Phelps County)                  Westview C-6 S.D. (Newton County)
Saint Joseph S.D.                                     Wheatland R-II S.D. (Hickory County)
Saint Louis Public Schools                            Wheaton R-III S.D. (Barry County)
Savannah R-III S.D. (Andrew County)                   Willard R-II S.D. (Greene County)
Sedalia, Missouri#200 S.D. (Pettis County)            Willow Springs R-IV S.D. (Howell County)
Seymour S.D. (Webster County)                         Windsor C-1 S.D. (Jefferson County)
Sherwood Cass R-VIII S.D. (Cass County)               Winfield R-IV S.D. (Lincoln County)
Sikeston R-6 S.D. (Scott County)                      Winona R-III S.D. (Shannon County)
Smithville R-II S.D. (Clay County)                    Winston R-VI S.D. (Daviess County)
South Callaway R-II S.D. (Callaway County)            Woodland R-IV S.D. (Bollinger County)
South Iron R-I S.D. in Annapolis (Iron County)        Worth County R-III S.D. (Worth County)
Springfield R-XII S.D. (Greene County)                Wright City R-II S.D. (Warren County)
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 59 of 119



Zalma S.D. (Bollinger County)

                                         Montana
Absarokee Elementary School     Canyon Creek Elementary         Dodson Elementary School
Absarokee High School           School                          Dodson High School
Alberton K-12 Schools           Cardwell Elementary School      Drummond Elementary School
Alder Elementary School         Carter County High School       Drummond High School
Alzada Elementary School        Carter Elementary School        Dutton/Brady K-12 Schools
Amsterdam Elementary School     Cascade Elementary School       East Helena Elementary School
Anaconda Elementary School      Cascade High School             Ekalaka Elementary School
Anaconda High School            Cayuse Prairie Elementary       Elder Grove Elementary School
Anderson Elementary School      School                          Elysian Elementary School
Arlee Elementary School         Centerville Elementary School   Ennis K-12 Schools
Arlee High School               Centerville High School         Eureka Elementary School
Arrowhead Elementary School     Charlo Elementary School        Evergreen Elementary School
Ashland Elementary School       Charlo High School              Fairfield Elementary School
Auchard Creek Elementary        Chester-Joplin-Inverness        Fairfield High School
School                          Elementary School               Fair-Mont-Egan Elementary
Augusta Elementary School       Chester-Joplin-Inverness High   School
Augusta High School             School                          Fairview Elementary School
Avon Elementary School          Chinook Elementary School       Fairview High School
Ayers Elementary School         Chinook High School             Fergus High School
Bainville K-12 Schools          Choteau Elementary School       Flathead High School
Baker K-12 Schools              Choteau High School             Florence-Carlton K-12 Schools
Beaverhead County High School   Circle Elementary School        Forsyth Elementary School
Belfry K-12 Schools             Circle High School              Forsyth High School
Belgrade Elementary School      Clancy Elementary School        Fort Benton Elementary School
Belgrade High School            Cleveland Elementary School     Fort Benton High School
Belt Elementary School          Clinton Elementary School       Frazer Elementary School
Belt High School                Cohagen Elementary School       Frazer High School
Big Sandy Elementary School     Colstrip Elementary School      Frenchtown K-12 Schools
Big Sandy High School           Colstrip High School            Froid Elementary School
Big Timber Elementary School    Columbia Falls Elementary       Froid High School
Bigfork Elementary School       School                          Fromberg Elementary School
Bigfork High School             Columbia Falls High School      Fromberg High School
Billings Elementary School      Columbus Elementary School      Frontier Elementary School
Billings High School            Columbus High School            Gallatin Gateway Elementary
Blue Creek Elementary School    Conrad Elementary School        School
Bonner Elementary School        Conrad High School              Gardiner Elementary School
Boulder Elementary School       Cooke City Elementary School    Gardiner High School
Box Elder Elementary School     Corvallis K-12 Schools          Garfield County High School
Box Elder High School           Cottonwood Elementary School    Geraldine Elementary School
Bozeman Elementary School       Creston Elementary School       Geraldine High School
Bozeman Public Schools          Culbertson Elementary School    Geyser Elementary School
Bridger K-12 Schools            Culbertson High School          Geyser High School
Broadus Elementary School       Custer County High School       Glacier High School
Broadview Elementary School     Custer K-12 Schools             Glasgow K-12 Schools
Broadview High School           Cut Bank Elementary School      Glendive Elementary School
Brockton Elementary School      Cut Bank High School            Grass Range Elementary School
Brockton High School            Darby K-12 Schools              Grass Range High School
Browning Elementary School      Dawson High School              Great Falls High School
Browning High School            Deer Lodge Elementary School    Hall Elementary School
Butte Elementary School         Denton Elementary School        Hamilton K-12 Schools
Butte High School               Denton High School              Hardin Elementary School
Camas Prairie Elementary        Dept of Corrections-Youth       Hardin High School
School                          Dillon Elementary School        Harlem Elementary School
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 60 of 119



Harlem High School               Malta K-12 Schools             Powder River County District
Harlowton Elementary School      Manhattan Elementary School    High School
Harlowton High School            Manhattan High School          Powell County High School
Harrison K-12 Schools            Marion Elementary School       Power High School
Havre Elementary School          McCormick Elementary School    Pryor Elementary School
Havre High School                McLeod Elementary School       Rapelje Elementary School
Hays-Lodge Pole K-12 Schools     Medicine Lake K-12 Schools     Rapelje High School
Heart Butte K-12 Schools         Melrose Elementary School      Red Lodge Elementary School
Helena Elementary School         Melstone Elementary School     Red Lodge High School
Helena Flats Elementary School   Melstone High School           Reed Point Elementary School
Helena High School               Melville Elementary School     Reed Point High School
Hellgate Elementary School       Miami E.S.D.                   Richey Elementary School
Hellgate High School             Miles City Elementary School   Richey High School
Highwood Elementary School       Missoula Elementary School     Roberts K-12 Schools
Highwood High School             Missoula High School           Rocky Boy Elementary School
Hinsdale Elementary School       Molt Elementary School         Ronan Elementary School
Hinsdale High School             Monforton Elementary School    Ronan High School
Hobson K-12 Schools              Montana City Elementary        Rocky Boy High School
Hot Springs Elementary School    School                         Rosebud Elementary School
Hot Springs High School          Montana School for the Deaf    Rosebud High School
Huntley Project K-12 Schools     and the Blind                  Ross Elementary School
Hysham K-12 Schools              Moore Elementary School        Roundup Elementary School
Independent Elementary School    Moore High School              Roundup High School
Jefferson High School            Morin Elementary School        Roy K-12 Schools
Joliet Elementary School         Mount Developmental Center     Ryegate K-12 Schools
Joliet High School               Mountain View Elementary       Saco Elementary School
Jordan Elementary School         School                         Saco High School
Judith Gap Elementary School     Nashua K-12 Schools            Saint Ignatius K-12 Schools
Judith Gap High School           North Harlem Colony            Saint Regis K-12 Schools
Kalispell Middle School          Elementary School              Savage Elementary School
Kinsey Elementary School         North Star Elementary School   Savage High School
Lambert Elementary School        North Star High School         Scobey K-12 Schools
Lambert High School              Northern Cheyenne Tribal       Seeley Lake Elementary School
Lame Deer Elementary School      School                         Shelby Elementary School
Lame Deer High School            Noxon Elementary School        Shelby High School
Lamotte Elementary School        Noxon High School              Shepherd Elementary School
Laurel Elementary School         Opheim K-12 Schools            Shepherd High School
Laurel High School               Ophir K-12                     Sheridan Elementary School
Lavina K-12 Schools              Park City Elementary School    Sheridan High School
Lennep Elementary School         Park City High School          Shields Valley Elementary
Lewistown Elementary School      Park High School               School
Libby K-12 Schools               Peerless K-12 Schools          Shields Valley High School
Liberty Elementary School        Philipsburg K-12 Schools       Sidney Elementary School
Lima K-12 Schools                Pine Grove Elementary School   Sidney High School
Lincoln County High School       Plains Elementary School       Simms High School
Lincoln K-12 Schools             Plains High School             Somers Middle School
Lindsay Elementary School        Pleasant Valley Elementary     Stanford K-12 Schools
Livingston Elementary School     School                         Stevensville Elementary School
Lockwood Elementary School       Plenty Coups High School       Stevensville High School
Lodge Grass Elementary School    Plentywood K-12 Schools        Sun River Valley Elementary
Lodge Grass High School          Plevna K-12 Schools            School
Lolo Elementary School           Polson Elementary School       Sunburst K-12 Schools
Lone Rock Elementary School      Polson High School             Superior K-12 Schools
Lustre Elementary School         Poplar Elementary School       Swan Lake-Salmon Elementary
Luther Elementary School         Poplar High School             School
Malmborg Elementary School       Power Elementary School
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 61 of 119



Sweet Grass County High               Valier Elementary School            Whitehall High School
School                                Valier High School                  Whitewater K-12 Schools
Target Range Elementary               Valley View Elementary School       Wilbaux K-12 Schools
School                                Victor K-12 Schools                 Willow Creek Elementary
Terry K-12 Schools                    Vida Elementary School              School
Thompson Falls Elementary             Warrick Elementary School           Willow Creek High School
School                                West Valley Elementary School       Winifred K-12 Schools
Thompson Falls High School            West Yellowstone K-12               Winnett K-12 Schools
Three Forks Elementary School         Westby K-12 Schools                 Wolf Point Elementary School
Three Forks High School               White Sulphur Springs               Wolf Point High School
Townsend K-12 Schools                 Elementary School                   Wyola Elementary School
Troy Elementary School                White Sulphur Springs High          Yellowstone Academy
Troy High School                      School                              Elementary School
Turner Elementary School              Whitefish Elementary School         Zurich Elementary School
Turner High School                    Whitefish High School
Twin Bridges K-12 Schools             Whitehall Elementary School

                                               Nebraska
Adams Central Jr-Sr High School (Class 3)               Cambridge Public Schools (Class 3)
Ainsworth Community Schools (Class 3)                   Cedar Bluffs Public Schools (Class 3)
Allen Consolidated Schools (Class 3)                    Cedar Rapids Public Schools (Class 3)
Alliance Public Schools (Class 3)                       Centennial Public Schools (Class 3)
Alma Public Schools (Class 3)                           Central City Public Schools (Class 3)
Amherst Public Schools (Class 3)                        Centura Public Schools (Class 3)
Anselmo-Merna Public Schools (Class 3)                  Chadron Public Schools (Class 3)
Ansley Public Schools (Class 3)                         Chambers Public Schools (Class 2)
Arapahoe Public Schools (Class 3)                       Chase County Schools (Class 3)
Arcadia Public Schools (Class 2)                        Clarkson Public Schools (Class 3)
Arlington Public Schools (Class 3)                      Clay Center Public Schools (Class 3)
Arnold Public Schools (Class 3)                         Clearwater Public Schools (Class 3)
Arthur County High School (Class 3)                     Cody-Kilgore Public Schools (Class 2)
Ashland-Greenwood Schools (Class 3)                     Coleridge Community Schools (Class 3)
Auburn Public Schools (Class 3)                         Columbus Public Schools (Class 3)
Aurora Public Schools (Class 3)                         Conestoga Public Schools (Class 3)
Axtell Public Schools (Class 3)                         Cozad City Schools (Class 3)
Bancroft-Rosalie Community Schools (Class 3)            Crawford Public Schools (Class 3)
Banner County Public Schools (Class 3)                  Creek Valley Schools (Class 3)
Battle Creek Public Schools (Class 3)                   Creighton Public Schools (Class 3)
Bayard Public Schools (Class 3)                         Crete Public Schools (Class 3)
Beatrice Public Schools (Class 3)                       Crofton Community Schools (Class 3)
Bellevue Public Schools (Class 3)                       Cross County Community School (Class 3)
Bennington Public Schools (Class 3)                     Culbertson Public Schools (Class 3)
Bertrand Public Schools (Class 3)                       Daniel Freeman Public Schools (Class 3)
Blair Community Schools (Class 3)                       Davenport Public Schools (Class 2)
Bloomfield Community Schools (Class 3)                  David City Public Schools (Class 3)
Blue Hill Public Schools (Class 3)                      Deshler Public Schools (Class 3)
Boone Central Schools (Class 3)                         Diller-Odell Public Schools (Class 3)
Boyd County Unified (Class 3)                           District 070 - Garfield County (Class 1)
Brady Public Schools (Class 2)                          Dodge Public Schools (Class 3)
Bridgeport Public Schools (Class 3)                     Doniphan-Trumbull Public Schools (Class 3)
Broken Bow Public Schools (Class 3)                     Dorchester Public Schools (Class 3)
Bruning Public Schools (Class 2)                        Douglas County West Community School (Class 3)
Bruning-Davenport Unified System (Class 2)              Dundy County Public Schools (Class 3)
Burwell Jr-Sr High School (Class 3)                     East Butler Public Schools (Class 3)
Butte Public Schools (Class 3)                          Elba Public Schools (Class 2)
Callaway Public Schools (Class 3)                       Elgin Public Schools (Class 3)
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 62 of 119



Elkhorn Public Schools (Class 3)                   Leyton Public Schools (Class 3)
Elkhorn Valley Schools (Class 3)                   Lincoln Public Schools (Class 4)
Elm Creek Public Schools (Class 3)                 Litchfield Public Schools (Class 2)
Elmwood-Murdock Public Schools (Class 3)           Logan View Public Schools (Class 3)
Elwood Public Schools (Class 3)                    Loomis Public Schools (Class 2)
Emerson-Hubbard Public Schools (Class 3)           Louisville Public Schools (Class 3)
Eustis-Farnam Public Schools (Class 3)             Loup City Public Schools (Class 3)
Ewing Public Schools (Class 2)                     Loup County Public Schools (Class 2)
Exeter-Milligan Public Schools (Class 3)           Lynch Public Schools (Class 3)
Fairbury Public Schools (Class 3)                  Lyons-Decatur Northeast Schools (Class 3)
Falls City Public Schools (Class 3)                Madison Public Schools (Class 3)
Fillmore Central Public Schools (Class 3)          Malcolm Public Schools (Class 3)
Fort Calhoun Community Schools (Class 3)           Maxwell Public Schools (Class 2)
Franklin Public Schools (Class 3)                  Maywood Public Schools (Class 3)
Fremont Public Schools (Class 3)                   McCook Public Schools (Class 3)
Friend Public Schools (Class 3)                    McCool Junction Public Schools (Class 2)
Fullerton Public Schools (Class 3)                 McPherson County High School (Class 3)
Garden County High School (Class 3)                Mead Public Schools (Class 3)
Geneva North School (Class 8)                      Medicine Valley Public Schools (Class 3)
Gering Public Schools (Class 3)                    Meridian Public Schools (Class 3)
Gibbon Public Schools (Class 3)                    Milford Public Schools (Class 3)
Giltner Public Schools (Class 2)                   Millard Public Schools (Class 3)
Gordon-Rushville High School (Class 3)             Minatare Public Schools (Class 3)
Gothenburg Public Schools (Class 3)                Minden Public Schools (Class 3)
Grand Island Public Schools (Class 3)              Mitchell Public Schools (Class 3)
Greeley-Wolbach Public Schools (Class 3)           Morrill Public Schools (Class 3)
Gretna Public Schools (Class 3)                    Mullen Public Schools (Class 3)
Hampton Public Schools (Class 3)                   Nebraska City Public Schools (Class 3)
Hartington Public Schools (Class 3)                Nebraska Unified District 1 (Class 3)
Harvard Public Schools (Class 3)                   Neligh-Oakdale Schools (Class 3)
Hastings Public Schools (Class 3)                  Nemaha Valley Public Schools (Class 3)
Hay Springs Public Schools (Class 3)               Nemaha Valley Schools (Class 3)
Hayes Center Public Schools (Class 3)              Newcastle Public Schools (Class 3)
Heartland Community School (Class 3)               Newman Grove Public Schools (Class 3)
Hemingford Public Schools (Class 3)                Niobrara Public Schools (Class 3)
Hershey Public Schools (Class 3)                   Norfolk Public Schools (Class 3)
High Plains Community Schools (Class 3)            Norris S.D. 160 (Class 3)
Hitchcock County Unified School System (Class 3)   North Bend Central Schools (Class 3)
Holdrege Public Schools (Class 3)                  North Loup-Scotia Public Schools (Class 3)
Homer Community Schools (Class 3)                  North Platte Public Schools (Class 3)
Howells Public Schools (Class 3)                   Northwest High School (Class 3)
Humboldt/Table Rock Steinauer (Class 3)            Oakland-Craig Public Schools (Class 3)
Humphrey Public Schools (Class 3)                  Ogallala Public Schools (Class 3)
Hyannis High School (Class 3)                      Omaha Public Schools (Class 5)
Johnson-Brock Public Schools (Class 3)             O'Neill Public Schools (Class 3)
Kearney Public Schools (Class 3)                   Orchard Public Schools (Class 3)
Kearney West High School (Class 8)                 Ord Public Schools (Class 3)
Kenesaw Public Schools (Class 3)                   Osceola Public Schools (Class 3)
Keya Paha County High School (Class 2)             Osmond Public Schools (Class 3)
Kimball Public Schools (Class 3)                   Overton Public Schools (Class 3)
Lakeview Community Schools (Class 3)               Palmer Public Schools (Class 3)
Laurel-Concord Public Schools (Class 3)            Palmyra District O R 1 (Class 3)
Lawrence-Nelson Public Schools (Class 3)           Papillion-La Vista Public Schools (Class 3)
Leigh Community Schools (Class 3)                  Pawnee City Public Schools (Class 3)
Lewiston Consolidated Schools (Class 3)            Paxton Consolidated Schools (Class 3)
Lexington Public Schools (Class 3)                 Pender Public Schools (Class 3)
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 63 of 119



Perkins County Schools (Class 3)                          Sterling Public Schools (Class 3)
Pierce Public Schools (Class 3)                           Stratton Public Schools (Class 3) (since school year
Pine Ridge Job Corps (Class 8)                            2007-2008, Stratton Public is consolidated with
Plainview Public Schools (Class 3)                        Dundy County Schools)
Plattsmouth Community Schools (Class 3)                   Stuart Public Schools (Class 3)
Pleasanton Public Schools (Class 3)                       Sumner-Eddyville-Miller Schools (Class 3)
Ponca Public Schools (Class 3)                            Superior Public Schools (Class 3)
Potter-Dix Public Schools (Class 3)                       Sutherland Public Schools (Class 3)
Prague Public Schools (Class 3)                           Sutton Public Schools (Class 3)
Ralston Public Schools (Class 3)                          Syracuse-Dunbar-Avoca Schools (Class 3)
Randolph Public Schools (Class 3)                         Tecumseh Public Schools (Class 3)
Ravenna Public Schools (Class 3)                          Tekamah-Herman Community Schools (Class 3)
Raymond Central Schools (Class 3)                         Thayer Central Community Schools (Class 3)
Red Cloud Community Schools (Class 3)                     Thedford Rural High School (Class 2)
Richland Public School (Garfield County) (Class 1)        Trenton Public Schools (Class 3)
Rising City Public Schools (Class 2)                      Tri-County Public Schools (Class 3)
Rock County High School (Class 3)                         Twin River Public Schools (Class 3)
Sandhills Public Schools (Class 3)                        Umo N Ho N Nation Public Schools (Class 3)
Sandy Creek Public Schools (Class 3)                      UNL Independent Study High School (Class 8)
Santee Community Schools (Class 2)                        Valentine Rural High School (Class 3)
Sargent Public Schools (Class 3)                          Verdigre Public Schools (Class 3)
Schuyler Central High School (Class 3)                    Wahoo Public Schools (Class 3)
Scottsbluff Public Schools (Class 3)                      Wakefield Public Schools (Class 3)
Scribner-Snyder Community Schools (Class 3)               Wallace Public S.D. 65 R (Class 2)
Seward Public Schools (Class 3)                           Walthill Public Schools (Class 3)
Shelby Public Schools (Class 3)                           Wauneta-Palisade Public Schools (Class 3)
Shelton Public Schools (Class 3)                          Wausa Public Schools (Class 3)
Shickley Public Schools (Class 3)                         Waverly S.D. 145 (Class 3)
Sidney Public Schools (Class 3)                           Wayne Community Schools (Class 3)
Silver Lake Public Schools (Class 3)                      Weeping Water Public Schools (Class 3)
Sioux County High School (Class 3)                        West Holt Rural High School (Class 3)
South Central Nebraska Unified System 5 (Class 3)         West Point Public Schools (Class 3)
South Platte Public Schools (Class 3)                     Westside Community Schools (Class 3)
South Sioux City Community Schools (Class 0)              Wheeler Central Schools (Class 3)
Southern S.D. 1 (Class 3)                                 Wilber-Clatonia Public Schools (Class 3)
Southern Valley Schools (Class 3)                         Wilcox-Hildreth Public Schools (Class 3)
Southwest Public Schools (Class 3)                        Winnebago Public Schools (Class 3)
Spalding Public Schools (Class 3)                         Winside Public Schools (Class 3)
Spencer-Naper Public Schools (Class 3)                    Wisner-Pilger Public Schools (Class 3)
Springfield Platteview Community Schools (Class 3)        Wood River Rural MS/Sr High (Class 3)
St. Edward Public Schools (Class 3)                       Wynot Public Schools (Class 3)
St. Paul Public Schools (Class 3)                         York Public Schools (Class 3)
Stanton Community Schools (Class 3)                       Yutan Public Schools (Class 3)
Stapleton Public Schools (Class 3)

                                                     Nevada
Carson City S.D.                                          Lincoln County S.D.
Churchill County S.D.                                     Lyon County S.D.
Clark County S.D.                                         Mineral County S.D.
Douglas County S.D.                                       Nye County S.D.
Elko County S.D.                                          Pershing County S.D.
Esmeralda County S.D.                                     State Sponsored Charter School
Eureka County S.D.                                        Storey County S.D.
Humboldt County S.D.                                      Washoe County S.D.
Lander County S.D.                                        White Pine County S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 64 of 119




                                  New Hampshire
Albany                       Goffstown                       Milford
Allenstown                   Gorham Randolph Shelburne       Milton
Alton                        Cooperative                     Monadnock Regional
Amherst                      Goshen                          Monroe
Andover                      Governor Wentworth Regional     Mont Vernon
Ashland                      Grantham                        Moultonborough
Auburn                       Greenland                       Nashua
Barnstead                    Hale's Location (Carroll        Nelson
Barrington                   County)                         New Boston
Bartlett                     Hampstead                       New Castle
Bath                         Hampton                         Newfields
Bedford                      Hampton Falls                   Newfound Area
Benton                       Hanover                         Newington
Berlin                       Harrisville                     Newmarket
Bethlehem                    Hart's Location                 Newport
Bow                          Haverhill Cooperative           North Hampton
Brentwood                    Henniker                        Northumberland
Brookline                    Hill                            Northwood
Campton                      Hillsboro-Deering Cooperative   Nottingham
Candia                       Hinsdale                        Oyster River Cooperative
Chatham                      Holderness                      Pelham
Chester                      Hollis                          Pembroke
Chesterfield                 Hollis-Brookline Cooperative    Pemi-Baker Regional
Chichester                   Hooksett                        Piermont
Claremont                    Hopkinton                       Pittsburg
Clarksville                  Hudson                          Pittsfield
Colebrook                    Inter-Lakes Cooperative         Plainfield
Columbia                     Jackson                         Plymouth
Concord                      Jaffrey-Rindge Cooperative      Portsmouth
Contoocook Valley            John Stark Regional             Profile
Conway                       Kearsarge Regional              Raymond
Coos County S.D.             Keene                           Rochester
Cornish                      Kensington                      Rollinsford
Croydon                      Laconia                         Rumney
Deerfield                    Lafayette Regional              Rye
Derry Cooperative            Landaff                         Salem
Dover                        Lebanon                         Sanborn Regional
Dresden                      Lempster                        Seabrook
Dummer                       Lincoln-Woodstock Cooperative   Shaker Regional
Dunbarton                    Lisbon Regional                 Somersworth
East Kingston                Litchfield                      Souhegan Cooperative
Eaton                        Littleton                       South Hampton
Ellsworth                    Londonderry                     Stark
Epping                       Lyme                            Stewartstown
Epsom                        Madison                         Stoddard
Errol                        Manchester                      Strafford
Exeter                       Marlborough                     Stratford
Exeter Region Cooperative    Marlow                          Stratham
Fall Mountain Regional       Mascenic Regional               Sullivan
Farmington                   Mascoma Valley Regional         Sunapee
Franklin                     Mason                           Surry
Freedom                      Merrimack                       Tamworth
Fremont                      Merrimack Valley                Thornton
Gilford                      Middleton                       Timberlane Regional
Gilmanton                    Milan                           Unity
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 65 of 119



Wakefield                             Wentworth                            Winchester
Warren                                Westmoreland                         Windham
Washington                            White Mountains Regional             Windsor
Waterville Valley                     Wilton-Lyndeborough                  Winnacunnet Cooperative
Weare                                 Cooperative                          Winnisquam Regional

                                              New Jersey
Absecon Public S.D.                                     Branchburg Township S.D. K–8
Alexandria Township S.D. K–8                            Brick Public Schools
Allamuchy Township S.D. K–8                             Bridgeton Public Schools
Allendale S.D. (K–8)                                    Bridgewater-Raritan Regional S.D. – K–12 Regional
Alloway Township S.D.                                   Brielle S.D.
Alpha S.D. K–8                                          Brigantine Public Schools
Alpine Public S.D. (K–8)                                Brooklawn Public S.D.
Andover Regional S.D. – Regional (K–8)                  Buena Regional S.D. – Regional
Asbury Park Public Schools                              Burlington County Institute of Technology
Atlantic City S.D.                                      Burlington County Special Services S.D. – County
Atlantic County Special Services S.D.                   special education for ages 3–21
Atlantic County Vocational S.D.                         Burlington Township S.D.
Atlantic Highlands S.D.                                 Butler Public Schools K–12
Audubon S.D.                                            Byram Township S.D. (K–8)
Avalon S.D.                                             Caldwell-West Caldwell Public Schools –
Avon S.D.                                               Consolidated
Barnegat Township S.D.                                  Califon S.D. K–8
Barrington Public Schools                               Camden City S.D.
Bass River Township S.D.                                Camden County Technical Schools
Bay Head S.D.                                           Cape May City S.D.
Bayonne Board of Education (K–12)                       Cape May County Special Services S.D.
Beach Haven S.D.                                        Cape May County Technical S.D.
Bedminster Township S.D. K–8                            Carlstadt Public Schools (K–8)
Belleville S.D.                                         Carlstadt-East Rutherford Regional S.D. – Regional
Bellmawr S.D.                                           (9–12)
Belmar S.D.                                             Carteret S.D. K–12
Belvidere S.D. K–12                                     Cedar Grove Schools
Bergen County Special Services S.D. – County            Central Regional S.D. – Regional
special education for ages 3–21                         Cherry Hill Public Schools
Bergen County Technical Schools – County (9–12)         Chesilhurst Borough S.D.
Bergenfield Public Schools (K–12)                       Chester S.D. – Consolidated K–8
Berkeley Heights Public Schools K–12                    Chesterfield S.D.
Berkeley Township S.D.                                  Cinnaminson Township Public Schools
Berlin Borough S.D.                                     City of Burlington Public S.D.
Berlin Township Public Schools                          Clark Public S.D. K–12
Bernards Township S.D. K–12                             Clayton Public Schools
Bethlehem Township S.D. K–8                             Clearview Regional High S.D. – Regional
Beverly City Schools                                    Clementon S.D.
Black Horse Pike Regional S.D. – Regional               Cliffside Park S.D. (K–12)
Blairstown Township S.D. K–6                            Clifton Public Schools K–12
Bloomfield Public Schools                               Clinton Township S.D. K–8
Bloomingdale S.D. K–8                                   Clinton-Glen Gardner S.D. K–8 (renamed from
Bloomsbury S.D. K–8                                     Clinton Public School as of 2009)
Bogota Public Schools (K–12)                            Closter Public Schools (K–8)
Boonton Public Schools K–12                             Collingswood Public Schools
Boonton Township S.D. K–8                               Colts Neck S.D.
Bordentown Regional S.D. – Regional                     Commercial Township S.D.
Bound Brook S.D. K–12                                   Cranbury S.D. K–8
Bradley Beach S.D.                                      Cranford Township Public Schools K–12
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 66 of 119



Cresskill Public Schools (K–12)              Flemington-Raritan Regional S.D. K–8 Regional
Cumberland County Vocational S.D.            Florence Township S.D.
Cumberland Regional High School – Regional   Florham Park S.D. K–8
Deal S.D.                                    Folsom Borough S.D.
Deerfield Township S.D.                      Fort Lee S.D. (K–12)
Delanco Township S.D.                        Frankford Township S.D. (K–8)
Delaware Township S.D. K–8                   Franklin Borough S.D. (K–8)
Delaware Valley Regional High School 9–12    Franklin Lakes Public Schools (K–8)
Regional                                     Franklin Township Public Schools
Delran Township S.D.                         Franklin Township Public Schools K–12
Delsea Regional S.D. – Regional              Franklin Township S.D. (Hunterdon County, New
Demarest Public Schools (K–8)                Jersey) K–8
Dennis Township Public Schools               Franklin Township S.D. (Warren County, New
Denville Township S.D. K–8                   Jersey) K–6
Deptford Township Schools                    Fredon Township S.D. (K–6)
Dover S.D. K–12                              Freehold Borough Schools
Downe Township S.D.                          Freehold Regional High S.D. – Regional
Dumont Public Schools (K–12)                 Freehold Township Schools
Dunellen Public Schools K–12                 Frelinghuysen Township S.D. K–6
Eagleswood Township S.D.                     Frenchtown S.D. K–8
East Amwell Township S.D. K–8                Galloway Township Public Schools
East Brunswick Public Schools K–12           Garfield Public Schools (K–12)
East Greenwich Township S.D.                 Garwood Public Schools K–8
East Hanover S.D. K–8                        Gateway Regional S.D. – Regional
East Newark S.D. (K–8)                       Gibbsboro S.D.
East Orange S.D.                             Glassboro Public Schools
East Rutherford S.D. (K–8)                   Glen Ridge Public Schools
East Windsor Regional S.D. K–12 Regional     Glen Rock Public Schools (K–12)
Eastampton Township S.D.                     Gloucester City Public Schools
Eastern Camden County Regional High S.D. –   Gloucester County Special Services S.D.
Regional                                     Gloucester County Vocational-Technical S.D.
Eatontown Public Schools                     Gloucester Township Public Schools
Edgewater Park S.D.                          Great Meadows Regional S.D. K–8 Regional
Edgewater Public Schools (K–12)              Greater Egg Harbor Regional High S.D. – Regional
Edison Township Public Schools K–12          Green Brook S.D. K–8
Egg Harbor City S.D.                         Green Township S.D. (K–8)
Egg Harbor Township Schools                  Greenwich Township S.D.
Elizabeth Public Schools K–12                Greenwich Township S.D.
Elk Township S.D.                            Greenwich Township S.D. K–8
Elmer S.D.                                   Guttenberg Public S.D. (K–8)
Elmwood Park Public Schools (K–12)           Hackensack Public Schools (K–12)
Elsinboro Township S.D.                      Hackettstown S.D. K–12
Emerson S.D. (K–12)                          Haddon Heights S.D.
Englewood Cliffs Public Schools (K–8)        Haddon Township S.D.
Englewood Public S.D. (K–12)                 Haddonfield Public Schools
Essex County Vocational Technical Schools    Hainesport Township S.D.
Essex Fells S.D.                             Haledon S.D. K–8
Estell Manor S.D.                            Hamburg S.D. (K–8)
Evesham Township S.D.                        Hamilton Township S.D. K–12
Ewing Public Schools K–12                    Hamilton Township Schools
Fair Haven Public Schools                    Hammonton Public Schools
Fair Lawn Public Schools (K–12)              Hampton S.D. K–8
Fairfield S.D.                               Hampton Township S.D. (K–6)
Fairfield Township S.D.                      Hanover Park Regional High S.D. – Regional 9–12
Fairview Public Schools (K–8)                Hanover Township Public Schools K–8
Farmingdale S.D.                             Harding Township S.D. K–8
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 67 of 119



Hardyston Township S.D. (K–8)                       Lebanon Township Schools K–8
Harmony Township S.D. K–8                           Lenape Regional High S.D. – Regional
Harrington Park S.D. (K–8)                          Lenape Valley Regional High School – Regional (9–
Harrison Public Schools (K–12)                      12)
Harrison Township S.D.                              Leonia Public Schools (K–12)
Hasbrouck Heights S.D. (K–12)                       Lincoln Park Public Schools
Haworth Public Schools (K–8)                        Linden Public Schools K–12
Hawthorne Public Schools K–12                       Lindenwold Public Schools
Hazlet Township Public Schools                      Linwood Public Schools
Henry Hudson Regional High School – Regional        Little Egg Harbor Township S.D.
High Bridge S.D. K–8                                Little Falls Township Public Schools K–8
High Point Regional High School – Regional (9–12)   Little Ferry Public Schools (K–8)
Highland Park Public Schools K–12                   Little Silver S.D.
Highlands S.D.                                      Livingston Public Schools
Hillsborough Township S.D. K–12                     Lodi Public Schools (K–12)
Hillsdale Public Schools (K–8)                      Logan Township S.D.
Hillside Public Schools K–12                        Long Beach Island C.S.D. – Consolidated
Hoboken Public Schools (K–12)                       Long Branch Public Schools
Ho-Ho-Kus S.D. (K–8)                                Long Hill Township School System
Holland Township S.D. K–8                           Lopatcong Township S.D. K–8
Holmdel Township Public Schools                     Lower Alloways Creek Township S.D.
Hopatcong Public Schools (K–12)                     Lower Cape May Regional S.D. – Regional
Hope Township S.D. K–8                              Lower Township S.D.
Hopewell Valley Regional S.D. K–12 Regional         Lumberton Township S.D.
Howell Township Public Schools                      Lyndhurst S.D. (K–12)
Hudson County Schools of Technology (9–12)          Madison Public Schools
Hunterdon Central Regional High School 9–12         Magnolia S.D.
Regional                                            Mahwah Township Public Schools (K–12)
Hunterdon County Vocational S.D. 9–12               Mainland Regional High School – Regional
International Academy of Trenton S.D. K-5           Manalapan-Englishtown Regional S.D. – Regional
Irvington Public Schools                            Manasquan Public Schools
Island Heights S.D.                                 Manchester Regional High School 9–12 Regional
Jackson S.D.                                        Manchester Township S.D.
Jamesburg Public Schools K–8                        Mannington Township S.D.
Jefferson Township Public Schools K–12              Mansfield Public Schools
Jersey City Public Schools (K–12)                   Mansfield Township S.D. K–6
Keansburg S.D.                                      Mantua Township S.D.
Kearny S.D. (K–12)                                  Manville S.D. K–12
Kenilworth Public Schools K–12                      Maple Shade S.D.
Keyport Public Schools                              Margate City Schools
Kingsway Regional S.D. – Regional                   Marlboro Township Public S.D.
Kingwood Township S.D. K–8                          Matawan-Aberdeen Regional S.D. – Regional
Kinnelon Public Schools                             Maurice River Township S.D.
Kittatinny Regional High School – Regional (7–12)   Maywood Public Schools (K–8)
Knowlton Township S.D. K–6                          Medford Lakes S.D.
Lacey Township S.D.                                 Medford Township Public Schools
Lafayette Township S.D. (K–8)                       Mendham Borough Schools
Lakehurst S.D.                                      Mendham Township Public Schools
Lakeland Regional High School 9–12 Regional         Mercer County Technical Schools 9–12
Lakewood S.D.                                       Merchantville S.D.
Lambertville City S.D. K–6                          Metuchen S.D. K–12
Laurel Springs S.D.                                 Middle Township Public Schools
Lavallette S.D.                                     Middlesex Board of Education K–12
Lawnside S.D.                                       Middlesex County Vocational and Technical Schools
Lawrence Township Public Schools K–12               9–12 Vocational
Lebanon Borough S.D. K–6                            Middletown Township Public S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 68 of 119



Midland Park S.D. (K–12)                           Northern Valley Regional High S.D. – Regional (9–
Milford Borough S.D. K–8                           12)
Millburn Township Public Schools                   Northfield Community Schools
Millstone Township Schools                         Northvale Public Schools (K–8)
Milltown Public Schools K–8                        Norwood Public S.D. (K–8)
Millville Public Schools                           Nutley Public Schools
Mine Hill S.D.                                     Oakland Public Schools (K–8)
Monmouth Beach S.D.                                Oaklyn Public S.D.
Monmouth County Vocational S.D.                    Ocean City S.D.
Monmouth Regional High School – Regional           Ocean County Vocational Technical School –
Monroe Township Public Schools                     Countywide
Monroe Township S.D. K–12                          Ocean Gate S.D.
Montague Township S.D. (K–8)                       Ocean Township S.D. (Monmouth County, New
Montclair Public Schools                           Jersey) – Consolidated
Montgomery Township S.D. K–12                      Ocean Township S.D. (Ocean County, New Jersey)
Montvale Public Schools (K–8)                      Oceanport S.D.
Montville Township S.D. K–12                       Ogdensburg Borough S.D. (K–8)
Moonachie S.D. (K–8)                               Old Bridge Township Public Schools K–12
Moorestown Township Public Schools                 Old Tappan Public Schools (K–8)
Morris County Vocational S.D.                      Oldmans Township S.D.
Morris Hills Regional High S.D. – Regional 9–12    Oradell Public S.D. (K–6)
Morris Plains Schools                              Orange Board of Education
Morris S.D. – Regional                             Oxford Township S.D. K–8
Mount Arlington S.D.                               Palisades Park Public S.D. (K–12)
Mount Ephraim Public Schools                       Palmyra Public Schools
Mount Holly Township Public Schools                Paramus Public Schools (K–12)
Mount Laurel Schools                               Park Ridge Public Schools (K–12)
Mount Olive Township S.D.                          Parsippany-Troy Hills S.D. K–12
Mountain Lakes Schools K–12                        Pascack Valley Regional High S.D. – Regional (9–
Mountainside S.D. K–8                              12)
Mullica Township Schools                           Passaic City S.D. K–12
National Park S.D.                                 Passaic County Vocational S.D. 9–12 Vocational
Neptune City S.D.                                  Passaic Valley Regional High School 9–12 Regional
Neptune Township Schools                           Paterson Public Schools K–12
Netcong S.D.                                       Paulsboro Public Schools
New Brunswick Public Schools K–12                  Pemberton Township S.D.
New Hanover Township S.D. – Consolidated           Penns Grove-Carneys Point Regional S.D. –
New Milford S.D. (K–12)                            Regional
New Providence S.D. K–12                           Pennsauken Public Schools
Newark Public Schools                              Pennsville S.D.
Newton Public S.D. (K–12)                          Pequannock Township S.D.
North Arlington S.D. (K–12)                        Perth Amboy Public Schools K–12
North Bergen S.D. (K–12)                           Phillipsburg S.D. K–12
North Brunswick Township Public Schools K–12       Pine Hill Schools
North Caldwell Public Schools                      Pinelands Regional S.D. – Regional
North Haledon S.D. K–8                             Piscataway Township Schools K–12
North Hanover Township S.D.                        Pitman S.D.
North Hunterdon-Voorhees Regional High S.D. 9–12   Pittsgrove Township S.D.
Regional                                           Plainfield Public S.D. K–12
North Plainfield S.D. K–12                         Pleasantville Public Schools
North Warren Regional High School 7–12 Regional    Plumsted Township S.D.
North Wildwood S.D.                                Pohatcong Township S.D. K–8
Northern Burlington County Regional S.D. –         Point Pleasant Beach S.D.
Regional                                           Point Pleasant S.D.
Northern Highlands Regional High School –          Pompton Lakes S.D. K–12
Regional (9–12)                                    Port Republic S.D.
         Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 69 of 119



Princeton Public Schools K–12 Regional                  Shrewsbury Borough S.D.
Prospect Park S.D. K–8                                  Somerdale S.D.
Quinton Township S.D.                                   Somers Point Public Schools
Rahway Public Schools K–12                              Somerset County Vocational and Technical S.D. 9–
Ramapo Indian Hills Regional High S.D. – Regional       12
(9–12)                                                  Somerset Hills Regional S.D. K–12 Regional
Ramsey Public S.D. (K–12)                               Somerville Public Schools K–12
Rancocas Valley Regional High School – Regional         South Amboy Public Schools K–12
Randolph Township Schools                               South Bergen Jointure Commission – Regional
Readington Township Public Schools K–8                  special education for ages 3–21
Red Bank Borough Public Schools                         South Bound Brook S.D. K–8
Red Bank Regional High School – Regional                South Brunswick Public Schools K–12
Ridgefield Park Public Schools (K–12)                   South Hackensack S.D. (K–8)
Ridgefield S.D. (K–12)                                  South Harrison Township S.D.
Ridgewood Public Schools (K–12)                         South Hunterdon Regional S.D. K–12 Regional,
Ringwood Public S.D. K–8                                established in 2014–15 from the following former
River Dell Regional S.D. – Regional (7–12)              districts:
River Edge E.S.D. (K–6)                                 South Orange-Maplewood S.D. – Consolidated
River Vale Public Schools (K–8)                         South Plainfield Public Schools K–12
Riverdale S.D.                                          South River Public Schools K–12
Riverside S.D.                                          Southampton Township Schools
Riverton S.D.                                           Southern Regional S.D. – Regional
Robbinsville Public S.D. K–12                           Sparta Township Public S.D. (K–12)
Rochelle Park S.D. (K–8)                                Spotswood Public Schools K–12
Rockaway Borough Public Schools K–8                     Spring Lake Heights S.D.
Rockaway Township Public Schools K–8                    Spring Lake S.D.
Roosevelt Public S.D.                                   Springfield Public Schools K–12
Roseland S.D.                                           Springfield Township S.D.
Roselle Park S.D. K–12                                  Stafford Township S.D.
Roselle Public Schools K–12                             Stanhope Public Schools (K–8)
Roxbury S.D. K–12                                       Sterling High School – Regional
Rumson S.D.                                             Stillwater Township S.D. (K–6)
Rumson-Fair Haven Regional High School –                Stockton Borough S.D. K–6
Regional                                                Stone Harbor S.D.
Runnemede Public S.D.                                   Stow Creek S.D.
Rutherford S.D. (K–12)                                  Stratford S.D.
Saddle Brook Public Schools (K–12)                      Summit Public Schools K–12
Saddle River S.D. (K–5)                                 Sussex County Vocational S.D. (9–12)
Salem City S.D.                                         Sussex-Wantage Regional S.D. – Regional (K–8)
Salem County Special Services S.D.                      Swedesboro-Woolwich S.D. – Consolidated
Salem County Special Services S.D.                      Tabernacle S.D.
Salem County Vocational Technical Schools               Teaneck Public Schools (K–12)
Sandyston-Walpack C.S.D. – Consolidated (K–6)           Tenafly Public Schools (K–12)
Sayreville Public Schools K–12                          Tewksbury Township Schools K–8
S.D. of the Chathams – Regional K–12                    Tinton Falls S.D. – Regional
Scotch Plains-Fanwood Regional S.D. K–12                Toms River Regional Schools – Regional
Regional                                                Totowa Borough Public Schools K–8
Sea Girt S.D.                                           Trenton Public Schools K–12
Sea Isle City S.D.                                      Tuckerton S.D.
Seaside Heights S.D.                                    Union Beach School System
Seaside Park S.D.                                       Union City S.D. (New Jersey) (K–12)
Secaucus Public Schools (K–12)                          Union County Vocational Technical Schools 9–12
See also: List of schools and S.D.s in Sussex County,   Union Public S.D. K–12
New Jersey                                              Union Township S.D. K–8
Shamong Township S.D.                                   Upper Deerfield Township Schools
Shore Regional High School – Regional                   Upper Freehold Regional S.D. – Regional
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 70 of 119



Upper Pittsgrove S.D.                                     West Long Branch Public Schools
Upper Saddle River S.D. (K–8)                             West Milford Township Public Schools K–12
Upper Township S.D.                                       West Morris Regional High S.D. – Regional
Ventnor City S.D.                                         West New York S.D. (K–12)
Vernon Township S.D. (K–12)                               West Orange Public Schools
Verona Public Schools                                     West Windsor-Plainsboro Regional S.D. K–12
Vineland Public Schools                                   Regional (serving communities in both Mercer and
Voorhees Township Public Schools                          Middlesex counties)
Waldwick Public S.D. (K–12)                               West Windsor-Plainsboro Regional S.D. K–12
Wall Township Public Schools                              Regional (serving communities in both Mercer and
Wallington Public Schools (K–12)                          Middlesex)
Wallkill Valley Regional High School – Regional (9–       Westampton Township Schools
12)                                                       Westfield Public Schools K–12
Wanaque Borough Schools K–8                               Westville S.D.
Warren County Special Services S.D. K–12 Special          Westwood Regional S.D. – Regional (K–12)
Education                                                 Weymouth Township S.D.
Warren County Vocational S.D. 9–12                        Wharton Borough S.D. K–8
Warren Hills Regional S.D. 7–12 Regional                  White Township S.D. K–8
Warren Township Schools K–8                               Wildwood Crest S.D.
Washington Borough Public Schools K–6                     Wildwood Public S.D.
Washington Township Public S.D.                           Willingboro Township Public Schools
Washington Township S.D.                                  Winfield Township S.D. K–8
Washington Township S.D. K–6                              Winslow Township S.D.
Washington Township Schools K–8                           Woodbine S.D.
Watchung Borough Schools K–8                              Woodbridge Township S.D. K–12
Watchung Hills Regional High School 9–12 Regional         Woodbury Heights S.D.
Waterford Township S.D.                                   Woodbury Public Schools
Wayne Public Schools K–12                                 Woodcliff Lake Public Schools (K–8)
Weehawken S.D. (K–12)                                     Woodland Park S.D. K–8
Wenonah S.D.                                              Woodland Township S.D.
West Amwell Township S.D. K–6                             Woodlynne S.D.
West Cape May S.D.                                        Wood-Ridge S.D. (K–12)
West Deptford Public Schools                              Woodstown-Pilesgrove Regional S.D. – Regional
West Essex Regional S.D. – Regional                       Wyckoff S.D. (K–8)

                                               New Mexico
Alamogordo Public Schools              Deming Public Schools                 Hobbs Municipal Schools
Albuquerque Public Schools             Des Moines Municipal Schools          Hondo Valley Public Schools
Animas Public Schools                  Dexter Consolidated Schools           House Municipal Schools
Artesia Public Schools                 Dora Consolidated Schools             Jal Public Schools
Aztec Municipal Schools                Dulce Independent Schools             Jemez Mountain Public Schools
Belen Consolidated Schools             East Mountain Public Schools          Jemez Valley Public Schools
Bernalillo Public Schools              Elida Municipal Schools               Lake Arthur Municipal Schools
Bloomfield Schools                     Espanola Public Schools               Las Cruces Public Schools
Capitan Municipal Schools              Estancia Municipal Schools            Las Vegas City Public Schools
Carlsbad Municipal Schools             Eunice Public Schools                 Logan Municipal Schools
Carrizozo Municipal Schools            Farmington Municipal Schools          Lordsburg Municipal Schools
Central Consolidated Schools           Floyd Municipal Schools               Los Alamos Public Schools
Chama Valley Schools                   Fort Sumner Municipal Schools         Los Lunas Public Schools
Cimarron Public Schools                Gadsden Independent Schools           Loving Municipal Schools
Clayton Municipal Schools              Gallup-McKinley County                Lovington Public Schools
Cloudcroft Municipal Schools           Schools                               Magdalena Municipal Schools
Clovis Municipal Schools               Grady Municipal Schools               Maxwell Municipal Schools
Cobre Consolidated Schools             Grants-Cibola County Schools          Melrose Public Schools
Corona Public Schools                  Hagerman Municipal Schools            Mesa Vista Consolidated
Cuba Independent Schools               Hatch Valley Public Schools           Schools
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 71 of 119



Mora Independent Schools              Rio Rancho Public Schools             Tatum Municipal Schools
Moriarty Municipal Schools            Roswell Independent Schools           Texico Municipal Schools
Mosquero Municipal Schools            Roy Municipal Schools                 Truth or Consequences
Mountainair Public Schools            Ruidoso Municipal Schools             Municipal Schools
Pecos Independent Schools             San Jon Municipal Schools             Tucumcari Public Schools
Peñasco Independent Schools           Santa Fe Public Schools               Tularosa Municipal Schools
Pojoaque Valley Public Schools        Santa Rosa Consolidated               Turquoise Trail Charter School
Portales Municipal Schools            Schools                               Vaughn Municipal Schools
Quemado Independent Schools           Silver Consolidated Schools           Wagon Mound Public Schools
Questa Independent Schools            Socorro Consolidated Schools          West Las Vegas Public Schools
Raton Public Schools                  Springer Municipal Schools            Zuni Public Schools
Reserve Independent Schools           Taos Municipal Schools

                                                 New York
Addison Central S.D.                                     Bedford Central S.D.
Adirondack Central S.D.                                  Beekmantown Central S.D.
Afton Central S.D.                                       Belfast Central S.D.
Akron Central S.D.                                       Belleville-Henderson Central S.D.
Albany City S.D. (not BOCES)                             Bellmore Union Free S.D.
Albany-Schoharie-Schenectady-Saratoga (Capital           Bellmore-Merrick Central High S.D.
Region) BOCES                                            Bemus Point Central S.D.
Albion Central S.D.                                      Berkshire Union Free S.D.
Alden Central S.D.                                       Berlin Central S.D.
Alexander Central S.D.                                   Berne-Knox-Westerlo Central S.D.
Alexandria Central S.D.                                  Bethlehem Central S.D.
Alfred-Almond Central S.D.                               Bethpage Union Free S.D.
Allegany-Limestone Central S.D.                          Binghamton City S.D.
Altmar-Parish-Williamstown Central S.D.                  Blind Brook-Rye Union Free S.D.
Amagansett Union Free S.D.                               Bolivar-Richburg Central S.D.
Amherst Central S.D.                                     Bolton Central S.D.
Amityville Union Free S.D.                               Boquet Valley Central S.D. at Elizabethtown-Lewis-
Amsterdam City S.D.                                      Westport
Andes Central S.D.                                       Bradford Central S.D.
Andover Central S.D.                                     Brasher Falls Central S.D.
Ardsley Union Free S.D.                                  Brentwood Union Free S.D.
Argyle Central S.D.                                      Brewster Central S.D.
Arkport Central S.D.                                     Briarcliff Manor Union Free S.D.
Arlington Central S.D.                                   Bridgehampton Union Free S.D.
Attica Central S.D.                                      Brighton Central S.D.
Auburn City S.D.                                         Broadalbin-Perth Central S.D.
AuSable Valley Central S.D.                              Brockport Central S.D.
Averill Park Central S.D.                                Brocton Central S.D.
Avoca Central S.D.                                       Bronxville Union Free S.D.
Avon Central S.D.                                        Brookfield Central S.D.
Babylon Union Free S.D.                                  Brookhaven-Comsewogue Union Free S.D.
Bainbridge-Guilford Central S.D.                         Broome-Tioga BOCES
Baldwin Union Free S.D.                                  Brunswick Central S.D. (Brittonkill)
Baldwinsville Central S.D.                               Brushton-Moira Central S.D.
Ballston Spa Central S.D.                                Buffalo City S.D. (not BOCES)
Barker Central S.D.                                      Burnt Hills-Ballston Lake Central S.D.
Batavia City S.D.                                        Byram Hills Central S.D.
Bath Central S.D.                                        Byron-Bergen Central S.D.
Bay Shore Union Free S.D.                                Cairo-Durham Central S.D.
Bayport-Blue Point Union Free S.D.                       Caledonia-Mumford Central S.D.
Beacon City S.D.                                         Cambridge Central S.D.
Beaver River Central S.D.                                Camden Central S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 72 of 119



Campbell-Savona Central S.D.                  Copiague Union Free S.D.
Canajoharie Central S.D.                      Corinth Central S.D.
Canandaigua City S.D.                         Corning City S.D.
Canaseraga Central S.D.                       Cornwall Central S.D.
Canastota Central S.D.                        Cortland City S.D.
Candor Central S.D.                           Coxsackie-Athens Central S.D.
Canisteo-Greenwood Central S.D.               Croton-Harmon Union Free S.D.
Canton Central S.D.                           Crown Point Central S.D.
Capital District/North Country                Cuba-Rushford Central S.D.
Carle Place Union Free S.D.                   Dalton-Nunda Central S.D. (Keshequa)
Carmel Central S.D.                           Dansville Central S.D.
Carthage Central S.D.                         Deer Park Union Free S.D.
Cassadaga Valley Central S.D.                 Delaware Academy Central S.D. at Delhi
Cato-Meridian Central S.D.                    Delaware-Chenango-Madison-Otsego BOCES
Catskill Central S.D.                         Depew Union Free S.D.
Cattaraugus-Allegany-Erie-Wyoming BOCES       Deposit Central S.D.
Cattaraugus-Little Valley Central S.D.        DeRuyter Central S.D.
Cayuga-Onondaga BOCES                         Dobbs Ferry Union Free S.D.
Cazenovia Central S.D.                        Dolgeville Central S.D.
Center Moriches Union Free S.D.               Dover Union Free S.D.
Central Islip Union Free S.D.                 Downsville Central S.D.
Central Square Central S.D.                   Dryden Central S.D.
Central Valley Central S.D. at Ilion-Mohawk   Duanesburg Central S.D.
Chappaqua Central S.D.                        Dundee Central S.D. [2]
Charlotte Valley Central S.D.                 Dunkirk City S.D.
Chateaugay Central S.D.                       Dutchess BOCES
Chatham Central S.D.                          East Aurora Union Free S.D.
Chautauqua Lake Central S.D.                  East Bloomfield Central S.D.
Chazy Union Free S.D.                         East Greenbush Central S.D.
Cheektowaga Central S.D.                      East Hampton Union Free S.D.
Cheektowaga-Maryvale Union Free S.D.          East Irondequoit Central S.D.
Cheektowaga-Sloan Union Free S.D.             East Islip Union Free S.D.
Chenango Forks Central S.D.                   East Meadow Union Free S.D.
Chenango Valley Central S.D.                  East Moriches Union Free S.D.
Cherry Valley-Springfield Central S.D.        East Quogue Union Free S.D.
Chester Union Free S.D.                       East Ramapo Central S.D. (Spring Valley)
Chittenango Central S.D.                      East Rochester Union Free S.D.
Churchville-Chili Central S.D.                East Rockaway Union Free S.D.
Cincinnatus Central S.D.                      East Syracuse Minoa Central S.D.
Clarence Central S.D.                         East Williston Union Free S.D.
Clarkstown Central S.D.                       Eastchester Union Free S.D.
Cleveland Hill Union Free S.D.                Eastern Suffolk (Suffolk-1) BOCES
Clifton-Fine Central S.D.                     Eastport-South Manor Central S.D.
Clinton Central S.D.                          Eden Central S.D.
Clinton-Essex-Warren-Washington BOCES         Edgemont Union Free S.D.
(Champlain Valley Educational Services)       Edinburg Common S.D.
Clyde-Savannah Central S.D.                   Edmeston Central S.D.
Clymer Central S.D.                           Edwards-Knox Central S.D.
Cobleskill-Richmondville Central S.D.         Elba Central S.D.
Cohoes City S.D.                              Eldred Central S.D.
Cold Spring Harbor Central S.D.               Ellenville Central S.D.
Colton-Pierrepont Central S.D.                Ellicottville Central S.D.
Commack Union Free S.D.                       Elmira City S.D.
Connetquot Central S.D.                       Elmira Heights Central S.D.
Cooperstown Central S.D.                      Elmont Union Free S.D.
Copenhagen Central S.D.                       Elmsford Union Free S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 73 of 119



Elwood Union Free S.D.                           Grand Island Central S.D.
Enlarged City S.D. of Middletown                 Granville Central S.D.
Erie 1 BOCES                                     Great Neck Union Free S.D.
Erie 2 Chautauqua-Cattaraugus BOCES              Greece Central S.D.
Evans-Brant Central S.D. (Lake Shore)            Green Island Union Free S.D.
Fabius-Pompey Central S.D.                       Greenburgh Central S.D.
Fairport Central S.D.                            Greenburgh Eleven Union Free S.D.
Falconer Central S.D.                            Greenburgh-Graham Union Free S.D.
Fallsburg Central S.D.                           Greenburgh-North Castle Union Free S.D.
Farmingdale Union Free S.D.                      Greene Central S.D.
Fayetteville-Manlius Central S.D.                Greenport Union Free S.D.
Fillmore Central S.D.                            Greenville Central S.D.
Fire Island Union Free S.D.                      Greenwich Central S.D.
Fishers Island Union Free S.D.                   Greenwood Lake Union Free S.D.
Floral Park-Bellerose Union Free S.D.            Groton Central S.D.
Florida Union Free S.D.                          Guilderland Central S.D.
Fonda-Fultonville Central S.D.                   Hadley-Luzerne Central S.D.
Forestville Central S.D.                         Haldane Central S.D.
Fort Ann Central S.D.                            Half Hollow Hills Central S.D.
Fort Edward Union Free S.D.                      Hamburg Central S.D.
Fort Plain Central S.D.                          Hamilton Central S.D.
Frankfort-Schuyler Central S.D.                  Hamilton-Fulton-Montgomery BOCES
Franklin Central S.D.                            Hammond Central S.D.
Franklin Square Union Free S.D.                  Hammondsport Central S.D.
Franklin-Essex-Hamilton BOCES                    Hampton Bays Union Free S.D.
Franklinville Central S.D.                       Hancock Central S.D.
Fredonia Central S.D.                            Hannibal Central S.D.
Freeport Union Free S.D.                         Harborfields Central S.D.
Frewsburg Central S.D.                           Harpursville Central S.D.
Friendship Central S.D.                          Harrison Central S.D.
Frontier Central S.D.                            Harrisville Central S.D.
Fulton City S.D.                                 Hartford Central S.D.
Galway Central S.D.                              Hastings-on-Hudson Union Free S.D.
Gananda Central S.D.                             Hauppauge Union Free S.D.
Garden City Union Free S.D.                      Haverstraw-Stony Point Central S.D. (North
Garrison Union Free S.D.                         Rockland)
Gates-Chili Central S.D.                         Hawthorne-Cedar Knolls Union Free S.D.
General Brown Central S.D.                       Hempstead Union Free S.D.
Genesee Valley BOCES (Genesee-Livingston-        Hendrick Hudson Central S.D.
Steuben-Wyoming)                                 Herkimer Central S.D.
Genesee Valley Central S.D.                      Herkimer-Fulton-Hamilton-Otsego BOCES
Geneseo Central S.D.                             Hermon-DeKalb Central S.D.
Geneva City S.D.                                 Herricks Union Free S.D.
George Junior Republic Union Free S.D.           Heuvelton Central S.D.
Georgetown-South Otselic Central S.D.            Hewlett-Woodmere Union Free S.D.
Germantown Central S.D.                          Hicksville Union Free S.D.
Gilbertsville-Mount Upton Central S.D.           Highland Central S.D.
Gilboa-Conesville Central S.D.                   Highland Falls-Fort Montgomery Central S.D.
Glen Cove City S.D.                              Hilton Central S.D.
Glens Falls City S.D.                            Hinsdale Central S.D.
Glens Falls Common S.D.                          Holland Central S.D.
Gloversville City S.D.                           Holland Patent Central S.D.
Gorham-Middlesex Central S.D. (Marcus Whitman)   Holley Central S.D.
Goshen Central S.D.                              Homer Central S.D.
Gouverneur Central S.D.                          Honeoye Central S.D.
Gowanda Central S.D.                             Honeoye Falls-Lima Central S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 74 of 119



Hoosic Valley Central S.D.                       Little Falls City S.D.
Hoosick Falls Central S.D. (not BOCES)           Little Flower Union Free S.D.
Hopevale Union Free S.D. at Hamburg              Liverpool Central S.D.
Hornell City S.D.                                Livingston Manor Central S.D.
Horseheads Central S.D.                          Livonia Central S.D.
Hudson City S.D.                                 Lockport City S.D.
Hudson Falls Central S.D.                        Locust Valley Central S.D.
Hunter-Tannersville Central S.D.                 Long Beach City S.D.
Huntington Union Free S.D.                       Long Lake Central S.D.
Hyde Park Central S.D.                           Longwood Central S.D.
Indian Lake Central S.D.                         Lowville Academy & Central S.D.
Indian River Central S.D.                        Lyme Central S.D.
Inlet Common S.D.                                Lynbrook Union Free S.D.
Iroquois Central S.D.                            Lyncourt Union Free S.D.
Irvington Union Free S.D.                        Lyndonville Central S.D.
Island Park Union Free S.D.                      Lyons Central S.D.
Island Trees Union Free S.D.                     Madison Central S.D.
Islip Union Free S.D.                            Madison-Oneida BOCES
Ithaca City S.D.                                 Madrid-Waddington Central S.D.
Jamestown City S.D.                              Mahopac Central S.D.
Jamesville-DeWitt Central S.D.                   Maine-Endwell Central S.D.
Jasper-Troupsburg Central S.D.                   Malone Central S.D.
Jefferson Central S.D.                           Malverne Union Free S.D.
Jefferson-Lewis-Hamilton-Herkimer-Oneida BOCES   Mamaroneck Union Free S.D. (not BOCES)
Jericho Union Free S.D.                          Manchester-Shortsville Central S.D. (Red Jacket)
Johnsburg Central S.D.                           Manhasset Union Free S.D.
Johnson City Central S.D.                        Marathon Central S.D.
Johnstown City S.D.                              Marcellus Central S.D.
Jordan-Elbridge Central S.D.                     Margaretville Central S.D.
Katonah-Lewisboro Union Free S.D.                Marion Central S.D. [3]
Keene Central S.D.                               Marlboro Central S.D.
Kendall Central S.D.                             Massapequa Union Free S.D.
Kenmore-Town of Tonawanda S.D.                   Massena Central S.D.
Kinderhook Central S.D.                          Mattituck-Cutchogue Union Free S.D.
Kings Park Central S.D.                          Mayfield Central S.D.
Kingston City S.D.                               McGraw Central S.D.
Kiryas Joel Village Union Free S.D.              Mechanicville City S.D.
La Fargeville Central S.D.                       Medina Central S.D.
Lackawanna City S.D.                             Menands Union Free S.D.
LaFayette Central S.D.                           Merrick Union Free S.D.
Lake George Central S.D.                         Mexico Central S.D.
Lake Placid Central S.D.                         Middle Country Central S.D.
Lake Pleasant Central S.D.                       Middleburgh Central S.D.
Lakeland Central S.D.                            Milford Central S.D.
Lancaster Central S.D.                           Millbrook Central S.D.
Lansing Central S.D.                             Miller Place Union Free S.D.
Lansingburgh Central S.D.                        Mineola Union Free S.D.
Laurens Central S.D.                             Minerva Central S.D.
Lawrence Union Free S.D.                         Minisink Valley Central S.D.
Le Roy Central S.D.                              Monroe 1 BOCES
Letchworth Central S.D.                          Monroe 2 – Orleans BOCES
Levittown Union Free S.D.                        Monroe-Woodbury Central S.D.
Lewiston-Porter Central S.D.                     Montauk Union Free S.D.
Liberty Central S.D.                             Monticello Central S.D.
Lindenhurst Union Free S.D.                      Moravia Central S.D.
Lisbon Central S.D.                              Moriah Central S.D.[2]
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 75 of 119



Morris Central S.D.                              Oneonta City S.D.
Morristown Central S.D.                          Onondaga Central S.D.
Morrisville-Eaton Central S.D.                   Onondaga-Cortland-Madison BOCES
Mount Markham Central S.D.                       Ontario-Seneca-Yates-Cayuga-Wayne (Wayne-
Mount Morris Central S.D.                        Finger Lakes) BOCES
Mount Pleasant Central S.D.                      Onteora Central S.D.
Mount Pleasant-Blythedale Union Free S.D.        Oppenheim-Ephratah-St. Johnsville Central S.D.
Mount Pleasant-Cottage Union Free S.D.           Orange-Ulster BOCES
Mount Sinai Union Free S.D.                      Orchard Park Central S.D.
Mount Vernon S.D.                                Oriskany Central S.D.
Nanuet Union Free S.D.                           Orleans-Niagara BOCES
Naples Central S.D.                              Ossining Union Free S.D.
New Hartford Central S.D.                        Oswego BOCES (CiTi: Center for Instruction,
New Hyde Park-Garden City Park Union Free S.D.   Technology & Innovation)
New Lebanon Central S.D.                         Oswego City S.D.
New Paltz Central S.D.                           Otego-Unadilla Central S.D.
New Rochelle City S.D.                           Otsego-Delaware-Schoharie-Greene (Otsego
New Suffolk Common S.D.                          Northern Catskills) BOCES
New York City S.D.                               Owego-Apalachin Central S.D.
New York Mills Union Free S.D.                   Oxford Academy and Central S.D.
Newark Central S.D.                              Oyster Bay-East Norwich Central S.D.
Newark Valley Central S.D.                       Oysterponds Union Free S.D.
Newburgh City S.D. (not BOCES)                   Palmyra-Macedon Central S.D.
Newcomb Central S.D.                             Panama Central S.D.
Newfane Central S.D.                             Parishville-Hopkinton Central S.D.
Newfield Central S.D.                            Patchogue-Medford Union Free S.D.
Niagara Falls City S.D.                          Pavilion Central S.D.
Niagara-Wheatfield Central S.D.                  Pawling Central S.D.
Niskayuna Central S.D.                           Pearl River Union Free S.D.
North Babylon Union Free S.D.                    Peekskill City S.D.
North Bellmore Union Free S.D.                   Pelham Union Free S.D.
North Collins Central S.D.                       Pembroke Central S.D.
North Colonie Central S.D.                       Penfield Central S.D.
North Greenbush Common S.D. (Williams)           Penn Yan Central S.D.
North Merrick Union Free S.D.                    Perry Central S.D.
North Rose-Wolcott Central S.D.                  Peru Central S.D.
North Salem Central S.D.                         Phelps-Clifton Springs Central S.D.
North Shore Central S.D.                         Phoenix Central S.D.
North Syracuse Central S.D.                      Pine Bush Central S.D.
North Tonawanda City S.D.                        Pine Plains Central S.D.
North Warren Central S.D.                        Pine Valley Central S.D. (South Dayton)
Northeast Central S.D.                           Piseco Common S.D.
Northeastern Clinton Central S.D.                Pittsford Central S.D.
Northern Adirondack Central S.D.                 Plainedge Union Free S.D.
Northport-East Northport Union Free S.D.         Plainview-Old Bethpage Central S.D.
Northville Central S.D.                          Plattsburgh City S.D.
Norwich City S.D.                                Pleasantville Union Free S.D.
Norwood-Norfolk Central S.D.                     Pocantico Hills Central S.D.
Nyack Union Free S.D.                            Poland Central S.D.
Oakfield-Alabama Central S.D.                    Port Byron Central S.D.
Oceanside Union Free S.D.                        Port Chester-Rye Union Free S.D.
Odessa-Montour Central S.D.                      Port Jefferson Union Free S.D.
Ogdensburg City S.D.                             Port Jervis City S.D.
Olean City S.D.                                  Port Washington Union Free S.D.
Oneida City S.D.                                 Portville Central S.D.
Oneida-Herkimer-Madison BOCES                    Potsdam Central S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 76 of 119



Poughkeepsie City S.D.                             Schenevus Central S.D.
Prattsburgh Central S.D.                           Schodack Central S.D.
Pulaski Central S.D.                               Schoharie Central S.D.
Putnam Central S.D.                                Schroon Lake Central S.D.
Putnam Valley Central S.D.                         Schuyler-Steuben-Chemung-Tioga-Allegany (Greater
Putnam-Westchester (Putnam-Northern Westchester)   Southern Tier) BOCES
BOCES                                              Schuylerville Central S.D.
Queensbury Union Free S.D.                         Scio Central S.D.
Quogue Union Free S.D.                             Scotia-Glenville Central S.D.
Randolph Academy Union Free S.D.                   Seaford Union Free S.D.
Randolph Central S.D.                              Seneca Falls Central S.D.
Raquette Lake Union Free S.D.                      Sewanhaka Central High S.D.
Ravena-Coeymans-Selkirk Central S.D.               Sharon Springs Central S.D.
Red Creek Central S.D.                             Shelter Island Union Free S.D.
Red Hook Central S.D.                              Shenendehowa Central S.D.
Remsen Central S.D.                                Sherburne-Earlville Central S.D.
Remsenburg-Speonk Union Free S.D.                  Sherman Central S.D.
Rensselaer City S.D.                               Shoreham-Wading River Central S.D.
Rensselaer-Columbia-Greene (Questar III) BOCES     Sidney Central S.D.
Rhinebeck Central S.D.                             Silver Creek Central S.D.
Richfield Springs Central S.D.                     Skaneateles Central S.D.
Ripley Central S.D.                                Smithtown Central S.D.
Riverhead Central S.D.                             Sodus Central S.D.
Rochester City S.D. (not BOCES)                    Solvay Union Free S.D.
Rockland BOCES                                     Somers Central S.D.
Rockville Centre Union Free S.D.                   South Colonie Central S.D.
Rocky Point Union Free S.D.                        South Country Central S.D.
Rome City S.D.                                     South Glens Falls Central S.D.
Romulus Central S.D.                               South Huntington Union Free S.D.
Rondout Valley Central S.D.                        South Jefferson Central S.D.
Roosevelt Union Free S.D.                          South Kortright Central S.D.
Roscoe Central S.D.                                South Lewis Central S.D.
Roslyn Union Free S.D.                             South Mountain-Hickory Common S.D. at
Rotterdam-Mohonasen Central S.D.                   Binghamton
Roxbury Central S.D.                               South Orangetown Central S.D.
Royalton-Hartland Central S.D.                     South Seneca Central S.D.
Rush-Henrietta Central S.D.                        South Seneca Central S.D.
Rye City S.D.                                      Southampton Union Free S.D.
Rye Neck Union Free S.D.                           Southern Cayuga Central S.D.
Sachem Central S.D.                                Southold Union Free S.D.
Sackets Harbor Central S.D.                        Southwestern Central S.D. at Jamestown
Sag Harbor Union Free S.D.                         Spackenkill Union Free S.D.
Sagaponack Common S.D.                             Spencerport Central S.D.
Saint Regis Falls Central S.D.                     Spencer-Van Etten Central S.D.
Salamanca City S.D.                                Springs Union Free S.D.
Salem Central S.D.                                 Springville-Griffith Institute Central S.D.
Salmon River Central S.D.                          St. Lawrence-Lewis BOCES
Sandy Creek Central S.D.                           Stamford Central S.D.
Saranac Central S.D.                               Starpoint Central S.D.
Saranac Lake Central S.D.                          Stillwater Central S.D.
Saugerties Central S.D.                            Stockbridge Valley Central S.D.
Sauquoit Valley Central S.D.                       Suffern Central S.D.
Sayville Union Free S.D.                           Sullivan BOCES
Scarsdale Union Free S.D.                          Sullivan West Central S.D.
Schalmont Central S.D.                             Susquehanna Valley Central S.D.
Schenectady City S.D.                              Sweet Home Central S.D.
         Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 77 of 119



Syosset Central S.D.                                       Waterloo Central S.D.
Syracuse City S.D. (not BOCES)                             Watertown City S.D.
Taconic Hills Central S.D.                                 Waterville Central S.D.
Tech Valley High School (Consortium)                       Watervliet City S.D.
The Enlarged City S.D. of the City of Saratoga             Watkins Glen Central S.D.
Springs                                                    Waverly Central S.D.
Thousand Islands Central S.D.                              Wayland-Cohocton Central S.D.
Three Village Central S.D.                                 Wayne Central S.D.
Ticonderoga Central S.D.                                   Wayne-Finger Lakes RIC
Tioga Central S.D.                                         Webster Central S.D.
Tompkins-Seneca-Tioga BOCES                                Weedsport Central S.D.
Tonawanda City S.D.                                        Wells Central S.D.
Town of Webb Union Free S.D.                               Wellsville Central S.D.
Tri-Valley Central S.D.                                    West Babylon Union Free S.D.
Troy City S.D.                                             West Canada Valley Central S.D.
Trumansburg Central S.D.                                   West Genesee Central S.D.
Tuckahoe Common S.D.                                       West Hempstead Union Free S.D.
Tuckahoe Union Free S.D.                                   West Irondequoit Central S.D.
Tully Central S.D.                                         West Islip Union Free S.D.
Tupper Lake Central S.D.                                   West Park Union Free S.D.
Tuxedo Union Free S.D.                                     West Seneca Central S.D.
Ulster BOCES                                               West Valley Central S.D.
Unadilla Valley Central S.D.                               Westbury Union Free S.D.
Union Free S.D. of the Tarrytowns                          Westchester (Southern Westchester) BOCES
Union Springs Central S.D.                                 Western Suffolk (Suffolk-2) BOCES
Uniondale Union Free S.D.                                  Westfield Central S.D.
Union-Endicott Central S.D.                                Westhampton Beach Union Free S.D.
Utica City S.D.                                            Westhill Central S.D.
Valhalla Union Free S.D.                                   Westmoreland Central S.D.
Valley Central S.D. (Montgomery)                           Wheatland-Chili Central S.D.
Valley Stream 13 Union Free S.D.                           Wheelerville Union Free S.D.
Valley Stream 24 Union Free S.D.                           White Plains City S.D.
Valley Stream 30 Union Free S.D.                           Whitehall Central S.D.
Valley Stream Central High S.D.                            Whitesboro Central S.D.
Van Hornesville-Owen D. Young Central S.D.                 Whitesville Central S.D.
Vernon-Verona-Sherrill Central S.D.                        Whitney Point Central S.D.
Vestal Central S.D.                                        William Floyd Union Free S.D.
Victor Central S.D.                                        Williamson Central S.D.
Voorheesville Central S.D.                                 Williamsville Central S.D.
Wainscott Common S.D.                                      Willsboro Central S.D.
Wallkill Central S.D.                                      Wilson Central S.D.
Walton Central S.D.                                        Windham-Ashland-Jewett Central S.D.
Wantagh Union Free S.D.                                    Windsor Central S.D.
Wappingers Central S.D.                                    Worcester Central S.D.
Warrensburg Central S.D.                                   Wyandanch Union Free S.D.
Warsaw Central S.D.                                        Wynantskill Union Free S.D.
Warwick Valley Central S.D.                                Wyoming Central S.D.
Washington-Saratoga-Warren-Hamilton-Essex                  Yonkers City S.D. (not BOCES)
BOCES                                                      York Central S.D.
Washingtonville Central S.D.                               Yorkshire-Pioneer Central S.D.
Waterford-Halfmoon Union Free S.D.                         Yorktown Central S.D.

                                                 North Carolina
Alamance-Burlington School               Alleghany County Schools            Asheboro City Schools
System                                   Anson County Schools                Asheville City Schools
Alexander County Schools                 Ashe County Schools                 Avery County Schools
         Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 78 of 119



Beaufort County Schools          Gates County Schools             Pamlico County Schools
Bertie County Schools            Graham County Schools            Pender County Schools
Bladen County Schools            Granville County Schools         Perquimans County Schools
Brunswick County Schools         Greene County Schools            Person County Schools
Buncombe County Schools          Guilford County Schools          Pitt County Schools
System                           Halifax County Schools           Polk County Schools
Burke County Public Schools      Harnett County Schools           Randolph County Schools
Cabarrus County Schools          Haywood County Schools           Richmond County Schools
Caldwell County Schools          Henderson County Public          Roanoke Rapids Graded S.D.
Camden County Schools            Schools                          Robeson County Schools
Carteret County Public Schools   Hertford County Public Schools   Rockingham County Schools
Caswell County Schools           Hickory City Schools             Rowan-Salisbury School System
Catawba County Schools           Hoke County Schools              Rutherford County Schools
Chapel Hill-Carrboro City        Hyde County Schools              Sampson County Schools
Schools                          Iredell-Statesville Schools      Scotland County Schools
Charlotte-Mecklenburg Schools    Jackson County Schools           Stanly County Schools
Chatham County Schools           Johnston County Schools          Stokes County Schools
Cherokee County S.D.             Jones County Schools             Surry County Schools
Clay County Schools              Kannapolis City Schools          Swain County Schools
Cleveland County Schools         Lee County Schools               Thomasville City Schools
Clinton City Schools             Lenoir County Schools            Transylvania County Schools
Columbus County Schools          Lexington City Schools           Tyrrell County Schools
Craven County Schools            Lincoln County Schools           Union County Public Schools
Cumberland County Schools        Macon County Schools             Vance County Schools
Currituck County Schools         Madison County Schools           Wake County Public School
Dare County Schools              Martin County Schools            System
Davidson County Schools          McDowell County Schools          Warren County Schools
Davie County Schools             Mitchell County Schools          Washington County Schools
Duplin County Schools            Montgomery County Schools        Watauga County Schools
Durham Public Schools            Moore County Schools             Wayne County Public Schools
Edenton-Chowan Schools           Mooresville Graded S.D.          Weldon City Schools
Edgecombe County Public          Mount Airy City Schools          Whiteville City Schools
Schools                          Nash-Rocky Mount Schools         Wilkes County Schools
Elizabeth City-Pasquotank        New Hanover County Schools       Wilson County Schools
Public Schools                   Newton-Conover City Schools      Winston-Salem/Forsyth County
Elkin City Schools               Northampton County Schools       Schools
Franklin County Schools          Onslow County Schools            Yadkin County Schools
Gaston County Schools            Orange County Schools            Yancey County Schools

                                        North Dakota
Adams Public S.D. 128            Bismarck Special Education       Carrington Public S.D.
Alexander Public S.D. 2          Unit                             Cass Valley N Public S.D.
Anamoose Public S.D. 14          Bismarck Technical Center        Cavalier Public S.D.
Apple Creek Public S.D. 39       Border Central Public S.D.       Center Public S.D.
Ashley Public S.D. 9             Bottineau Public S.D. 1          Center-Stanton Public S.D.
Bakker Public S.D. 10            Bowbells Public S.D. 14          Central Cass Public S.D.
Baldwin Public S.D. 29           Bowdon Public S.D.               Central Elem Public S.D.
Beach Public S.D. 3              Bowline Butte Public S.D.        Central Valley Public S.D.
Belcourt Public S.D. 7           Bowman County Public S.D. 1      Dakota Prairie Public S.D.
Belfield Public S.D. 13          Buffalo Valley Special           Dakota Public S.D.
Bell Public S.D. 10              Education Unit                   Devils Lake Public S.D.
Berthold Public S.D.             Burke Central Public S.D. 36     Dickinson Public S.D.
Beulah Public S.D. 27            Burleigh County Special          Divide County Public S.D.
Billings County Public S.D. 1    Education Unit                   Dodge Public S.D.
Bisbee-Egeland Public S.D. 2     Butte Public S.D.                Drake Public S.D.
Bismarck Public S.D. 1           Carrington Public S.D.           Drayton Public S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 79 of 119



Driscoll Public S.D.            Kulm Public S.D.                New Leipzag Public S.D.
Dunseith Day Elem School        Lakota Public S.D.              New Public S.D.
Dunseith Public S.D.            LaMoure Public S.D.             New Rockford Public S.D.
Earl Public S.D.                Langdon Area Public S.D.        New Rockford-Sheyenne Public
East Central S.D.               Lankin Public S.D.              S.D.
Edgeley Public S.D.             Lansford Public S.D.            New Salem Public S.D.
Edinburg Public S.D.            Larimore Public S.D.            New Town Public S.D.
Edmore Public S.D.              Leeds Public S.D.               Newburg-United Public S.D.
Eight Mile Public S.D.          Lehr Public S.D.                Newport Public S.D.
Elgin Public S.D.               Lewis and Clark Public S.D.     North Border Public S.D.
Elgin-New Leipzig Public S.D.   Lidgerwood Public S.D.          North Central Public S.D.
Ellendale Public S.D.           Linton Public S.D.              North Central Public S.D.
Emerado Public S.D.             Lisbon Public S.D.              North Sargent Public S.D.
Enderlin Public S.D.            Litchville Public S.D.          North Shore Public S.D.
Eureka Public S.D.              Litchville-Marion Public S.D.   Northern Cass Public S.D.
Fairmount Public S.D.           Little Heart Public S.D.        Northwood Public S.D.
Fargo Public S.D.               Lone Tree Public S.D.           Oakes Public S.D.
Fessenden Public S.D.           Maddock Public S.D.             Oberon Public S.D.
Fessenden-Bowdon Public S.D.    Mandan Public S.D.              Oriska Public S.D.
Finley-Sharon Public S.D.       Mandaree Public S.D.            Osnabrock Public S.D.
Flasher Public S.D.             Manning Public S.D.             Page Public S.D.
Fordville Public S.D.           Mantador Public S.D.            Park River Public S.D.
Fordville-Lankin Public S.D.    Manvel Public S.D.              Parshall Public S.D.
Fort Ransom Public S.D.         Maple Valley Public S.D.        Pembina Public S.D.
Fort Totten Public S.D.         Mapleton Public S.D.            Pettibone-Tuttle Public S.D.
Fort Yates Public S.D.          Marion Public S.D.              Pingree-Buchanan Public S.D.
Gackle-Streeter Public S.D.     Marmarth Public S.D.            Plaza Public S.D.
Garrison Public S.D.            Max Public S.D.                 Pleasant Valley Public S.D.
Glen Ullin Public S.D.          May-Port CG Public S.D.         Powers Lake Public S.D.
Glenburn Public S.D.            McClusky Public S.D.            Reeder Public S.D.
Golden Valley Public S.D.       McKenzie Co Public S.D.         Regan Public S.D.
Goodrich Public S.D.            McKenzie Public S.D.            Regent Public S.D.
Grafton Public S.D.             Medina Public S.D.              Rhame Public S.D.
Grand Forks Public S.D.         Menoken Public S.D.             Richardton Public S.D.
Granville Public S.D.           Midkota Public S.D. 7           Richardton-Taylor Public S.D.
Grenora Public S.D.             Midway Public S.D.              Richland Public S.D.
Griggs County Central Public    Milnor Public S.D.              Robinson Public S.D.
S.D.                            Milton Public S.D.              Rolette Public S.D.
Halliday Public S.D.            Minnewaukan Public S.D.         Roosevelt Public S.D.
Hankinson Public S.D.           Minot Public S.D.               Rugby Public S.D.
Hannaford Public S.D.           Minto Public S.D.               Saint John Public S.D.
Harvey Public Schools           Mohall Public S.D.              Saint Thomas Public S.D.
Hatton Public S.D.              Mohall-Lansford-Sherwood        Salund Public S.D.
Hazelton-Moffit-Braddock        Montefiore Public S.D.          Sargent Central Public S.D.
Public S.D.                     Montpelier Public S.D.          Sawyer Public S.D.
Hazen Public S.D.               Mott Public S.D.                Scranton Public S.D.
Hebron Public S.D.              Mott-Regent Public S.D.         Selfridge Public S.D.
Hettinger Public S.D.           Mount Pleasant Public S.D.      Sheets Public S.D.
Hillsboro Public S.D.           Munich Public S.D.              Sheldon Public S.D.
Hope Public S.D.                Napoleon Public S.D.            Sherwood Public S.D.
Horse Creek Public S.D.         Nash Public S.D.                Sheyenne Public S.D.
Jamestown Public S.D.           Naughton Public S.D.            Sims Public S.D.
Kenmare Public S.D.             Neche Public S.D.               Solen Public S.D.
Kensal Public S.D.              Nedrose Public S.D.             South Heart Public S.D.
Killdeer Public S.D.            Nesson Public S.D.              South Prairie Public S.D.
Kindred Public S.D.             New England Public S.D.         Southern Public S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 80 of 119



Spiritwood Public S.D.                Tioga Public S.D.                       West Fargo Public S.D.
Stanley Public S.D.                   Turtle Lake-Mercer Public S.D.          Westhope Public S.D.
Stanton Public S.D.                   Tuttle-Pettibone Public S.D.            White Shield Public S.D.
Starkweather Public S.D.              Twin Buttes Public S.D.                 Wildrose-Alamo Public S.D.
Steele-Dawson Public S.D.             Underwood Public S.D.                   Williston Public S.D.
Sterling Public S.D.                  Union Public S.D.                       Willow City Public S.D.
Strasburg Public S.D.                 United Public S.D.                      Wimbledon-Courtenay Public
Surrey Public S.D.                    Upham Public S.D.                       S.D.
Sweet Briar Public S.D.               Valley City Public S.D.                 Wing Public S.D.
Sykes Public S.D.                     Valley Public S.D.                      Wishek Public S.D.
Tappen Public S.D.                    Velva Public S.D.                       Wolford Public S.D.
Taylor Public S.D.                    Verona Public S.D.                      Wyndmere Public S.D.
TGU Public S.D.                       Wahpeton Public S.D.                    Yellowstone Public S.D.
Theodore Jamerson Elementary          Walhalla Public S.D.                    Zeeland Public S.D.
School                                Warwick Public S.D.
Thompson Public S.D.                  Washburn Public S.D.

                                                    Ohio
Ada Exempted Village S.D., Ada                             Beaver Local S.D., East Liverpool
Adams County/Ohio Valley S.D., West Union                  Beavercreek City S.D., Beavercreek
Adena Local S.D., Frankfort                                Bedford City S.D., Bedford
Akron City S.D., Akron                                     Bellaire Local S.D., Bellaire
Alexander Local S.D., Albany                               Bellbrook-Sugarcreek Local S.D., Bellbrook
Allen East Local S.D., Lafayette                           Bellefontaine City S.D., Bellefontaine
Allen Educational Service Center, Lima                     Bellevue City S.D., Bellevue
Alliance City S.D., Alliance                               Belpre City S.D., Belpre
Amanda-Clearcreek Local S.D., Amanda                       Benjamin Logan Local S.D., Bellefontaine
Amherst Exempted Village S.D., Amherst                     Benton-Carroll-Salem Local S.D., Oak Harbor
Anna Local S.D., Anna                                      Berea City S.D., Berea
Ansonia Local S.D., Ansonia                                Berkshire Local S.D., Burton
Anthony Wayne Local S.D., Whitehouse                       Berlin-Milan Local S.D., Milan
Antwerp Local S.D., Antwerp                                Berne Union Local S.D., Sugar Grove
Apollo Joint Vocational S.D., Fort Shawnee                 Bethel Local S.D., Tipp City
Arcadia Local Schools, Arcadia                             Bethel-Tate Local S.D., Bethel
Arcanum-Butler Local S.D., Arcanum                         Bettsville Local S.D., Bettsville
Archbold Area Local S.D., Archbold                         Bexley City S.D., Bexley
Arlington Local Schools, Arlington                         Big Walnut Local S.D., Sunbury
Ashland City S.D., Ashland                                 Black River Local S.D., Sullivan
Ashland County-West Holmes Joint Vocational S.D.           Black River Local S.D., Sullivan
Ashland                                                    Blanchester Local Schools, Blanchester
Ashtabula Area City S.D., Ashtabula                        Bloom-Carroll Local S.D., Carroll
Ashtabula County Joint Vocational S.D., Jefferson          Bloomfield-Mespo S.D., North Bloomfield
Athens City S.D., Athens                                   Bloom-Vernon Local S.D., South Webster
Auglaize County Educational Academy, Lima                  Bluffton Exempted Village S.D., Bluftton
Auglaize Educational Service Center                        Boardman Local S.D., Youngstown
Aurora City S.D., Aurora                                   Botkins Local S.D., Botkins
Austintown Local S.D., Youngstown                          Bowling Green City S.D., Bowling Green
Avon Lake City S.D., Avon Lake                             Bradford Exempted Village S.D., Bradford
Avon Local S.D., Avon                                      Brecksville-Broadview Heights City S.D.,
Ayersville Local S.D., Defiance                            Brecksville, Broadview Heights
Barberton City S.D., Barberton                             Bridgeport Exempted Village S.D., Bridgeport
Barnesville Exempted Village S.D., Barnesville             Bright Local S.D., Mowrystown
Batavia Local S.D., Batavia                                Bristol Local S.D., West Farmington
Bath Local S.D., Lima                                      Brooklyn City S.D., Brooklyn
Bay Village City S.D., Bay Village                         Brookville Local S.D., Brookville
Beachwood City S.D., Beachwood                             Brown Local S.D., Malvern
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 81 of 119



Brunswick City S.D., Brunswick                        Columbia Local S.D., Columbia Station
Bryan City S.D., Bryan                                Columbiana County Joint Vocational S.D., Lisbon
Buckeye Central Local S.D., New Washington            Columbiana Exempted Village S.D., Columbiana
Buckeye Local S.D., Ashtabula                         Columbus City Schools, Columbus
Buckeye Local S.D., Rayland                           Columbus Grove Local S.D., Columbus Grove
Buckeye Local S.D., Medina                            Conneaut Area City S.D., Conneaut
Buckeye Valley Local S.D., Delaware                   Conotton Valley Union Local S.D., Bowerston
Bucyrus City S.D., Bucyrus                            Continental Local S.D., Continental
Butler Technology & Career Development Schools,       Copley-Fairlawn Local S.D., Fairlawn
Ohio                                                  Cory-Rawson Local Schools, Rawson
Caldwell Exempted Village S.D., Caldwell              Coshocton City Schools District, Coshocton
Cambridge City S.D., Cambridge                        Coventry Local S.D., Akron
Campbell City S.D., Campbell                          Covington Exempted Village S.D., Covington
Canal Winchester Local S.D., Canal Winchester         Crestline Exempted Village S.D., Crestline
Canfield Local S.D., Canfield                         Crestview Local S.D., Columbiana
Canton City S.D., Canton                              Crestview Local S.D., Ashland
Canton Local S.D., Canton                             Crestview Local S.D., Ashland
Cardinal Local S.D., Middlefield                      Crestview Local S.D., Convoy
Cardington Lincoln Local Digital School, Cardington   Crestwood Local S.D., Mantua
Cardington-Lincoln Local S.D., Cardington             Crooksville Exempted Village Schools, Crooksville
Carey Exempted Village S.D., Carey                    Cuyahoga Falls City S.D., Cuyhoga Falls
Carlisle Local S.D., Carlisle                         Cuyahoga Heights S.D., Cuyahoga Heights
Carrollton Exempted Village S.D., Carrollton          Dalton Local S.D., Dalton
Cedar Cliff Local S.D., Cedarville                    Danbury Local S.D., Marblehead
Celina City S.D., Celina                              Danville Local S.D., Danville
Center for Student Achievement, Jackson               Dawson-Bryant Local S.D., Coal Grove
Centerburg Local S.D., Centerburg                     Dayton Public S.D., Dayton
Centerville City School S.D., Centerville             Deer Park Community City S.D., Deer Park
Central Local S.D., Sherwood                          Defiance City S.D., Defiance
Chagrin Falls Village Exempted S.D., Chagrin Falls    Delaware City Local S.D., Delaware
Champion Local S.D., Warren                           Delphos City S.D., Delphos
Chardon Local S.D., Chardon                           Dover City S.D., Dover
Chesapeake-Union Exempted Village S.D.,               Dublin City S.D., Dublin
Chesapeake                                            East Cleveland City S.D., East Cleveland
Chillicothe City S.D., Chillicothe                    East Clinton Local S.D., Sabina
Chippewa Local S.D., Doylestown                       East Guernsey Local S.D., Lore City
Cincinnati Public Schools, Cincinnati                 East Holmes Local S.D., Berlin
Circleville City S.D., Circleville                    East Knox Local S.D., Howard
Clark-Shawnee Local S.D., Springfield                 East Liverpool City S.D., East Liverpool
Clay Local S.D., Rosemount                            East Muskingum Local S.D., New Concord
Claymont Local S.D., Dennison                         East Palestine City S.D., East Palestine
Clear Fork Valley Local S.D., Bellville, Butler       Eastern Local S.D., Sardinia
Clearview Local S.D., Lorain                          Eastern Local S.D., Reedsville
Clermont County Educational Service Center,           Eastern Local S.D., Beaver
Batavia                                               Eastwood Local S.D., Pemberville
Clermont Northeastern Local S.D., Batavia             Eaton City S.D., Eaton
Cleveland Heights-University Heights City S.D.,       Edgerton Local S.D., Edgerton
Cleveland Heights, University Heights                 Edgewood Local S.D., Trenton
Cleveland Metropolitan S.D., Cleveland                Edison Local S.D., Richmond
Clinton-Massie Local S.D., Clarksville                Edon-Northwest Local S.D., Edon
Cloverleaf Local S.D., Seville                        Elgin Local S.D., Marion
Clyde-Green Springs Exempted Village S.D., Clyde      Elida Digital Academy, Elida
Coldwater Exempted Village S.D., Coldwater            Elida Local S.D., Elida
Collins Career Center (Joint Vocational Academy       Elmwood Local S.D., Bloomdale
College, JVAC), Proctorville                          Elyria City S.D., Elyria
Colonel Crawford Local S.D., North Robinson           Euclid City S.D., Euclid
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 82 of 119



Evergreen Local S.D., Metamora                    Groveport-Madison Local S.D., Groveport
Fairbanks Local S.D., Milford Center              Hamilton City S.D., Hamilton
Fairborn City S.D., Fairborn                      Hamilton Local S.D., Columbus
Fairfield City S.D., Fairfield                    Hardin Northern Local S.D., Dola
Fairfield Local S.D., Leesburg                    Hardin-Houston Local S.D., Houston
Fairfield Union Local S.D., West Rushville        Harrison Hills City S.D., Hopedale
Fairland Local S.D., Proctorville                 Heath City S.D., Heath
Fairlawn Local S.D., Sidney                       Heir Force Community School, Lima
Fairless Local S.D., Navarre                      Hicksville Exempted Village S.D., Hicksville
Fairport Harbor Exempted Village S.D., Fairport   Highland Local S.D., Medina
Harbor                                            Highland Local S.D., Sparta
Fairview Park City S.D., Fairview Park            Hilliard City S.D., Hilliard
Fayetteville-Perry Local S.D., Fayetteville       Hillsboro City S.D., Hillsboro
Federal Hocking Local S.D., Coolville             Hillsdale Local S.D., Jeromesville
Felicity-Franklin Local S.D., Felicity            Holgate Local S.D., Holgate
Field Local S.D., Mogadore                        Hope Haven & JVAC District, Scioto County
Findlay City S.D., Findlay                        Hopewell-Loudon Local S.D., Bascom
Finneytown Local S.D., Finneytown                 Howland Local S.D., Warren
Firelands Local S.D., Oberlin                     Hubbard Exempted Village S.D., Hubbard
Forest Hills Local S.D., Newtown/Anderson         Huber Heights City S.D., Huber Heights
Township                                          Hudson City S.D., Hudson
Fort Frye Local S.D., Beverly                     Huntington Local S.D., Chillicothe
Fort Jennings Local S.D., Fort Jennings           Huron City S.D., Huron
Fort Loramie Local S.D., Fort Loramie             Independence City S.D., Independence
Fort Recovery Local S.D., Fort Recovery           Indian Creek Local S.D., Wintersville
Fostoria City S.D., Fostoria                      Indian Hill Exempted Village S.D., Village of Indian
Franklin City S.D., Franklin                      Hill
Franklin Local S.D., Duncan Falls                 Indian Lake Local S.D., Lewistown
Franklin-Monroe Local S.D., Pitsburg              Indian Valley Local S.D., Gnadenhutten
Fredericktown Local S.D., Fredericktown           Ironton City S.D., Ironton
Fremont City S.D., Fremont                        Jackson Center Local S.D., Jackson Center
Frontier Local S.D., New Matamoras                Jackson City S.D., Jackson
Gahanna-Jefferson City S.D., Gahanna              Jackson Local S.D., Massillon
Galion City S.D., Galion                          Jackson-Milton Local S.D., North Jackson
Gallia County Local S.D., Gallipolis              James A. Garfield Local S.D., Garrettsville
Gallipolis City S.D., Gallipolis                  Jefferson Area Local S.D., Jefferson
Garaway Local S.D., Sugarcreek                    Jefferson Local S.D., West Jefferson
Garfield Heights City S.D., Garfield Heights      Jefferson Township Local S.D., Dayton
Geneva Area City S.D., Geneva                     Johnstown-Monroe Local S.D., Johnstown
Genoa Area Local S.D., Genoa                      Jonathan Alder Local S.D., Plain City
Georgetown Exempted Village S.D., Georgetown      Kalida Local S.D., Kalida
Gibsonburg Exempted Village S.D., Gibsonburg      Kelleys Island Local S.D., Kelleys Island
Girard City S.D., Girard                          Kenston Local S.D., Chagrin Falls
Gorham Fayette Local S.D., Fayette                Kent City S.D., Kent
Goshen Local S.D., Goshen                         Kenton City S.D., Kenton
Graham Local S.D., Saint Paris                    Kettering City S.D., Kettering
Grand Valley Local S.D., Orwell                   Keystone Local S.D., Lagrange
Grandview Heights City S.D., Grandview Heights    Kings Local S.D., Kings Mills
Granville Exempted Village S.D., Granville        Kirtland Local S.D., Kirtland
Green Local S.D., Franklin Furnace                Lake Local S.D., Uniontown
Green Local S.D., Green                           Lake Local S.D., Millbury
Green Local S.D., Smithville                      Lakeview Local S.D., Cortland
Greeneview Local S.D., Jamestown                  Lakewood City S.D., Lakewood
Greenfield Exempted Village S.D., Greenfield      Lakewood Local Schools, Hebron
Greenon Local S.D., Enon                          Lakota Local S.D., West Chester
Greenville City S.D., Greenville                  Lakota Local S.D., Kansas
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 83 of 119



Lancaster City S.D., Lancaster                   Mechanicsburg Exempted Village S.D.,
Lebanon City S.D., Lebanon                       Mechanicsburg
Leetonia Exempted Village S.D., Leetonia         Medina City S.D., Medina
Leipsic Local S.D., Leipsic                      Meigs Local S.D., Pomeroy
Lexington Local S.D., Lexington                  Mentor Exempted Village S.D., Mentor
Liberty Center Local S.D., Liberty Center        Miami East Local S.D., Casstown
Liberty Local S.D., Girard                       Miami Trace Local S.D., Washington Court House
Liberty Union Local S.D., Baltimore              Miamisburg City S.D., Miamisburg
Liberty-Benton Local S.D., Findlay               Middle Bass Local S.D., Middle Bass
Licking Heights Local S.D., Pataskala            Middletown City S.D., Middletown
Licking Valley Local S.D., Hanover               Middletown Fitness & Preparatory Academy,
Lima City S.D., Lima                             Middletown
Lincolnview Local S.D., Van Wert                 Midview Local S.D., Grafton
Lisbon Exempted Village S.D., Lisbon             Milford Exempted Village S.D., Milford
Little Miami Local S.D., Morrow                  Millcreek-West Unity Local S.D., West Unity
Lockland City S.D., Lockland                     Miller City-New Cleveland Local S.D., Miller City
Logan Elm Local S.D., Circleville                Milton-Union Exempted Village S.D., West Milton
Logan-Hocking Local S.D., Logan                  Minerva Local S.D., Minerva
London City S.D., London                         Minford Local S.D., Minford
Lorain City S.D., Lorain                         Minster Local S.D., Minster
Loudonville-Perrysville Exempted Village S.D.,   Mississinawa Valley Local S.D., Union City
Loudonville                                      Mogadore Local S.D., Mogadore
Louisville City S.D., Louisville                 Mohawk Local S.D., Sycamore
Loveland City S.D., Loveland                     Monroe Local S.D., Monroe
Lowellville Local S.D., Lowellville              Monroeville Local S.D., Monroeville
Lucas Local S.D., Lucas                          Montpelier Exempted Village S.D., Montpelier
Lynchburg-Clay Local S.D., Lynchburg             Morgan Local S.D., McConnelsville
Mad River Local S.D., Riverside                  Mount Gilead Exempted Village S.D., Mount Gilead
Madeira City S.D., Madeira                       Mount Vernon City S.D., Mount Vernon
Madison Local S.D., Madison                      Mt Healthy City Schools, Mount Healthy
Madison Local S.D., Mansfield                    Napoleon City S.D., Napoleon
Madison Local S.D., Middletown                   National Trail Local S.D., New Paris
Madison-Plains Local S.D., London                Nelsonville-York City S.D., Nelsonville
Manchester Local S.D., Manchester                New Albany-Plain Local S.D., New Albany
Manchester Local S.D., Akron                     New Boston Local S.D., New Boston
Mansfield City S.D., Mansfield                   New Bremen Local S.D., New Bremen
Maple Heights City S.D., Maple Heights           New Knoxville Local S.D., New Knoxville
Mapleton Local S.D., Ashland                     New Lebanon Local S.D., New Lebanon
Maplewood Local S.D., Cortland                   New Lexington City S.D., New Lexington
Margaretta Local S.D., Castalia                  New London Local S.D., New London
Mariemont City S.D., Mariemont                   New Miami Local S.D., Hamilton
Marietta City S.D., Marietta                     New Philadelphia City S.D., New Philadelphia
Marion City S.D., Marion                         New Richmond Exempted Village S.D., New
Marion Local S.D., Maria Stein                   Richmond
Marlington Local S.D., Alliance                  New Riegel Local S.D., New Riegel
Martins Ferry City S.D., Martins Ferry           Newark City S.D., Newark
Marysville Exempted Village Schools District,    Newcomerstown Exempted Village S.D.,
Marysville                                       Newcomerstown
Mason City S.D., Mason                           Newton Falls City S.D., Newton Falls
Massillon City S.D., Massillon                   Newton Local S.D., Pleasant Hill
Maumee City S.D., Maumee                         Niles City S.D., Niles
Mayfield City S.D., Mayfield Heights, Highland   Noble Local S.D., Sarahsville
Heights, Mayfield Village, Gates Mills           Nordonia Hills City S.D., Northfield
Maysville Local S.D., Zanesville                 North Baltimore Local S.D., North Baltimore
McComb Local S.D., McComb                        North Bass Local S.D., North Bass
                                                 North Canton City S.D., North Canton
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 84 of 119



North Central Local S.D., Creston                    Perry Local S.D., Massillon
North Central Local S.D., Pioneer                    Perrysburg Exempted Village S.D., Perrysburg
North College Hill City S.D., North College Hill     Pettisville Local S.D., Pettisville
North Fork Local S.D., Utica                         Pickerington Local S.D., Pickerington
North Olmsted City S.D., North Olmsted               Pike-Delta-York Local S.D., Delta
North Ridgeville City S.D., North Ridgeville         Piqua City S.D., Piqua
North Royalton City S.D., North Royalton,            Plain Local S.D., Canton
Broadview Heights                                    Pleasant Local S.D., Marion
North Union Local S.D., Richwood                     Plymouth-Shiloh Local S.D., Plymouth, Shiloh
Northeastern Local S.D. (Springfield), Springfield   Poland Local S.D., Poland
Northeastern Local S.D., Defiance                    Port Clinton City S.D., Port Clinton
Northern Local S.D., Thornville                      Portsmouth City S.D., Portsmouth
Northmont City S.D., Clayton                         Preble Shawnee Local S.D., Camden
Northmor Local S.D., Galion                          Princeton City S.D., Sharonville
Northridge Local S.D. (Johnstown, Ohio), Johnstown   Put-in-Bay Local S.D., Put-in-Bay
[1]                                                  Pymatuning Valley Local S.D., Andover
Northridge Local S.D., Dayton                        Ravenna S.D., Ravenna
Northwest Local S.D., Colerain                       Reading Community City S.D., Reading
Northwest Local S.D., McDermott                      Revere Local S.D., Bath
Northwest Local S.D., Canal Fulton                   Reynoldsburg City S.D., Reynoldsburg
Northwestern Local S.D., Springfield                 Richard Allen Academy III, Hamilton
Northwestern Local S.D., West Salem                  Richmond Heights City S.D., Richmond Heights
Northwood Local S.D., Northwood                      Ridgedale Local S.D., Morral
Norton City S.D., Norton                             Ridgemont Local S.D., Ridgeway
Norwalk City S.D., Norwalk                           Ridgewood local S.D., West Lafayette
Norwayne Local S.D., Crestion                        Ripley Union Lewis Huntington Local S.D., Ripley
Norwood City S.D., Norwood                           Rittman Exempted Village S.D., Rittman
Oak Hill Union Local S.D., Oak Hill                  River Valley Local S.D., Caledonia
Oak Hills Local S.D., Delhi Township/Green           River View Local S.D., Warsaw
Township                                             Riverdale Local Schools, Mount Blanchard
Oakwood City S.D., Oakwood                           Riverside Local S.D., DeGraff
Oberlin City S.D., Oberlin                           Riverside Local S.D., Painesville
Old Fort Local S.D., Old Fort                        Rock Hill Local S.D., Pedro
Olentangy Local S.D., Lewis Center                   Rocky River City S.D., Rocky River
Olmsted Falls City S.D., Olmsted Falls, Olmsted      Rolling Hills Local S.D., Byesville
Township                                             Rootstown Local S.D., Rootstown
Ontario Local S.D., Ontario                          Ross Local S.D., Hamilton
Orange City S.D., Pepper Pike, Orange, Moreland      Rossford Exempted Village S.D., Rossford
Hills, Hunting Valley, and Woodmere                  Russia Local S.D., Russia
Oregon City S.D., Oregon                             Saint Bernard-Elmwood Place City S.D., Saint
Orrville City S.D., Orrville                         Bernard
Osnaburg Local S.D., East Canton                     Saint Henry Consolidated Local S.D., Saint Henry
Otsego Local S.D., Tontogany                         Saint Joseph Private Schools, Ironton
Ottawa Hills Local S.D., Ottawa Hills                Saint Marys City S.D., Saint Marys
Ottawa-Glandorf Local S.D., Ottawa                   Salem City S.D., Salem
Ottoville Local S.D., Ottoville                      Sandusky City S.D., Sandusky
Painesville City Local S.D., Painesville             Sandy Valley Local S.D., East Sparta
Paint Valley Local S.D., Bainbridge                  Scioto Valley Local S.D., Piketon
Pandora-Gilboa Local S.D., Pandora                   Sebring Local S.D., Sebring
Parkway Local S.D., Rockford                         Seneca East Local S.D., Attica
Parma City S.D., Parma                               Shadyside Local S.D., Shadyside
Patrick Henry Local S.D., Hamler                     Shaker Heights City S.D., Shaker Heights
Paulding Exempted Village Schools, Paulding          Shawnee Local S.D., Fort Shanwee
Perkins Local S.D., Sandusky                         Sheffield-Sheffield Lake City Schools, Sheffield
Perry Local S.D., Lima                               Shelby City S.D., Shelby
Perry Local S.D., Perry                              Sidney City S.D., Sidney
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 85 of 119



Solon City S.D., Solon                                Tuscarawas Catholic Central S.D., New Philadelphia,
South Central Local S.D., Greenwich                   Ohio
South Euclid-Lyndhurst City S.D., South Euclid,       Tuscarawas Valley Local S.D., Zoarville
Lyndhurst                                             Tuslaw Local S.D., Massillon
South Point Local S.D., South Point                   Twin Valley Community Local S.D., West
South Range Local S.D., Canfield                      Alexandria
Southeast Local S.D., Apple Creek                     Twinsburg City S.D., Twinsburg
Southeast Local S.D., Ravenna                         Ulysses Simpson Grant Joint Vocational S.D., Bethel
Southeastern Local S.D., Richmond Dale                Union County College Corner Joint S.D., College
Southeastern Local S.D., South Charleston             Corner, Indiana
Southern Hills Joint Vocational S.D., Georgetown      Union Local S.D., Morristown
Southern Local S.D., Salineville                      Union-Scioto Local S.D., Chillicothe
Southern Local S.D., Racine                           United Local S.D., Hanoverton
Southern Local S.D., Corning                          Upper Arlington City S.D., Upper Arlington
Southwest Licking Local S.D., Pataskala               Upper Sandusky Exempted Village S.D., Upper
Southwest Local S.D., Harrison                        Sandusky
Southwestern City S.D., Grove City                    Upper Scioto Valley Local S.D., McGuffey
Spencerville Local S.D., Spencerville                 Urbana City S.D., Urbana
Springboro Community City S.D., Springboro            Valley Local S.D., Lucasville
Springfield City S.D., Springfield                    Valley View Local S.D., Germantown
Springfield Local S.D., Holland                       Van Buren Local S.D., Van Buren
Springfield Local S.D., New Middletown                Van Wert City S.D., Van Wert
Springfield Local S.D., Akron                         Vandalia-Butler City S.D., Vandalia
Springfield-Clark County Joint Vocational S.D.,       Vanlue Local S.D., Vanlue
Springfield                                           Vermilion Local S.D., Vermilion
St. Clairsville-Richland City S.D., St. Clairsville   Versailles Exempted Village S.D., Versailles
Steubenville City S.D., Steubenville                  Vinton County Local S.D., McArthur
Stow-Munroe Falls City S.D., Stow                     Wadsworth City S.D., Wadsworth
Strasburg-Franklin Local S.D., Strasburg              Walnut Township Local S.D., Millersport
Streetsboro City S.D., Streetsboro                    Wapakoneta City S.D., Wapakoneta
Strongsville City S.D., Strongsville                  Warren City S.D., Warren
Struthers City S.D., Struthers                        Warren Local S.D., Vincent
Stryker Local S.D., Stryker                           Warrensville Heights City S.D., Warrensville Heights
Swanton Local S.D., Swanton                           Washington Court House City S.D., Washington
Switzerland of Ohio Local S.D., Woodsfield            Court House
Sycamore Community S.D., Blue Ash                     Washington Local S.D., Toledo
Sylvania City S.D., Sylvania                          Washington-Nile Local S.D., West Portsmouth
Symmes Valley Local S.D., Willow Wood, Waterloo       Waterloo Local S.D., Waterloo
Talawanda City S.D., Oxford                           Wauseon Exempted Village S.D., Wauseon
Tallmadge City S.D., Tallmadge                        Waverly City S.D., Waverly
Teays Valley Local S.D., Ashville,                    Wayne Trace Local S.D., Haviland
Tecumseh Local S.D., New Carlisle                     Waynesfield-Goshen Local S.D., Waynesfield
Three Rivers Local S.D., Cleves                       Waynesville Local S.D., Waynesville
Tiffin City S.D., Tiffin                              Weathersfield Local S.D., Mineral Ridge
Tipp City Exempted Village S.D., Tipp City            Wellington Exempted Village S.D., Wellington
Toledo City S.D., Toledo                              Wellston City S.D., Wellston
Toronto City S.D., Toronto                            Wellsville Local S.D., Wellsville
Triad Local S.D., North Lewisburg                     West Branch Local S.D., Beloit
Tri-County Joint Vocational S.D., Nelsonville         West Carrollton City S.D., West Carrollton
Tri-County North Local S.D., Lewisburg                West Clermont Local S.D., Cincinnati
Trimble Local S.D., Glouster                          West Geauga County Local S.D., Chester
Tri-Valley Local S.D., Dresden                        West Holmes Local S.D., Millersburg
Tri-Village Local S.D., New Madison                   West Liberty-Salem Local S.D., West Liberty
Triway Local S.D., Wooster                            West Muskingum Local S.D., Zanesville
Trotwood-Madison City S.D., Trotwood                  Western Brown Local S.D., Mount Orab
Troy City S.D., Troy                                  Western Local S.D., Latham
         Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 86 of 119



Western Reserve Local S.D., Berlin Center                Wolf Creek Local S.D., Waterford
Western Reserve Local S.D., Collins                      Woodmore Local S.D., Woodville
Westerville City S.D., Westerville                       Woodridge Local S.D., Peninsula
Westfall Local S.D., Williamsport                        Wooster City S.D., Wooster
Westlake City S.D., Westlake                             World Changer Leadership Academy, Lima
Wheelersburg Local S.D., Wheelersburg                    Worthington City S.D., Worthington
Whitehall City S.D., Whitehall                           Wynford Local S.D., Bucyrus
Wickliffe City S.D., Wickliffe                           Wyoming City S.D., Wyoming
Willard City S.D., Willard                               Xenia Community City S.D., Xenia
Williamsburg Local S.D., Williamsburg                    Yellow Springs Exempted Village S.D., Yellow
Willoughby-Eastlake City S.D., Eastlake                  Springs
Wilmington City S.D., Wilmington                         Youngstown City S.D., Youngstown
Windham Exempted Village S.D., Windham                   Zane Trace Local S.D., Chillicothe
Winton Woods City S.D., Forest Park                      Zanesville City S.D., Zanesville

                                                   Oklahoma
Achille Public Schools, Achille, Bryan County            Bethel Public Schools, Shawnee, Pottawatomie
Ada Public Schools, Ada, Pontotoc County                 County
Adair Public Schools, Adair, Mayes County                Big Pasture Public Schools, Randlett, Cotton County
Afton Public Schools, Afton, Ottawa County               Billings Public Schools, Billings, Noble County
Agra Public Schools, Agra, Lincoln County                Binger-Oney Public Schools, Binger, Caddo County
Albion Public School, Albion, Pushmataha County          Bishop Public School, Lawton, Comanche County
Alex Public Schools, Alex, Grady County                  Bixby Public Schools, Bixby, Tulsa County
Aline-Cleo Public Schools, Aline, Major County           Blackwell Public Schools, Blackwell, Kay County
Allen Public Schools, Allen, Pontotoc County             Blair Public Schools, Blair, Jackson County
Allen-Bowden Public School, Tulsa, Creek County          Blanchard Public Schools, Blanchard, McClain
Altus Public Schools, Altus, Jackson County              County
Alva Public Schools, Alva, Woods County                  Bluejacket Public Schools, Bluejacket, Craig County
Amber-Pocasset Public Schools, Amber, Grady              Boise City Public Schools, Boise City, Cimarron
County                                                   County
Anadarko Public Schools, Anadarko, Caddo County          Bokoshe Public Schools, Bokoshe, Le Flore County
Anderson Public School, Sand Springs, Osage              Boone-Apache Public Schools, Apache, Caddo
County                                                   County
Antlers Public Schools, Antlers, Pushmataha County       Boswell Public Schools, Boswell, Choctaw County
Arapaho-Butler Public S.D., Arapaho, Custer County       Bowlegs Public Schools, Bowlegs, Seminole County
Ardmore City Schools, Ardmore, Carter County             Bowring Public School, Bowring, Osage County
Arkoma Public Schools, Arkoma, Le Flore County           Braggs Public Schools, Braggs, Muskogee County
Arnett Public Schools, Arnett, Ellis County              Bray-Doyle Public Schools, Marlow, Stephens
Asher Public Schools, Asher, Pottawatomie County         County
Atoka Public Schools, Atoka, Atoka County                Bridge Creek Public Schools, Blanchard, Grady
Autry Technology Center                                  County
Avant Public School, Avant, Osage County                 Briggs Public School, Tahlequah, Cherokee County
Balko Public Schools, Balko, Beaver County               Bristow Public Schools, Bristow, Creek County
Banner Public School, El Reno, Canadian County           Broken Arrow Public Schools, Broken Arrow, Tulsa
Barnsdall Public Schools, Barnsdall, Osage County        County
Bartlesville Public Schools, Bartlesville, Washington    Broken Bow Public Schools, Broken Bow,
County                                                   McCurtain County
Battiest Public Schools, Battiest, McCurtain County      Brushy Public School, Sallisaw, Sequoyah County
Bearden Public School, Okemah, Okfuskee County           Buffalo Public Schools, Buffalo, Harper County
Beaver Public Schools, Beaver, Beaver County             Buffalo Valley Public Schools, Talihina, Latimer
Beggs Public Schools, Beggs, Okmulgee County             County
Belfonte Public School, Muldrow, Sequoyah County         Burlington Public Schools, Burlington, Alfalfa
Bennington Public Schools, Bennington, Bryan             County
County                                                   Burns Flat-Dill City Schools, Burns Flat, Washita
Berryhill Public Schools, Tulsa, Tulsa County            County
Bethany Public Schools, Bethany, Oklahoma County         Butner Public Schools, Cromwell, Seminole County
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 87 of 119



Byars Public School, Byars, McClain County            Commerce Public Schools, Commerce, Ottawa
Byng Public Schools, Ada, Pontotoc County             County
Cache Public Schools, Cache, Comanche County          Copan Public Schools, Copan, Washington County
Caddo Public Schools, Caddo, Bryan County             Cordell Public Schools, Cordell, Washita County
Calera Public Schools, Calera, Bryan County           Cottonwood Public School, Coalgate, Coal County
Calumet Public Schools, Calumet, Canadian County      Covington-Douglas Public Schools, Covington,
Calvin Public Schools, Calvin, Hughes County          Garfield County
Cameron Public Schools, Cameron, Le Flore County      Coweta Public Schools, Coweta, Wagoner County
Canadian Public Schools, Canadian, Pittsburg County   Coyle Public Schools, Coyle, Logan County
Canadian Valley                                       Crescent Public Schools, Crescent, Logan County
Caney Public Schools, Caney, Atoka County             Crooked Oak Public Schools, Oklahoma City,
Caney Valley Public Schools, Ramona, Washington       Oklahoma County
County                                                Crowder Public Schools, Crowder, Pittsburg County
Canton Public Schools, Canton, Blaine County          Crutcho Public School, Oklahoma City, Oklahoma
Canute Public Schools, Canute, Washita County         County
Carnegie Public Schools, Carnegie, Caddo County       Cushing Public Schools, Cushing, Payne County
Carney Public Schools, Carney, Lincoln County         Cyril Public Schools, Cyril, Caddo County
Cashion Public Schools, Cashion, Kingfisher County    Dahlonegah Public School, Stilwell, Adair County
Catoosa Public Schools, Catoosa, Rogers County        Dale Public Schools, Dale, Pottawatomie County
Cave Springs Public Schools, Bunch, Adair County      Darlington Public School, El Reno, Canadian County
Cement Public Schools, Cement, Caddo County           Davenport Public Schools, Davenport, Lincoln
Central High Public Schools, Marlow, Stephens         County
County                                                Davidson Public Schools, Davidson, Tillman County
Central Public Schools, Sallisaw, Sequoyah County     Davis Public Schools, Davis, Murray County
Central Tech                                          Deer Creek Public Schools, Edmond, Oklahoma
Chandler Public Schools, Chandler, Lincoln County     County
Chattanooga Public Schools, Chattanooga,              Deer Creek-Lamont Public Schools, Lamont, Grant
Comanche County                                       County
Checotah Public Schools, Checotah, McIntosh           Denison Public School, Idabel, McCurtain County
County                                                Depew Public Schools, Depew, Creek County
Chelsea Public Schools, Chelsea, Rogers County        Dewar Public Schools, Dewar, Okmulgee County
Cherokee Public Schools, Cherokee, Alfalfa County     Dewey Public Schools, Dewey, Washington County
Cheyenne Public Schools, Cheyenne, Roger Mills        Dibble Public Schools, Dibble, McClain County
County                                                Dickson Public Schools, Ardmore, Carter County
Chickasha Public Schools, Chickasha, Grady County     Dover Public Schools, Dover, Kingfisher County
Chisholm Public Schools, Enid, Garfield County        Drummond Public Schools, Drummond, Garfield
Choctaw-Nicoma Park S.D., Choctaw, Oklahoma           County
County                                                Drumright Public Schools, Drumright, Creek County
Chouteau-Mazie Public Schools, Chouteau, Mayes        Duke Public Schools, Duke, Jackson County
County                                                Duncan Public Schools, Duncan, Stephens County
Cimarron Public Schools, Lahoma, Major County         Durant I.S.D., Durant, Bryan County
Claremore Public Schools, Claremore, Rogers           Dustin Public Schools, Dustin, Hughes County
County                                                Eagletown Public Schools, Eagletown, McCurtain
Clayton Public Schools, Clayton, Pushmataha County    County
Cleora Public School, Afton, Delaware County          Earlsboro Public Schools, Earlsboro, Pottawatomie
Cleveland Public Schools, Cleveland, Pawnee           County
County                                                Eastern Oklahoma County Technology Center
Clinton Public Schools, Clinton, Custer County        Edmond Public Schools, Edmond, Oklahoma County
Coalgate Public Schools, Coalgate, Coal County        El Reno Public Schools, El Reno, Canadian County
Colbert Public Schools, Colbert, Bryan County         Eldorado Public Schools, Eldorado, Jackson County
Colcord Public Schools, Colcord, Delaware County      Elgin Public Schools, Elgin, Comanche County
Coleman Public Schools, Coleman, Johnston County      Elk City Public Schools, Elk City, Beckham County
Collinsville Public Schools, Collinsville, Tulsa      Elmore City-Pernell Schools, Elmore City, Garvin
County                                                County
Comanche Public Schools, Comanche, Stephens           Empire Public Schools, Duncan, Stephens County
County                                                Enid Public Schools, Enid, Garfield County
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 88 of 119



Erick Public Schools, Erick, Beckham County           Grove Public Schools, Grove, Delaware County
Eufaula Public Schools, Eufaula, McIntosh County      Guthrie Public Schools, Guthrie, Logan County
Fairland Public Schools, Fairland, Ottawa County      Guymon Public Schools, Guymon, Texas County
Fairview Public Schools, Fairview, Major County       Gypsy Public School, Depew, Creek County
Fanshawe Public School, Fanshawe, Le Flore County     Haileyville Public Schools, Haileyville, Pittsburg
Fargo Public Schools, Fargo, Ellis County             County
Felt Public Schools, Felt, Cimarron County            Hammon Public Schools, Hammon, Roger Mills
Fletcher Public Schools, Fletcher, Comanche County    County
Flower Mound Public School, Lawton, Comanche          Hanna Public Schools, Hanna, McIntosh County
County                                                Hardesty Public Schools, Hardesty, Texas County
Forest Grove Public School, Garvin, McCurtain         Harmony Public School, Atoka, Atoka County
County                                                Harrah Public Schools, Harrah, Oklahoma County
Forgan Public Schools, Forgan, Beaver County          Hartshorne Public Schools, Hartshorne, Pittsburg
Fort Cobb-Broxton Public Schools, Fort Cobb,          County
Caddo County                                          Haskell Public Schools, Haskell, Muskogee County
Fort Gibson Public Schools, Fort Gibson, Muskogee     Haworth Public Schools, Haworth, McCurtain
County                                                County
Fort Supply Public Schools, Fort Supply, Woodward     Haywood Public School, Haywood, Pittsburg County
County                                                Healdton Public Schools, Healdton, Carter County
Fort Towson Public Schools, Fort Towson, Choctaw      Heavener Public Schools, Heavener, Le Flore County
County                                                Hennessey Public Schools, Hennessey, Kingfisher
Fox Public Schools, Fox, Carter County                County
Foyil Public Schools, Foyil, Rogers County            Henryetta Public Schools, Henryetta, Okmulgee
Frederick Public Schools, Frederick, Tillman County   County
Freedom Public Schools, Freedom, Woods County         Hilldale Public Schools, Muskogee, Muskogee
Friend Public School, Chickasha, Grady County         County
Frink-Chambers Public School, McAlester, Pittsburg    Hinton Public Schools, Hinton, Caddo County
County                                                Hobart Public Schools, Hobart, Kiowa County
Frontier Public Schools, Red Rock, Noble County       Hodgen Public School, Hodgen, Le Flore County
Gage Public Schools, Gage, Ellis County               Holdenville Public Schools, Holdenville, Hughes
Gans Public Schools, Gans, Sequoyah County            County
Garber Public Schools, Garber, Garfield County        Hollis Public Schools, Hollis, Harmon County
Geary Public Schools, Geary, Blaine County            Holly Creek Public School, Broken Bow, McCurtain
Geronimo Public Schools, Geronimo, Comanche           County
County                                                Hominy Public Schools, Hominy, Osage County
Glencoe Public Schools, Glencoe, Payne County         Hooker Public Schools, Hooker, Texas County
Glenpool Public Schools, Glenpool, Tulsa County       Howe Public Schools, Howe, Le Flore County
Glover Public School, Broken Bow, McCurtain           Hugo Public Schools, Hugo, Choctaw County
County                                                Hulbert Public Schools, Hulbert, Cherokee County
Goodwell Public Schools, Goodwell, Texas County       Hydro-Eakly Public Schools, Hydro, Caddo County
Gore Public Schools, Gore, Sequoyah County            Idabel Public Schools, Idabel, McCurtain County
Gracemont Public Schools, Gracemont, Caddo            Indiahoma Public Schools, Indiahoma, Comanche
County                                                County
Graham Public Schools, Weleetka, Okfuskee County      Indianola Public Schools, Indianola, Pittsburg County
Grand View Public School, Tahlequah, Cherokee         Inola Public Schools, Inola, Rogers County
County                                                Jay Public Schools, Jay, Delaware County
Grandfield Public Schools, Grandfield, Tillman        Jenks Public Schools, Jenks, Tulsa County
County                                                Jennings Public School, Jennings, Pawnee County
Grandview Public School, Comanche, Stephens           Jones Public Schools, Jones, Oklahoma County
County                                                Justice Public School, Wewoka, Seminole County
Granite Public Schools, Granite, Greer County         Justus-Tiawah Public School, Claremore, Rogers
Grant Public School, Grant, Choctaw County            County
Greasy Public School, Stilwell, Adair County          Kansas Public Schools, Kansas, Delaware County
Greenville Public School, Marietta, Love County       Kellyville Public Schools, Kellyville, Creek County
Grove Public School, Shawnee, Pottawatomie            Kenwood Public School, Salina, Delaware County
County                                                Keota Public Schools, Keota, Haskell County
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 89 of 119



Ketchum Public Schools, Ketchum, Craig County         Maryetta Public School, Stilwell, Adair County
Keyes Public Schools, Keyes, Cimarron County          Mason Public Schools, Mason, Okfuskee County
Keys Public Schools, Park Hill, Cherokee County       Maud Public Schools, Maud, Pottawatomie County
Keystone Public School, Sand Springs, Tulsa County    Maysville Public Schools, Maysville, Garvin County
Kiefer Public Schools, Kiefer, Creek County           McAlester Public Schools, McAlester, Pittsburg
Kildare Public School, Ponca City, Kay County         County
Kingfisher Public Schools, Kingfisher, Kingfisher     McCord Public School, Ponca City, Osage County
County                                                McCurtain Public Schools, McCurtain, Haskell
Kingston Public Schools, Kingston, Marshall County    County
Kinta Public Schools, Kinta, Haskell County           McLoud Public Schools, McLoud, Pottawatomie
Kiowa Public Schools, Kiowa, Pittsburg County         County
Konawa Public Schools, Konawa, Seminole County        Medford Public Schools, Medford, Grant County
Krebs Public School, Krebs, Pittsburg County          Meeker Public Schools, Meeker, Lincoln County
Kremlin-Hillsdale Public Schools, Kremlin, Garfield   Merritt Public Schools, Elk City, Beckham County
County                                                Metro Technology Centers, Oklahoma City,
Lane Public School, Lane, Atoka County                Oklahoma County
Latta Public Schools, Ada, Pontotoc County            Miami Public Schools, Miami, Ottawa County
Laverne Public Schools, Laverne, Harper County        Mid-Del S.D., Midwest City, Oklahoma County
Lawton Public Schools, Lawton, Comanche County        Middleberg Public School, Blanchard, Grady County
Le Flore Public Schools, Le Flore, Le Flore County    Midway Public Schools, Council Hill, McIntosh
Leach Public School, Twin Oaks, Delaware County       County
Leedey Public Schools, Leedey, Roger Mills County     Milburn Public Schools, Milburn, Johnston County
Lexington Public Schools, Lexington, Cleveland        Milfay Public School, Milfay, Creek County
County                                                Mill Creek Public Schools, Mill Creek, Johnston
Liberty Public School, Roland, Sequoyah County        County
Liberty Public Schools, Mounds, Tulsa County          Millwood Public Schools, Oklahoma City, Oklahoma
Lindsay Public Schools, Lindsay, Garvin County        County
Little Axe Public Schools, Norman, Cleveland          Minco Public Schools, Minco, Grady County
County                                                Moffett Public School, Moffett, Sequoyah County
Big Axe Public Schools, Normani, Cleveland County     Monroe Public School, Monroe, Le Flore County
Locust Grove Public Schools, Locust Grove, Mayes      Moore Public Schools, Moore, Cleveland County
County                                                Mooreland Public Schools, Mooreland, Woodward
Lomega Public Schools, Omega, Kingfisher County       County
Lone Grove Public Schools, Lone Grove, Carter         Morris Public Schools, Morris, Okmulgee County
County                                                Morrison Public Schools, Morrison, Noble County
Lone Star Public School, Sapulpa, Creek County        Moseley Public School, Colcord, Delaware County
Lone Wolf Public Schools, Lone Wolf, Kiowa            Moss Public Schools, Holdenville, Hughes County
County                                                Mounds Public Schools, Mounds, Creek County
Lookeba-Sickles Public Schools, Lookeba, Caddo        Mountain View-Gotebo Schools, Mountain View,
County                                                Kiowa County
Lowrey Public School, Tahlequah, Cherokee County      Moyers Public Schools, Moyers, Pushmataha County
Lukfata Public School, Broken Bow, McCurtain          Muldrow Public Schools, Muldrow, Sequoyah
County                                                County
Luther Public Schools, Luther, Oklahoma County        Mulhall-Orlando Public Schools, Orlando, Logan
Macomb Public Schools, Macomb, Pottawatomie           County
County                                                Muskogee Public Schools, Muskogee, Muskogee
Madill Public Schools, Madill, Marshall County        County
Mangum Public Schools, Mangum, Greer County           Mustang Public Schools, Mustang, Canadian County
Mannford Public Schools, Mannford, Creek County       Nashoba Public School, Nashoba, Pushmataha
Mannsville Public School, Mannsville, Johnston        County
County                                                Navajo Public Schools, Altus, Jackson County
Maple Public School, Calumet, Canadian County         New Lima Public Schools, Wewoka, Seminole
Marble City Public School, Marble City, Sequoyah      County
County                                                Newcastle Public Schools, Newcastle, McClain
Marietta Public Schools, Marietta, Love County        County
Marlow Public Schools, Marlow, Stephens County        Newkirk Public Schools, Newkirk, Kay County
         Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 90 of 119



Ninnekah Public Schools, Ninnekah, Grady County         Pond Creek-Hunter Public Schools, Pond Creek,
Noble Public Schools, Noble, Cleveland County           Grant County
Norman Public Schools, Norman, Cleveland County         Porter Consolidated Schools, Porter, Wagoner
North Rock Creek Public School, Shawnee,                County
Pottawatomie County                                     Porum Public Schools, Porum, Muskogee County
Norwood Public Schools, Hulbert, Cherokee County        Poteau Public Schools, Poteau, Le Flore County
Nowata Public Schools, Nowata, Nowata County            Prague Public Schools, Prague, Lincoln County
Oak Grove Public School, Cushing, Payne County          Preston Public Schools, Preston, Okmulgee County
Oakdale Public School, Edmond, Oklahoma County          Pretty Water Public School, Sapulpa, Creek County
Oaks-Mission Public Schools, Oaks, Delaware             Prue Public Schools, Prue, Osage County
County                                                  Pryor Public Schools, Pryor, Mayes County
Oilton Public Schools, Oilton, Creek County             Purcell Public Schools, Purcell, McClain County
Okarche Public Schools, Okarche, Kingfisher County      Putnam City Public Schools, Warr Acres, Oklahoma
Okay Public Schools, Okay, Wagoner County               County
Okeene Public Schools, Okeene, Blaine County            Quapaw Public Schools, Quapaw, Ottawa County
Okemah Public Schools, Okemah, Okfuskee County          Quinton Public Schools, Quinton, Pittsburg County
Oklahoma City Public Schools, Oklahoma City,            Rattan Public Schools, Rattan, Pushmataha County
Oklahoma County                                         Ravia Public School, Ravia, Johnston County
Oklahoma Union Public Schools, South Coffeyville,       Red Oak Public Schools, Red Oak, Latimer County
Nowata County                                           Reydon Public Schools, Reydon, Roger Mills County
Oktaha Public Schools, Oktaha, Muskogee County          Ringling Public Schools, Ringling, Jefferson County
Olive Public Schools, Drumright, Creek County           Ringwood Public Schools, Ringwood, Major County
Olney Public Schools, Clarita, Coal County              Ripley Public Schools, Ripley, Payne County
Olustee Public Schools, Olustee, Jackson County         Riverside Public Schools, El Reno, Canadian County
Oologah-Talala Public Schools, Oologah, Rogers          Robin Hill Public School, Norman, Cleveland
County                                                  County
Optima Public School, Optima, Texas County              Rock Creek Public Schools, Bokchito, Bryan County
Osage Hills Public School, Bartlesville, Osage          Rocky Mountain Public School, Stilwell, Adair
County                                                  County
Osage Public School, Pryor, Mayes County                Roff Public Schools, Roff, Pontotoc County
Owasso Public Schools, Owasso, Tulsa County             Roland Public Schools, Roland, Sequoyah County
Paden Public Schools, Paden, Okfuskee County            Rush Springs Public Schools, Rush Springs, Grady
Panama Public Schools, Panama, Le Flore County          County
Panola Public Schools, Panola, Latimer County           Ryal Public School, Henryetta, McIntosh County
Paoli Public Schools, Paoli, Garvin County              Ryan Public Schools, Ryan, Jefferson County
Pauls Valley Public Schools, Pauls Valley, Garvin       Salina Public Schools, Salina, Mayes County
County                                                  Sallisaw Public Schools, Sallisaw, Sequoyah County
Pawhuska Public Schools, Pawhuska, Osage County         Sand Springs Public Schools, Sand Springs, Tulsa
Pawnee Public Schools, Pawnee, Pawnee County            County
Peavine Public School, Stilwell, Adair County           Sapulpa Public Schools, Sapulpa, Creek County
Peckham Public School, Newkirk, Kay County              Sasakwa Public Schools, Sasakwa, Seminole County
Peggs Public School, Peggs, Cherokee County             Savanna Public Schools, Savanna, Pittsburg County
Perkins-Tryon Public Schools, Perkins, Payne            Sayre Public Schools, Sayre, Beckham County
County                                                  Schulter Public Schools, Schulter, Okmulgee County
Piedmont Public Schools, Piedmont, Canadian             Seiling Public Schools, Seiling, Dewey County
County                                                  Seminole Public Schools, Seminole, Seminole
Pioneer Public School, Chickasha, Grady County          County
Pioneer-Pleasant Vale Schools, Waukomis, Garfield       Sentinel Public Schools, Sentinel, Washita County
County                                                  Sequoyah Public Schools, Claremore, Rogers County
Pittsburg Public Schools, Pittsburg, Pittsburg County   Shady Grove Public School, Hulbert, Cherokee
Plainview Public Schools, Ardmore, Carter County        County
Pleasant Grove Public School, Shawnee,                  Shady Point Public School, Shady Point, Le Flore
Pottawatomie County                                     County
Pocola Public Schools, Pocola, Le Flore County          Sharon-Mutual Public Schools, Mutual, Woodward
Ponca City Public Schools, Ponca City, Kay County       County
                                                        Shattuck Public Schools, Shattuck, Ellis County
         Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 91 of 119



Shawnee Public Schools, Shawnee, Pottawatomie          Tulsa Public Schools, Tulsa, Tulsa County
County                                                 Tupelo Public Schools, Tupelo, Coal County
Shidler Public Schools, Shidler, Osage County          Turkey Ford Public School, Wyandotte, Ottawa
Silo Public Schools, Durant, Bryan County              County
Skelly Public School, Watts, Adair County              Turner Public Schools, Burneyville, Love County
Skiatook Public Schools, Skiatook, Tulsa County        Turpin Public Schools, Turpin, Beaver County
Smithville Public Schools, Smithville, McCurtain       Tushka Public Schools, Atoka, Atoka County
County                                                 Tuskahoma Public School, Tuskahoma, Pushmataha
Snyder Public Schools, Snyder, Kiowa County            County
Soper Public Schools, Soper, Choctaw County            Tuttle Public Schools, Tuttle, Grady County
South Coffeyville Public Schools, South Coffeyville,   Twin Hills Public School, Okmulgee, Okmulgee
Nowata County                                          County
South Rock Creek Public School, Shawnee,               Tyrone Public Schools, Tyrone, Texas County
Pottawatomie County                                    Union City Public Schools, Union City, Canadian
Spavinaw Public School, Spavinaw, Mayes County         County
Sperry Public Schools, Sperry, Tulsa County            Union Public Schools, Tulsa, Tulsa County
Spiro Public Schools, Spiro, Le Flore County           Valliant Public Schools, Valliant, McCurtain County
Springer Public Schools, Springer, Carter County       Vanoss Public Schools, Ada, Pontotoc County
Sterling Public Schools, Sterling, Comanche County     Varnum Public Schools, Seminole, Seminole County
Stidham Public School, Eufaula, McIntosh County        Velma-Alma Public Schools, Velma, Stephens
Stigler Public Schools, Stigler, Haskell County        County
Stillwater Public Schools, Stillwater, Payne County    Verden Public Schools, Verden, Grady County
Stilwell Public Schools, Stilwell, Adair County        Verdigris Public Schools, Verdigris, Rogers County
Stonewall Public Schools, Stonewall, Pontotoc          Vian Public Schools, Vian, Sequoyah County
County                                                 Vici Public Schools, Vici, Dewey County
Straight Public School, Guymon, Texas County           Vinita Public Schools, Vinita, Craig County
Stratford Public Schools, Stratford, Garvin County     Wagoner Public Schools, Wagoner, Wagoner County
Stringtown Public Schools, Stringtown, Atoka           Wainwright Public School, Wainwright, Muskogee
County                                                 County
Strother Public Schools, Seminole, Seminole County     Walters Public Schools, Walters, Cotton County
Stroud Public Schools, Stroud, Lincoln County          Wanette Public Schools, Wanette, Pottawatomie
Stuart Public Schools, Stuart, Hughes County           County
Sulphur Public Schools, Sulphur, Murray County         Wapanucka Public Schools, Wapanucka, Johnston
Sweetwater Public Schools, Sweetwater, Roger Mills     County
County                                                 Warner Public Schools, Warner, Muskogee County
Swink Public School, Swink, Choctaw County             Washington Public Schools, Washington, McClain
Tahlequah Public Schools, Tahlequah, Cherokee          County
County                                                 Watonga Public Schools, Watonga, Blaine County
Talihina Public Schools, Talihina, Le Flore County     Watts Public Schools, Watts, Adair County
Taloga Public Schools, Taloga, Dewey County            Waukomis Public Schools, Waukomis, Garfield
Tannehill Public School, McAlester, Pittsburg          County
County                                                 Waurika Public Schools, Waurika, Jefferson County
Tecumseh Public Schools, Tecumseh, Pottawatomie        Wayne Public Schools, Wayne, McClain County
County                                                 Waynoka Public Schools, Waynoka, Woods County
Temple Public Schools, Temple, Cotton County           Weatherford Public Schools, Weatherford, Custer
Tenkiller Public School, Welling, Cherokee County      County
Terral Public School, Terral, Jefferson County         Webbers Falls Public Schools, Webbers Falls,
Texhoma Public Schools, Texhoma, Texas County          Muskogee County
Thackerville Public Schools, Thackerville, Love        Welch Public Schools, Welch, Craig County
County                                                 Weleetka Public Schools, Weleetka, Okfuskee
Thomas-Fay-Custer U.S.D., Thomas, Custer County        County
Timberlake Public Schools, Helena, Alfalfa County      Wellston Public Schools, Wellston, Lincoln County
Tipton Public Schools, Tipton, Tillman County          Western Heights Public Schools, Oklahoma City,
Tishomingo Public Schools, Tishomingo, Johnston        Oklahoma County
County                                                 Westville Public Schools, Westville, Adair County
Tonkawa Public Schools, Tonkawa, Kay County            Wetumka Public Schools, Wetumka, Hughes County
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 92 of 119



Wewoka Public Schools, Wewoka, Seminole County            Woodland Public Schools, Fairfax, Osage County
White Rock Public School, McLoud, Lincoln County          Woodward Public Schools, Woodward, Woodward
Whitebead Public School, Pauls Valley, Garvin             County
County                                                    Wright City Public Schools, Wright City, McCurtain
Whitefield Public School, Whitefield, Haskell             County
County                                                    Wyandotte Public Schools, Wyandotte, Ottawa
Whitesboro Public Schools, Whitesboro, Le Flore           County
County                                                    Wynnewood Public Schools, Wynnewood, Garvin
Wickliffe Public School, Salina, Mayes County             County
Wilburton Public Schools, Wilburton, Latimer              Wynona Public Schools, Wynona, Osage County
County                                                    Yale Public Schools, Yale, Payne County
Wilson Public Schools, Henryetta, Okmulgee County         Yarbrough Public Schools, Goodwell, Texas County
Wilson Public Schools, Wilson, Carter County              Yukon Public Schools, Yukon, Canadian County
Wister Public Schools, Wister, Le Flore County            Zaneis Public School, Wilson, Carter County
Woodall Public School, Tahlequah, Cherokee County         Zion Public School, Stilwell, Adair County

                                                 Oregon
Adel S.D.                             Cove S.D.                              Harney County Union High S.D.
Adrian S.D.                           Creswell S.D.                          (Crane Union High S.D.), Crane
Alsea S.D.                            Crook County S.D., Prineville          Harper S.D.
Amity S.D.                            Crow-Applegate-Lorane S.D.             Harrisburg S.D.
Annex S.D., Ontario                   Culver S.D.                            Helix S.D.
Arlington S.D.                        Dallas S.D.                            Hermiston S.D.
Arock S.D.                            David Douglas S.D., Portland           Hillsboro S.D.
Ashland S.D.                          Days Creek S.D. (Douglas               Hood River County S.D., Hood
Ashwood S.D.                          County S.D. 15)                        River
Astoria S.D.                          Dayton S.D.                            Huntington S.D.
Athena-Weston S.D.                    Dayville S.D.                          Imbler S.D.
Baker S.D., Baker City                Diamond S.D.                           Ione S.D.
Bandon S.D.                           Double O S.D., Hines                   Jefferson S.D.
Banks S.D.                            Drewsey S.D.                           Jefferson County S.D., Madras
Beaverton S.D.                        Dufur S.D.                             Jewell S.D.
Bend-La Pine S.D.                     Eagle Point S.D.                       John Day S.D. (Grant County
Bethel S.D., Eugene                   Echo S.D.                              S.D.), Canyon City
Blachly S.D.                          Elgin S.D.                             Jordan Valley S.D.
Black Butte S.D., Camp                Elkton S.D.                            Joseph S.D.
Sherman                               Enterprise S.D.                        Junction City S.D.
Brookings-Harbor S.D.                 Estacada S.D.                          Juntura S.D.
Burnt River S.D., Unity               Eugene S.D.                            Klamath County S.D.
Butte Falls S.D.                      Falls City S.D.                        Klamath Falls City Schools
Camas Valley S.D.                     Fern Ridge S.D., Elmira                Knappa S.D.
Canby S.D.                            Forest Grove S.D.                      La Grande S.D.
Cascade S.D., Turner                  Fossil S.D.                            Lake County S.D. (Lakeview
Centennial S.D., Portland             Frenchglen S.D.                        S.D.)
Central S.D., Independence            Gaston S.D.                            Lake Oswego S.D.
Central Curry S.D., Gold Beach        Gervais S.D.                           Lebanon Community Schools
Central Linn S.D., Brownsville        Gladstone S.D.                         Lincoln County S.D., Newport
Central Point S.D. (formerly          Glendale S.D.                          Long Creek S.D.
Jackson County S.D.)                  Glide S.D.                             Lowell S.D.
Clatskanie S.D.                       Grants Pass S.D.                       Mapleton S.D.
Colton S.D.                           Greater Albany Public S.D.             Marcola S.D.
Condon S.D.                           Gresham-Barlow S.D.                    McDermitt E.S.D. (Students
Coos Bay S.D.                         Harney County S.D. 3, Burns            attend school in McDermitt,
Coquille S.D.                         Harney County S.D. 4 (Crane            Nevada)
Corbett S.D.                          E.S.D.), Crane                         McKenzie S.D., Finn Rock
Corvallis S.D.                                                               McMinnville S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 93 of 119



Medford S.D.                          Perrydale S.D.                       Silver Falls S.D., Silverton
Milton-Freewater U.S.D.               Philomath S.D.                       Sisters S.D.
Mitchell S.D.                         Phoenix-Talent S.D.                  Siuslaw S.D., Florence
Molalla River S.D.                    Pilot Rock S.D.                      South Harney S.D., Fields
Monroe S.D.                           Pine Creek S.D., Hines               South Lane S.D., Cottage Grove
Monument S.D.                         Pine Eagle S.D., Halfway             South Umpqua S.D., Myrtle
Morrow S.D., Lexington                Pinehurst S.D., Ashland              Creek
Mt. Angel S.D.                        Pleasant Hill S.D.                   South Wasco County S.D.,
Myrtle Point S.D.                     Plush S.D.                           Maupin
Neah-Kah-Nie S.D., Rockaway           Port Orford-Langlois S.D.            Spray S.D.
Beach                                 Portland Public Schools              Springfield S.D.
Nestucca Valley S.D., Hebo            Powers S.D.                          Stanfield S.D.
Newberg S.D.                          Prairie City S.D.                    Suntex S.D., Hines
North Bend S.D.                       Prospect S.D.                        Sutherlin S.D.
North Clackamas S.D.,                 Rainier S.D.                         Sweet Home S.D.
Milwaukie                             Redmond S.D.                         Three Rivers/Josephine County
North Douglas S.D., Drain             Reedsport S.D.                       S.D., Murphy
North Lake S.D., Silver Lake          Reynolds S.D., Fairview              Tigard-Tualatin S.D.
North Marion S.D., Aurora             Riddle S.D.                          Tillamook S.D.
North Powder S.D.                     Riverdale S.D., Portland             Troy S.D.
North Santiam S.D., Stayton           Rogue River S.D.                     Ukiah S.D.
North Wasco County S.D.               Roseburg S.D. (Douglas County        Umatilla S.D.
(formerly The Dalles and              S.D. 4)                              Union S.D.
Chenowith S.D.s)                      St. Helens S.D.                      Vale S.D.
Nyssa S.D.                            St. Paul S.D.                        Vernonia S.D.
Oakland S.D.                          Salem-Keizer S.D.                    Wallowa S.D.
Oakridge S.D.                         Santiam Canyon S.D., Mill City       Warrenton-Hammond S.D.
Ontario S.D.                          Scappoose S.D.                       West Linn-Wilsonville S.D.
Oregon City S.D.                      Scio S.D.                            Willamina S.D.
Oregon Trail S.D., Sandy              Seaside S.D.                         Winston-Dillard S.D.
Paisley S.D.                          Sheridan S.D.                        Woodburn S.D.
Parkrose S.D., Portland               Sherman County S.D., Wasco           Yamhill-Carlton S.D.
Pendleton S.D.                        Sherwood S.D.                        Yoncalla S.D.


                                              Pennsylvania
Abington Heights S.D. – Lackawanna County                Avonworth S.D. – Allegheny County
Abington S.D. – Montgomery County                        Bald Eagle Area S.D. – Centre County
Albert Gallatin Area S.D. – Fayette County               Baldwin-Whitehall S.D. – Allegheny County
Aliquippa S.D. – Beaver County                           Bangor Area S.D. – Northampton County
Allegheny-Clarion Valley S.D. – Armstrong County,        Beaver Area S.D. – Beaver County
Butler County, Clarion County.                           Bedford Area S.D. – Bedford County
Allegheny Valley S.D. – Allegheny County                 Belle Vernon Area S.D. – Fayette County,
Allentown S.D. – Lehigh County                           Westmoreland County
Altoona Area S.D. – Blair County                         Bellefonte Area S.D. – Centre County
Ambridge Area S.D. – Beaver County                       Bellwood-Antis S.D. – Blair County
Annville-Cleona S.D. – Lebanon County                    Bensalem Township S.D. – Bucks County
Antietam S.D. – Berks County                             Benton Area S.D. – Columbia County
Apollo-Ridge S.D. – Armstrong County, Indiana            Bentworth S.D. – Washington County
County                                                   Berlin Brothersvalley S.D. – Somerset County
Armstrong S.D. – Armstrong County, Clarion               Bermudian Springs S.D. – Adams County
County, Indiana County                                   Berwick Area S.D. – Columbia County, Luzerne
Athens Area S.D. – Bradford County                       County
Austin Area S.D. – Potter County                         Bethel Park S.D. – Allegheny County
Avella Area S.D. – Washington County                     Bethlehem Area S.D. – Lehigh County, Northampton
Avon Grove S.D. – Chester County                         County
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 94 of 119



Bethlehem-Center S.D. – Washington County            Clarion-Limestone Area S.D. – Clarion, Jefferson
Big Beaver Falls Area S.D. – Beaver County           Claysburg-Kimmel S.D. – Blair, Bedford
Big Spring S.D. – Cumberland County                  Clearfield Area S.D. – Clearfield
Blackhawk S.D. – Beaver County, Lawrence County      Coatesville Area S.D. – Chester
Blacklick Valley S.D. – Cambria County               Cocalico S.D. – Lancaster
Blairsville-Saltsburg S.D. – Indiana County,         Colonial S.D. – Montgomery County
Westmoreland County                                  Columbia Borough S.D. – Lancaster
Bloomsburg Area S.D. – Columbia County               Commodore Perry S.D.
Blue Mountain S.D. – Schuylkill County               Conemaugh Township Area S.D. – Somerset
Blue Ridge S.D. – Susquehanna County                 Conemaugh Valley S.D. – Cambria
Boyertown Area S.D. – Berks County, Montgomery       Conestoga Valley S.D. – Lancaster
County                                               Conewago Valley S.D. – Adams
Bradford Area S.D. – McKean County                   Conneaut S.D. – Crawford
Brandywine Heights Area S.D. – Berks County          Connellsville Area S.D. – Fayette
Brentwood Borough S.D. – Allegheny County            Conrad Weiser Area S.D. – Berks, Lancaster
Bristol Borough S.D. – Bucks County                  Cornell S.D. – Allegheny
Bristol Township S.D. – Bucks County                 Cornwall-Lebanon S.D. – Lebanon
Brockway Area S.D. – Elk County, Jefferson County    Corry Area S.D. – Crawford, Erie, Warren
Brookville Area S.D. – Jefferson County              Coudersport Area S.D. – Potter
Brownsville Area S.D. – Fayette County, Washington   Council Rock S.D. – Bucks
County                                               Cranberry Area S.D. – Venango County
Bryn Athyn S.D. – Montgomery County                  Crawford Central S.D. – Crawford,Mercer
Burgettstown Area S.D. – Washington County           Crestwood S.D. – Luzerne
Burrell S.D. – Westmoreland County                   Cumberland Valley S.D. – Cumberland
Butler Area S.D. – Butler County                     Curwensville Area S.D. – Clearfield
California Area S.D. – Washington                    Dallas S.D. – Luzerne County
Cambria Heights S.D. – Cambria                       Dallastown Area S.D. – York County
Cameron County S.D. – Cameron                        Daniel Boone Area S.D. – Berks County
Camp Hill S.D. – Cumberland                          Danville Area S.D. – Montour County,
Canon-McMillan S.D. – Washington                     Northumberland County
Canton Area S.D. – Bradford, Lycoming, Tioga         Deer Lakes S.D. – Allegheny County
Carbondale Area S.D. – Lackawanna                    Delaware Valley S.D. – Pike County
Carlisle Area S.D. – Cumberland                      Derry Area S.D. – Westmoreland County
Carlynton S.D. – Allegheny                           Derry Township S.D. – Dauphin County
Carmichaels Area S.D. – Greene                       Donegal S.D. – Lancaster County
Catasauqua Area S.D. – Lehigh, Northampton           Dover Area S.D. – York County
Centennial S.D. – Bucks                              Downingtown Area S.D. – Chester County
Center Area S.D. – Beaver (defunct)                  DuBois Area S.D. – Clearfield County, Jefferson
Central Bucks S.D. – Bucks                           County
Central Cambria S.D. – Cambria                       Dunmore S.D. – Lackawanna County
Central Columbia S.D. – Columbia                     Duquesne City S.D. – Allegheny County
Central Dauphin S.D. – Dauphin                       East Allegheny S.D. – Allegheny
Central Fulton S.D. – Fulton                         East Lycoming S.D. – Lycoming
Central Greene S.D. – Greene                         East Penn S.D. – Lehigh
Central Valley S.D. – Beaver                         East Pennsboro Area S.D. – Cumberland
Central York S.D. – York                             East Stroudsburg Area S.D. – Monroe, Pike
Chambersburg Area S.D. – Franklin                    Eastern Lancaster County S.D. – Lancaster
Charleroi S.D. – Washington                          Eastern Lebanon County S.D. – Lebanon
Chartiers-Houston S.D. – Washington                  Eastern York S.D. – York
Chartiers Valley S.D. – Allegheny                    Easton Area S.D. – Bucks, Northampton
Cheltenham Township S.D. – Montgomery County         Elizabeth Forward S.D. – Allegheny
Chester Upland S.D. – Delaware                       Elizabethtown Area S.D. – Lancaster
Chestnut Ridge S.D. – Bedford                        Elk Lake S.D. – Susquehanna, Wyoming
Chichester S.D. – Delaware                           Ellwood City Area S.D. – Beaver, Lawrence
Clairton City S.D. – Allegheny                       Ephrata Area S.D. – Lancaster
Clarion Area S.D. – Clarion                          Erie City S.D. – Erie
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 95 of 119



Everett Area S.D. – Bedford                   Hopewell Area S.D. - Beaver
Exeter Township S.D. – Berks                  Huntingdon Area S.D.
Fairfield Area S.D. – Adams                   Indiana Area S.D. – Indiana County
Fairview S.D. – Erie                          Interboro S.D. – Delaware County
Fannett-Metal S.D. – Franklin, Perry          Iroquois S.D. – Erie County
Farrell Area S.D. – Mercer                    Jamestown Area S.D.
Ferndale Area S.D. – Cambria                  Jeannette City S.D. - Westmoreland
Fleetwood Area S.D. – Berks                   Jefferson-Morgan S.D.
Forbes Road S.D. – Fulton                     Jenkintown S.D.
Forest Area S.D. – Forest                     Jersey Shore Area S.D.
Forest City Regional S.D. – Susquehanna,      Jim Thorpe Area S.D. – Carbon County
Lackawanna, Wayne                             Johnsonburg Area S.D.
Forest Hills S.D. – Cambria                   Juniata County S.D. – Juniata County
Fort Cherry S.D. – Washington, Allegheny      Juniata Valley S.D.
Fort LeBoeuf S.D. – Erie                      Kane Area S.D.
Fox Chapel Area S.D. – Allegheny              Karns City Area S.D.
Franklin Area S.D. – Venango                  Kennett C.S.D.
Franklin Regional S.D. – Westmoreland         Keystone Central S.D.
Frazier S.D. – Fayette                        Keystone Oaks S.D. - Allegheny
Freedom Area S.D. – Beaver                    Keystone S.D.
Freeport Area S.D. – Armstrong, Butler        Kiski Area S.D.
Galeton Area S.D.                             Kutztown Area S.D.
Garnet Valley S.D. – Delaware                 Lackawanna Trail S.D. – Wyoming County,
Gateway S.D. - Allegheny                      Lackawanna County
General McLane S.D.                           Lake-Lehman S.D. – Luzerne County, Wyoming
Gettysburg Area S.D.                          County
Girard S.D.                                   Lakeland S.D.
Glendale S.D.                                 Lakeview S.D.
Governor Mifflin S.D.                         Lampeter-Strasburg S.D. – Lancaster County
Great Valley S.D. – Chester                   Laurel Highlands S.D.
Greater Johnstown S.D.                        Laurel S.D.
Greater Latrobe S.D. - Westmoreland           Lebanon S.D.
Greater Nanticoke Area S.D.                   Leechburg Area S.D.
Greencastle-Antrim S.D.                       Lehighton Area S.D. – Carbon County
Greensburg-Salem S.D. - Westmoreland          Lewisburg Area S.D. – Union County
Greenville Area S.D.                          Ligonier Valley S.D.
Greenwood S.D.                                Line Mountain S.D. – Northumberland County
Grove City Area S.D.                          Littlestown Area S.D.
Halifax Area S.D. – Dauphin County            Lower Dauphin S.D. – Dauphin County
Hamburg Area S.D.                             Lower Merion S.D. – Montgomery County
Hampton Township S.D. – Allegheny County      Lower Moreland Township S.D. – Montgomery
Hanover Area S.D. – Luzerne County            County
Hanover Public S.D. – York County             Loyalsock Township S.D. – Lycoming County
Harbor Creek S.D.                             Mahanoy Area S.D. - Schuylkill
Harmony Area S.D.                             Manheim Central S.D. – Lancaster
Harrisburg City S.D. – Dauphin County         Manheim Township S.D. – Lancaster
Hatboro-Horsham S.D. – Montgomery County      Marion Center Area S.D.
Haverford Township S.D. – Delaware County     Marple Newtown S.D. – Delaware
Hazleton Area S.D. – Carbon County, Luzerne   Mars Area S.D. - Butler
County, Schuylkill County                     McGuffey S.D.
Hempfield Area S.D. – Westmoreland County     McKeesport Area S.D. - Allegheny
Hempfield S.D. – Lancaster County             Mechanicsburg Area S.D. – Cumberland
Hermitage S.D.                                Mercer Area S.D.
Highlands S.D. – Allegheny County             Methacton S.D.
Hollidaysburg Area S.D.                       Meyersdale Area S.D.
Homer-Center S.D.                             Mid Valley S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 96 of 119



Midd-West S.D. – Snyder                               Northern York County S.D. – York County
Middletown Area S.D. – Dauphin                        Northgate S.D. – Allegheny County
Midland Borough S.D.                                  Northwest Area S.D. – Luzerne County
Mifflin County S.D.                                   Northwestern S.D.
Mifflinburg Area S.D.                                 Northwestern Lehigh S.D. – Lehigh County
Millcreek Township S.D.                               Norwin S.D. - Westmoreland
Millersburg Area S.D. – Dauphin                       Octorara Area S.D.
Millville Area S.D.                                   Oil City Area S.D.- Venango County
Milton Area S.D.                                      Old Forge S.D. – Lackawanna County
Minersville Area S.D.                                 Oley Valley S.D. – Berks
Mohawk Area S.D.                                      Oswayo Valley S.D.
Monessen City S.D.                                    Otto-Eldred S.D.
Moniteau S.D.                                         Owen J. Roberts S.D. – Chester
Montgomery Area S.D.                                  Oxford Area S.D.
Montour S.D. - Allegheny                              Palisades S.D. – Bucks County
Montoursville Area S.D.                               Palmerton Area S.D. – Carbon County
Montrose Area S.D.                                    Palmyra Area S.D. – Lebanon County
Moon Area S.D. - Allegheny                            Panther Valley S.D. – Carbon County, Schuylkill
Morrisville Borough S.D.                              County
Moshannon Valley S.D.                                 Parkland S.D. – Lehigh County
Mount Carmel Area S.D. – Northumberland               Pen Argyl Area S.D. – Northampton County
Mt. Lebanon S.D. - Allegheny                          Penn Cambria S.D. – Cambria County
Mount Pleasant Area S.D.                              Penn Hills S.D. – Allegheny County
Mount Union Area S.D.                                 Penn Manor S.D. – Lancaster County
Mountain View S.D.                                    Penn-Delco S.D. – Delaware County
Muhlenberg S.D.                                       Penn-Trafford S.D. - Westmoreland
Muncy S.D.                                            Penncrest S.D.
Nazareth Area S.D. – Northampton County               Pennridge S.D. – Bucks County
Neshaminy S.D. – Bucks County                         Penns Manor Area S.D. – Indiana County
Neshannock Township S.D. – Lawrence County            Penns Valley Area S.D.
New Brighton Area S.D. – Beaver County                Pennsbury S.D.
New Castle Area S.D. – Lawrence County                Pequea Valley S.D.
New Hope-Solebury S.D. – Bucks County                 Perkiomen Valley S.D. – Montgomery County
New Kensington–Arnold S.D. – Westmoreland             Peters Township S.D. - Washington
County                                                S.D. of Philadelphia – Philadelphia County
Newport S.D. – Perry County                           Philipsburg-Osceola Area S.D.
Norristown Area S.D. – Montgomery County              Phoenixville Area S.D. – Chester County
North Allegheny S.D. – Allegheny County               Pine Grove Area S.D. – Schuylkill County
North Clarion County S.D. – Clarion County            Pine-Richland S.D. - Allegheny County
North East S.D. – Erie County                         Pittsburgh S.D. – Allegheny County
North Hills S.D.– Allegheny County                    Pittston Area S.D.
North Penn S.D. – Montgomery County                   Pleasant Valley S.D. – Monroe County
North Pocono S.D. – Lackawanna County, Wayne          Plum Borough S.D. - Allegheny
County                                                Pocono Mountain S.D.
North Schuylkill S.D. – Columbia County, Schuylkill   Port Allegany S.D.
County                                                Portage Area S.D.
North Star S.D. – Somerset County                     Pottsgrove S.D. – Montgomery County
Northampton Area S.D.                                 Pottstown S.D. – Montgomery County
Northeast Bradford S.D.                               Pottsville Area S.D. – Schuylkill County
Northeastern York S.D. – York County                  Punxsutawney Area S.D. - Indiana
Northern Bedford County S.D. – Bedford County         Purchase Line S.D.
Northern Cambria S.D. – Cambria County                Quaker Valley S.D. – Allegheny County
Northern Lebanon S.D. – Lebanon County                Quakertown Community S.D. – Bucks County
Northern Lehigh S.D. – Lehigh County                  Radnor Township S.D. – Delaware County
Northern Potter S.D.                                  Reading S.D. – Berks County
Northern Tioga S.D. - Tioga                           Red Lion Area S.D. – York County
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 97 of 119



Redbank Valley S.D.                       Southmoreland S.D.
Reynolds S.D.                             Spring Cove S.D.
Richland S.D.                             Spring Grove Area S.D.
Ridgway Area S.D.                         Spring-Ford Area S.D. – Montgomery County
Ridley S.D.                               Springfield S.D. – Delaware County
Ringgold S.D.                             Springfield Township S.D. – Montgomery County
Riverside Beaver County S.D.              State College Area S.D. – Centre
Riverside S.D.                            Steel Valley S.D. - Allegheny
Riverview S.D. - Allegheny                Steelton-Highspire S.D. – Dauphin
Rochester Area S.D. - Beaver              Sto-Rox S.D. – Allegheny
Rockwood Area S.D.                        Stroudsburg Area S.D.
Rose Tree Media S.D.                      Sullivan County S.D. – Sullivan County
Saint Clair Area S.D.                     Susquehanna Community S.D. – Susquehanna
Saint Marys Area S.D.                     County
Salisbury Township S.D.                   Susquehanna Township S.D. – Dauphin County
Salisbury-Elk Lick S.D.                   Susquenita S.D. – Perry
Saucon Valley S.D.                        Tamaqua Area S.D. – Schuylkill County
Sayre Area S.D.                           Titusville Area S.D.- Crawford County
S.D. of Lancaster - Lancaster             Towanda Area S.D. – Bradford County
Schuylkill Haven Area S.D.                Tredyffrin-Easttown S.D.
Schuylkill Valley S.D.                    Tri-Valley S.D.
Scranton S.D.                             Trinity Area S.D. - Washington
Selinsgrove Area S.D.                     Troy Area S.D. – Bradford County
Seneca Valley S.D. - Butler               Tulpehocken Area S.D.
Shade-Central City S.D.                   Tunkhannock Area S.D. – Wyoming County
Shaler Area S.D. - Allegheny              Turkeyfoot Valley Area S.D.
Shamokin Area S.D.                        Tuscarora S.D.
Shanksville-Stonycreek S.D.               Tussey Mountain S.D.
Sharon City S.D.                          Twin Valley S.D.
Sharpsville Area S.D.                     Tyrone Area S.D.
Shenandoah Valley S.D.                    Union Area S.D. – Lawrence County
Shenango Area S.D.                        Union City Area S.D. – Erie County
Shikellamy S.D.                           Union S.D. – Clarion County
Shippensburg Area S.D.                    Uniontown Area S.D.
Slippery Rock Area S.D. - Butler          Unionville-Chadds Ford S.D. – Chester County
Smethport Area S.D.                       United S.D.
Solanco S.D.                              Upper Adams S.D.
Somerset Area S.D. - Somerset             Upper Darby S.D.
Souderton Area S.D.                       Upper Dauphin Area S.D. – Dauphin County
South Allegheny S.D. - Allegheny          Upper Dublin S.D.
South Butler County S.D. - Butler         Upper Merion Area S.D.
South Eastern S.D.                        Upper Moreland S.D. – Montgomery County
South Fayette Township S.D. - Allegheny   Upper Perkiomen S.D. – Montgomery County
South Middleton S.D.                      Upper St. Clair S.D. - Allegheny
South Park S.D. - Allegheny               Valley Grove S.D. – Venango County
South Side Area S.D.                      Valley View S.D. – Lackawanna County
South Western S.D.                        Wallenpaupack Area S.D.
South Williamsport Area S.D.              Wallingford-Swarthmore S.D.
Southeast Delco S.D.                      Warren County S.D. - Warren
Southeastern Greene S.D.                  Warrior Run S.D.
Southern Columbia Area S.D.               Warwick S.D.
Southern Fulton S.D.                      Washington S.D. - Washington
Southern Huntingdon County S.D.           Wattsburg Area S.D.
Southern Lehigh S.D. – Lehigh             Wayne Highlands S.D.
Southern Tioga S.D.                       Waynesboro Area S.D.
Southern York County S.D. - York          Weatherly Area S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 98 of 119



Wellsboro Area S.D.                                        William Penn S.D.
West Allegheny S.D. - Allegheny                            Williams Valley S.D.
West Branch Area S.D.                                      Williamsburg Community S.D.
West Chester Area S.D.                                     Williamsport Area S.D.
West Greene S.D.                                           Wilmington Area S.D.
West Jefferson Hills S.D. - Allegheny                      Wilson Area S.D. – Northampton County
West Middlesex Area S.D.                                   Wilson S.D. – Berks County
West Mifflin Area S.D. - Allegheny                         Windber Area S.D.
West Perry S.D.                                            Wissahickon S.D. – Montgomery County
West Shore S.D.                                            Woodland Hills S.D. - Allegheny
West York Area S.D.                                        Wyalusing Area S.D.
Western Beaver County S.D. - Beaver                        Wyoming Area S.D.
Western Wayne S.D.                                         Wyoming Valley West S.D.
Westmont Hilltop S.D.                                      Wyomissing Area S.D.
Whitehall-Coplay S.D.                                      York City S.D. – York County
Wilkes-Barre Area S.D.                                     York Suburban S.D. – York County
Wilkinsburg Borough S.D. - Allegheny                       Yough S.D. – Westmoreland County


                                                Puerto Rico
Puerto Rick Department of Education

                                               Rhode Island
Barrington S.D.                         Exeter-West Greenwich                North Providence S.D.
Beacon Charter High School for          Regional S.D.                        North Smithfield S.D.
the Arts                                East Union Smithfield Regional       Paul Cuffee Charter School
Blackstone Academy                      S.D.                                 Pawtucket S.D.
Bristol Warren Regional S.D.            East Union S.D.                      Portsmouth S.D.
Burrillville S.D.                       Foster E.S.D.                        Providence S.D.
Burlington Street Elementary            Foster-Glocester Regional S.D.       Rhode Island Department of
School Gabbie regional                  Glocester E.S.D.                     Education
Career and Tech Centers                 Highlander S.D.                      Rhode Island School for the
Central Falls S.D.                      International Charter School         Deaf
Chariho Regional S.D.                   Jamestown S.D.                       Scituate S.D.
Compass Charter School                  Johnston S.D.                        Smithfield S.D.
Coventry S.D.                           Kingston Hill Academy Charter        South Kingstown S.D.
Cranston S.D.                           School                               The Compass School
Cumberland S.D.                         Learning Community                   The Learning Community
CVS Highlander Charter School           Lincoln S.D.                         Tiverton S.D.
Davies Career and Technical             Little Compton S.D.                  Urban Collaborative
High School                             Met Career and Tech                  United monument school
Department of Children Youth            Middletown S.D.                      Union E.S.D.
and Their Families                      Narragansett S.D.                    Warwick S.D.
East Greenwich S.D.                     New Shoreham S.D.                    West Warwick S.D.
East Providence S.D.                    Newport S.D.                         Westerly S.D.
                                        North Kingstown S.D.                 Woonsocket S.D.

                                              South Carolina
Abbeville County S.D.                   Anderson County S.D. 5               Barnwell County S.D. 29 - see
Aiken County Public S.D.                Bamberg County S.D. 1                Williston County S.D. 29
Allendale County S.D.                   Bamberg County S.D. 2                Barnwell County S.D. 45
Anderson County S.D. 1                  Barnwell County Auditory-            Beaufort County S.D.
Anderson County S.D. 2                  Verbal Center                        Beaufort-Jasper Career
Anderson County S.D. 3                  Barnwell County S.D. 19              Berkeley County S.D.
Anderson County S.D. 4                                                       Calhoun County S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 99 of 119



Charleston County S.D.        Kershaw                            Richland-Lexington 5 - see
Cherokee County S.D.          Lancaster                          Lexington-Richland 5
Chester County S.D.           Laurens 55 (Laurens)               Rock Hill 3
Chesterfield County S.D.      Laurens 56 (Clinton)               Saluda
Clarendon County S.D. 1       Lee                                Spartanburg County S.D. 1
Clarendon County S.D. 2       Lexington 1 (Gilbert, Lexington,   (Campobello, Inman, Landrum)
(Manning)                     Pelion)                            Spartanburg County S.D. 2
Clarendon County S.D. 3       Lexington 2 (Cayce, Springdale,    (Boiling Springs, Chesnee,
(Turbeville)                  West Columbia)                     Inman, Mayo)
Colleton County S.D.          Lexington 3 (Batesburg-            Spartanburg County S.D. 3
Cope Auditory-Verbal Center   Leesville)                         (Cowpens, Pacolet,
Darlington                    Lexington 4 (Gaston &              Spartanburg)
Dillon 3 (Latta)              Swansea)                           Spartanburg County S.D. 4
Dillon 4 (Dillon/Lake View)   Lexington-Richland 5 (Chapin,      (Woodruff)
Dorchester 2                  Irmo, St. Andrews)                 Spartanburg County S.D. 5
Dorchester 4                  Marion 1 (Marion)                  (Duncan, Lyman, Wellford,
Edgefield County S.D.         Marion 2 - see Mullins             Reidville, Moore)
Fairfield                     Marion 7 (Rains)                   Spartanburg County S.D. 6
Florence 1 (South and West    Marlboro                           (Moore, Pauline, Roebuck,
Florence)                     McCormick                          Spartanburg)
Florence 2 (Pamlico)          Mullins                            Spartanburg County S.D. 7
Florence 3 (Lake City)        Newberry                           (Spartanburg Downtown/East)
Florence 4 (Timmonsville)     Oconee                             Sumter 2 (outer Sumter County)
Florence 5 (Johnsonville)     Orangeburg Consolidated 3          Sumter 17 (central Sumter
Georgetown                    (Elloree, Holly Hill)              County)
Greenville                    Orangeburg Consolidated 4          Union
Greenwood 50 (Greenwood)      (Branchville, Cordova, Cope)       Williamsburg
Greenwood 51 (Ware Shoals)    Orangeburg Consolidated 5          Willimston 29
Greenwood 52 (Ninety Six)     (Bowman, North, Orangeburg)        York 1 (York)
Hampton 1 (Hampton)           Pickens                            York 2 (Clover)
Hampton 2 (Estill)            Richland 1 (Columbia)              York 3
Horry                         Richland 2 (NE Columbia,           York 4
Jasper                        Spring Valley)

                                     South Dakota
Aberdeen S.D.                 Canton S.D.                        Edgemont S.D.
Agar-Blunt-Onida S.D.         Castlewood S.D.                    Edmunds Central S.D.
Alcester-Hudson S.D.          Centerville S.D.                   Elk Mountain S.D.
Andes Central S.D.            Chamberlain S.D.                   Elk Point-Jefferson S.D.
Arlington S.D.                Chester Area S.D.                  Elkton S.D.
Armour S.D.                   Cheyenne-Eagle Butte School        Emery S.D.
Avon S.D.                     (Eagle Butte S.D.)                 Estelline S.D.
Baltic S.D.                   Clark S.D.                         Ethan S.D.
Belle Fourche S.D.            Colman-Egan S.D.                   Eureka S.D.
Bennett County S.D.           Colome C.S.D.                      Faith S.D.
Beresford S.D.                Corsica S.D.                       Faulkton Area S.D.
Big Stone City S.D.           Custer S.D.                        Flandreau S.D.
Bison S.D.                    Dakota Valley S.D.                 Florence S.D.
Bon Homme S.D.                De Smet S.D.                       Frederick Area S.D.
Bowdle S.D.                   Dell Rapids S.D.                   Freeman S.D.
Brandon Valley S.D.           Deubrook Area S.D.                 Garretson S.D.
Bridgewater S.D.              Deuel S.D.                         Gayville-Volin S.D.
Britton-Hecla S.D.            Doland S.D.                        Gettysburg S.D.
Brookings S.D.                Douglas S.D.                       Grant-Deuel S.D.
Burke S.D.                    Dupree S.D.                        Greater Hoyt S.D.
Canistota S.D.                Eagle Butte S.D.                   Greater Scott S.D.
       Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 100 of 119



Gregory S.D.                     Mitchell S.D.                   Wagner Community S.D.
Groton Area S.D.                 Mobridge-Pollock S.D.           Wall S.D.
Haakon S.D.                      Montrose S.D.                   Warner S.D.
Hamlin S.D.                      Mount Vernon S.D.               Watertown S.D.
Hanson S.D.                      New Underwood S.D.              Waubay S.D.
Harding County S.D.              Newell S.D.                     Waverly S.D.
Harrisburg S.D.                  Northwestern Area S.D.          Webster S.D.
Henry S.D.                       Oelrichs S.D.                   Wessington Springs S.D.
Herreid S.D.                     Oldham-Ramona S.D.              West Central S.D.
Highmore-Harrold S.D.            Parker S.D.                     White Lake S.D.
Hill City S.D.                   Parkston S.D.                   White River S.D.
Hitchcock-Tulare S.D.            Pierre S.D.                     Willow Lake S.D.
Hot Springs S.D.                 Plankinton S.D.                 Wilmot S.D.
Hoven S.D.                       Platte-Geddes S.D.              Winner S.D.
Howard S.D.                      Rapid City Area S.D.            Wolsey-Wessington S.D.
Hurley S.D.                      Redfield S.D.                   Wood S.D.
Huron S.D.                       Rosholt S.D.                    Woonsocket S.D.
Ipswich Public S.D.              Roslyn S.D.                     Yankton S.D.
Irene-Wakonda S.D.               Rutland S.D.                    Bureau of Indian Affairs schools
Iroquois S.D.                    Sanborn Central S.D. School     and school systems
Isabel S.D.                      Website                         American Horse School
Jones County S.D.                Scotland S.D.                   Cheyenne River BIA Schools
Kadoka Area S.D.                 Selby Area S.D.                 Crazy Horse School
Kimball S.D.                     Shannon County S.D.             Crow Creek Sioux Tribal School
Lake Preston S.D.                Sioux Falls S.D.                Enemy Swim Day School
Langford S.D.                    Sioux Valley S.D.               Flandreau Indian School
Lead-Deadwood S.D.               Sisseton S.D.                   Little Wound School System
Lemmon S.D.                      Smee S.D.                       Loneman School Corporation
Lennox S.D.                      South Central S.D.              Lower Brule School System
Leola S.D.                       Spearfish S.D.                  Marty Indian School
Lyman S.D.                       Stanley County S.D.             Pierre Indian Learning Center
Madison Central S.D.             Stickney S.D.                   Pine Ridge School
Marion S.D.                      Summit S.D.                     Porcupine Contract School
McCook Central S.D.              Tea Area S.D.                   Rock Creek Day School
McIntosh S.D.                    Timber Lake S.D.                Saint Francis Indian School
McLaughlin S.D.                  Todd County S.D.                Sitting Bull School
Meade S.D.                       Tripp-Delmont S.D.              Takini School
Menno S.D.                       Tri-Valley S.D.                 Tiospa Zina Tribal School
Milbank S.D.                     Vermillion S.D.                 Tiospaye Topa School System
Miller Area S.D.                 Viborg S.D.                     Wounded Knee School System

                                          Tennessee
Alamo City Schools               Campbell County Schools         Crockett County Schools
Alcoa City Schools               Cannon County Schools           Cumberland County Schools
Anderson County Schools          Carroll County Schools          Dayton City Schools
Arlington Community Schools      Carter County Schools           Decatur County Schools
Athens City Elementary Schools   Cheatham County Schools         Dekalb County Schools
Bartlett City Schools            Chester County Schools          Dickson County Schools
Bedford County Schools           Claiborne County Schools        Dyer County Schools
Bells City Schools               Clarksville-Montgomery County   Dyersburg City Schools
Benton County Schools            School System                   Elizabethton City Schools
Bledsoe County Schools           Clay County Schools             Etowah City Elementary
Blount County Schools            Cleveland City Schools          Schools
Bradford Special Schools         Clinton City Schools            Fayette County Schools
Bradley County Schools           Cocke County Schools            Fayetteville City Elementary
Bristol City Schools             Coffee County Schools           Schools
       Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 101 of 119



Fentress County Schools        Lebanon Special S.D.            Putnam County Schools
Franklin County Schools        Lenoir City Schools             Rhea County Schools
Franklin Special S.D.          Lewis County Schools            Richard City Special S.D.
Gibson County Special S.D.     Lexington City Elementary       Roane County Schools
Giles County Schools           Schools                         Robertson County Schools
Grainger County Schools        Lincoln County Schools          Rogersville City Elementary
Greene County Schools          Loudon County Schools           Schools
Greeneville City Schools       Macon County Schools            Rutherford County Schools
Grundy County Schools          Manchester City Schools         Scott County Schools
Hamblen County Schools         Marion County Schools           Sequatchie County Schools
Hamilton County Schools        Marshall County Schools         Sevier County Schools
Hancock County Schools         Maryville City Schools          Shelby County Schools
Hardeman County Schools        Maury County Schools            Smith County Schools
Hardin County Schools          McKenzie Special S.D.           South Carroll Special S.D.
Hawkins County Schools         McMinn County Schools           Stewart County Schools
Haywood County Schools         McNairy County Schools          Sullivan County Schools
Henderson County Schools       Meigs County Schools            Sumner County Schools
Henry County Schools           Memphis City Schools            Sweetwater City Schools
Hickman County Schools         Metropolitan Nashville Public   Tipton County Schools
Hollow Rock-Bruceton Special   Schools                         Trenton City Schools
S.D.                           Milan Special S.D.              Trousdale County Schools
Houston County Schools         Monroe County Schools           Tullahoma City Schools
Humboldt City Schools          Montgomery County Schools       Unicoi School
Humphreys County Schools       Moore County Schools            Union City School
Huntingdon Special Schools     Morgan County Schools           Union County School
Jackson County Schools         Murfreesboro City Schools       Van Buren County Schools
Jackson-Madison Consolidated   Newport City Elementary         Warren County Schools
Schools                        Schools                         Washington County Schools
Jefferson County Schools       Oak Ridge City Schools          Wayne County Schools
Johnson City Schools           Obion County Schools            Weakley County Schools
Johnson County Schools         Oneida City Schools             West Carroll Special S.D.
Kingsport City Schools         Overton County Schools          White County Schools
Knox County Schools            Paris City Special Schools      Williamson County Schools
Lake County School System      Perry County Schools            Wilson County Schools
Lauderdale County Schools      Pickett County Schools
Lawrence County Schools        Polk County Schools


                                           Texas
Abbott I.S.D.                  Alvin I.S.D.                    Archer City I.S.D.
Abernathy I.S.D.               Alvord I.S.D.                   Argyle I.S.D.
Abilene I.S.D.                 Amarillo I.S.D.                 Arlington I.S.D.
Academy I.S.D.                 Amherst I.S.D.                  Arp I.S.D.
Adrian I.S.D.                  Anahuac I.S.D.                  Aspermont I.S.D.
Agua Dulce I.S.D.              Anderson-Shiro Consolidated     Athens I.S.D.
Alamo Heights I.S.D.           I.S.D.                          Atlanta I.S.D.
Alba-Golden I.S.D.             Andrews I.S.D.                  Aubrey I.S.D.
Albany I.S.D.                  Angleton I.S.D.                 Austin I.S.D.
Aldine I.S.D.                  Anna I.S.D.                     Austwell-Tivoli I.S.D.
Aledo I.S.D.                   Anson I.S.D.                    Avalon I.S.D.
Alice I.S.D.                   Anthony I.S.D.                  Avery I.S.D.
Alief I.S.D.                   Anton I.S.D.                    Avinger I.S.D.
Allen I.S.D.                   Apple Springs I.S.D.            Axtell I.S.D.
Alpine I.S.D.                  Aquilla I.S.D.                  Azle I.S.D.
Alto I.S.D.                    Aransas County I.S.D.           Baird I.S.D.
Alvarado I.S.D.                Aransas Pass I.S.D.             Ballinger I.S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 102 of 119



Balmorhea I.S.D.                 Brock I.S.D.                   Central I.S.D.
Bandera I.S.D.                   Bronte I.S.D.                  Channelview I.S.D.
Bangs I.S.D.                     Brookeland I.S.D.              Channing I.S.D.
Banquete I.S.D.                  Brookesmith I.S.D.             Chapel Hill I.S.D. (Smith
Barbers Hill I.S.D.              Brooks County I.S.D.           County)
Bartlett I.S.D.                  Brownfield I.S.D.              Chapel Hill I.S.D. (Titus
Bastrop I.S.D.                   Brownsboro I.S.D.              County)
Bay City I.S.D.                  Brownsville I.S.D.             Charlotte I.S.D.
Beaumont I.S.D.                  Brownwood I.S.D.               Cherokee I.S.D.
Beckville I.S.D.                 Bruceville-Eddy I.S.D.         Chester I.S.D.
Beeville I.S.D.                  Bryan I.S.D.                   Chico I.S.D.
Bellevue I.S.D.                  Bryson I.S.D.                  Childress I.S.D.
Bells I.S.D.                     Buckholts I.S.D.               Chillicothe I.S.D.
Bellville I.S.D.                 Buena Vista I.S.D.             Chilton I.S.D.
Belton I.S.D.                    Buffalo I.S.D.                 China Spring I.S.D.
Ben Bolt-Palito Blanco I.S.D.    Bullard I.S.D.                 Chireno I.S.D.
Benavides I.S.D.                 Buna I.S.D.                    Chisum I.S.D.
Benjamin I.S.D.                  Burkburnett I.S.D.             Christoval I.S.D.
Big Sandy I.S.D. (Polk County)   Burkeville I.S.D.              Cisco I.S.D.
Big Sandy I.S.D. (Upshur         Burleson I.S.D.                City View I.S.D.
County)                          Burnet Consolidated I.S.D.     Clarendon Consolidated I.S.D.
Big Spring I.S.D.                Burton I.S.D.                  Clarksville I.S.D.
Birdville I.S.D.                 Bushland I.S.D.                Claude I.S.D.
Bishop Consolidated I.S.D.       Byers I.S.D.                   Clear Creek I.S.D.
Blackwell Consolidated I.S.D.    Bynum I.S.D.                   Cleburne I.S.D.
Blanco I.S.D.                    Caddo Mills I.S.D.             Cleveland I.S.D.
Bland I.S.D.                     Calallen I.S.D.                Clifton I.S.D.
Blanket I.S.D.                   Caldwell I.S.D.                Clint I.S.D.
Bloomburg I.S.D.                 Calhoun County I.S.D.          Clyde Consolidated I.S.D.
Blooming Grove I.S.D.            Callisburg I.S.D.              Coahoma I.S.D.
Bloomington I.S.D.               Calvert I.S.D.                 Coldspring-Oakhurst
Blue Ridge I.S.D.                Cameron I.S.D.                 Consolidated I.S.D.
Bluff Dale I.S.D.                Campbell I.S.D.                Coleman I.S.D.
Blum I.S.D.                      Canadian I.S.D.                College Station I.S.D.
Boerne I.S.D.                    Canton I.S.D.                  Collinsville I.S.D.
Boles I.S.D.                     Canutillo I.S.D.               Colmesneil I.S.D.
Boling I.S.D.                    Canyon I.S.D.                  Colorado I.S.D.
Bonham I.S.D.                    Carlisle I.S.D.                Columbia-Brazoria I.S.D.
Booker I.S.D.                    Carrizo Springs Consolidated   Columbus I.S.D.
Borden County I.S.D.             I.S.D.                         Comal I.S.D.
Borger I.S.D.                    Carroll I.S.D.                 Comanche I.S.D.
Bosqueville I.S.D.               Carrollton-Farmers Branch      Comfort I.S.D.
Bovina I.S.D.                    I.S.D.                         Commerce I.S.D.
Bowie I.S.D.                     Carthage I.S.D.                Community I.S.D.
Boyd I.S.D.                      Castleberry I.S.D.             Como-Pickton Consolidated
Boys Ranch I.S.D.                Cayuga I.S.D.                  I.S.D.
Brackett I.S.D.                  Cedar Hill I.S.D.              Comstock I.S.D.
Brady I.S.D.                     Celeste I.S.D.                 Connally I.S.D.
Brazos I.S.D.                    Celina I.S.D.                  Conroe I.S.D.
Brazosport I.S.D.                Center I.S.D.                  Coolidge I.S.D.
Breckenridge I.S.D.              Center Point I.S.D.            Cooper I.S.D.
Bremond I.S.D.                   Centerville I.S.D. (Leon       Coppell I.S.D.
Brenham I.S.D.                   County)                        Copperas Cove I.S.D.
Bridge City I.S.D.               Centerville I.S.D. (Trinity    Corpus Christi I.S.D.
Bridgeport I.S.D.                County)                        Corrigan-Camden I.S.D.
Broaddus I.S.D.                  Central Heights I.S.D.         Corsicana I.S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 103 of 119



Cotton Center I.S.D.            Divide I.S.D.                   Flour Bluff I.S.D.
Cotulla I.S.D.                  Dodd City I.S.D.                Floydada I.S.D.
Coupland I.S.D.                 Donna I.S.D.                    Follett I.S.D.
Covington I.S.D.                Doss Consolidated Common        Forestburg I.S.D.
Crandall I.S.D.                 S.D.                            Forney I.S.D.
Crane I.S.D.                    Douglass I.S.D.                 Forsan I.S.D.
Cranfills Gap I.S.D.            Dripping Springs I.S.D.         Fort Bend I.S.D.
Crawford I.S.D.                 Driscoll I.S.D.                 Fort Davis I.S.D.
Crockett County Consolidated    Dublin I.S.D.                   Fort Elliott Consolidated I.S.D.
Common S.D.                     Dumas I.S.D.                    Fort Hancock I.S.D.
Crockett I.S.D.                 Duncanville I.S.D.              Fort Sam Houston I.S.D.
Crosby I.S.D.                   Eagle Mountain-Saginaw I.S.D.   Fort Stockton I.S.D.
Crosbyton Consolidated I.S.D.   Eagle Pass I.S.D.               Fort Worth I.S.D.
Cross Plains I.S.D.             Eanes I.S.D.                    Franklin I.S.D.
Cross Roads I.S.D.              Early I.S.D.                    Frankston I.S.D.
Crowell I.S.D.                  East Bernard I.S.D.             Fredericksburg I.S.D.
Crowley I.S.D.                  East Central I.S.D.             Freer I.S.D.
Crystal City I.S.D.             East Chambers I.S.D.            Frenship I.S.D.
Cuero I.S.D.                    Eastland I.S.D.                 Friendswood I.S.D.
Culberson County-Allamoore      Ector County I.S.D.             Friona I.S.D.
I.S.D.                          Ector I.S.D.                    Frisco I.S.D.
Cumby I.S.D.                    Edcouch-Elsa I.S.D.             Frost I.S.D.
Cushing I.S.D.                  Eden Consolidated I.S.D.        Fruitvale I.S.D.
Cypress-Fairbanks I.S.D.        Edgewood I.S.D. (Bexar          Gainesville I.S.D.
Daingerfield-Lone Star I.S.D.   County)                         Galena Park I.S.D.
Dalhart I.S.D.                  Edgewood I.S.D. (Van Zandt      Galveston I.S.D.
Dallas I.S.D.                   County)                         Ganado I.S.D.
Damon I.S.D.                    Edinburg Consolidated I.S.D.    Garland I.S.D.
Danbury I.S.D.                  Edna I.S.D.                     Garner I.S.D.
Darrouzett I.S.D.               El Campo I.S.D.                 Garrison I.S.D.
Dawson I.S.D. (Dawson           El Paso I.S.D.                  Gary I.S.D.
County)                         Electra I.S.D.                  Gatesville I.S.D.
Dawson I.S.D. (Navarro          Elgin I.S.D.                    Gause I.S.D.
County)                         Elkhart I.S.D.                  George West I.S.D.
Dayton I.S.D.                   Elysian Fields I.S.D.           Georgetown I.S.D.
De Leon I.S.D.                  Ennis I.S.D.                    Gholson I.S.D.
Decatur I.S.D.                  Era I.S.D.                      Giddings I.S.D.
Deer Park I.S.D.                Etoile I.S.D.                   Gilmer I.S.D.
De Kalb I.S.D.                  Eula I.S.D.                     Gladewater I.S.D.
Del Valle I.S.D.                Eustace I.S.D.                  Glasscock County I.S.D.
Dell City I.S.D.                Evadale I.S.D.                  Glen Rose I.S.D.
Denison I.S.D.                  Evant I.S.D.                    Godley I.S.D.
Denton I.S.D.                   Everman I.S.D.                  Gold-Burg I.S.D.
Denver City I.S.D.              Excelsior I.S.D.                Goldthwaite I.S.D.
DeSoto I.S.D.                   Ezzell I.S.D.                   Goliad I.S.D.
Detroit I.S.D.                  Fabens I.S.D.                   Gonzales I.S.D.
Devers I.S.D.                   Fairfield I.S.D.                Goodrich I.S.D.
Devine I.S.D.                   Falls City I.S.D.               Goose Creek Consolidated
Dew I.S.D.                      Fannindel I.S.D.                I.S.D.
Deweyville I.S.D.               Farmersville I.S.D.             Gordon I.S.D.
D'Hanis I.S.D.                  Farwell I.S.D.                  Gorman I.S.D.
Diboll I.S.D.                   Fayetteville I.S.D.             Grady I.S.D.
Dickinson I.S.D.                Ferris I.S.D.                   Graford I.S.D.
Dilley I.S.D.                   Flatonia I.S.D.                 Graham I.S.D.
Dime Box I.S.D.                 Florence I.S.D.                 Granbury I.S.D.
Dimmitt I.S.D.                  Floresville I.S.D.              Grand Prairie I.S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 104 of 119



Grand Saline I.S.D.             Highland Park I.S.D. (Potter    Keene I.S.D.
Grandfalls-Royalty I.S.D.       County)                         Keller I.S.D.
Grandview I.S.D.                Hillsboro I.S.D.                Kelton I.S.D.
Grandview-Hopkins I.S.D.        Hitchcock I.S.D.                Kemp I.S.D.
Grape Creek I.S.D.              Holland I.S.D.                  Kendleton I.S.D.
Grapeland I.S.D.                Holliday I.S.D.                 Kenedy County Wide Common
Grapevine-Colleyville I.S.D.    Hondo I.S.D.                    S.D.
Greenville I.S.D.               Honey Grove I.S.D.              Kenedy I.S.D.
Greenwood I.S.D.                Hooks I.S.D.                    Kennard I.S.D.
Gregory-Portland I.S.D.         Houston I.S.D.                  Kennedale I.S.D.
Groesbeck I.S.D.                Howe I.S.D.                     Kerens I.S.D.
Groom I.S.D.                    Hubbard I.S.D. (Bowie County)   Kermit I.S.D.
Groveton I.S.D.                 Hubbard I.S.D. (Hill County)    Kerrville I.S.D.
Gruver I.S.D.                   Huckabay I.S.D.                 Kilgore I.S.D.
Gunter I.S.D.                   Hudson I.S.D.                   Killeen I.S.D.
Gustine I.S.D.                  Huffman I.S.D.                  Kingsville I.S.D.
Guthrie Common S.D.             Hughes Springs I.S.D.           Kirbyville Consolidated I.S.D.
Hale Center I.S.D.              Hull-Daisetta I.S.D.            Klein I.S.D.
Hallettsville I.S.D.            Humble I.S.D.                   Klondike I.S.D.
Hallsburg I.S.D.                Hunt I.S.D.                     Knippa I.S.D.
Hallsville I.S.D.               Huntington I.S.D.               Knox City-O'Brien Consolidated
Hamilton I.S.D.                 Huntsville I.S.D.               I.S.D.
Hamlin I.S.D.                   Hurst-Euless-Bedford I.S.D.     Kopperl I.S.D.
Hamshire-Fannett I.S.D.         Hutto I.S.D.                    Kountze I.S.D.
Happy I.S.D.                    Idalou I.S.D.                   Kress I.S.D.
Hardin I.S.D.                   Industrial I.S.D.               Krum I.S.D.
Hardin-Jefferson I.S.D.         Ingleside I.S.D.                La Feria I.S.D.
Harlandale I.S.D.               Ingram I.S.D.                   La Gloria I.S.D.
Harleton I.S.D.                 Iola I.S.D.                     La Grange I.S.D.
Harlingen Consolidated I.S.D.   Iowa Park Consolidated I.S.D.   La Joya I.S.D.
Harmony I.S.D.                  Ira I.S.D.                      La Porte I.S.D.
Harper I.S.D.                   Iraan-Sheffield I.S.D.          La Poynor I.S.D.
Harrold I.S.D.                  Iredell I.S.D.                  La Pryor I.S.D.
Hart I.S.D.                     Irion County I.S.D.             La Vega I.S.D.
Hartley I.S.D.                  Irving I.S.D.                   La Vernia I.S.D.
Harts Bluff I.S.D.              Italy I.S.D.                    La Villa I.S.D.
Haskell Consolidated I.S.D.     Itasca I.S.D.                   Lackland I.S.D.
Hawkins I.S.D.                  Jacksboro I.S.D.                Lago Vista I.S.D.
Hawley I.S.D.                   Jacksonville I.S.D.             Lake Dallas I.S.D.
Hays Consolidated I.S.D.        Jarrell I.S.D.                  Lake Travis I.S.D.
Hearne I.S.D.                   Jasper I.S.D.                   Lake Worth I.S.D.
Hedley I.S.D.                   Jayton-Girard I.S.D.            Lamar Consolidated I.S.D.
Hemphill I.S.D.                 Jefferson I.S.D.                Lamesa I.S.D.
Hempstead I.S.D.                Jim Hogg County I.S.D.          Lampasas I.S.D.
Henderson I.S.D.                Jim Ned Consolidated I.S.D.     Lancaster I.S.D.
Henrietta I.S.D.                Joaquin I.S.D.                  Laneville I.S.D.
Hereford I.S.D.                 Johnson City I.S.D.             Laredo I.S.D.
Hermleigh I.S.D.                Jonesboro I.S.D.                Lasara I.S.D.
Hico I.S.D.                     Joshua I.S.D.                   Latexo I.S.D.
Hidalgo I.S.D.                  Jourdanton I.S.D.               Lazbuddie I.S.D.
Higgins I.S.D.                  Judson I.S.D.                   Leakey I.S.D.
High Island I.S.D.              Junction I.S.D.                 Leander I.S.D.
Highland I.S.D.                 Karnack I.S.D.                  Leary I.S.D.
Highland Park I.S.D. (Dallas    Karnes City I.S.D.              Lefors I.S.D.
County)                         Katy I.S.D.                     Leggett I.S.D.
                                Kaufman I.S.D.                  Leon I.S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 105 of 119



Leonard I.S.D.                    Marlin I.S.D.                   Moulton I.S.D.
Levelland I.S.D.                  Marshall I.S.D.                 Mount Calm I.S.D.
Leverett's Chapel I.S.D.          Mart I.S.D.                     Mount Enterprise I.S.D.
Lewisville I.S.D.                 Martin's Mill I.S.D.            Mount Pleasant I.S.D.
Lexington I.S.D.                  Martinsville I.S.D.             Mount Vernon I.S.D.
Liberty Hill I.S.D.               Mason I.S.D.                    Muenster I.S.D.
Liberty I.S.D.                    Matagorda I.S.D.                Muleshoe I.S.D.
Liberty-Eylau I.S.D.              Mathis I.S.D.                   Mullin I.S.D.
Lindale I.S.D.                    Maud I.S.D.                     Mumford I.S.D.
Linden-Kildare Consolidated       May I.S.D.                      Munday Consolidated I.S.D.
I.S.D.                            Maypearl I.S.D.                 Murchison I.S.D.
Lindsay I.S.D.                    McAllen I.S.D.                  Nacogdoches I.S.D.
Lingleville I.S.D.                McCamey I.S.D.                  Natalia I.S.D.
Lipan I.S.D.                      McDade I.S.D.                   Navarro I.S.D.
Little Cypress-Mauriceville       McGregor I.S.D.                 Navasota I.S.D.
Consolidated I.S.D.               McKinney I.S.D.                 Nazareth I.S.D.
Little Elm I.S.D.                 McLean I.S.D.                   Neches I.S.D.
Littlefield I.S.D.                McLeod I.S.D.                   Nederland I.S.D.
Livingston I.S.D.                 McMullen County I.S.D.          Needville I.S.D.
Llano I.S.D.                      Meadow I.S.D.                   New Boston I.S.D.
Lockhart I.S.D.                   Medina I.S.D.                   New Braunfels I.S.D.
Lockney I.S.D.                    Medina Valley I.S.D.            New Caney I.S.D.
Lohn I.S.D.                       Melissa I.S.D.                  New Deal I.S.D.
Lometa I.S.D.                     Memphis I.S.D.                  New Diana I.S.D.
London I.S.D.                     Menard I.S.D.                   New Home I.S.D.
Lone Oak I.S.D.                   Mercedes I.S.D.                 New Summerfield I.S.D.
Longview I.S.D.                   Meridian I.S.D.                 New Waverly I.S.D.
Loop I.S.D.                       Merkel I.S.D.                   Newcastle I.S.D.
Loraine I.S.D.                    Mesquite I.S.D.                 Newton I.S.D.
Lorena I.S.D.                     Mexia I.S.D.                    Nixon-Smiley Consolidated
Lorenzo I.S.D.                    Meyersville I.S.D.              I.S.D.
Los Fresnos Consolidated I.S.D.   Miami I.S.D.                    Nocona I.S.D.
Louise I.S.D.                     Midland I.S.D.                  Nordheim I.S.D.
Lovejoy I.S.D.                    Midlothian I.S.D.               Normangee I.S.D.
Lovelady I.S.D.                   Midway I.S.D. (Clay County)     North East I.S.D.
Lubbock I.S.D.                    Midway I.S.D. (McLennan         North Hopkins I.S.D.
Lubbock-Cooper I.S.D.             County)                         North Lamar I.S.D.
Lueders-Avoca I.S.D.              Milano I.S.D.                   North Zulch I.S.D.
Lufkin I.S.D.                     Mildred I.S.D.                  Northside I.S.D. (Wilbarger
Luling I.S.D.                     Miles I.S.D.                    County)
Lumberton I.S.D.                  Milford I.S.D.                  Northside I.S.D. (Bexar County)
Lyford Consolidated I.S.D.        Miller Grove I.S.D.             Northwest I.S.D.
Lytle I.S.D.                      Millsap I.S.D.                  Novice I.S.D.
Mabank I.S.D.                     Mineola I.S.D.                  Nueces Canyon Consolidated
Madisonville Consolidated         Mineral Wells I.S.D.            I.S.D.
I.S.D.                            Mission Consolidated I.S.D.     Nursery I.S.D.
Magnolia I.S.D.                   Monahans-Wickett-Pyote I.S.D.   Oakwood I.S.D.
Malakoff I.S.D.                   Montague I.S.D.                 Odem-Edroy I.S.D.
Malone I.S.D.                     Monte Alto I.S.D.               O'Donnell I.S.D.
Malta I.S.D.                      Montgomery I.S.D.               Oglesby I.S.D.
Manor I.S.D.                      Moody I.S.D.                    Olfen I.S.D.
Mansfield I.S.D.                  Moran I.S.D.                    Olney I.S.D.
Marathon I.S.D.                   Morgan I.S.D.                   Olton I.S.D.
Marble Falls I.S.D.               Morgan Mill I.S.D.              Onalaska I.S.D.
Marfa I.S.D.                      Morton I.S.D.                   Orange Grove I.S.D.
Marion I.S.D.                     Motley County I.S.D.            Orangefield I.S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 106 of 119



Ore City I.S.D.                    Presidio I.S.D.                Royse City I.S.D.
Overton I.S.D.                     Priddy I.S.D.                  Rule I.S.D.
Paducah I.S.D.                     Princeton I.S.D.               Runge I.S.D.
Paint Creek I.S.D.                 Pringle-Morse Consolidated     Rusk I.S.D.
Paint Rock I.S.D.                  I.S.D.                         S and S Consolidated I.S.D.
Palacios I.S.D.                    Progreso I.S.D.                Sabinal I.S.D.
Palestine I.S.D.                   Prosper I.S.D.                 Sabine I.S.D.
Palmer I.S.D.                      Quanah I.S.D.                  Sabine Pass I.S.D.
Palo Pinto I.S.D.                  Queen City I.S.D.              Saint Jo I.S.D.
Pampa I.S.D.                       Quinlan I.S.D.                 Salado I.S.D.
Panhandle I.S.D.                   Quitman I.S.D.                 Saltillo I.S.D.
Panther Creek Consolidated         Rains I.S.D.                   Sam Rayburn I.S.D.
I.S.D.                             Ralls I.S.D.                   Samnorwood I.S.D.
Paradise I.S.D.                    Ramirez Common S.D.            San Angelo I.S.D.
Paris I.S.D.                       Randolph Field I.S.D.          San Antonio I.S.D.
Pasadena I.S.D.                    Ranger I.S.D.                  San Augustine I.S.D.
Patton Springs I.S.D.              Rankin I.S.D.                  San Benito Consolidated I.S.D.
Pawnee I.S.D.                      Raymondville I.S.D.            San Diego I.S.D.
Pearland I.S.D.                    Reagan County I.S.D.           San Elizario I.S.D.
Pearsall I.S.D.                    Red Lick I.S.D.                San Felipe Del Rio Consolidated
Peaster I.S.D.                     Red Oak I.S.D.                 I.S.D.
Pecos-Barstow-Toyah I.S.D.         Redwater I.S.D.                San Isidro I.S.D.
Penelope I.S.D.                    Refugio I.S.D.                 San Marcos Consolidated I.S.D.
Perrin-Whitt Consolidated I.S.D.   Ricardo I.S.D.                 San Perlita I.S.D.
Perryton I.S.D.                    Rice Consolidated I.S.D.       San Saba I.S.D.
Petersburg I.S.D.                  Rice I.S.D.                    San Vicente I.S.D.
Petrolia I.S.D.                    Richards I.S.D.                Sands Consolidated I.S.D.
Pettus I.S.D.                      Richardson I.S.D.              Sanford-Fritch I.S.D.
Pewitt Consolidated I.S.D.         Richland Springs I.S.D.        Sanger I.S.D.
Pflugerville I.S.D.                Riesel I.S.D.                  Santa Anna I.S.D.
Pharr-San Juan-Alamo I.S.D.        Rio Grande City Consolidated   Santa Fe I.S.D.
Pilot Point I.S.D.                 I.S.D.                         Santa Gertrudis I.S.D.
Pine Tree I.S.D.                   Rio Hondo I.S.D.               Santa Maria I.S.D.
Pittsburg I.S.D.                   Rio Vista I.S.D.               Santa Rosa I.S.D.
Plains I.S.D.                      Rising Star I.S.D.             Santo I.S.D.
Plainview I.S.D.                   River Road I.S.D.              Savoy I.S.D.
Plano I.S.D.                       Rivercrest I.S.D.              Schertz-Cibolo-Universal City
Pleasant Grove I.S.D. (Bowie       Riviera I.S.D.                 I.S.D.
County)                            Robert Lee I.S.D.              Schleicher County I.S.D.
Pleasanton I.S.D.                  Robinson I.S.D.                Schulenburg I.S.D.
Plemons-Stinnett-Phillips          Robstown I.S.D.                Scurry-Rosser I.S.D.
Consolidated I.S.D.                Roby Consolidated I.S.D.       Seagraves I.S.D.
Point Isabel I.S.D.                Rochelle I.S.D.                Sealy I.S.D.
Ponder I.S.D.                      Rockdale I.S.D.                Seguin I.S.D.
Poolville I.S.D.                   Rocksprings I.S.D.             Seminole I.S.D.
Port Aransas I.S.D.                Rockwall I.S.D.                Seymour I.S.D.
Port Arthur I.S.D.                 Rogers I.S.D.                  Shallowater I.S.D.
Port Neches-Groves I.S.D.          Roma I.S.D.                    Shamrock I.S.D.
Post I.S.D.                        Roosevelt I.S.D.               Sharyland I.S.D.
Poteet I.S.D.                      Ropes I.S.D.                   Shelbyville I.S.D.
Poth I.S.D.                        Roscoe I.S.D.                  Sheldon I.S.D.
Pottsboro I.S.D.                   Rosebud-Lott I.S.D.            Shepherd I.S.D.
Prairie Lea I.S.D.                 Rotan I.S.D.                   Sherman I.S.D.
Prairie Valley I.S.D.              Round Rock I.S.D.              Shiner I.S.D.
Prairiland I.S.D.                  Round Top-Carmine I.S.D.       Sidney I.S.D.
Premont I.S.D.                     Royal I.S.D.                   Sierra Blanca I.S.D.
       Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 107 of 119



Silsbee I.S.D.              Temple I.S.D.                 Waller I.S.D.
Silverton I.S.D.            Tenaha I.S.D.                 Walnut Bend I.S.D.
Simms I.S.D.                Terlingua Common S.D.         Walnut Springs I.S.D.
Sinton I.S.D.               Terrell County I.S.D.         Warren I.S.D.
Sivells Bend I.S.D.         Terrell I.S.D.                Waskom I.S.D.
Skidmore-Tynan I.S.D.       Texarkana I.S.D.              Water Valley I.S.D.
Slaton I.S.D.               Texas City I.S.D.             Waxahachie I.S.D.
Slidell I.S.D.              Texhoma I.S.D.                Weatherford I.S.D.
Slocum I.S.D.               Texline I.S.D.                Webb Consolidated I.S.D.
Smithville I.S.D.           Thorndale I.S.D.              Weimar I.S.D.
Smyer I.S.D.                Thrall I.S.D.                 Wellington I.S.D.
Snook I.S.D.                Three Rivers I.S.D.           Wellman-Union Consolidated
Snyder I.S.D.               Three Way I.S.D.              I.S.D.
Socorro I.S.D.              Throckmorton I.S.D.           Wells I.S.D.
Somerset I.S.D.             Tidehaven I.S.D.              Weslaco I.S.D.
Somerville I.S.D.           Timpson I.S.D.                West Hardin County
Sonora I.S.D.               Tioga I.S.D.                  Consolidated I.S.D.
South San Antonio I.S.D.    Tolar I.S.D.                  West I.S.D.
South Texas I.S.D.          Tom Bean I.S.D.               West Orange-Cove
Southland I.S.D.            Tomball I.S.D.                Consolidated I.S.D.
Southside I.S.D.            Tornillo I.S.D.               West Oso I.S.D.
Southwest I.S.D.            Trent I.S.D.                  West Rusk I.S.D.
Spearman I.S.D.             Trenton I.S.D.                West Sabine I.S.D.
Splendora I.S.D.            Trinidad I.S.D.               Westbrook I.S.D.
Spring Branch I.S.D.        Trinity I.S.D.                Westhoff I.S.D.
Spring Creek I.S.D.         Troup I.S.D.                  Westphalia I.S.D.
Spring Hill I.S.D.          Troy I.S.D.                   Westwood I.S.D.
Spring I.S.D.               Tulia I.S.D.                  Wharton I.S.D.
Springlake-Earth I.S.D.     Tuloso-Midway I.S.D.          Wheeler I.S.D.
Springtown I.S.D.           Turkey-Quitaque I.S.D.        White Deer I.S.D.
Spur I.S.D.                 Tyler I.S.D.                  White Oak I.S.D.
Spurger I.S.D.              Union Grove I.S.D.            White Settlement I.S.D.
Stafford Municipal S.D.     Union Hill I.S.D.             Whiteface Consolidated I.S.D.
Stamford I.S.D.             United I.S.D.                 Whitehouse I.S.D.
Stanton I.S.D.              Utopia I.S.D.                 Whitesboro I.S.D.
Star I.S.D.                 Uvalde Consolidated I.S.D.    Whitewright I.S.D.
Stephenville I.S.D.         Valentine I.S.D.              Whitharral I.S.D.
Sterling City I.S.D.        Valley Mills I.S.D.           Whitney I.S.D.
Stockdale I.S.D.            Valley View I.S.D. (Cooke     Wichita Falls I.S.D.
Stratford I.S.D.            County)                       Wildorado I.S.D.
Strawn I.S.D.               Valley View I.S.D. (Hidalgo   Willis I.S.D.
Sudan I.S.D.                County)                       Wills Point I.S.D.
Sulphur Bluff I.S.D.        Van Alstyne I.S.D.            Wilson I.S.D.
Sulphur Springs I.S.D.      Van I.S.D.                    Wimberley I.S.D.
Sundown I.S.D.              Van Vleck I.S.D.              Windthorst I.S.D.
Sunnyvale I.S.D.            Vega I.S.D.                   Winfield I.S.D.
Sunray I.S.D.               Venus I.S.D.                  Wink-Loving I.S.D.
Sweeny I.S.D.               Veribest I.S.D.               Winnsboro I.S.D.
Sweet Home I.S.D.           Vernon I.S.D.                 Winona I.S.D.
Sweetwater I.S.D.           Victoria I.S.D.               Winters I.S.D.
Taft I.S.D.                 Vidor I.S.D.                  Woden I.S.D.
Tahoka I.S.D.               Vysehrad I.S.D.               Wolfe City I.S.D.
Tarkington I.S.D.           Waco I.S.D.                   Woodsboro I.S.D.
Tatum I.S.D.                Waelder I.S.D.                Woodson I.S.D.
Taylor I.S.D.               Walcott I.S.D.                Woodville I.S.D.
Teague I.S.D.               Wall I.S.D.                   Wortham I.S.D.
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 108 of 119



Wylie I.S.D. (Collin County)          Yoakum I.S.D.                            Zavalla I.S.D.
Wylie I.S.D. (Taylor County)          Yorktown I.S.D.                          Zephyr I.S.D.
Yantis I.S.D.                         Ysleta I.S.D.
YES Prep Public Schools               Zapata County I.S.D.

                                                    Utah
Beaver County S.D.[5]                 Jordan S.D. [18]                         Rich S.D. [32]
Box Elder S.D. [6]                    Juab S.D. [19]                           Salt Lake City S.D. [33]
Cache County S.D. [7]                 Kane County S.D. [20]                    San Juan S.D. [34]
Canyons S.D. [8]                      Logan City S.D. [21]                     Sevier S.D. [35]
Carbon S.D. [9]                       Millard County S.D. [22]                 South Sanpete S.D. [36]
Charter Schools                       Morgan County S.D. [23]                  South Summit S.D. [37]
Daggett S.D. [10]                     Murray City S.D. [24]                    Tintic S.D.[38]
Davis S.D. [11]                       Nebo S.D. [25]                           Tooele County S.D.[39]
Duchesne County S.D. [12]             North Sanpete S.D. [26]                  Uintah S.D.[40]
Emery County S.D. [13]                North Summit S.D. [27]                   Wasatch County S.D.[41]
Garfield County S.D. [14]             Ogden City S.D. [28]                     Washington County S.D.[42]
Grand County S.D. [15]                Park City S.D. [29]                      Wayne County S.D.[43]
Granite S.D. [16]                     Piute County S.D. [30]                   Weber S.D.[44]
Iron County S.D. [17]                 Provo City S.D. [31]

                                                Vermont
Addison Central Supervisory Union – Middlebury,            Bellows Free Academy Union High S.D. 48 – St.
Addison County                                             Albans, Franklin County
Addison Northeast Supervisory Union – Bristol,             Belvidere S.D. – Belvidere, Lamoille County
Addison County                                             Bennington Incorporated S.D. – Bennington,
Addison Northwest Supervisory Union – Vergennes,           Bennington County
Addison County                                             Bennington Rutland Supervisory Union –
Addison Rutland Supervisory Union – Fair Haven,            Sunderland, Bennington County
Rutland County                                             Benson S.D. – Benson, Rutland County
Addison S.D. – Addison, Addison County                     Berkshire S.D. – Richford, Franklin County
Albany S.D. – Albany, Orleans County                       Berlin S.D. – Berlin, Washington County
Alburg S.D. – Alburg, Grand Isle County                    Bethel S.D. – Bethel, Windsor County
Andover S.D. – Chester, Windsor County                     Black River U.S.D. 39 – Ludlow, Windsor County
Arlington S.D. – Arlington, Bennington County              Bloomfield S.D. – Canaan, Essex County
Athens S.D. – Bellows Falls, Windham County                Blue Mountain Supervisory District – Wells River,
Athens/Grafton Contract S.D. – Grafton, Windham            Orange County
County                                                     Blue Mountain U.S.D. 21 – Wells River, Orange
Averill S.D. – Canaan, Essex County                        County
Averys Gore S.D. – Canaan, Essex County                    Bolton S.D. – Bolton, Chittenden County
Bakersfield S.D. – Bakersfield, Franklin County            Bradford Incorporated S.D. – Bradford, Orange
Baltimore S.D. – Chester, Windsor County                   County
Barnard S.D. – Barnard, Windsor County                     Braintree S.D. – Braintree, Orange County
Barnet S.D. – Barnet, Caledonia County                     Brandon S.D. – Brandon, Rutland County
Barre City S.D. – Barre, Washington County                 Brattleboro S.D. – Brattleboro, Windham County
Barre Supervisory Union – Barre, Washington                Brattleboro Union High S.D. 6 – Brattleboro,
County                                                     Windham County
Barre Town S.D. – Barre, Washington County                 Bridgewater S.D. – Bridgewater, Windsor County
Barstow Joint Contract S.D. – Chittenden, Rutland          Bridport S.D. – Bridport, Addison County
County                                                     Brighton S.D. – Island Pond, Essex County
Barton Incorporated S.D. – Barton, Orleans County          Bristol S.D. – Bristol, Addison County
Battenkill Valley Supervisory Union – Arlington,           Brookfield S.D. – Brookfield, Orange County
Bennington County                                          Brookline S.D. – Brookline, Windham County
Bellows Falls Union High S.D. 27 – Bellows Falls,          Brookline/Newfane Joint School Contract –
Windham County                                             Newfane, Windham County
       Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 109 of 119



Brownington S.D. – Brownington, Orleans County      Duxbury/Waterbury Union S.D. 45 – Duxbury,
Brunswick S.D. – Canaan, Essex County               Washington County
Buels Gore S.D. – Richmond, Chittenden County       East Haven S.D. – East Haven, Essex County
Burke S.D. – West Burke, Caledonia County           East Montpelier S.D. – East Montpelier, Washington
Burlington S.D.– Burlington, Chittenden County      County
Burlington Supervisory District – Burlington,       Eden S.D. – Eden, Lamoille County
Chittenden County                                   Elmore S.D. – Lake Elmore, Lamoille County
Cabot S.D. – Cabot, Washington County               Enosburgh Town S.D. – Enosburg Falls, Franklin
Calais S.D. – Plainfield, Washington County         County
Caledonia Central Supervisory Union – Danville,     Essex Caledonia Supervisory Union – Concord,
Caledonia County                                    Essex County
Caledonia North Supervisory Union – Lyndonville,    Essex Junction Incorporated S.D. – Essex Junction,
Caledonia County                                    Chittenden County
Cambridge S.D. – Jeffersonville, Lamoille County    Essex North Supervisory Union – Canaan, Essex
Canaan S.D. – Canaan, Essex County                  County
Castleton S.D. – Fair Haven, Rutland County         Essex Town S.D. – Essex Junction, Chittenden
Castleton-Hubbardton Union S.D. 42 – Castleton,     County
Rutland County                                      Essex Town Supervisory District – Essex Junction,
Cavendish S.D. – Proctorville, Windsor County       Chittenden County
Champlain Valley Union High S.D. 15 – Hinesburg,    Fair Haven S.D. – Fair Haven, Rutland County
Chittenden County                                   Fair Haven Union High S.D. 16 – Fair Haven,
Charleston S.D. – West Charleston, Orleans County   Rutland County
Charlotte S.D. – Charlotte, Chittenden County       Fairfax S.D. – Fairfax, Franklin County
Chelsea S.D. – Chelsea, Orange County               Fairfield S.D. – Fairfield, Franklin County
Chester S.D. – Chester, Windsor County              Fayston S.D. – Fayston, Washington County
Chester-Andover U.S.D. 29 – Chester, Windsor        Ferdinand S.D. – Newport, Orleans County
County                                              Ferrisburg S.D. – Ferrisburgh, Addison County
Chittenden Central Supervisory Union – Essex        Fletcher S.D. – Cambridge, Franklin County
Junction, Crittenden County                         Flood Brook Union S.D. 20 – Londonderry,
Chittenden East Supervisory Union – Richmond,       Windham County
Chittenden County                                   Franklin Central Supervisory Union – St. Albans,
Chittenden S.D. – Brandon, Rutland County           Franklin County
Chittenden South Supervisory Union – Shelburne,     Franklin Northeast Supervisory Union – Richford,
Chittenden County                                   Franklin County
Clarendon S.D. – North Claredon, Rutland County     Franklin Northwest Supervisory Union – Swanton,
Colchester S.D. – Colchester, Chittenden County     Franklin County
Colchester Supervisory District – Colchester,       Franklin S.D. – Franklin, Franklin County
Chittenden County                                   Franklin West Supervisory Union – Fairfax, Franklin
Concord S.D. – Concord, Essex County                County
Corinth S.D. – Bradford, Orange County              Georgia S.D. – St. Albans, Franklin County
Corwall S.D. – Cornwall, Addison County             Glastenbury S.D. – Bennington, Bennington County
Coventry S.D. – Coventry, Orleans County            Glover S.D. – Glover, Orleans County
Craftsbury S.D. d.b.a. Craftsbury Schools –         Goshen S.D. – Brandon, Rutland County
Craftsbury Commons, Orleans County                  Grafton S.D. – Grafton, Windham County
Currier Memorial U.S.D. 23 – Danby, Rutland         Granby S.D. – Granby, Essex County
County                                              Grand Isle S.D. – Grand Isle, Grand Isle County
Danby S.D. – Manchester Center, Bennington          Grand Isle Supervisory Union – Grand Isle, Grand
County                                              Isle County
Danville S.D. – Danville, Caledonia County          Granville S.D. – Granville, Addison County
Derby S.D. – Derby Line, Orleans County             Granville/Hancock Joint Contract District –
Dorset S.D. – Dorset, Bennington County             Granville, Addison County
Dover S.D. – East Dover, Windham County             Green Mountain Union High S.D. 35 – Chester,
Dummerston S.D. – East Dummerston, Windham          Windsor County
County                                              Greensboro S.D. – Hardwick, Caledonia County
Duxbury S.D. – Waitsfield, Washington County        Groton S.D. – Wells River, Orange County
                                                    Guildhall S.D. – Guildhall, Essex County
       Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 110 of 119



Guilford S.D. – Guilford, Windham County            Mendon S.D. – Brandon, Rutland County
Halifax S.D. – West Halifax, Windham County         Mettawee Community School – West Pawlet,
Hancock S.D. – Hancock, Addison County              Rutland County
Hardwick S.D. – Hardwick, Caledonia County          Middlebury Incorporated S.D. – Middlebury,
Hartford S.D. – White River Junction, Windsor       Addison County
County                                              Middlebury Union High S.D. 3 – Middlebury,
Hartford Supervisory District – Wilder, Windsor     Addison County
County                                              Middlesex S.D. – Middlesex, Washington County
Hartland S.D. – Hartland, Windsor County            Middletown Springs S.D. – Middletown Springs,
Harwood Union High S.D. 19 – Duxbury,               Rutland County
Washington County                                   Mill River U.S.D. 40 – North Clarendon, Rutland
Hazen Union High S.D. 26 – Hardwick, Caledonia      County
County                                              Millers Run U.S.D. 37 – Sheffield, Caledonia County
Highgate S.D. – Highgate Center, Franklin County    Milton Incorporated S.D. – Milton, Chittenden
Hinesburg S.D. – Hinesburg, Chittenden County       County
Holland S.D. – Derby Line, Orleans County           Milton Supervisory District – Milton, Chittenden
Hubbardton S.D. – Fair Haven, Rutland County        County
Huntington S.D. – Huntingdon, Chittenden County     Missisquoi Valley Union High S.D. 7 – Swanton,
Hyde Park S.D. – Hyde Park, Lamoille County         Franklin County
Ira S.D. – Poultney, Rutland County                 Monkton S.D. – Monkton, Addison County
Irasburg S.D. – Irasburg, Orleans County            Montgomery S.D. – Montgomery Center, Franklin
Isle La Motte S.D. – Isle La Motte, Grand Isle      County
County                                              Montpelier S.D. – Montpelier, Washington County
Jamaica S.D. – Jamaica, Windham County              Montpelier Supervisory District – Montpelier,
Jay S.D. – Newport, Orleans County                  Washington County
Jay/Westfield Joint E.S.D. – Jay, Orleans County    Moretown S.D. – Moretown, Washington County
Jericho S.D. – Jericho, Chittenden County           Morgan S.D. – Morgan, Orleans County
Johnson S.D. – Johnson, Lamoille County             Morristown S.D. – Morrisville, Lamoille County
Kirby S.D. – Concord, Essex County                  Mount Abraham Union High S.D. 28 – Bristol,
Lake Region Union High S.D. 24 – Orleans, Orleans   Addison County
County[clarification needed]                        Mount Anthony Union High S.D. 14 – Bennington,
Lakeview Union S.D. 43 – Greensboro, Orleans        Bennington County
County                                              Mount Holly S.D. – Mount Holly, Rutland County
Lamoille North Supervisory Union – Hyde Park,       Mount Mansfield U.S.D. 17 – Jericho, Chittenden
Lamoille County                                     County
Lamoille South Supervisory Union – Morrisville,     Mount Tabor S.D. – Manchester Center, Bennington
Lamoille County                                     County
Lamoille Union High S.D. 18 – Hyde Park, Lamoille   New Haven S.D. – New Haven, Addison County
County                                              Newark S.D. – Newark, Caledonia County
Landgrove S.D. – Chester, Windsor County            Newbury S.D. – Newbury, Orange County
Leicester S.D. – Leicester, Addison County          Newfane S.D. – Newfane, Windham County
Leland and Gray Union High S.D. 34 – Townshend,     Newport City S.D. – Newport, Orleans County
Windham County                                      Newport Town S.D. – Newport Center, Orleans
Lemington S.D. – Canaan, Essex County               County
Lewis S.D. – Canaan, Essex County                   North Bennington Incorporated S.D. – North
Lincoln S.D. – Lincoln, Addison County              Bennington, Bennington County
Londonderry S.D. – Chester, Windsor County          North Country Junior Union High S.D. 22 – Derby,
Lowell S.D. – Lowell, Orleans County                Orleans County
Ludlow S.D. – Ludlow, Windsor County                North Country Senior Union High S.D. 22 –
Lunenburg S.D. – Gilman, Essex County               Newport, Orleans County
Lyndon S.D. – Lyndonville, Caledonia County         North Country Supervisory Union – Newport,
Maidstone S.D. – Concord, Essex County              Orleans County
Manchester S.D. – Manchester Center, Bennington     North Hero S.D. – North Hero, Grand Isle County
County                                              Northeast Kingdom Learning Services – Newport,
Marlboro S.D. – Marlboro, Windham County            Orleans County
Marshfield S.D. – Plainfield, Washington County     Northfield S.D. – Northfield, Washington County
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 111 of 119



Norton S.D. – Norton, Orleans County                  Rutland City Supervisory District – Rutland, Rutland
Norwich S.D. – Norwich, Windsor County                County
Orange East Supervisory Union – Bradford, Orange      Rutland Northeast Supervisory Union – Brandon,
County                                                Rutland County
Orange North Supervisory Union – South Barre,         Rutland South Supervisory Union – North Claredon,
Orange County                                         Rutland County
Orange S.D. – East Barre, Orange County               Rutland Southwest Supervisory Union – Poultney,
Orange Southwest Supervisory Union – Randolph,        Rutland County
Orange County                                         Rutland Town S.D. – Rutland Town, Rutland County
Orange Windsor Supervisory Union – South              Rutland Windsor Supervisory Union – Ludlow,
Royalton, Windsor County                              Windsor County
Orleans Central Supervisory Union – Orleans,          Ryegate S.D. – Wells River, Orange County
Orleans County                                        Saint Albans City S.D. – St. Albans, Franklin County
Orleans Incorporated S.D. – Orleans, Orleans County   Saint Albans Town S.D. – St. Albans, Franklin
Orleans Southwest Supervisory Union – Hardwick,       County
Caledonia County                                      Saint George S.D. – Shelburne, Chittenden County
Orwell S.D. – Orwell, Addison County                  Saint Johnsbury S.D. – Saint Johnsbury, Caledonia
Otter Valley Union High S.D. 8 – Brandon, Rutland     County
County                                                Saint Johnsbury Supervisory District – Saint
Oxbow Union High S.D. 30 – Bradford, Orange           Johnsbury, Caledonia County
County                                                Salisbury S.D. – Salisbury, Addison County
Panton S.D. – Vergennes, Addison County               Sandgate S.D. – Arlington, Bennington County
Patricia Hannaford Career Center S.D. – Middlebury,   School Administrative Unit 70 – Hanover, Grafton
Addison County                                        County
Pawlet S.D. – Manchester Center, Bennington           Searsburg S.D. – Wilmington, Windham County
County                                                Shaftsbury S.D. – Shaftsbury, Bennington County
Peacham S.D. – Peacham, Caledonia County              Sharon S.D. – Sharon, Windsor County
Peru S.D. – Chester, Windsor County                   Sheffield S.D. – Lyndonville, Caledonia County
Pittsfield S.D. – Bethel, Windsor County              Shelburne S.D. – Shelburne, Crittenden County
Pittsford S.D. – Pittsford, Rutland County            Sheldon S.D. – Sheldon, Franklin County
Plainfield S.D. – Plainfield, Washington County       Sherburne Town S.D. – Killington, Rutland County
Plymouth S.D. – Plymouth, Windsor County              Shoreham S.D. – Shoreham, Addison County
Pomfret S.D. – South Pomfret, Windsor County          Shrewsbury S.D. – Cuttingsville, Rutland County
Poultney S.D. – Poultney, Rutland County              Somerset S.D. – Wilmington, Windham County
Pownal S.D. – Pownal, Bennington County               South Burlington S.D. – South Burlington,
Proctor S.D. – Proctor, Rutland County                Chittenden County
Putney S.D. – Putney, Windham County                  South Burlington Supervisory District – South
Randolph S.D. – Randolph, Orange County               Burlington, Chittenden County
Randolph Union High S.D. 2 – Randolph, Orange         South Hero S.D. – South Hero, Grand Isle County
County                                                Southwest Vermont Supervisory Union –
Reading S.D. – Reading, Windsor County                Bennington, Bennington County
Readsboro S.D. – Readsboro, Bennington County         Spaulding Union High S.D. 41 – Barre, Washington
Richford S.D. – Richford, Franklin County             County
Richmond S.D. – Richmond, Chittenden County           Springfield S.D. – Springfield, Windsor County
Ripton S.D. – Ripton, Addison County                  Springfield Supervisory District – Springfield,
Rivendell Interstate S.D. – West Fairlee, Orange      Windsor County
County                                                Stamford S.D. – Stamford, Bennington County
Rochester S.D. – Rochester, Windsor County            Stannard S.D. – Hardwick, Caledonia County
Rockingham S.D. – Bellows Falls, Windham County       Starksboro S.D. – Starksboro, Addison County
Roxbury S.D. – Roxbury, Washington County             Stockbridge S.D. – Stockbridge, Windsor County
Royalton S.D. – South Royalton, Windsor County        Stowe S.D. – Stowe, Lamoille County
Rupert S.D. – Manchester Center, Bennington           Strafford S.D. – South Strafford, Orange County
County                                                Stratton S.D. – Newfane, Windham County
Rutland Central Supervisory Union – Rutland,          Sudbury S.D. – Sudbury, Rutland County
Rutland County                                        Sunderland S.D. – Sunderland, Bennington County
Rutland City S.D. – Rutland, Rutland County           Sutton S.D. – Sutton, Caledonia County
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 112 of 119



Swanton S.D. – Swanton, Franklin County                  Wells S.D. – Wells, Rutland County
Thetford S.D. – Thetford, Orange County                  West Haven S.D. – Fair Haven, Rutland County
Tinmouth S.D. – Tinmouth, Rutland County                 West Rutland S.D. – West Rutland, Rutland County
Topsham S.D. – Bradford, Orange County                   West Windsor S.D. – Brownsville, Windsor County
Townshend S.D. – Townshend, Windham County               Westfield S.D. – Newport, Orleans County
Troy S.D. – North Troy, Orleans County                   Westford S.D. – Westford, Chittenden County
Tunbridge S.D. – Tunbridge, Orange County                Westminster S.D. – Westminster, Windham County
Twinfield Union S.D. 33 – Plainfield, Washington         Westmore S.D. – Orleans, Orleans County
County                                                   Weston S.D. – Chester, Windsor County
Union High S.D. 32 – Montpelier, Washington              Weybridge S.D. – Middlebury, Addison County
County                                                   Wheelock S.D. – Lyndonville, Caledonia
Underhill Incorporated S.D. – Jericho, Chittenden        Whiting S.D. – Whiting, Addison County
County                                                   Whitingham S.D. – Jacksonville, Windham County
Underhill Town S.D. – Underhill Center, Chittenden       Whitingham/Wilmington Joint S.D. – Jacksonville,
County                                                   Windham County
Vergennes Incorporated S.D. – Vergennes, Addison         Williamstown S.D. – Williamstown, Orange County
County                                                   Williston S.D. – Williston, Chittenden County
Vergennes Union E.S.D. 44 – Vergennes, Addison           Wilmington S.D. – Wilmington, Windham County
County                                                   Windham Central Supervisory Union[1] –
Vergennes Union High S.D. 5 – Vergennes, Addison         Townshend, Windham County
County                                                   Windham Northeast Supervisory Union – Bellows
Vernon S.D. – Vernon, Windham County                     Falls, Windham County
Victory S.D. – Concord, Essex County                     Windham S.D. – Windham, Windham County
Waits River Valley U.S.D. 36 – East Corinth, Orange      Windham Southeast Supervisory Union –
County                                                   Brattleboro, Windham County
Waitsfield S.D. – Waitsfield, Washington County          Windham Southwest Supervisory Union –
Walden S.D. – Walden, Caledonia County                   Wilmington, Windham County
Wallingford S.D. – Wallingford, Rutland County           Windsor Central Supervisory Union – Woodstock,
Waltham S.D. – Vergennes, Addison County                 Windsor County
Wardsboro S.D. – Wardsboro, Windham County               Windsor Northwest Supervisory Union – Pittsfield,
Warners Grant S.D. – Canaan, Essex County                Rutland County
Warren S.D. – Warren, Washington County                  Windsor S.D. – Windsor, Windsor County
Warrens Grant S.D. – Canaan, Essex County                Windsor Southeast Supervisory Union – Windsor,
Washington Central Supervisory Union – Montpelier,       Windsor County
Washington County                                        Windsor Southwest Supervisory Union – Chester,
Washington Northeast Supervisory Union –                 Windsor County
Plainfield, Washington County                            Winhall S.D. – Newfane, Windham County
Washington S.D. – Washington, Orange County              Winooski S.D. – Winooski, Chittenden County
Washington South Supervisory Union – Northfield,         Winooski Supervisory District – Winooski,
Washington County                                        Chittenden County
Washington West Supervisory Union – Waitsfield,          Wolcott S.D. – Wolcott, Lamoille County
Washington County                                        Woodbury S.D. – Woodbury, Washington County
Waterbury S.D. – Waitsfield, Washington County           Woodford S.D. – Bennington, Bennington County
Waterford S.D. – Waterford, Caledonia County             Woodstock S.D. – Woodstock, Windsor County
Waterville S.D. – Waterville, Lamoille County            Woodstock Union High S.D. 4 – Woodstock,
Weathersfield S.D. – Ascutney, Windsor County            Windsor County
Wells River S.D. – Wells River, Orange County            Worcester S.D. – Worcester, Washington County

                                                  Virginia
Accomack County Public                 Amelia County Public Schools         Bedford County Public Schools
Schools                                Amherst County Public Schools        Bland County Public Schools
Albemarle County Public                Appomattox County Public             Botetourt County Public Schools
Schools                                Schools                              Bristol Virginia Public Schools
Alexandria City Public Schools         Arlington Public Schools             Brunswick County Public
Alleghany County Public                Augusta County Public Schools        Schools
Schools                                Bath County Public Schools
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 113 of 119



Buchanan County Public            Hampton City Schools               Portsmouth Public Schools
Schools                           Hanover County Public Schools      Powhatan County Public
Buckingham County Public          Harrisonburg City Public           Schools
Schools                           Schools                            Prince Edward County Public
Buena Vista City Public Schools   Henrico County Public Schools      Schools
Campbell County Public            Henry County Public Schools        Prince George County Public
Schools                           Highland County Public Schools     Schools
Caroline County Public Schools    Hopewell Public Schools            Prince William County Public
Carroll County Public Schools     Isle of Wight County Public        Schools
Charles City County Public        Schools                            Pulaski County Public Schools
Schools                           King and Queen County Public       Radford City Public Schools
Charlotte County Public Schools   Schools                            Rappahannock County Public
Charlottesville City Schools      King George County Schools         Schools
Chesapeake Public Schools         King William County Public         Richmond Public Schools
Chesterfield County Public        Schools                            Richmond County Public
Schools                           Lancaster County Public            Schools
Clarke County Public Schools      Schools                            Roanoke City Public Schools
Colonial Beach Public Schools     Lee County Public Schools          Roanoke County Public Schools
Colonial Heights Public Schools   Lexington City Schools             Rockbridge County Public
Covington City Public Schools     Loudoun County Public Schools      Schools
Craig County Public Schools       Louisa County Public Schools       Rockingham County Public
Culpeper County Public Schools    Lunenburg County Public            Schools
Cumberland County Public          Schools                            Russell County Public Schools
Schools                           Lynchburg City Schools             Salem City Schools
Danville Public Schools           Madison County Public Schools      Scott County Public Schools
Dickenson County Public           Manassas City Public Schools       Shenandoah County Public
Schools                           Manassas Park City Schools         Schools
Dinwiddie County Public           Martinsville City Public Schools   Smyth County Schools
Schools                           Mathews County Public Schools      Southampton County Public
Essex County Public Schools       Mecklenburg County Public          Schools
Fairfax County Public Schools     Schools                            Spotsylvania County Public
Falls Church City Public          Middlesex County Public            Schools
Schools                           Schools                            Stafford County Public Schools
Fauquier County Public Schools    Montgomery County Public           Staunton City Schools
Floyd County Public Schools       Schools                            Suffolk City Public Schools
Fluvanna County Public Schools    Nelson County Public Schools       Surry County Public Schools
Franklin City Public Schools      New Kent County Public             Sussex County Public Schools
Franklin County Public Schools    Schools                            Tazewell County Public Schools
Frederick County Public           Newport News Public Schools        Virginia Beach City Public
Schools                           Norfolk Public Schools             Schools
Fredericksburg City Public        Northampton County Public          Warren County Public Schools
Schools                           Schools                            Washington County Public
Galax City Public Schools         Northumberland County Public       Schools
Giles County Public Schools       Schools                            Waynesboro Public Schools
Gloucester County Public          Norton City Schools                West Point Public Schools
Schools                           Nottoway County Public             Westmoreland County Public
Goochland County Public           Schools                            Schools
Schools                           Orange County Public Schools       Williamsburg-James City
Grayson County Public Schools     Page County Public Schools         County Public Schools
Greene County Public Schools      Patrick County Public Schools      Winchester Public Schools
Greensville County Public         Petersburg City Public Schools     Wise County Public Schools
Schools                           Pittsylvania County Schools        Wythe County Public Schools
Halifax County Public Schools     Poquoson City Public Schools       York County School Division

Washington
Aberdeen S.D. 5                   Adna S.D. 226                      Almira S.D. 17
       Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 114 of 119



Anacortes S.D. 103            Dieringer S.D. 343               LaCrosse S.D.
Arlington S.D. 16             Dixie S.D. (Washington) 101      Lake Chelan S.D. 129
Asotin-Anatone S.D. 420       East Valley S.D. (Yakima) 90     Lake Stevens S.D. 4
Auburn S.D. 408               East Valley S.D. (Spokane) 361   Lake Washington S.D. 414
Bainbridge Island S.D. 303    Eastmont S.D. 206                Lakewood S.D. 306
Battle Ground S.D. 119        Easton S.D. 28                   Lamont S.D. 264
Bellevue S.D. 405             Eatonville S.D. 404              Liberty S.D. 362
Bellingham S.D. 501           Edmonds S.D. 15                  Lind S.D. 158
Benge S.D. 122                Ellensburg S.D. 401              Longview Public Schools 122
Bethel S.D. 403               Elma S.D. 68                     Loon Lake S.D. 183
Bickleton S.D. 203            Endicott S.D. 308                Lopez S.D.
Blaine S.D. 503               Entiat S.D. 127                  Lyle S.D. 406
Boistfort S.D. 234            Enumclaw S.D. 216                Lynden S.D. 504
Bremerton S.D. 100-C          Ephrata S.D. 165                 Mabton S.D. 120
Brewster S.D. 111             Evaline S.D. 36                  Mansfield S.D. 207
Bridgeport S.D. 75            Everett S.D. 2                   Manson S.D. 19
Brinnon S.D. 46               Evergreen S.D. (Clark) 114       Mary M Knight S.D. 311
Burlington-Edison S.D. 100    Evergreen S.D. (Stevens)         Mary Walker S.D. 207
Camas S.D. 117                Federal Way S.D. 210             Marysville S.D. 25
Cape Flattery S.D. 401        Ferndale S.D. 502                McCleary S.D. 65
Carbonado S.D. 19             Fife Public Schools 417          Mead S.D. 354
Cascade S.D. 228              Finley S.D. 53                   Medical Lake S.D. 326
Cashmere S.D. 222             Franklin Pierce S.D. 402         Mercer Island S.D. 400
Castle Rock S.D. 401          Freeman S.D. 358                 Meridian S.D. 505
Centerville S.D. 215          Garfield S.D. 302                Methow Valley S.D. 350
Central Kitsap S.D. 401       Glenwood S.D. 401                Mill A S.D. 31
Central Valley S.D. 356       Goldendale S.D. 404              Monroe S.D. 103
Centralia S.D. 401            Grand Coulee Dam S.D. 301        Montesano S.D. 66
Chehalis S.D. 302             Grandview S.D. 200               Morton S.D. 214
Cheney S.D. 360               Granger S.D. 204                 Moses Lake S.D. 161
Chewelah S.D. 36              Granite Falls S.D. 332           Mossyrock S.D. 206
Chimacum S.D. 49              Grapeview S.D. 54                Mount Adams S.D. 209
Clarkston S.D. 250            Great Northern S.D. 312          Mount Baker S.D. 507
Cle Elum-Roslyn S.D. 404      Green Mountain S.D. 103          Mount Pleasant S.D. 29
Clover Park S.D. 400          Griffin S.D. 324                 Mount Vernon S.D. 320
Colfax S.D. 300               Harrington S.D. 204              Mukilteo S.D. 6
College Place S.D. 250        Highland S.D. 203                Naches Valley S.D. 3
Colton S.D. 306               Highline S.D. 401                Napavine S.D. 14
Columbia S.D. (Stevens) 206   Hockinson S.D. 98                Naselle-Grays River Valley S.D.
Columbia S.D. (Walla Walla)   Hood Canal S.D. 404              155
400                           Hoquiam S.D. 28                  Nespelem S.D. 14
Colville S.D. 115             Inchelium S.D. 70                Newport S.D. 56
Concrete S.D. 11              Index S.D. 63                    Nine Mile Falls S.D. 325
Conway C.S.D. 317             Issaquah S.D. 411                Nooksack Valley S.D. 506
Cosmopolis S.D. 99            Kahlotus S.D. 56                 North Beach S.D.
Coulee-Hartline S.D. 151      Kalama S.D. 402                  North Franklin S.D. 51
Coupeville S.D. 204           Keller S.D. 3                    North Kitsap S.D. 400
Crescent S.D. 313             Kelso S.D. 458                   North Mason S.D. 403
Creston S.D. 73               Kennewick S.D. 17                North River S.D. 200
Curlew S.D. 50                Kent S.D. 415                    North Thurston Public Schools 3
Cusick S.D. 59                Kettle Falls S.D. 212            Northport S.D. 211
Damman S.D. 7                 Kiona-Benton City S.D. 52        Northshore S.D. 417
Darrington S.D. 330           Kittitas S.D. 403                Oak Harbor S.D. 201
Davenport S.D. 207            Klickitat S.D.                   Oakesdale S.D. 324
Dayton S.D. 2                 La Center S.D. 101               Oakville S.D. 400
Deer Park S.D.                LaConner S.D. 311                Ocean Beach S.D. 101
        Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 115 of 119



Ocosta S.D. 172              Rochester S.D. 401               Toledo S.D. 237
Odessa S.D. 105              Roosevelt S.D. 403               Tonasket S.D.
Okanogan S.D. 105            Rosalia S.D. 320                 Toppenish S.D. 202
Olympia S.D. 111             Royal S.D. 160                   Touchet S.D. 300
Omak S.D. 19                 Saint John S.D. 322              Toutle Lake S.D.
Onalaska S.D. 300            San Juan Island S.D. 149         Trout Lake S.D. 400
Onion Creek S.D. 30          Satsop S.D. 104                  Tukwila S.D. 406
Orcas Island S.D. 137        Seattle Public Schools 1         Tumwater S.D. 33
Orchard Prairie S.D. 123     Sedro-Woolley S.D. 101           Union Gap S.D. 2
Orient S.D. 65               Selah S.D. 119                   University Place S.D. 83
Orondo S.D. 13               Selkirk S.D. 70                  Valley S.D. 70
Oroville S.D. 410            Sequim S.D. 323                  Vancouver S.D. 37
Orting S.D. 344              Shaw Island S.D. 10              Vashon Island S.D. 402
Othello S.D. 147             Shelton S.D. 309                 Wahkiakum S.D. 200
Palisdes S.D. 102[1]         Shoreline S.D. 412               Wahluke S.D. 73
Palouse S.D. 301             Skamania S.D. 2                  Waitsburg S.D. 401
Pasco S.D. 1                 Skykomish S.D. 404               Walla Walla S.D. 140
Pateros S.D. 122             Snohomish S.D. 201               Wapato S.D. 207
Paterson S.D. 50             Snoqualmie Valley S.D. 410       Warden S.D. 146
Pe Ell S.D. 301              Soap Lake S.D. 156               Washington School for the
Peninsula S.D. 401           South Bend S.D. 118              Blind ?
Pioneer S.D. 402             South Kitsap S.D. 402            Washington School for the Deaf
Pomeroy S.D. 110             South Whidbey S.D. 206           ?
Port Angeles S.D. 121        Southside S.D. (Washington) 42   Washougal S.D. 112
Port Townsend S.D. 50        Spokane Public Schools 81        Washtucna S.D. 109
Prescott S.D. 402            Sprague S.D. 8                   Waterville S.D. 209
Prosser S.D. 116             Stanwood-Camano Island S.D.      Wellpinit S.D. 49
Pullman S.D. 267             401                              Wenatchee S.D. 246
Puyallup S.D. 3              Star S.D. 54                     West Valley S.D. (Spokane) 363
Queets-Clearwater S.D. 20    Starbuck S.D. 35                 West Valley S.D. (Yakima) 208
Quilcene S.D. 48             Stehekin S.D.                    White Pass S.D. 303
Quillayute Valley S.D. 402   Steilacoom Historical S.D.       White River S.D. 416
Quinault S.D. 97             Steptoe S.D. 304                 White Salmon Valley Schools
Quincy S.D. 144              Stevenson-Carson S.D. 303        405
Rainier S.D. 307             Sultan S.D.                      Wilbur S.D. 200
Raymond S.D. 116             Summit Valley S.D.               Willapa Valley S.D. 160
Reardan-Edwall S.D. 9        Sumner S.D. 320                  Wilson Creek S.D. 167
Renton S.D. 403              Sunnyside S.D. 201               Winlock S.D. 232
Republic S.D. 309            Tacoma Public Schools 10         Wishkah Valley School 117
Richland S.D. 400            Taholah S.D. 77                  Wishram S.D. 94
Ridgefield S.D. 122          Tahoma S.D. 409                  Woodland S.D. 404
Ritzville S.D. 160           Tekoa S.D. 265                   Yakima S.D. 7
Riverside S.D. 416           Tenino S.D. 402                  Yelm S.D.
Riverview S.D. 407           Thorp S.D. 400                   Zillah S.D. 205

                                   West Virginia
Barbour County Schools       Gilmer County Schools            Lewis County Schools
Berkeley County Schools      Grant County Schools             Lincoln County Schools
Boone County Schools         Greenbrier County Schools        Logan County Schools
Braxton County Schools       Hampshire County Schools         Marion County Schools
Brooke County Schools        Hancock County Schools           Marshall County Schools
Cabell County Schools        Hardy County Schools             Mason County Schools
Calhoun County Schools       Harrison County Schools          McDowell County Schools
Clay County Schools          Jackson County Schools           Mercer County Schools
Doddridge County Schools     Jefferson County Schools         Mineral County Schools
Fayette County Schools       Kanawha County Schools           Mingo County Schools
       Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 116 of 119



Monongalia County Schools     Putnam County Schools           Upshur County Schools
Monroe County Schools         Raleigh County Schools          Wayne County Schools
Morgan County Schools         Randolph County Schools         Webster County Schools
Nicholas County Schools       Ritchie County Schools          Wetzel County Schools
Ohio County Schools           Roane County Schools            Wirt County Schools
Pendleton County Schools      Summers County Schools          Wood County Schools
Pleasants County Schools      Taylor County Schools           Wyoming County Schools
Pocahontas County Schools     Tucker County Schools
Preston County Schools        Tyler County Schools

                                      Wisconsin
Abbotsford S.D.               Bowler S.D.                     DeSoto Area S.D.
Academy of Learning &         Boyceville Community S.D.       Dodgeland S.D.
Leadership                    Brighton S.D.                   Dodgeville S.D.
Adams-Friendship Area S.D.    Brillion S.D.                   Dover S.D.
Albany S.D.                   Bristol S.D.                    Drummond Area S.D.
Algoma S.D.                   Brodhead S.D.                   Durand S.D.
Alma Center S.D.              Brown Deer S.D.                 East Troy Community S.D.
Alma S.D.                     Bruce S.D.                      Eau Claire Area S.D.
Almond-Bancroft S.D.          Burlington Area S.D.            Edgar S.D.
Altoona S.D.                  Butternut S.D.                  Edgerton S.D.
Amery S.D.                    Cadott Community S.D.           Elcho S.D.
Antigo S.D.                   Cambria-Friesland S.D.          Eleva-Strum S.D.
Appleton Area S.D.            Cambridge S.D.                  Elk Mound Area S.D.
Arcadia S.D.                  Cameron S.D.                    Elkhart Lake-Glenbeulah S.D.
Argyle S.D.                   Campbellsport S.D.              Elkhorn Area S.D.
Arrowhead UHS S.D.            Cashton S.D.                    Ellsworth Community S.D.
Ashland S.D.                  Cassville S.D.                  Elmbrook S.D.
Ashwaubenon S.D.              Cedar Grove-Belgium Area S.D.   Elmwood S.D.
Athens S.D.                   Cedarburg S.D.                  Erin S.D.
Auburndale S.D.               Central/Westosha UHS S.D.       Evansville Community S.D.
Augusta S.D.                  Chetek S.D.                     Fall Creek S.D.
Baldwin-Woodville Area S.D.   Chilton S.D.                    Fall River S.D.
Bangor S.D.                   Chippewa Falls Area S.D.        Fennimore Community S.D.
Baraboo S.D.                  Clayton S.D.                    Flambeau S.D.
Barneveld S.D.                Clear Lake S.D.                 Florence S.D.
Barron Area S.D.              Clinton Community S.D.          Fond du Lac S.D.
Bayfield S.D.                 Clintonville S.D.               Fontana J8 S.D.
Beaver Dam U.S.D.             Cochrane-Fountain City S.D.     Fort Atkinson S.D.
Beecher-Dunbar-Pembine S.D.   Colby S.D.                      Fox Point J2 S.D.
Belleville S.D. (S.D. of      Coleman S.D.                    Franklin Public S.D.
Belleville)                   Colfax S.D.                     Frederic S.D.
Belmont Community S.D.        Columbus S.D.                   Freedom Area S.D.
Beloit S.D.                   Cornell S.D.                    Friess Lake S.D.
Beloit Turner S.D.            Crandon S.D.                    Galesville-Ettrick-Trempealeau
Benton S.D.                   Crivitz S.D.                    S.D.
Berlin Area S.D.              Cuba City S.D.                  Geneva J4 S.D.
Big Foot UHS S.D.             Cudahy S.D.                     Genoa City J2 S.D.
Birchwood S.D.                Cumberland S.D.                 Germantown S.D.
Black Hawk S.D.               D.C. Everest Area S.D.          Gibraltar Area S.D.
Black River Falls S.D.        Darlington Community S.D.       Gillett S.D.
Blair-Taylor S.D.             Deerfield Community S.D.        Gilman S.D.
Bloomer S.D.                  DeForest Area S.D.              Gilmanton S.D.
Bonduel S.D.                  Delavan-Darien S.D.             Glendale-River Hills S.D.
Boscobel Area S.D.            Denmark S.D.                    Glenwood City S.D.
Boulder Junction J1 S.D.      De Pere S.D.                    Glidden S.D.
       Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 117 of 119



Goodman-Armstrong S.D.       Linn J4 S.D.                  New Holstein S.D.
Grafton S.D.                 Linn J6 S.D.                  New Lisbon S.D.
Granton Area S.D.            Little Chute Area S.D.        New London S.D.
Grantsburg S.D.              Lodi S.D.                     New Richmond S.D.
Green Bay Area S.D.          Lomira S.D.                   Niagara S.D.
Green Lake S.D.              Loyal S.D.                    Nicolet UHS S.D.
Greendale S.D.               Luck S.D.                     Norriss S.D.
Greenfield S.D.              Luxemburg-Casco S.D.          North Cape S.D.
Greenwood S.D.               Madison Metropolitan S.D.     North Crawford S.D.
Hamilton S.D.                Manawa S.D.                   North Fond du Lac S.D.
Hartford J1 S.D.             Manitowoc Public S.D.         North Lake S.D.
Hartford UHS S.D.            Maple Dale-Indian Hill S.D.   Northern Ozaukee S.D.
Hartland-Lakeside J3 S.D.    Maple S.D.                    Northland Pines S.D.
Hayward Community S.D.       Marathon City S.D.            Northwood S.D.
Herman S.D.                  Marinette S.D.                Norwalk-Ontario-Wilton S.D.
Highland S.D.                Marion S.D.                   Norway J7 S.D.
Hilbert S.D.                 Markesan S.D.                 Oak Creek-Franklin S.D.
Hillsboro S.D.               Marshall S.D.                 Oakfield S.D.
Holmen S.D.                  Marshfield S.D.               Oconomowoc Area S.D.
Horicon S.D.                 Mauston S.D.                  Oconto Falls S.D.
Hortonville S.D.             Mayville S.D.                 Oconto S.D.
Howard-Suamico S.D.          McFarland S.D.                Omro S.D.
Howards Grove S.D.           Medford Area S.D.             Onalaska S.D.
Hudson S.D.                  Mellen S.D.                   Oostburg S.D.
Hurley S.D.                  Melrose-Mindoro S.D.          Oregon S.D.
Hustisford S.D.              Menasha S.D.                  Osceola S.D.
Independence S.D.            Menominee Indian S.D.         Oshkosh Area S.D.
Iola-Scandinavia S.D.        Menomonee Falls S.D.          Osseo-Fairchild S.D.
Iowa-Grant S.D.              Menomonie Area S.D.           Owen-Withee S.D.
Ithaca S.D.                  Mequon-Thiensville S.D.       Palmyra-Eagle Area S.D.
Janesville S.D.              Mercer S.D.                   Pardeeville Area S.D.
Jefferson S.D.               Merrill Area S.D.             Paris J1 S.D.
Johnson Creek S.D.           Merton Community S.D.         Park Falls S.D.
Juda S.D.                    Middleton-Cross Plains S.D.   Parkview S.D.
Kaukauna Area S.D.           Milton S.D.                   Pecatonica Area S.D.
Kenosha U.S.D.               Milwaukee Public Schools      Pepin Area S.D.
Kettle Moraine S.D.          Mineral Point S.D.            Peshtigo S.D.
Kewaskum S.D.                Minocqua J1 S.D.              Pewaukee S.D.
Kewaunee S.D.                Mishicot S.D.                 Phelps S.D.
Kickapoo Area S.D.           Mondovi S.D.                  Phillips S.D.
Kiel Area S.D.               Monona Grove S.D.             Pittsville S.D.
Kimberly Area S.D.           Monroe S.D.                   Platteville S.D.
Kohler S.D.                  Montello S.D.                 Plum City S.D.
La Farge S.D.                Monticello S.D.               Plymouth S.D.
Lac du Flambeau S.D.         Mosinee S.D.                  Poynette S.D.
Ladysmith-Hawkins S.D.       Mount Horeb Area S.D.         Port Edwards S.D.
Lake Country S.D.            Mukwonago S.D.                Port Washington-Saukville S.D.
Lake Geneva J1 S.D.          Muskego-Norway S.D.           Portage Community S.D.
Lake Geneva-Genoa City UHS   Necedah Area S.D.             (Wisconsin)
S.D.                         Neenah S.D.                   Potosi S.D.
Lake Holcombe S.D.           Neillsville S.D.              Poynette S.D.
Lake Mills Area S.D.         Nekoosa S.D.                  Prairie du Chien Area S.D.
Lakeland UHS S.D.            Neosho J3 S.D.                Prairie Farm S.D.
Lancaster Community S.D.     New Auburn S.D.               Prentice S.D.
Laona S.D.                   New Berlin S.D.               Prescott S.D.
Lena S.D.                    New Glarus S.D.               Princeton S.D.
       Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 118 of 119



Pulaski Community S.D.               Solon Springs S.D.                   Waterford UHS S.D.
Racine U.S.D.                        Somerset S.D.                        Waterloo S.D.
Randall J1 S.D.                      South Milwaukee S.D.                 Watertown S.D.
Randolph S.D.                        South Shore S.D.                     Waukesha S.D.
Random Lake S.D.                     Southern Door County S.D.            Waunakee Community S.D.
Raymond S.D.                         Southwestern Wisconsin S.D.          Waupaca S.D.
Reedsburg S.D.                       Sparta Area S.D.                     Waupun S.D.
Reedsville S.D.                      Spencer S.D.                         Wausau S.D.
Rhinelander S.D.                     Spooner S.D.                         Wausaukee S.D.
Rib Lake S.D.                        Spring Valley S.D.                   Wautoma Area S.D.
Rice Lake Area S.D.                  Stanley-Boyd Area S.D.               Wauwatosa S.D.
Richfield J1 S.D.                    Stevens Point Area S.D.              Wauzeka-Steuben S.D.
Richland S.D.                        Stockbridge S.D.                     Webster S.D.
Richmond S.D.                        Stone Bank S.D.                      West Allis – West Milwaukee
Rio Community S.D.                   Stoughton Area S.D.                  S.D.
Ripon S.D.                           Stratford S.D.                       West Bend S.D.
River Falls S.D.                     Sturgeon Bay S.D.                    West De Pere S.D.
River Ridge S.D.                     Sun Prairie Area S.D.                West Salem S.D.
River Valley S.D.                    Superior S.D.                        Westby Area S.D.
Riverdale S.D.                       Suring S.D.                          Westfield S.D.
Rosendale-Brandon S.D.               Swallow S.D.                         Weston S.D.
Rosholt S.D.                         Thorp S.D.                           Weyauwega-Fremont S.D.
Royall S.D.                          Three Lakes S.D.                     Weyerhaeuser Area S.D.
Rubicon J6 S.D.                      Tigerton S.D.                        Wheatland J1 S.D.
Saint Croix Central S.D.             Tomah Area S.D.                      White Lake S.D.
Saint Croix Falls S.D.               Tomahawk S.D.                        Whitefish Bay S.D.
Saint Francis S.D.                   Tomorrow River S.D.                  Whitehall S.D.
Salem S.D.                           Trevor Grade S.D.                    Whitewater S.D.
Sauk Prairie S.D.                    Tri-County Area S.D.                 Whitnall S.D.
S.D. of La Crosse                    Turtle Lake S.D.                     Wild Rose S.D.
Seneca S.D.                          Twin Lakes S.D.                      Williams Bay S.D.
Sevastopol S.D.                      Two Rivers S.D.                      Wilmot Grade S.D.
Seymour Community S.D.               Union Grove J1 S.D.                  Wilmot UHS S.D.
Sharon J11 S.D.                      Union Grove UHS S.D.                 Winneconne Community S.D.
Shawano S.D.                         Unity S.D.                           Winter S.D.
Sheboygan Area S.D.                  Valders Area S.D.                    Wisconsin Dells S.D.
Sheboygan Falls S.D.                 Verona Area S.D.                     Wisconsin Heights S.D.
Shell Lake S.D.                      Viroqua Area S.D.                    Wisconsin Rapids S.D.
Shiocton S.D.                        Wabeno Area S.D.                     Wittenberg-Birnamwood S.D.
Shorewood S.D.                       Walworth Joint S.D. 1                Wonewoc-Union Center S.D.
Shullsburg S.D.                      Washburn S.D.                        Woodruff J1 S.D.
Silver Lake Joint S.D. 1             Washington S.D.                      Wrightstown Community S.D.
Siren S.D.                           Washington-Caldwell S.D.             Yorkville J2 S.D.
Slinger S.D.                         Waterford Graded J1 S.D.

                                              Wyoming
Albany County S.D. #1 – Laramie                        Crook County S.D. #1 – Sundance
Big Horn County S.D. #1 – Cowley                       Fremont County S.D. #1 – Lander
Big Horn County S.D. #2 – Lovell                       Fremont County S.D. #2 – Dubois
Big Horn County S.D. #3 – Greybull                     Fremont County S.D. #6 – Pavillion
Big Horn County S.D. #4 – Basin                        Fremont County S.D. #14 – Ethete
Campbell County S.D. #1 – Gillette                     Fremont County S.D. #21 – Fort Washakie
Carbon County S.D. #1 – Rawlins                        Fremont County S.D. #24 – Shoshoni
Carbon County S.D. #2 – Saratoga                       Fremont County S.D. #25 – Riverton
Converse County S.D. #1 – Douglas                      Fremont County S.D. #38 – Arapahoe
Converse County S.D. #2 – Glenrock                     Goshen County S.D. #1 – Torrington
       Case 1:20-cv-05878-CM Document 1-1 Filed 07/28/20 Page 119 of 119



Hot Springs County S.D. #1 – Thermopolis   Sheridan County S.D. #2 – Sheridan
Johnson County S.D. #1 – Buffalo           Sheridan County S.D. #3 – Clearmont
Laramie County S.D. #1 – Cheyenne          Sublette County S.D. #1 – Pinedale
Laramie County S.D. #2 – Pine Bluffs       Sublette County S.D. #9 – Big Piney
Lincoln County S.D. #1 – Kemmerer          Sweetwater County S.D. #1 – Rock Springs
Lincoln County S.D. #2 – Afton             Sweetwater County S.D. #2 – Green River
Natrona County S.D. #1 – Casper            Teton County S.D. #1 – Jackson
Niobrara County S.D. #1 – Lusk             Uinta County S.D. #1 – Evanston
Park County S.D. #1 – Powell               Uinta County S.D. #4 – Mountain View
Park County S.D. #6 – Cody                 Uinta County S.D. #6 – Lyman
Park County S.D. #16 – Meeteetse           Washakie County S.D. #1 – Worland
Platte County S.D. #1 – Wheatland          Washakie County S.D. #2 – Ten Sleep
Platte County S.D. #2 – Guernsey           Weston County S.D. #1 – Newcastle
Sheridan County S.D. #1 – Ranchester       Weston County S.D. #7 – Upton
